 
Exhibit 10.1
EXECUTION VERSION

$255,000,000
 
CREDIT AND GUARANTY AGREEMENT
 
dated as of December 1, 2017


by and among


CRYOLIFE, INC.,
as Borrower,


CERTAIN SUBSIDIARIES OF THE BORROWER
FROM TIME TO TIME PARTY HERETO,
as Guarantor Subsidiaries,
The Lenders From Time to Time Party Hereto,
 
DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent and Collateral Agent,
 
CAPITAL ONE, NATIONAL ASSOCIATION,
as Syndication Agent
 
And
 
FIFTH THIRD BANK and ING CAPITAL LLC,
as Co-Documentation Agents
 

--------------------------------------------------------------------------------

 
DEUTSCHE BANK SECURITIES INC.,
CAPITAL ONE, NATIONAL ASSOCIATION,
and
FIFTH THIRD BANK,
as Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
   
 
Page
SECTION 1.
DEFINITIONS AND INTERPRETATION
1
 
1.1
Definitions
1
 
1.2
Accounting Terms
64
 
1.3
Interpretation, etc.
64
 
1.4
Certifications
65
 
1.5
Limited Condition Acquisitions
65
 
1.6
Currency Conversion and Fluctuations
66
SECTION 2.
LOANS AND LETTERS OF CREDIT
67
 
2.1
Term Loans
67
 
2.2
Revolving Loans
67
 
2.3
[Reserved]
68
 
2.4
Letters of Credit
68
 
2.5
Pro Rata Shares; Availability of Funds
73
 
2.6
Use of Proceeds
73
 
2.7
Evidence of Debt; Register; Disqualified Lender List; Notes
74
 
2.8
Interest on Loans
75
 
2.9
Conversion/Continuation
77
 
2.10
Default Interest
77
 
2.11
Fees; Loan Call Protection
78
 
2.12
Scheduled Payments
79
 
2.13
Voluntary Prepayments/Commitment Reductions
80
 
2.14
Mandatory Prepayments/Commitment Reductions
80
 
2.15
Application of Prepayments/Reductions
83
 
2.16
General Provisions Regarding Payments
85
 
2.17
Ratable Sharing
86
 
2.18
Making or Maintaining Eurodollar Rate Loans
87
 
2.19
Increased Costs; Capital Adequacy
89
 
2.20
Taxes; Withholding, etc.
90
 
2.21
Obligation to Mitigate
94
 
2.22
Defaulting Lenders
94
 
2.23
Removal or Replacement of a Lender
97
 
2.24
Incremental Facilities
98
 
2.25
Discounted Prepayments
101
 
2.26
Credit Agreement Refinancing Indebtedness; Refinancing Amendments
103
SECTION 3.
CONDITIONS PRECEDENT
104
 
3.1
Closing Date
104
 
3.2
Conditions to Each Credit Extension After the Closing Date
107
SECTION 4.
REPRESENTATIONS AND WARRANTIES
108
 
4.1
Organization; Requisite Power and Authority; Qualification
108
 
4.2
Due Authorization
108

--------------------------------------------------------------------------------

 
4.3
No Conflict; Government Consents
108
 
4.4
Binding Obligation
109
 
4.5
Historical Financial Statements
109
 
4.6
Projections
109
 
4.7
No Material Adverse Effect
109
 
4.8
Adverse Proceedings
109
 
4.9
Payment of Taxes
109
 
4.10
Ownership of Material Property
110
 
4.11
Environmental Matters
110
 
4.12
Governmental Regulation
111
 
4.13
Margin Stock
111
 
4.14
Employee Matters
111
 
4.15
Employee Benefit Plans
111
 
4.16
Solvency
112
 
4.17
Compliance with Laws
112
 
4.18
Disclosure
112
 
4.19
Perfection of Security Interests in the Collateral
113
 
4.20
Use of Proceeds
113
 
4.21
No Default
113
 
4.22
Insurance
113
 
4.23
FDA Regulatory Compliance
114
 
4.24
Healthcare Regulatory Compliance
115
 
4.25
Reimbursement Coding
116
 
4.26
HIPAA
116
SECTION 5.
AFFIRMATIVE COVENANTS
116
 
5.1
Financial Statements; Notices and Other Reports
116
 
5.2
Existence
120
 
5.3
Payment of Taxes and Claims
121
 
5.4
Maintenance of Properties
121
 
5.5
Insurance
121
 
5.6
Books and Records; Inspections
122
 
5.7
Compliance with Laws
122
 
5.8
Anti-Terrorism Laws and Anti-Corruption Laws
122
 
5.9
[Reserved]
122
 
5.10
Additional Subsidiaries
122
 
5.11
Material Real Estate Assets
123
 
5.12
Further Assurances
124
 
5.13
Designation of Subsidiaries and Unrestricted Subsidiaries
124
 
5.14
Quarterly Lender Calls
124
 
5.15
Maintenance of Ratings
125
 
5.16
Use of Proceeds
125
 
5.17
Post-Closing Matters
125
SECTION 6.
NEGATIVE COVENANTS
125
 
6.1
Indebtedness
125
 
6.2
Liens
129
 
6.3
No Further Negative Pledges
133
 
6.4
Restricted Junior Payments
134

--------------------------------------------------------------------------------

 
6.5
Restrictions on Subsidiary Distributions
136
 
6.6
Investments
137
 
6.7
Financial Covenant
140
 
6.8
Fundamental Changes; Disposition of Assets
140
 
6.9
Transactions with Affiliates
143
 
6.10
Conduct of Business
143
 
6.11
Rate Contracts
143
 
6.12
Certain Amendments or Waivers
144
 
6.13
Fiscal Year
144
SECTION 7.
GUARANTY
144
 
7.1
Guaranty of the Obligations
144
 
7.2
Contribution by Guarantors
144
 
7.3
Liability of Guarantors Absolute
145
 
7.4
Waivers by Guarantors
146
 
7.5
Guarantors’ Rights of Subrogation, Contribution, etc.
147
 
7.6
Subordination of Other Obligations
148
 
7.7
Continuing Guaranty
148
 
7.8
Authority of Guarantors or the Borrower
148
 
7.9
Financial Condition of the Borrower
148
 
7.10
Bankruptcy, etc.
148
 
7.11
Discharge of Guaranty upon Sale of Guarantor
149
 
7.12
Instrument for Payment of Money
149
 
7.13
General Limitation on Guarantee Obligations
149
 
7.14
Keepwell
150
SECTION 8.
EVENTS OF DEFAULT
150
 
8.1
Events of Default
150
 
8.2
Remedies upon an Event of Default
153
 
8.3
Application of Proceeds
154
SECTION 9.
AGENTS
155
 
9.1
Appointment and Duties
155
 
9.2
Binding Effect
156
 
9.3
Use of Discretion
156
 
9.4
Delegation of Rights and Duties
157
 
9.5
Reliance and Liability
157
 
9.6
Agent Individually
159
 
9.7
Lender Credit Decision
159
 
9.8
Expenses; Indemnities; Withholding
160
 
9.9
Resignation of Administrative Agent, Collateral Agent or Issuing Bank
161
 
9.10
Release of Collateral or Guarantors
162
 
9.11
[Reserved]
164
 
9.12
Joint Lead Arrangers, Joint Bookrunners and Co-Documentation Agents
164
 
9.13
Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim
164

--------------------------------------------------------------------------------

SECTION 10.
MISCELLANEOUS
165
 
10.1
Notices
165
 
10.2
Expenses
167
 
10.3
Indemnity; Certain Waivers
168
 
10.4
Set-Off
169
 
10.5
Amendments and Waivers
170
 
10.6
Successors and Assigns; Participations
178
 
10.7
Independence of Covenants; Interpretation
183
 
10.8
Survival of Representations, Warranties and Agreements
183
 
10.9
No Waiver; Remedies Cumulative
183
 
10.10
Marshalling; Payments Set Aside
184
 
10.11
Severability
184
 
10.12
Obligations Several; Independent Nature of the Lenders’ Rights
184
 
10.13
Headings
184
 
10.14
Applicable Law
184
 
10.15
Consent to Jurisdiction
184
 
10.16
WAIVER OF JURY TRIAL
185
 
10.17
Confidentiality; Tombstones; Etc.
185
 
10.18
Usury Savings Clause
186
 
10.19
Counterparts
186
 
10.20
No Strict Construction
187
 
10.21
Effectiveness; Entire Agreement
187
 
10.22
No Fiduciary Duty
187
 
10.23
No Third Parties Benefit
187
 
10.24
PATRIOT Act
187
 
10.25
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
188
 
10.26
Judgment Currency
188

--------------------------------------------------------------------------------

Appendices
 
Appendix A-1
Initial Term Loan Commitments
Appendix A-2
Revolving Credit Commitments; Specified Letter of Credit Commitments
Appendix B
Notice Addresses
Schedules
 
Schedule 4.10(b)
Capital Stock and Ownership
Schedule 4.10(d)
Real Estate Assets
Schedule 4.23
FDA Regulatory Compliance
Schedule 5.17
Post-Closing Matters
Schedule 6.1
Indebtedness
Schedule 6.2
Liens
Schedule 6.3
No Further Negative Pledges
Schedule 6.6
Investments
Schedule 6.9
Affiliate Transactions
Exhibits
 
Exhibit A-1
Form of Funding Notice
Exhibit A-2
Form of Conversion/Continuation Notice
Exhibit A-3
Form of Issuance Notice
Exhibit B-1
Form of Term Loan Note
Exhibit B-2
Form of Revolving Loan Note
Exhibit C
Form of Compliance Certificate
Exhibit D
Form of Solvency Certificate
Exhibit E
Form of Assignment and Assumption
Exhibit F-1
Form of U.S. Tax Compliance Certificate (Non-U.S. Lenders; not partnerships)
Exhibit F-2
Form of U.S. Tax Compliance Certificate (Non-U.S. participants; not
partnerships)
Exhibit F-3
Form of U.S. Tax Compliance Certificate (Non-U.S. participants; partnerships)
Exhibit F-4
Form of U.S. Tax Compliance Certificate (Non-U.S. Lenders; partnerships)
Exhibit G
Form of Closing Date Certificate
Exhibit H
Form of Counterpart Agreement
Exhibit I
Form of Pledge and Security Agreement
Exhibit J
Form of Intercompany Subordination Agreement
Exhibit K
Form of Perfection Certificate

--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT
 
This CREDIT AND GUARANTY AGREEMENT, dated as of December 1, 2017 (this
“Agreement”), is entered into by and among CRYOLIFE, INC., a Florida corporation
(the “Borrower”), certain Subsidiaries of the Borrower from time to time party
hereto, as Guarantor Subsidiaries, the Lenders from time to time party hereto,
DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent (together with its
permitted successors in such capacity, the “Administrative Agent”) and as
collateral agent (together with its permitted successors in such capacity, the
“Collateral Agent”), CAPITAL ONE, NATIONAL ASSOCIATION, as syndication agent,
and FIFTH THIRD BANK, and ING CAPITAL LLC as co-documentation agents.
 
RECITALS:


WHEREAS, capitalized terms used in these recitals will have the respective
meanings set forth for such terms in Section 1.1;
 
WHEREAS, pursuant to the transactions undertaken in connection with that certain
Securities Purchase Agreement, dated as of October 10, 2017, by and among the
Borrower, CryoLife German Holdco GmbH, Jolly Buyer Acquisition GmbH, the
securityholders of the Closing Date Target party thereto, the security
representative party thereto and JOTEC AG, a Swiss AG (the “Closing Date Target”
and, together with its subsidiaries, including JOTEC GmbH, a German Gesellschaft
mit beschränkter Haftung, the “Acquired Business”) (such agreement, including
all exhibits, schedules and disclosure schedules thereto, as amended, restated,
supplemented or otherwise modified prior to the Closing Date, the “Acquisition
Agreement”), the Borrower will indirectly acquire in a “friendly” transaction at
least 94% of the Capital Stock of the Closing Date Target (the “Acquisition”);
 
WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrower, in an aggregate principal amount of $255,000,000, consisting of (a)
$225,000,000 in aggregate principal amount of Initial Term Loans, and (b)
$30,000,000 in aggregate principal amount of Revolving Credit Commitments;
 
WHEREAS, the proceeds of the Initial Term Loans and any Initial Revolving
Borrowings will be used to consummate the Acquisition on the Closing Date and to
consummate the other Transactions;
 
WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Collateral Agent, for the benefit of the Secured Parties, a Lien on
substantially all of its assets subject to certain exceptions set forth herein
and in the Pledge and Security Agreement; and
 
WHEREAS, the Guarantor Subsidiaries have agreed to guarantee the obligations of
the Borrower hereunder and to secure their respective Obligations by granting to
the Collateral Agent, for the benefit of the Secured Parties, a Lien on
substantially all of their respective assets subject to certain exceptions as
set forth herein and in the Pledge and Security Agreement;
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
SECTION 1.1    DEFINITIONS AND INTERPRETATION
 
1.1          Definitions.  The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, will have the following
meanings:

--------------------------------------------------------------------------------

“Acceptable Discount Price” as defined in Section 2.25(b).
 
“Acquired Business” as defined in the recitals hereto.
 
“Acquisition” as defined in the recitals hereto.
 
“Acquisition Agreement” as defined in the recitals hereto.
 
“Acquisition Agreement Representations” means such of the representations and
warranties made by the Closing Date Target and its Subsidiaries in the
Acquisition Agreement to the extent a breach of such representations and
warranties is materially adverse to the interests of the Lenders in their
capacities as such (but only to the extent the Borrower (or its applicable
Affiliate) has the right (determined without regard to any notice requirement)
to terminate its (or its Affiliate’s) obligations (or to refuse to consummate
the Acquisition) under the Acquisition Agreement as a result of a breach of such
representations).
 
“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not an existing Lender and that
agrees to provide any portion of any (a) Incremental Loan in accordance with
Section 2.24 or (b) Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.26; provided that each
Additional Lender (other than any Person that is a Lender, an Affiliate of a
Lender or an Approved Fund of a Lender at such time) will be subject to the
approval of the Administrative Agent and/or each Issuing Bank (such approval not
to be unreasonably withheld, conditioned or delayed), in each case to the extent
any such consent would be required from the Administrative Agent and/or each
Issuing Bank under Section 10.6(c), respectively, for an assignment of Loans to
such Additional Lender.
 
“Administrative Agent” as defined in the preamble hereto.
 
“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Borrower or any Subsidiary) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
any Executive Officer of the Borrower, threatened against or affecting the
Borrower or any Subsidiary or any property of the Borrower or any Subsidiary.
 
“Affected Lender” as defined in Section 2.18(b).
 
“Affected Loans” as defined in Section 2.18(b).
 
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.  For the avoidance of doubt, none of the Agents or
their respective lender affiliates shall be deemed to be an Affiliate of the
Borrower, any Subsidiary or any Unrestricted Subsidiary.
 
“Agency Fee Letter” means that certain Fee Letter, dated October 10, 2017, by
and among the Borrower, DBNY, DBSI, Capital One and Fifth Third.
2

--------------------------------------------------------------------------------

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
each Joint Bookrunner, each Joint Lead Arranger and, to the extent applicable,
each Co-Documentation Agent and the Syndication Agent.
 
“Aggregate Amounts Due” as defined in Section 2.17.
 
“Aggregate Payments” as defined in Section 7.2.
 
“Agreed Currency” means (a) Dollars, (b) the Euro and (c) any other Eligible
Currency which the Borrower requests any Issuing Bank (and the applicable
Issuing Bank agrees) to include as an Agreed Currency hereunder.
 
“Agreement” as defined in the preamble hereto.
 
“All-In Yield” means, as to any Indebtedness or Loans of any Class, the yield
thereof, whether in the form of interest rate, margin, original issue discount,
upfront fees, a Eurodollar Rate floor or Base Rate floor to the extent greater
than 1.00% per annum or 2.00% per annum, respectively (with such increased
amount being equated to interest margins for purposes of determining any
increase to the Applicable Margin); provided that (a) original issue discount
and upfront fees will be equated to interest rate assuming a 4-year life to
maturity (or, if less, the stated life to maturity at the time of its incurrence
of the applicable Indebtedness); (b) that “All-In Yield” will not include
arrangement fees, structuring fees, underwriting fees, commitment fees, ticking
fees, amendment fees, closing fees or any other similar fees payable to the
Joint Lead Arrangers in connection with the Initial Revolving Commitments and
Initial Term Loans or to one or more arrangers or lenders (or their respective
affiliates) in connection with respect to any other applicable Indebtedness or
commitments in respect thereof (regardless of how such fees are computed); and
(c) if a Eurodollar Rate floor or Base Rate floor for the applicable
Indebtedness or commitments in respect thereof being incurred is greater than
the a Eurodollar Rate floor or Base Rate floor, respectively, for the Initial
Term Loans, the difference between such floor for such applicable new
Indebtedness or commitments and the Initial Term Loans will be equated to an
increase in the Applicable Margin, and in such case the interest rate floor
(expressed in the definition of Eurodollar Rate or Base Rate), but not the
Applicable Margin, as applicable to the Initial Term Loans will be increased to
the extent of such differential between interest rate floors.
 
“Anti-Corruption Laws” means Laws relating to anti-bribery or anti-corruption
(governmental or commercial) which apply to the Credit Parties, their
Subsidiaries or their Unrestricted Subsidiaries, including Laws that prohibit
the corrupt payment, offer, promise, or authorization of the payment or transfer
of anything of value (including gifts or entertainment), directly or indirectly,
to any Government Official, any foreign government employee or commercial entity
in order to obtain an improper business advantage; including the FCPA, the
United Kingdom Bribery Act of 2010, and all national and international Laws
enacted to implement the OECD Convention on Combating Bribery of Foreign
Officials in International Business Transactions.
 
“Anti-Terrorism Laws” means any of the Laws relating to terrorism, economic
sanctions, export controls or money laundering, including, but not limited to,
(a) Executive Order No. 13224, (b) the PATRIOT Act, (c) the Laws comprising or
implementing the Bank Secrecy Act, and (d) the export controls and economic and
financial sanctions or trade embargoes enacted, imposed, administered and
enforced from time to time by (i) the U.S. government, including those
administered by OFAC, the U.S. Department of State or the U.S. Department of
Commerce, (ii) the European Union or any of its member states, (iii) Her
Majesty’s Treasury of the United Kingdom or (iv) any other relevant sanctions
authority of a jurisdiction where the Borrower and the Subsidiaries operate the
Business.
3

--------------------------------------------------------------------------------

“Applicable Commitment Fee Rate” means, initially, 0.50% per annum; provided
that from and after the third Business Day after the date on which the
Administrative Agent shall have received the applicable financial statements and
a Compliance Certificate pursuant to Section 5.1(e) calculating the Total Net
Leverage Ratio in respect of the Q2-2018 Test Period, the “Applicable Commitment
Fee Rate” shall be the applicable rate set forth below under the caption
“Commitment Fee Rate” based upon the Total Net Leverage Ratio as of the last day
of the most recent Test Period as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 5.1(e):
 
Pricing Level
Total Net Leverage Ratio
Commitment Fee Rate
I
Greater than 3.00:1.00
0.500%
II
Equal to or below 3.00:1.00
0.375%

 
No change in the Applicable Commitment Fee Rate shall be effective until three
(3) Business Days after the date on which the Administrative Agent shall have
received the applicable financial statements and a Compliance Certificate
pursuant to Section 5.1(e) calculating the Total Net Leverage Ratio. At any time
the Borrower has not submitted to the Administrative Agent the applicable
information as and when required under Section 5.1(e) or at any time a Default
or Event of Default has occurred and is continuing, the Applicable Commitment
Fee Rate shall be set at Pricing Level I.  Within one (1) Business Day of
receipt of the applicable information under Section 5.1(e), the Administrative
Agent shall give each Revolving Lender telefacsimile or telephonic notice
(confirmed in writing) of the Applicable Commitment Fee Rate in effect from such
date.  In the event that any financial statement or certificate delivered
pursuant to Section 5.1 is determined to be inaccurate (at a time prior to the
satisfaction of the Termination Conditions), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Commitment Fee Rate for
any period (a “Commitment Fee Applicable Period”) than the Applicable Commitment
Fee Rate applied for such Commitment Fee Applicable Period, then (a) the
Borrower shall promptly (and in any event within five (5) Business Days)
following such determination deliver to the Administrative Agent correct
financial statements and certificates required by Section 5.1 for such
Commitment Fee Applicable Period, (b) the Applicable Commitment Fee Rate for
such Commitment Fee Applicable Period shall be determined as if the Total Net
Leverage Ratio were determined based on the amounts set forth in such corrected
financial statements and certificates and (z) the Borrower shall promptly (and
in any event within ten (10) Business Days) following delivery of such corrected
financial statements and certificates pay to the Administrative Agent the
accrued additional fees owing as a result of such increased Applicable
Commitment Fee Rate for such Commitment Fee Applicable Period. Nothing in this
paragraph shall limit the right of the Administrative Agent or any Lender under
Section 2.10 or Section 9. Notwithstanding anything to the contrary set forth
herein, the provisions of this paragraph (but, for the avoidance of doubt, not
the grid or language above the grid which may require the consent of affected
Revolving Lenders but not of Term Lenders) may be amended or waived with the
consent of only the Borrower and the Required Revolving Lenders.
 
“Applicable Discount Price” as defined in Section 2.25(b).
 
“Applicable Margin” means:
 
(a)          with respect to Initial Term Loans, a percentage per annum equal to
(i) for Eurodollar Rate Loans, 4.00% and (ii) for Base Rate Loans, 3.00%;
4

--------------------------------------------------------------------------------

(b)          with respect any Term Loans (other than Initial Term Loans), as
specified in the applicable Incremental Amendment, Extension Amendment or
Refinancing Amendment; and
 
(c)          with respect to Revolving Loans, initially a percentage per annum
equal to (i) for Eurodollar Rate Loans, 4.25% and (ii) for Base Rate Loans,
3.25%; provided that from and after the third Business Day after the date on
which the Administrative Agent shall have received the applicable financial
statements and a Compliance Certificate pursuant to Section 5.1(e) calculating
the Total Net Leverage Ratio in respect of the Q2-2018 Test Period, the
“Applicable Margin” for Revolving Loans shall be the applicable margin set forth
below under the caption “Eurodollar Rate Margin” or “Base Rate Margin”,
respectively, based upon the Total Net Leverage Ratio as of the last day of the
most recent Test Period as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 5.1(e):
 
Pricing Level
Total Net Leverage Ratio
Eurodollar Rate Margin
Base Rate Margin
I
Greater than 3.00:1.00
4.25%
3.25%
II
Equal to or below 3.00:1.00
4.00%
3.00%

 
No change in the Applicable Margin for Revolving Loans shall be effective until
three (3) Business Days after the date on which the Administrative Agent shall
have received the applicable financial statements and a Compliance Certificate
pursuant to Section 5.1(e) calculating the Total Net Leverage Ratio. At any time
the Borrower has not submitted to the Administrative Agent the applicable
information as and when required under Section 5.1(e) or at any time a Default
or Event of Default has occurred and is continuing, the Applicable Margin for
Revolving Loans shall be set at Pricing Level I.  Within one (1) Business Day of
receipt of the applicable information under Section 5.1(e), the Administrative
Agent shall give each Revolving Lender telefacsimile or telephonic notice
(confirmed in writing) of the Applicable Margin for Revolving Loans in effect
from such date.  In the event that any financial statement or certificate
delivered pursuant to Section 5.1 is determined to be inaccurate (at a time
prior to the satisfaction of the Termination Conditions), and such inaccuracy,
if corrected, would have led to the application of a higher Applicable Margin
for Revolving Loans for any period (an “RCF Applicable Period”) than the
Applicable Margin for Revolving Loans applied for such RCF Applicable Period,
then (i) the Borrower shall promptly (and in any event within five (5) Business
Days) following such determination deliver to the Administrative Agent correct
financial statements and certificates required by Section 5.1 for such RCF
Applicable Period, (ii) the Applicable Margin for Revolving Loans for such RCF
Applicable Period shall be determined as if the Total Net Leverage Ratio were
determined based on the amounts set forth in such corrected financial statements
and certificates and (iii) the Borrower shall promptly (and in any event within
ten (10) Business Days) following delivery of such corrected financial
statements and certificates pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
Revolving Loans for such RCF Applicable Period. Nothing in this paragraph shall
limit the right of the Administrative Agent or any Lender under Section 2.10 or
Article IX. Notwithstanding anything to the contrary set forth herein, the
provisions of this paragraph (but, for the avoidance of doubt, not the grid or
language above the grid which may require the consent of the affected Lenders of
the applicable Class) may be amended or waived with the consent of only the
Borrower and the Required Revolving Lenders.
 
“Application” means an application, in such form as the applicable Issuing Bank
may specify from time to time, requesting such Issuing Bank to Issue a Letter of
Credit.
5

--------------------------------------------------------------------------------

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to the
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Administrative Agent or to the
Lenders by means of electronic communications pursuant to Section 10.1(d).
 
“Approved Fund” means (a) any investment company, fund, securitization vehicle,
trust or conduit that is engaged in making, purchasing, holding or investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and (b) any Person (other than a Natural Person) which temporarily
warehouses loans for any Lender or any entity described in the preceding clause
(a) and that in the case of each of the preceding clauses (a) and (b) with
respect to any Lender, is administered or managed by (i) such Lender, (ii) an
Affiliate of such Lender or (iii) an entity or an Affiliate of an entity that
administers or manages such Lender.
 
“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
lease-back, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property with
(each, a “disposition”), any Person in one transaction or a series of related
transactions, of all or any part of the Borrower’s or any Subsidiary’s assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed,
including the Capital Stock of any Subsidiary, other than:
 
(a)          dispositions of inventory and goods in the ordinary course of
business (including intercompany inventory sales in the ordinary course of
business);
 
(b)          Dispositions of used, worn-out, obsolete, used or surplus property
and property no longer used or useful in the Business;
 
(c)          dispositions of assets that are made subject to a Capital Lease or
Purchase Money Indebtedness within 180 days after the acquisition, construction,
lease or improvement of the asset financed;
 
(d)          dispositions of property that constitutes a Casualty Event;
 
(e)          dispositions of cash or Cash Equivalents (or Investments that were
cash or Cash Equivalents when made);
 
(f)          dispositions of equipment or Real Estate Assets to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the net cash proceeds of such disposition are
applied within 180 days of the receipt thereof to the purchase price of
replacement property;
 
(g)          dispositions or discounts by the Borrower or any Subsidiary of
accounts, receivables or notes receivable in connection with the collection or
compromise thereof, including supplier financing arrangements without recourse
to the Borrower or any Subsidiary that accelerate collection of receivables from
clients or customers;
 
(h)          (i) non-exclusive licenses or sub-licenses of Intellectual Property
in the ordinary course of business, (ii) the abandonment or other disposition of
Intellectual Property that is in the reasonable good faith judgment of the
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Credit Parties taken as a whole and (iii)
exclusive licenses of Intellectual Property where exclusivity is restricted to a
limited field of use that does not prohibit Borrower and its Subsidiaries from
commercializing the Intellectual Property rights so licensed in applications
outside the limited field of use or in an application presently commercialized
by the Borrower and its Subsidiaries; provided that in the case of this clause
(iii), (A) the Administrative Agent has a perfected first priority security
interest in each such license and (B) no Event of Default or Event of Default
shall exist at the time any Credit Party or any of its Subsidiaries enter into
such license;
6

--------------------------------------------------------------------------------

(i)          leases, subleases, licenses or sub-licenses of real property or
personal property (other than Intellectual Property) in the ordinary course of
business;
 
(j)          Dispositions of any business, asset or property between or among
the Borrower and the Subsidiaries; provided that any such disposition outside
the ordinary course of business (A) by any Subsidiary that is not a Guarantor
Subsidiary to the Borrower or to another Guarantor Subsidiary or (B) by the
Borrower or any Guarantor Subsidiary to a Subsidiary that is not a Guarantor
Subsidiary is, in each case, on terms that are, taken as a whole, at least as
favorable to the Borrower or such Guarantor Subsidiary, as the case may be, as
the terms of an arm’s length disposition of such business, asset or property,
taken as a whole, between unaffiliated Persons; provided, further, that to the
extent constituting an Investment, such Investment must be a permitted
Investment in accordance with Section 6.6;
 
(k)          dispositions of other assets for aggregate consideration not to
exceed (i) $2,500,000 in the case of any single transaction or series of related
transactions or (ii) $5,000,000 in the aggregate during any Fiscal Year;
 
(l)          dispositions of non-core assets acquired in a Permitted Acquisition
or other Investment permitted under Section 6.6 disposed of within eighteen (18)
months following the consummation of such Permitted Acquisition or other
Investment and in the aggregate amount not to exceed 25% of the cash purchase
consideration paid in respect of such Permitted Acquisition or other Investment;
 
(m)          dispositions of real property and related assets in connection with
relocation of Executive Officers or employees of the Borrower or any Subsidiary;
 
(n)          unwinding of Rate Contracts;
 
(o)          issuance of Capital Stock by a Subsidiary to the Borrower or any
other Subsidiary;
 
(p)          dispositions of Capital Stock held in any Unrestricted Subsidiary;
 
(q)          dispositions of Capital Stock in Joint Ventures and Joint Venture
Subsidiaries pursuant to buy/sell arrangements set forth in joint venture
agreements and similar binding agreements;
 
(r)          dispositions of property pursuant to a Permitted Sale Leaseback
Transaction; and
 
(s)          to the extent constituting dispositions, Liens permitted by Section
6.2, Restricted Junior Payments permitted by Section 6.4 and Investments
permitted by Section 6.6.
 
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by the Administrative Agent.
 
“Assignment Effective Date” as defined in Section 10.6(b).
7

--------------------------------------------------------------------------------

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
chief operating officer, chief financial officer, chief compliance officer,
chief legal officer, president, vice president, treasurer and any other officer
having substantially the same authority and responsibility as any of the
foregoing.
 
“Available Amount” means, as at any date of determination, an amount equal to:
 
(a)       the sum (and, in the case of clauses (ii) through (vii) below,
received or retained, as applicable, after the Closing Date and prior to such
date of determination), without duplication, of:
 
(i)          $10,000,000;
 
(ii)         the Cumulative Retained Excess Cash Flow as of such date;
 
(iii)        the net cash proceeds received by the Borrower after the Closing
Date (and prior to such date of determination) from issuances or sales of its
Capital Stock (that is not Disqualified Capital Stock), other than to the extent
such proceeds have been utilized under Section 6.4(a), 6.4(b) or 6.6(r);
 
(iv)        the amount of any Waivable Mandatory Prepayment retained by the
Borrower in accordance with the terms of this Agreement;
 
(v)         the net cash proceeds received by the Borrower or any Subsidiary in
connection with the sale, transfer or other disposition of any Investment
(including its ownership interest in any Joint Ventures or Unrestricted
Subsidiaries) during the period from and including the Business Day immediately
following the Closing Date through and including the date of determination, in
each case, to the extent that the original Investments were made in reliance on
the Available Amount;
 
(vi)        the Investments of the Borrower or any Subsidiary made in reliance
on the Available Amount in any Unrestricted Subsidiary that has been
re-designated as a Subsidiary or that has been merged or consolidated with or
into the Borrower or any Subsidiary (up to the lesser of (A) the fair market
value (as determined in good faith by the Borrower) of the investments of the
Borrower or any Subsidiary in such Unrestricted Subsidiary at the time of such
re-designation or merger or consolidation and (B) the fair market value (as
determined in good faith by the Borrower) of the original investments by the
Borrower or any Subsidiary in such Unrestricted Subsidiary); and
 
(vii)       the returns (including repayments of principal and payments of
interest), profits, distributions, returns of capital and similar amounts
received in cash or Cash Equivalents by the Borrower or any Subsidiary on
Investments made by the Borrower or any Subsidiary in reliance on the Available
Amount pursuant to Section 6.6(l) (including as a result of any termination or
unwinding of such Investments) to the extent not included in the calculation of
Consolidated Adjusted EBITDA;
 
minus
 
(b)       the sum, without duplication, of:
 
(i)          the aggregate amount of Restricted Junior Payments made after the
Closing Date (and prior to such date of determination) pursuant to Section
6.4(f); and
8

--------------------------------------------------------------------------------

(ii)         the aggregate amount of Investments made after the Closing Date
(and prior to such date of determination) pursuant to Section 6.6(l), with each
such Investment measured as of the date made and without giving effect to
subsequent changes in value.
 
“Available Foreign Currencies” means the Agreed Currencies other than Dollars.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Bank Product Agreement” means any agreement evidencing Bank Product
Obligations.
 
“Bank Product Obligations” means all obligations of every nature of the Borrower
or any Subsidiary from time to time owed to any Bank Product Provider in
connection with any Bank Product, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
the Borrower or such Subsidiary, would have accrued on any Bank Product
Obligation, whether or not a claim is allowed against the Borrower or such
Subsidiary for such interest in the related bankruptcy proceeding),
reimbursement, fees, expenses, indemnification or otherwise.
 
“Bank Product Provider” means a Lender or Agent, or any Affiliate of a Lender or
Agent, in its capacity as such, in each case that provides Bank Products to the
Borrower or any Subsidiary (or a Person who was a Lender or an Affiliate of a
Lender at the time of execution and delivery of a Bank Product Agreement),
whether or not such Person subsequently ceases to be a Lender, an Agent or an
Affiliate of a Lender or Agent, in the case of any such Affiliate, that has
executed and delivered to the Administrative Agent a letter agreement in form
and substance reasonably acceptable to the Administrative Agent pursuant to
which such Affiliate of such Lender or Agent appoints the Administrative Agent
and the Collateral Agent as agents under the applicable Credit Documents.
 
“Bank Products” means all facilities or services related to (a) cash management
and related services, including automated clearinghouse of funds, treasury,
depository, overdraft, electronic funds transfer, cash pooling, controlled
disbursements and other cash management arrangements, (b) commercial credit card
and merchant card services, credit or debit cards, stored value cards and
purchase cards and the processing of related sales or receipts and (c)
E-payables and comparable services.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
 
“Bankruptcy Proceeding” means any voluntary or involuntary proceeding commenced
under the Bankruptcy Code.
 
“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate of interest last announced or established by the Administrative Agent as
the “prime” rate in the United States for Dollar loans or, if the Administrative
Agent ceases to announce or establish such rate, the highest per annum interest
rate published by the Board of Governors in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or, if such
rate is no longer quoted therein, any similar rate quoted therein (as determined
by the Administrative Agent) or any similar release by the Board of Governors
(as determined by the Administrative Agent), (b) the sum of 0.50% per annum and
the Federal Funds Rate, and (c) the sum of (i) the Eurodollar Rate calculated
for each such day based on an Interest Period of one month determined two (2)
Business Days prior to such day (but, for the avoidance of doubt, not less than
one percent (1.00%) per annum with respect to the Initial Term Loans only), plus
(ii) 1.00%; provided that the Base Rate shall never be less than zero percent
(0.00%)  with respect to Revolving Loans and shall never be less than two
percent (2.00%) with respect to Initial Term Loans.  Any change in the Base Rate
due to a change in any of the foregoing will be effective on the effective date
of such change in the “prime” rate, the Federal Funds Rate or Eurodollar Rate
for an Interest Period of one month.
9

--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.
 
“Big Boy Letter” as defined Section 2.25.
 
“Blocked Person” means any Person: (a) listed in the annex to, or otherwise
subject to the provisions of, Executive Order No. 13224; (b) listed in any
sanctions-related list of designated Persons maintained by the United States
(including, but not limited to, OFAC Lists), the United Nations Security
Council, the European Union or any of its member states, Her Majesty’s Treasury
of the United Kingdom, or any other relevant sanctions authority; (c) fifty
percent (50%) or more, individually or in the aggregate, owned by any Person
described in paragraphs (a) or (b) hereof; (d) that commits, threatens or
conspires to commit or supports “terrorism” as defined in Executive Order No.
13224; or (e) that is the government of a Sanctioned Country.
 
“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.
 
“Borrower” as defined in the preamble hereto.
 
“Borrower Existing Debt” means indebtedness and other obligations that do not
expressly survive termination and repayment, and which are outstanding
immediately prior to the Closing Date, under that certain Third Amended and
Restated Credit Agreement, dated as of January 20, 2016, as amended prior to the
date hereof, among, inter alios, the Borrower, as a borrower and borrower
representative, On-X Life Technologies Holdings, Inc., as a borrower, the other
persons party thereto designated as credit parties, Healthcare Financial
Solutions, LLC, as agent for all lenders and the other financial institutions
from time to time party thereto, as lenders.
 
“Business” means, at any time, a collective reference to (a) the business
activities engaged in or proposed to be engaged in by the Borrower and the
Subsidiaries on the Closing Date, after giving effect to the Transactions, (b)
all business activities that are similar, ancillary, incidental, complementary
or related to the business activities identified in clause (a), and (c) all
business activities that are reasonable or logical extensions of the business
activities identified in clauses (a) and (b).
 
“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (b) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, the term “Business Day” means any day which is a
Business Day described in clause (a) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.
10

--------------------------------------------------------------------------------

“Calculation Date” means (a) the first Business Day of each month, (b) the date
of issuance, amendment, renewal or extension of any Foreign Currency Letter of
Credit, and (c) any other date selected by the Administrative Agent in its
reasonable discretion.
 
“Cap” means, with respect to any provision of this Agreement as of any date of
determination, any limitation based on a fixed Dollar amount or percentage of
TTM Consolidated Adjusted EBITDA (or if both apply to such provision, whichever
is higher determined as of such date); provided that, for the avoidance of
doubt, Cap shall not include any limitation based on a ratio.
 
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP as in effect on the Closing Date, is or should be accounted for as a
capital lease on the balance sheet of that Person; provided that for all
purposes hereunder the amount of obligations under any Capital Lease shall be
the amount thereof accounted for as a liability in accordance with GAAP as in
effect on the Closing Date and no effect shall be given to Accounting Standards
Codification 842 requiring operating leases to be recharacterized or treated as
capital leases.
 
“Capital One” means Capital One, National Association.
 
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing; provided that no Indebtedness of the Borrower will constitute Capital
Stock by virtue of being convertible or exchangeable into Capital Stock prior to
such conversion or exchange.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the relevant Issuing Bank and the
Revolving Lenders, as collateral for the Letter of Credit Obligations, cash or
deposit account balances in an amount equal to 103% of such outstanding Letter
of Credit Obligation pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant Issuing Bank. The term
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
 
“Cash Equivalents” means, as at any date of determination:
 
(a)          Dollars, Canadian Dollars, Euros, Pounds Sterling, Swiss Francs and
Australian Dollars (and, to the extent reasonably necessary to reimburse any
Foreign Currency Letter of Credit, the applicable Available Foreign Currency);
 
(b)          local currencies held by the Borrower or any Subsidiary from time
to time in the ordinary course of business or consistent with past practice and
not for speculation;
 
(c)          marketable securities (i) issued or directly and unconditionally
guaranteed or insured as to interest and principal by the United States
Government or EEA Member Country or (ii) issued by any agency or instrumentality
of the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date;
 
(d)          marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision of any such state,
commonwealth or territory or any public instrumentality thereof, in each case
maturing within one year after such date and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s;
11

--------------------------------------------------------------------------------

(e)          commercial paper maturing no more than one year from the date of
creation thereof and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s (or, if at any time neither
Moody’s nor S&P shall be rating such obligations, an equivalent rating from
another nationally recognized statistical rating agency);
 
(f)          certificates of deposit, time deposits or bankers’ acceptances
maturing within one year after such date and issued or accepted (i) by any
Lender or (ii) by any commercial bank organized under the laws of the United
States, any State or Commonwealth thereof or the District of Columbia that (A)
is at least “adequately capitalized” (as defined in the regulations of its
primary Federal banking regulator) and (B) has Tier 1 capital (as defined in
such regulations) of not less than $100,000,000;
 
(g)          marketable short-term money market and similar highly liquid funds
having a rating of at least P-1 or A-1 from either Moody’s or S&P, respectively
(or, if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);
and
 
(h)          investment funds investing substantially all of their assets in
securities of the types described in clauses (a) through (g) above.
 
In the case of Investments by any Foreign Subsidiary or Investments made in a
jurisdiction outside the United States, Cash Equivalents shall also include (i)
investments of the type and maturity described in clauses (a) through (h) above
of foreign obligors, which Investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (ii) other short-term investments in
accordance with normal investment practices for cash management in investments
analogous to the foregoing investments in clauses (a) through (h) and in this
paragraph.
 
“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Subsidiary of any insurance proceeds or condemnation awards in respect of
any equipment, fixed assets or real property.
 
“CFC” as defined in the definition of “Excluded Foreign Subsidiary”.
 
“Change of Control” means an event or series of events by which
 
(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
Person or its Subsidiaries and any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of thirty-five percent (35%) or
more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);
12

--------------------------------------------------------------------------------

(b)          the sale, lease or transfer, in one or a series of related
transactions, of all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole, to any Person that is not a Credit Party;
 
(c)          a “change of control” or similar provision under any agreement or
instrument evidencing any Material Indebtedness of the Borrower or any
Subsidiary has occurred obligating the Borrower or any Subsidiary to repurchase,
redeem, repay or convert into cash all or any part of the Indebtedness provided
for therein.
 
“Class” means (a) with respect to the Lenders, each of the following classes of
the Lenders: (i) the Lenders having Term Loan Exposure arising from the Initial
Term Loans, (ii) the Lenders having Term Loan Exposure arising from any
separately identifiable tranche of Incremental Term Loans, (iii) the Lenders
having Term Loan Exposure arising from any separately identifiable tranche of
Refinancing Term Loans, (iv) the Lenders having Term Loan Exposure arising from
any separately identifiable tranche of Extended Term Loans and (v) the Lenders
having Revolving Credit Exposure, and (b) with respect to Loans, each of the
following classes of Loans: (i) Initial Term Loans, (ii) any separately
identifiable tranche of Incremental Term Loans, (iii) any separately
identifiable tranche of Refinancing Term Loans, (iv) any separately identifiable
tranche of Extended Term Loans and (v) Revolving Loans.
 
“Closing Date” means December 1, 2017.
 
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G.
 
“Closing Date Target” as defined in the recitals hereto.
 
“Co-Documentation Agents” means Fifth Third and ING Capital LLC, in their
capacity as documentation agents under this Agreement.
 
 “Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are granted or purported to be granted
pursuant to the Collateral Documents as collateral security for the Obligations;
provided that Collateral shall not include any Excluded Assets (as defined in
the Pledge and Security Agreement) or any other property or assets specifically
excluded from the scope of any grant clause under any other Collateral Document
unless (as to any Credit Party) such Credit Party hereafter agrees in writing
that any such Excluded Asset, asset or property shall constitute Collateral
hereunder.
 
“Collateral Agent” as defined in the preamble hereto.
 
“Collateral Documents” means the Pledge and Security Agreement, the Mortgages
and all other instruments, documents and agreements delivered by any Credit
Party pursuant to this Agreement or any of the other Credit Documents in order
to grant to the Collateral Agent, for the benefit of the Secured Parties, a Lien
on any real, personal or mixed property of that Credit Party as security for the
Obligations.
 
“Commitment” means any Revolving Credit Commitment, any Initial Term Loan
Commitment and any Incremental Term Loan Commitment.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Company Material Adverse Effect” as defined in the Acquisition Agreement.
13

--------------------------------------------------------------------------------

“Compliance Certificate” means a Compliance Certificate of the Borrower
substantially in the form of Exhibit C.
 
“Consolidated Adjusted EBITDA” means, for any Test Period, an amount determined
for the Borrower and the Subsidiaries on a consolidated basis and without
duplication equal to:
 
(a)       Consolidated Net Income for such period, plus
 
(b)       the sum of, in each case (other than subclauses (x) and (xxi) below)
to the extent deducted (and not added back or excluded) in the calculation of
Consolidated Net Income, but without duplication:
 
(i)          Consolidated Interest Expense for such Test Period;
 
(ii)         consolidated tax expense for such Test Period based on income,
profits or capital, including state, franchise, capital and similar taxes and
withholding taxes paid or accrued during such period;
 
(iii)        amounts attributable to depreciation and amortization expense for
such Test Period (including amortization of customer contracts, non-compete
agreements or other intangible assets);
 
(iv)        non-cash charges or expenses reducing Consolidated Net Income for
such Test Period (provided, in connection with any non-cash charge or expense
that is an accrual of a reserve for a cash expenditure or payment required to be
made, or anticipated to be made, in a future period, (1) the Borrower may
determine not to add back such non-cash charge or expense in the current Test
Period and (2) to the extent the Borrower decides to add back such non-cash
charge or expense, the cash payment in respect thereof in such future period
will be subtracted from Consolidated Adjusted EBITDA to such extent);
 
(v)         costs, fees and expenses associated with the Transactions;
 
(vi)        costs, fees, charges and expenses arising in connection with the
Acquisition and any transaction that is or would be a Permitted Acquisition,
permitted Investment, disposition, incurrence or repayment of Indebtedness
(including a refinancing, amendment or other modification thereof) and/or equity
offering, in each case whether or not consummated and any amendment or
modification to the terms of any such transactions (including such costs, fees,
charges and expenses reimbursed or actually paid by a Person that is not the
Borrower or a Subsidiary or covered by indemnification or reimbursement
provisions), including entry into the Coolspine license prior to the Closing
Date;
 
(vii)        restructuring, integration or similar charges, expenses or
reserves, whether or not classified as restructuring charges or expenses under
GAAP (including restructuring costs related to acquisitions and closure or
consolidation of branches, facilities or locations, any lease termination
settlements (or remaining rental expense until the end of the applicable lease
term), and any expense related to any reconstruction, recommissioning or
reconfiguration of fixed assets for alternate use);
 
(viii)       any net loss from disposed operations;
14

--------------------------------------------------------------------------------

(ix)        extraordinary, unusual or non-recurring costs, fees, charges and
other expenses (including from natural disasters), including severance costs and
expenses (including such fees, charges and expenses incurred by the Borrower or
any Subsidiary that are reimbursed or actually paid by a Person that is not the
Borrower or a Subsidiary or covered by indemnification or reimbursement
provisions);
 
(x)         expenses, losses (including lost revenues) or charges incurred
during such period in connection with Casualty Events to the extent that any
such amount is covered by business interruption or other insurance and which
either has been reimbursed or as to which the Borrower has made a determination
that there exists reasonable evidence that such amount will be reimbursed by the
insurer and only to the extent that such amount is (A) not denied by the
applicable insurance carrier in writing and (B) in fact reimbursed within 180
days of the date of such determination (with a deduction for any amount so added
back to the extent not so reimbursed within 180 days);
 
(xi)        expenses, charges and losses due to the effects of purchase
accounting, as set forth in the Statement of Financial Accounting Standards
141(R), Business Combinations;
 
(xii)       the amount of any expenses paid on behalf of any member of the board
of directors or reimbursable to such member of the board of directors;
 
(xiii)      costs or expenses incurred by the Borrower or any Subsidiary
pursuant to an equity-based compensation plan, profits interest or stock option
plan or any other management or employee benefit plan or arrangement or any
stock subscription or shareholder plan;
 
(xiv)      expenses, charges and losses in the form of earn-out obligations and
contingent consideration obligations (including to the extent accounted for as
performance and retention bonuses, compensation or otherwise) and adjustments
thereof and purchase price adjustments, in each case paid in connection with
Permitted Acquisitions or other permitted Investments or acquisitions;
 
(xv)       any minority interest expense;
 
(xvi)       retention, recruiting, relocation and signing bonuses and expenses;
 
(xvii)     cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated Net Income in any period to the
extent non-cash gains relating to such income were deducted in the calculation
of Consolidated Adjusted EBITDA pursuant to clause (c)(ii) of this definition
for any previous period;
 
(xviii)     in connection with acquisitions of Foreign Subsidiaries, expenses
recognized on conversion from IFRS to GAAP for items capitalized under IFRS but
expensed under GAAP;
 
(xix)      charges, losses or expenses to the extent subject to indemnity or
reimbursement by a third party to the extent actually reimbursed, or, so long as
the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is (A)
not denied by the applicable indemnitor in writing within 180 days of the
occurrence of such event and (B) in fact indemnified or reimbursed within 365
days of such determination (with a deduction in the applicable future period for
any amount so added back to the extent not so indemnified or reimbursed within
such 365 day period);
15

--------------------------------------------------------------------------------

(xx)       costs relating to compliance with the Sarbanes-Oxley Act of 2002, as
amended, and other expenses arising out of or incidental to the status of the
Borrower as a reporting company, including costs, fees and expenses relating to
compliance with provisions of the Securities Act and the Exchange Act and the
rules of national securities exchange companies with listed equity securities;
 
(xxi)      the amount of “run-rate” cost savings, operating expense reductions
and synergies projected by the Borrower in good faith to result from (A) actions
taken, (B) actions relating to any acquisition, disposition or operational
change committed to be taken or expected to be taken no later than 18 months
after such acquisition, disposition or operational change and (C) actions
relating to the Transactions and acquisitions that occurred prior to the Closing
Date reasonably expected to be taken no later than 24 months after the Closing
Date, in each case, which cost savings, operating expense reductions and
synergies will be determined by the Borrower in good faith and calculated on a
Pro Forma Basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of the Test Period for which
Consolidated Adjusted EBITDA is being determined;
 
(xxii)     charges, costs, accruals, reserves or expenses attributable to the
undertaking of items in clause (xxi) above;
 
(xxiii)     costs, charges, fees, and other amounts expensed at the time of
entry into inbound exclusive licenses of Intellectual Property in connection
with the acquisition of such license in an amount not to exceed $5,000,000 in
any Test Period;
 
(xxiv)    any other add-backs and adjustments set forth in the bank model
delivered to the Administrative Agent and the Joint Lead Arrangers, dated
September 27, 2017 (as amended prior to the Closing Date); and
 
(xxv)     costs, expenses, awards and the amount of any judgment actually paid
during such period in connection with any litigation or other legal dispute, not
to exceed $2,000,000 in the Test Period, minus
 
(c)        the sum of, in each case to the extent included in the calculation of
Consolidated Net Income, but without duplication:
 
(i)          extraordinary, unusual or non-recurring cash gains of such Person
for such Test Period increasing Consolidated Net Income; and
 
(ii)         all non-cash items of such Person for such Test Period increasing
Consolidated Net Income, including gains on cancellation of debt purchased at
less than par (in each case of or by the Borrower and the Subsidiaries for such
period), other than the accrual of revenue in the ordinary course and excluding
any such items which represent the reversal in such Test Period of any accrual
of, or cash reserve for, anticipated cash charges in any prior period to the
extent such amount was deducted in determining Consolidated Adjusted EBITDA for
such prior period;
 
provided that the amounts included in Consolidated Adjusted EBITDA for any Test
Period pursuant to subclause (b)(xxi) above (other than with respect to the
Transactions or amounts permitted in accordance with Regulation S-X), when
aggregated with any adjustments pursuant to clause (b) of the definition of 
“Pro Forma”, will not exceed 20% of Consolidated Adjusted EBITDA for such Test
Period (prior to giving effect to amounts added-back pursuant to such
subclause); provided, further, that for purposes of calculating Consolidated
Adjusted EBITDA for any Test Period that includes any Fiscal Quarter from, and
including, December 31, 2016 through September 30, 2017, Consolidated Adjusted
EBITDA for such Fiscal Quarter will be deemed to be the amounts set forth in the
table below, subject to Pro Forma adjustment as set forth herein in connection
with any Specified Transaction:
16

--------------------------------------------------------------------------------

Fiscal Quarter ended:
Consolidated Adjusted
EBITDA
December 31, 2016
$12,058,000
March 31, 2017
$13,668,000
June 30, 2017
$13,495,000
September 30, 2017
$12,070,000

 
To the extent the determination of Consolidated Adjusted EBITDA of any other
Person is required in connection with any Specified Transaction or Pro Forma
calculations with respect thereto, the Borrower shall determine the Consolidated
Adjusted EBITDA of such Person in a manner consistent with this definition but
substituting such other Person and its Subsidiaries therein.
 
“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Borrower and the Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding cash
and Cash Equivalents, deferred taxes, assets held for sale, loans (permitted) to
third parties, pension assets, deferred bank fees and derivative financial
instruments, and excluding the effects of adjustments pursuant to GAAP resulting
from the application of recapitalization accounting or purchase accounting, as
the case may be, in relation to any consummated acquisition.
 
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Borrower and the Subsidiaries on a consolidated basis
that may properly be classified as current liabilities in conformity with GAAP,
excluding (a) the current portion of long term debt and deferred taxes, (b) the
current portion of interest, (c) accruals of any costs or expenses related to
restructuring reserves, (d) deferred revenue arising from cash receipts that are
earmarked for specific projects, (e) liabilities in respect of unpaid earn-outs
or letters of credit and (f) the current portion of any other long-term
liabilities, and, furthermore, excluding the effects of adjustments pursuant to
GAAP resulting from the application of recapitalization accounting or purchase
accounting, as the case may be, in relation to any consummated acquisition.
 
“Consolidated Excess Cash Flow” means for any Fiscal Year, with respect to the
Borrower and the Subsidiaries on a consolidated basis, an amount, equal to:
 
(a)       the sum, without duplication, of:
 
(i)          the sum of (A) Consolidated Adjusted EBITDA for such Fiscal Year
(for the avoidance of doubt, calculated on an actual and not on a Pro Forma
Basis), minus (B) the aggregate cash component of all fees, costs, expenses,
charges, proceeds or other amounts included in the calculation of Consolidated
Adjusted EBITDA (pursuant to clause (b) of the definition thereof) for such
Fiscal Year; plus
 
all cash extraordinary, unusual and non-recurring gains excluded in the
calculation of Consolidated Adjusted EBITDA (pursuant to clause (c)(i) of the
definition thereof) for such Fiscal Year; plus
 
decreases in the Consolidated Working Capital Adjustment for such Fiscal Year
(other than any such decreases arising from acquisitions or dispositions by the
Borrower and the Subsidiaries completed during such period or the application of
purchase accounting);
17

--------------------------------------------------------------------------------

minus
 
(b)       the sum, without duplication (and without duplication of amounts
deducted pursuant to clause (a)(i)(B) above), of:
 
(i)          consolidated capital expenditures in accordance with GAAP or
acquisitions of Intellectual Property accrued or paid in cash by the Borrower
and the Subsidiaries during such period or prior to the ECF Payment Date or
committed to be paid in cash prior to the ECF Payment Date, in each case to the
extent funded with Internally Generated Cash; plus
 
(ii)         the amounts for such Fiscal Year of all repayments, repurchases,
redemptions, retirements, defeasances or other discharges of Consolidated Total
Debt funded with Internally Generated Cash (excluding (A) any such payments made
in reliance on any basket calculated by reference to the Available Amount, (B)
repayments of Revolving Loans or other revolving Indebtedness unless accompanied
by a permanent reduction in the commitments thereunder and (C) purchases,
prepayments and repayments of Term Loans and other Pari Passu Lien Indebtedness,
to the extent the same reduce the amount of mandatory prepayments of Term Loans
from Consolidated Excess Cash Flow pursuant to Sections 2.14(d)(ii) and/or
2.14(d)(iii)), in each case paid in cash during such period; plus
 
(iii)         the amount of Restricted Equity Payments pursuant to Sections
6.4(a) and (c) made during such period or prior to the ECF Payment Date to the
extent funded with Internally Generated Cash; plus
 
(iv)        the aggregate consideration paid in cash during such period or prior
to the ECF Payment Date or committed to be paid in cash prior to the ECF Payment
Date in connection with Permitted Acquisitions or other Investments permitted
under Section 6.6 to the extent funded with Internally Generated Cash (excluding
any intercompany Investments by and among the Borrower and its Subsidiaries and
any such payments made in reliance on any basket calculated by reference to the
Available Amount); plus
 
(v)         the amount of any payments in respect of purchase price adjustments,
earn-outs or long-term liabilities of the Borrower and its Subsidiaries (A) made
in cash by the Borrower or any Subsidiary after the Closing Date (1) during such
period or (2) prior to the ECF Payment Date or (B) committed to be made in cash
within one year after the end of such period (only to the extent made with
Internally Generated Cash and excluding any such payments made in reliance on
any basket calculated by reference to the Available Amount); plus
 
(vi)        increases in the Consolidated Working Capital Adjustment for such
Fiscal Year (other than any such increases arising from acquisitions or
dispositions by the Borrower and the Subsidiaries completed during such Fiscal
Year or the application of purchase accounting); plus
 
(vii)       all non-cash expenses, charges and adjustments for such Fiscal Year
added to Consolidated Adjusted EBITDA pursuant to clause (b) of the definition
thereof; plus
 
(viii)      an amount equal to the aggregate net non-cash gain on dispositions
of property by the Borrower and its Subsidiaries during such Fiscal Year (other
than dispositions of property in the ordinary course of business) to the extent
included in arriving at such Consolidated Adjusted EBITDA and the net cash loss
on dispositions to the extent otherwise added to arrive at Consolidated Adjusted
EBITDA; plus
18

--------------------------------------------------------------------------------

(ix)        the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Subsidiaries during such Fiscal
Year that are made in connection with any prepayment of any principal of
Indebtedness to the extent (x) such prepayment of principal reduced Consolidated
Excess Cash Flow pursuant to clause (b)(ii) above or reduced the mandatory
prepayment required by Section 2.14(d) and (y) such payment is made with
Internally Generated Cash; plus
 
(x)         the amount of cash Taxes paid or Tax reserves set aside or payable
(without duplication) in such Fiscal Year; plus
 
(xi)        without duplication of amounts deducted from Consolidated Excess
Cash Flow in prior periods, at the option of the Borrower, the aggregate
consideration required to be paid in cash by the Borrower or any Subsidiary
pursuant to binding contracts (the “Contract Consideration”) entered into prior
to or during such period relating to Investments permitted by Section 6.6
(including Permitted Acquisitions) or capital expenditures to be consummated or
made during the period of four consecutive Fiscal Quarters following the end of
such period to the extent intended to be financed with Internally Generated
Cash, provided, that to the extent the aggregate amount utilized to consummate
such transaction during such period of four consecutive Fiscal Quarters is less
than the Contract Consideration, the amount of such shortfall shall be added to
the calculation of Consolidated Excess Cash Flow at the end of such period of
four consecutive Fiscal Quarters; plus
 
(xii)       the aggregate amount of expenditures actually made by the Borrower
and its Subsidiaries in cash during such period to the extent such expenditures
are not expensed during such period to the extent such expenditures were funded
with Internally Generated Cash;
 
provided that, in the case of clauses (b)(i), (b)(iv), (b)(v) and (b)(x) above,
(A) any amount committed to be paid or made within such time period that reduces
Consolidated Excess Cash Flow in such Fiscal Year pursuant to such clause will
not be deducted again in the calculation of Consolidated Excess Cash Flow for
any subsequent Fiscal Year and (B) to the extent any such amount committed to be
paid or made after the end of such Fiscal Year is not actually paid or made in
cash within such time period, such unpaid amount will, to the extent applicable,
be added to the calculation of Consolidated Excess Cash Flow for the immediately
succeeding Fiscal Year.
 
For purposes of Section 2.14(d), “Consolidated Excess Cash Flow” will be deemed
to be $0 if the calculation above results in a negative number.
 
“Consolidated Interest Expense” means, with respect to the Borrower and the
Subsidiaries for any Test Period, the total consolidated interest expense for
such Test Period determined on a consolidated basis in accordance with GAAP,
plus, without duplication:
 
(a)        imputed interest on Capital Leases for such Test Period;
 
(b)        commissions, discounts and other fees, charges and expenses owed with
respect to letters of credit securing financial obligations and bankers’
acceptance financing for such Test Period;
 
(c)        amortization of debt issuance costs, debt discount, or premium and
other debt or equity financing fees and expenses incurred for such Test Period
including net costs under Rate Contracts or other derivative instruments entered
into for the purpose of hedging interest rate risk and any commitment fees
payable thereunder;
19

--------------------------------------------------------------------------------

(d)        cash contributions to any employee stock ownership plan or similar
trust made to the extent such contributions are used by such plan or trust to
pay interest or fees to any Person (other than the Borrower or any wholly-owned
Subsidiary) in connection with Indebtedness incurred by such plan or trust for
such Test Period;
 
(e)        the interest portion of any deferred payment obligations for such
Test Period; and
 
(f)        all interest on any Indebtedness that is (i) Indebtedness of others
secured by any Lien on property owned or acquired by the Borrower or any
Subsidiary, whether or not the obligations secured thereby have been assumed,
but limited to the fair market value of such property or (ii) contingent
obligations in respect of Indebtedness of the Borrower or any Subsidiary;
 
provided that Consolidated Interest Expense shall be calculated after giving
effect to Rate Contracts related to interest rates (including associated costs),
but excluding unrealized gains and losses with respect to such Rate Contracts. 
For purposes of this definition, interest on Capital Leases will be deemed to
accrue at the interest rate reasonably determined by an Authorized Officer of
the Borrower to be the rate of interest implicit in such Capital Lease in
accordance with GAAP as in effect on the Closing Date.
 
To the extent the determination of Consolidated Interest Expense of any other
Person is required in connection with any Specified Transaction or Pro Forma
calculations with respect thereto, the Borrower shall determine the Consolidated
Interest Expense of such Person in a manner consistent with this definition but
substituting such other Person and its Subsidiaries therein.
 
“Consolidated Net Income” means, for any Test Period an amount determined for
the Borrower and the Subsidiaries on a consolidated basis and without
duplication equal to:
 
(a)        the net income (or loss) of the Borrower and the Subsidiaries on a
consolidated basis for such Test Period taken as a single accounting period
determined in conformity with GAAP, plus
 
(b)        the income (or loss) of any Joint Venture or Unrestricted Subsidiary
of the Borrower or any Subsidiary, solely, in the case of any income, to the
extent of the amount of dividends or other distributions actually paid in cash
to the Borrower or any Subsidiary by such Joint Venture or Unrestricted
Subsidiary during such Test Period, minus
 
(c)        to the extent included in clause (a) above, an amount equal to the
sum of (without duplication):
 
(i)          with respect to any Person that is not a wholly-owned Subsidiary of
the Borrower but whose net income is consolidated in whole or in part with the
net income of the Borrower, the income (or loss) of such Person solely to the
extent attributable to that portion of the Capital Stock in such Person that is
not owned, directly or indirectly, by the Borrower during such Test Period;
provided, the Borrower’s equity in the net income in such Person will be
included in Consolidated Net Income up to the amount of dividends, distributions
or other payments in respect of such equity that are paid in cash (or to the
extent converted into cash) by such Person to the Borrower or any Subsidiary
(and the Borrower’s equity in the net loss of such Person shall be included to
the extent of the aggregate Investment of the Borrower or any Subsidiary in such
Person;
 
(ii)          with respect to any Person that is not a wholly-owned Subsidiary
of the Borrower but whose net income is consolidated in whole or in part with
the net income of the Borrower, the income of such Person solely to the extent
that the declaration or payment of dividends or similar distributions by such
Person of that income is not permitted by operation of the terms of its
Organizational Documents or any agreement, instrument or requirement of Law
applicable to such Person during such Test Period; provided that Consolidated
Net Income shall be increased by the amount of dividends or distributions or
other payments that are actually paid by such Person to the Borrower or any
Subsidiary in respect of such Test Period;
20

--------------------------------------------------------------------------------

(iii)         the income (or loss) of any Person (other than the Acquired
Business in connection with the Acquisition) accrued prior to the date (A) such
Person becomes a Subsidiary of the Borrower or is merged into or consolidated
with the Borrower or any Subsidiary or (B) such Person’s assets are acquired by
the Borrower or any Subsidiary;
 
(iv)        any after-tax gains or losses attributable to non-ordinary course
dispositions of property;
 
(v)         earnings (or losses), including any non-cash impairment charge,
resulting from any reappraisal, revaluation or write-up (or write-down) of
assets during such Test Period;
 
(vi)        (A) unrealized gains and losses with respect to Rate Contracts for
such Test Period and the application of Accounting Standards Codification 815
(Derivatives and Hedging) and (B) any after-tax effect of income (or losses) for
such Test Period that result from the early extinguishment of (1) Indebtedness,
(2) obligations under any Rate Contracts or (3) other derivative instruments;
 
(vii)       gains and losses due solely to fluctuations in currency values and
the related tax effects determined in accordance with GAAP for such Test Period,
and
 
(viii)       the effects of adjustments (including the effects of such
adjustments pushed down to such Person and its Subsidiaries) in the inventory,
property and equipment, software, goodwill, other intangible assets, in-process
research and development, deferred revenue, debt and unfavorable or favorable
lease line items in such Person’s consolidated financial statements pursuant to
GAAP for such Test Period resulting from the application of purchase accounting
in relation to the Transactions or any acquisition consummated prior to the
Closing Date and any Permitted Acquisition or other Investment or the
amortization or write-off of any amounts thereof, net of taxes, for such Test
Period.
 
To the extent the determination of Consolidated Net Income of any other Person
is required in connection with any Specified Transaction or Pro Forma
calculations with respect thereto, the Borrower shall determine the Consolidated
Net Income of such Person in a manner consistent with this definition but
substituting such other Person and its Subsidiaries therein.
 
“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of the Borrower and the
Subsidiaries referred to in the following clauses of the definition of
“Indebtedness”: clauses (a) (including, for the avoidance of doubt, any Purchase
Money Indebtedness), (b), (c), (f) (but only to the extent that any letter of
credit has been drawn and not reimbursed) and (h) (to the extent relating to
Indebtedness of the type described in clauses (a), (b), (c) and (f) of the
definition thereof), in each case determined on a consolidated basis in
accordance with GAAP; provided that Consolidated Total Debt shall not include
Indebtedness in respect of obligations under Rate Contracts.
 
“Consolidated Working Capital” means, as at any date of determination,
Consolidated Current Assets minus Consolidated Current Liabilities.
21

--------------------------------------------------------------------------------

“Consolidated Working Capital Adjustment” means, for any Fiscal Year on a
consolidated basis, the amount equal to Consolidated Working Capital as of the
beginning of such Fiscal Year, minus Consolidated Working Capital as of the end
of such Fiscal Year (which amount may be positive or negative); provided that,
for purposes of this definition, Consolidated Working Capital as of the
beginning of the Fiscal Year shall be adjusted to give effect to any working
capital arising from acquisitions or dispositions by the Borrower and the
Subsidiaries completed during such Fiscal Year (including the impact of any
post-closing working capital adjustment).
 
“Contractual Obligation” means, as applied to any Person, any provision of any
of the Securities issued by that Person or of any indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.
 
“Contributing Guarantors” as defined in Section 7.2.
 
“Controlled Entity” means, as to any Person, any other Person that is in control
of, or is controlled by, such Person.  For purposes of this definition,
“control” of a Person means the power, directly or indirectly, to direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise. For the avoidance of doubt, “Controlled Entity” shall not
include any distributors and sales agents of the Borrower or its Subsidiaries.
 
“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
 
“Conversion/Continuation Notice” means a conversion/continuation notice
substantially in the form of Exhibit A-2.
 
“Counterpart Agreement” means a counterpart agreement substantially in the form
of Exhibit H.
 
“Credit Agreement Refinancing Indebtedness” means secured or unsecured
Indebtedness of the Borrower in the form of (a) Refinancing Revolving
Commitments, Refinancing Term Commitments or Refinancing Term Loans or (b) other
term loans or notes or revolving commitments governed by definitive
documentation other than this Agreement; provided that:
 
(a)        such Indebtedness is incurred or otherwise obtained (including by
means of the extension or renewal of existing Indebtedness) in exchange for, or
to extend, renew, replace, or refinance, in whole or part, any Class of Term
Loans, Revolving Loans or Revolving Credit Commitments
(“Refinanced Indebtedness”);
 
(b)        such Indebtedness is in an original aggregate principal amount not
greater than the Maximum Refinancing Amount;
 
(c)        any such Indebtedness will not mature prior to the final maturity
date of the Refinanced Indebtedness, or have a shorter Weighted Average Life to
Maturity than the Refinanced Indebtedness;
 
(d)        any mandatory prepayments (and, with respect to any Credit Agreement
Refinancing Indebtedness comprising revolving loans, to the extent commitments
thereunder are permanently reduced or terminated) of:
22

--------------------------------------------------------------------------------

(i)          any Credit Agreement Refinancing Indebtedness that comprises junior
lien or unsecured notes or loans, or Pari Passu Lien Indebtedness governed by
documentation other than this Agreement, may not be made except to the extent
that prepayments are (A) permitted hereunder and (B) to the extent required
hereunder or pursuant to the terms of any Pari Passu Lien Indebtedness, first
made or offered to the Loans and any such Pari Passu Lien Indebtedness; and
 
(ii)         any Credit Agreement Refinancing Indebtedness that is Pari Passu
Lien Indebtedness will be made on a pro rata basis or less than pro rata basis
with the Initial Term Loans or Initial Revolving Commitments, as applicable (but
not greater than a pro rata basis except for prepayments with the proceeds of
Credit Agreement Refinancing Indebtedness and in respect of an earlier maturing
tranche);
 
(e)        such Indebtedness is not incurred or guaranteed by any Person other
than a Guarantor Subsidiary;
 
(f)        if such Indebtedness is secured:
 
(i)          such Indebtedness is not secured by any assets or property of the
Borrower or any Subsidiary that does not constitute Collateral (subject to
customary exceptions for cash collateral in favor of an agent, letter of credit
issuer or similar “fronting” lender);
 
(ii)         the security agreements relating to such Indebtedness are
substantially similar to or the same as the Collateral Documents (as determined
in good faith by the Borrower);
 
(iii)        if such Indebtedness constitutes Pari Passu Lien Indebtedness, a
Debt Representative acting on behalf of the holders of such Indebtedness has
become party to or is otherwise subject to the provisions of a Pari Passu Lien
Intercreditor Agreement;
 
if such Indebtedness is secured on a junior basis to the Term Loans, a Debt
Representative, acting on behalf of the holders of such Indebtedness, has become
party to or is otherwise subject to the provisions of a Junior Lien
Intercreditor Agreement; and
 
(iv)        if such Indebtedness constitutes Refinancing Revolving Commitments
in the form of Pari Passu Lien Indebtedness, such Indebtedness shall be subject
to customary provisions governing the pro rata payment, borrowing, participation
and commitment reduction of the Refinanced Indebtedness and such Refinancing
Revolving Commitments, in each case on terms satisfactory to the Administrative
Agent; and
 
(g)        the other terms applicable to such Indebtedness are substantially
identical to, or (taken as a whole as reasonably determined by the Borrower in
good faith) no more favorable to the lenders or holders providing such
Indebtedness than, those applicable to such Refinanced Indebtedness; provided
that the Borrower will promptly deliver to the Administrative Agent final copies
of the definitive credit documentation relating to such Indebtedness (unless the
Borrower or the applicable Subsidiary is bound by a confidentiality obligation
with respect thereto, in which case the Borrower will deliver a reasonably
detailed description of the material terms and conditions of such Indebtedness
in lieu thereof); provided, further, that this clause (g) will not apply to (A)
terms addressed in the preceding clauses (a) through (f), (B) interest rate,
fees, funding discounts and other pricing terms, (C) redemption, prepayment or
other premiums, (D) optional prepayment terms (subject to clauses (d) and (f)(v)
above) and (E) covenants and other terms that are (1) applied to the Initial
Term Loans and Commitments existing at the time of incurrence of such Credit
Agreement Refinancing Indebtedness (so that existing Lenders also receive the
benefit of such provisions) and/or (2) applicable only to periods after the
Latest Term Loan Maturity Date and the Revolving Credit Commitment Termination
Date at the time of incurrence of such Indebtedness; provided, further, a
certificate of the Borrower delivered to the Administrative Agent at least four
(4) Business Days prior to the incurrence of such Indebtedness (or such shorter
period as may be agreed by the Administrative Agent), together with a reasonably
detailed description of the material covenants and events of default of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has reasonably determined in good faith that such terms and conditions
satisfy the foregoing requirement shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such four (4) Business Day period that it disagrees
with such determination (including a reasonably detailed description of the
basis upon which it disagrees).
23

--------------------------------------------------------------------------------

“Credit Date” means the date of a Credit Extension.
 
“Credit Document” means any of (a) this Agreement, (b) any Pari Passu Lien
Intercreditor Agreement or Junior Lien Intercreditor Agreement, (c) the Notes,
if any, (d) the Collateral Documents, (e) the Agency Fee Letter and any
documents or certificates executed by the Borrower in favor of an Issuing Bank
relating to Letters of Credit, (f) the Intercompany Subordination Agreement, (g)
any other subordination and intercreditor agreement entered into pursuant to the
terms hereof and (h) any Incremental Amendment, Refinancing Amendment or
Extension Amendment.
 
“Credit Extension” means the making of a Loan or the Issuing of a Letter of
Credit.
 
“Credit Party” means the Borrower and each Guarantor Subsidiary.
 
“Cumulative Retained Excess Cash Flow” means, as at any date of determination,
an amount (not less than zero) determined on a cumulative basis, equal to (a)
the aggregate cumulative sum of the Retained ECF Percentage of Consolidated
Excess Cash Flow for each Fiscal Year of the Borrower (commencing with the first
full Fiscal Year ending after the Closing Date but not less than zero in any
Fiscal Year), minus (b) the aggregate principal amount of all prepayments,
repayments and purchases of Loans and other Pari Passu Lien Indebtedness applied
pursuant to clauses (ii) and (iii) of Section 2.14(d) to reduce the calculation
of the Consolidated Excess Cash Flow payment under Section 2.14(d) for all
Fiscal Years ending after December 31, 2017 and prior to such date.
 
“DBNY” means Deutsche Bank AG New York Branch.
 
“DBSI” means Deutsche Bank Securities Inc.
 
“Debt Representative” means, with respect to any series of Pari Passu Lien
Indebtedness, Junior Lien Indebtedness or other Indebtedness secured by a Lien
permitted under Section 6.1, administrative agent, trustee, collateral agent,
security agent or similar agent under the credit agreement, indenture, note
purchase agreement or similar agreement or instrument pursuant to which such
Indebtedness is incurred, issued or otherwise obtained, as the case may be, and
each of their successors in such capacities.
 
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
 
“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all of the Lenders (calculated as if all Defaulting
Lenders (including such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.
24

--------------------------------------------------------------------------------

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (a) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (b) with respect to any Funding Default (other than
any such Funding Default arising pursuant to clause (e) of the definition of
“Defaulting Lender”), the date on which (i) the Default Excess with respect to
such Defaulting Lender will have been reduced to zero (whether by the funding by
such Defaulting Lender of any Defaulted Loans of such Defaulting Lender or by
the non-pro rata application of any voluntary or mandatory prepayments of the
Loans in accordance with the terms of Section 2.13 or Section 2.14 or by a
combination thereof) and (ii) such Defaulting Lender will have delivered to the
Borrower and the Administrative Agent a written reaffirmation of its intention
to honor its obligations hereunder with respect to its Commitments, and (c) the
date on which the Borrower, the Administrative Agent and the Required Lenders
(or, solely to the extent all such Funding Defaults relate solely to Revolving
Credit Commitments, the Required Revolving Lenders) waive all Funding Defaults
of such Defaulting Lender in writing.
 
“Defaulted Loan” as defined in Section 2.22.
 
“Defaulting Lender” will mean any Lender that has (a) failed to fund its portion
of any Loan, or any portion of its participation in any Letter of Credit within
two (2) Business Days of the date on which it will have been required to fund
the same, unless such Lender notifies the Borrower that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, will be specifically identified in such writing) has not been
satisfied, (b) notified the Borrower, the Administrative Agent, any Issuing Bank
or any other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under agreements in which it commits to extend credit generally
unless such Lender notifies the Borrower that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, will be
specifically identified in such writing) has not been satisfied, (c) failed,
within three (3) Business Days after written request by the Administrative Agent
or the Borrower, to confirm that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Loans (unless such failure is
the result of such Lender’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, will be specifically identified in writing to the Borrower
prior to such failure) cannot be satisfied) and participations in then
outstanding Letters of Credit; provided that any such Lender will cease to be a
Defaulting Lender under this clause (c) upon receipt of such confirmation by the
Administrative Agent and the Borrower, (d) otherwise failed to pay over to the
Borrower, the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one (1) Business Day of the date when due, (e)
(i) been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Lender or its properties or assets to be,
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, unless, in the case of any
Lender referred to in this clause (e), the Borrower, the Administrative Agent
and each Issuing Bank will be satisfied that such Lender intends, and has all
approvals required to enable it, to continue to perform its obligations as a
Lender hereunder or (f) become the subject of a Bail-In Action.  For the
avoidance of doubt, a Lender will not be deemed to be a Defaulting Lender solely
by virtue of the Undisclosed Administration of such Lender or its Parent or of
the ownership or acquisition of any Capital Stock in such Lender or its Parent
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender; provided that, as of any date of determination, the determination of
whether any Lender is a Defaulting Lender hereunder will not take into account,
and will not otherwise impair, any amounts funded by such Lender which have been
assigned by such Lender to an SPC pursuant to Section 10.6.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (f) above will be conclusive and binding absent
manifest error, and such Lender will be deemed to be a Defaulting Lender upon
delivery of written notice of such determination by the Administrative Agent to
the Borrower and each other Lender.
25

--------------------------------------------------------------------------------

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or any Subsidiary in connection with an
Asset Sale pursuant to Section 6.8(e) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of an Executive Officer, setting forth
the basis of such valuation (which amount will be reduced by the fair market
value of the portion of the non-cash consideration converted to cash within one
hundred eighty (180) days following the consummation of the applicable Asset
Sale).
 
“Discount Price Range” as defined in Section 2.25(b).
 
“Discounted Prepayment” as defined in Section 2.25(a).
 
“Discounted Prepayment Amount” as defined in Section 2.25(b).
 
“Discounted Prepayment Notice” as defined in Section 2.25(b).
 
“Discounted Prepayment Offeror” as defined in Section 2.25(a).
 
“Discounted Prepayment Response Date” as defined in Section 2.25(b).
 
“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely in exchange for
Capital Stock that is not otherwise Disqualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, (b) is redeemable at the option of the
holder thereof (other than solely in exchange for Capital Stock that is not
otherwise Disqualified Capital Stock), in whole or in part, (c) provides for the
scheduled payment of dividends in cash, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Capital Stock that would constitute
Disqualified Capital Stock, in each case, prior to the date that is ninety-one
(91) days after the Latest Term Loan Maturity Date, except, in the case of
clauses (a) and (b), if as a result of a change of control or asset sale, so
long as any rights of the holders thereof upon the occurrence of such a change
of control or asset sale event are subject to the prior payment in full in cash
of all Obligations, the cancellation or expiration of all Letters of Credit and
the termination of the Commitments; provided, if such Capital Stock is issued
pursuant to a plan for the benefit of future, current or former employees,
directors or officers of the Borrower or any Subsidiary or by any such plan to
such employees, directors or officers, such Capital Stock will not constitute
Disqualified Capital Stock solely because the Borrower or any Subsidiary may be
required to repurchase such Capital Stock in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s,
director’s or officer’s termination, death or disability.
26

--------------------------------------------------------------------------------

“Disqualified Lender” means (a) the bona fide competitors of the Borrower and
the Subsidiaries identified in writing by the Borrower by name to the Joint Lead
Arrangers on or prior to the Closing Date, or from time to time after the
Closing Date to the Administrative Agent, (b) those particular banks, financial
institutions and other institutional lenders identified in writing by the
Borrower by name to the Joint Lead Arrangers on or prior to October 10, 2017,
and (c) any reasonably identifiable (on the basis of its name or as identified
in writing by the Borrower) affiliate of the entities described in the preceding
clauses (a) and (b) or Persons that are identified as affiliates in writing by
the Borrower to the Administrative Agent from time to time (other than any
affiliates that are banks, financial institutions, bona fide debt funds or
investment vehicles that are engaged in making, purchasing, holding or otherwise
investing in commercial loans, bonds and similar extensions of credit in the
ordinary course and a Person described in clause (a) or (b) does not have the
power to direct the investment policies of such entity (other than a limited
number of senior employees in connection with such person’s internal legal,
compliance and risk management and credit committee members) with respect to
decisions involving any investment in debt of the Borrower or any of its
Subsidiaries), provided, any Person that is a Lender and subsequently becomes a
Disqualified Lender (but was not a Disqualified Lender on or prior to October
10, 2017 or at the time it became a Lender) will be deemed to not be a
Disqualified Lender hereunder.
 
“Dollar Equivalent” means, at any time as to any amount denominated in any
Agreed Currency other than Dollars, the equivalent amount in Dollars as
determined by the Administrative Agent at such time on the basis of the Exchange
Rate for the purchase of Dollars with such Agreed Currency, on the most recent
Calculation Date for such currency.
 
“Dollars” and the sign “$” mean the lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any State or Commonwealth thereof or the District of Columbia.
 
“E-Fax” means any system used to receive or transmit faxes electronically.
 
“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.
 
“E-System” means any electronic system approved by the Administrative Agent,
including IntraLinks® and ClearPar® and any other Internet or extranet-based
site, whether such electronic system is owned, operated or hosted by the
Administrative Agent, any of its Related Persons or any other Person, providing
for access to data protected by passcodes or other security system.
 
“ECF Payment Date” as defined in Section 2.14(d).
 
“ECF Percentage” as defined in Section 2.14(d).
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
27

--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System.
 
“Eligible Assignee” means, in each case, subject to the proviso at the end of
this definition, (a) any Lender, any Affiliate of any Lender and any Related
Fund (any two or more Related Funds being treated as a single Eligible Assignee
for all purposes hereof), (b) any Person (other than a Natural Person) in
compliance with Section 10.6(c)(ii) or (c) any Approved Fund; provided that in
no event will (i) a Disqualified Lender be an Eligible Assignee without the
Borrower’s consent and (ii) any Defaulting Lender or any Subsidiary of a
Defaulting Lender, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons in this clause (ii), be an Eligible
Assignee.
 
“Eligible Currency” means any currency other than Dollars (a) that is readily
available, (b) that is freely traded, (c) in which deposits are customarily
offered to banks in the London interbank market, (d) that is convertible into
Dollars in the international interbank market and (e) as to which a Dollar
Equivalent may be readily calculated.  If, after the designation by an Issuing
Bank of any currency as an Agreed Currency, (i) currency control or other
exchange regulations are imposed in the country in which such currency is issued
with the result that different types of such currency are introduced, (ii) such
currency is, in the reasonable determination of the applicable Issuing Bank, no
longer readily available or freely traded or (iii) in the reasonable
determination of the applicable Issuing Bank, a Dollar Equivalent amount of such
currency is not readily calculable, the applicable Issuing Bank shall promptly
notify the Administrative Agent and the Borrower, and such currency shall no
longer be an Agreed Currency until such time as an Issuing Bank agrees to
reinstate such currency as an Agreed Currency.
 
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, the Borrower, any Subsidiary or any of their
respective ERISA Affiliates, or with respect to any Pension Plan or
Multiemployer Plan, to which the Borrower or any of its Subsidiaries or any
ERISA Affiliate thereof has within the preceding five plan years made
contributions.
 
“EMU” means the Economic and Monetary Union as contemplated in the EU Treaty.
 
“EMU Legislation” means the legislative measures of the EMU for the introduction
of, changeover to, or operation of the Euro in one or more member states.
 
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (a) pursuant to or in connection with any actual or alleged
Environmental Liability or violation of any applicable Environmental Law; (b) in
connection with any Hazardous Material or any actual or alleged Hazardous
Materials Activity; or (c) in connection with any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.
28

--------------------------------------------------------------------------------

“Environmental Laws” means any and all current and future foreign or domestic,
federal or state (or any subdivision of either of them) Laws, Governmental
Authorizations, or any other requirements of Governmental Authorities relating
to (a) the environment, natural resources and environmental matters, including
those relating to any Hazardous Materials Activity; (b) the generation, use,
storage, transportation or disposal of Hazardous Materials; or (c) occupational
health and safety, land use or the protection of human, plant or animal health
or welfare, in any such case, as of any date of determination, then in force and
in any manner applicable to the Borrower or any of its Subsidiaries or any
Facility.
 
“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and
attorneys’ costs) that may be imposed on, incurred by or asserted against any
Credit Party or any Subsidiary of any Credit Party as a result of, or related
to, (a) any actual or alleged violation of any applicable Environmental Law; (b)
any Release or threatened Release; (c) any Remedial Action or Hazardous
Materials Activity; or (d) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
 
“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (b) any
trade or business (whether or not incorporated) which is a member of a group of
trades or Business under common control within the meaning of Section 414(c) of
the Internal Revenue Code of which that Person is a member; and (c) any member
of an affiliated service group within the meaning of Section 414(m) or (o) of
the Internal Revenue Code of which that Person, any corporation described in
clause (a) above or any trade or business described in clause (b) above is a
member.  Any former ERISA Affiliate of the Borrower or any Subsidiary will
continue to be considered an ERISA Affiliate of the Borrower or such Subsidiary
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of the Borrower or such Subsidiary and with respect to
liabilities arising after such period for which the Borrower or such Subsidiary
could be liable under the Internal Revenue Code or ERISA.
 
“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation in effect on the Closing Date); (b) the failure to meet the
minimum funding standard of Section 412 of the Internal Revenue Code or Section
302 or 303 of ERISA with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Internal Revenue Code) or the failure to
make by its due date a required installment under Section 430(j) of the Internal
Revenue Code with respect to any Pension Plan or the failure to make any
required contribution to a Multiemployer Plan; (c) the provision by the
administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a
notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (d) the withdrawal by the Borrower, any Subsidiary or
any of their respective ERISA Affiliates from any Pension Plan with two or more
non-related contributing sponsors or the termination of any such Pension Plan
resulting in liability to the Borrower, any Subsidiary or any of their
respective ERISA Affiliates pursuant to Section 4063 or 4064 of ERISA; (e) the
institution by the PBGC of proceedings to terminate any Pension Plan or
Multiemployer Plan, or the occurrence of any event or condition which could
reasonably constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any such plan; (f) the imposition of any
liability under Title IV of ERISA on the Borrower, any Subsidiary or any of
their respective ERISA Affiliates with respect to the termination of any Pension
Plan; (g) the withdrawal of the Borrower, any Subsidiary or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there
is any potential liability therefor, or the receipt by the Borrower, any
Subsidiary or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in insolvency pursuant to Section 4245 of ERISA,
or that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (h) the imposition of a Lien pursuant to Section 430(k) of the Internal
Revenue Code or pursuant to ERISA with respect to any Pension Plan; (i) the
occurrence of a non-exempt “prohibited transaction” with respect to which the
Borrower or any Subsidiary is a “disqualified person” or a “party in interest”
(within the meaning of Section 4975 of the Internal Revenue Code or Section 406
of ERISA, respectively) or which could reasonably be expected to result in
Liability to the Borrower or any Subsidiary; or (j) a determination that any
Pension Plan is, or is expected to be, in “at risk” status (as defined in
Section 430(j) of the Internal Revenue Code or Section 303 of ERISA) or in
“critical and declining” status (within the meaning of Section 305 of ERISA).
29

--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
“EU Treaty” means the Treaty on European Union.
 
“Euro” means the single currency of the Participating Member States introduced
in accordance with the provisions of Article 109(i)4 of the EU Treaty.
 
“Eurodollar Rate” means, for any Interest Period, the higher of (a) with respect
to the Initial Term Loans only, 1.00% per annum and (b) the rate per annum
obtained by dividing (i) the ICE Benchmark Administration London Interbank
Offered Rate on the applicable Reuters screen page (or such other commercially
available source providing such quotations of LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period by (ii) an amount equal to (A) one
minus (B) the applicable Statutory Reserves; provided, however, that if the
Eurodollar Rate at any time would otherwise be less than zero, such rate shall
be deemed to be zero (including for purposes of clause (c) in the definition of
“Base Rate”).
 
“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Eurodollar Rate.
 
“Event of Default” as defined in Section 8.1.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
 
“Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of any Eligible Currency, the rate at which such other currency may
be exchanged into Dollars at the time of determination on such day on the
Bloomberg WCR Page for such currency.  If such rate does not appear on any
Bloomberg WCR Page, the Exchange Rate shall be determined by reference to such
other publicly available service for displaying exchange rates as may be
selected by the Administrative Agent, or, in the event no such service is
selected, such Exchange Rate shall instead be the arithmetic average of the spot
rates of exchange of the Administrative Agent in the market where its foreign
currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of Dollars for delivery two Business Days
later; provided that, if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent, after consultation
with the Borrower, may use any reasonable method it deems in good faith
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error.
30

--------------------------------------------------------------------------------

“Excluded Foreign Subsidiary” means (a) any Subsidiary that is (i) a Foreign
Subsidiary which is a “controlled foreign corporation” within the meaning of
Section 957 of the Internal Revenue Code (each, a “CFC”) or (ii) any direct or
indirect Subsidiary (including, without limitation, a “disregarded entity” for
federal income tax purposes) substantially all the assets of which are Capital
Stock of, or Capital Stock and indebtedness of, one or more Subsidiaries that
are CFCs (“Foreign Subsidiary Holding Company”) or other Foreign Subsidiary
Holding Companies, (b) any direct or indirect Subsidiary of a CFC or a Foreign
Subsidiary Holding Company and (c) CryoLife Europa Ltd., a private limited
company incorporated under the laws of England and Wales (so long as it, or its
successor, remains a Foreign Subsidiary).
 
“Excluded Real Estate Assets” means, with respect to any Credit Party, (a) any
fee interest in owned real property not constituting a Material Real Estate
Asset, (b) any leasehold interest (including any ground lease interest) in real
property and (c) any fixtures affixed to any real property to the extent (i)
such real property does not constitute Collateral and/or (ii) such real property
is not otherwise an Excluded Asset (as defined in the Pledge and Security
Agreement) and a security interest in such fixtures may not be perfected by a
UCC-1 financing statement in the jurisdiction of organization of the applicable
Credit Party.
 
“Excluded Subsidiary” means (a) each Immaterial Subsidiary, (b) each
Unrestricted Subsidiary, (c) each Excluded Foreign Subsidiary, (d) each
Subsidiary to the extent that (and only for so long as) such Subsidiary is
prohibited by any applicable Law from guaranteeing the Obligations, (e) each
Subsidiary if, and for so long as, the guarantee of the Obligations by such
Subsidiary would require the consent, approval, license or authorization of a
Governmental Authority or under any binding Contractual Obligation (or, if such
Subsidiary is not a wholly-owned Subsidiary, under its Organizational Documents)
with any Person other than the Borrower or any Subsidiary existing on the
Closing Date (or, if later, the date such Subsidiary is acquired (so long as
such Contractual Obligation is not incurred in contemplation of such
acquisition), except to the extent and until such consent, approval, license or
authorization has actually been obtained, (f) each Subsidiary that is a
not-for-profit organization, (g) each Subsidiary with respect to which, as
reasonably determined by the Borrower in good faith, the guarantee by such
Subsidiary would reasonably be expected to result in material adverse tax
consequences to the Borrower or any Subsidiary, and (h) each Subsidiary with
respect to which, as reasonably determined by the Borrower and the
Administrative Agent the cost, burden and/or potential tax liability of
providing a guarantee outweigh the marginal benefits to be obtained by the
Lenders; in each case of this definition, unless such Subsidiary is designated
as a Guarantor pursuant to the definition of “Guarantors.”
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” (determined after giving effect to any
applicable keep well, support or other agreement for the benefit of such
Guarantor and any and all guarantees of such Guarantor’s Swap Obligations by
other Credit Parties) as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 7.14) at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation.  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion will apply only to the portion of such Swap Obligation that is
attributable to swaps for which the Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.
31

--------------------------------------------------------------------------------

“Excluded Tax” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient (a) Taxes imposed on or measured by net income (however denominated,
and including branch profits taxes) and franchise taxes imposed in lieu of net
income taxes, in each case (i) imposed as a result of such Recipient being
organized under the Laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) imposed on any Recipient
as a result of a present or former connection between such Recipient and the
jurisdiction of the Governmental Authority imposing such Tax or any political
subdivision or taxing authority thereof or therein (other than such connection
arising solely from any such Recipient having executed, delivered or performed
its obligations or received a payment under, received or perfected a security
interest under, or enforced, any Credit Document); (b) U.S. federal withholding
Taxes imposed on amounts payable to or for the account of such Recipient with
respect to an applicable interest in a Loan or Commitment pursuant to a Law in
effect on the date on which such Recipient (i) acquires such interest in the
Loan or Commitment or otherwise becomes a party to this Agreement (other than,
with respect to a Lender, pursuant to an assignment request by the Borrower
under Section 2.23) or (ii) changes its lending office, except in each case, to
the extent that, pursuant to Section 2.20, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office; (c) Taxes that are attributable to the failure by any Recipient
to deliver the documentation required to be delivered pursuant to Section
2.20(f) or Section 2.20(g); and (d) Taxes imposed under FATCA.
 
“Executive Officer” means, as applied to any Person, any individual holding the
position of chairman of the board of directors, chief executive officer,
president, chief financial officer, chief operating officer, chief compliance
officer, chief legal officer and any other executive officer having
substantially the same authority and responsibility as any of the foregoing.
 
“Executive Order No. 13224” means Executive Order No. 13224 of September 23,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten To Commit, or Support Terrorism.
 
“Export Controls” means any applicable laws, regulations, and orders related to
the regulation of imports, exports, re-exports, transfers, releases, shipments,
transmissions, or any other provision or receipt of goods, technology, technical
data, software, or services, including the Export Administration Regulations (15
C.F.R. § 730-774), the Arms Export Control Act (22 U.S.C. § 2778), the
International Traffic in Arms Regulations (22 C.F.R. § 120-130), the Tariff Act
of 1930 and regulations administered and enforced by U.S. Customs and Border
Protection and U.S. Immigration and Customs Enforcement, and any other laws,
regulations, and orders of a similar nature.
 
“Extended Revolving Credit Commitment” as defined in Section 10.5(g).
 
“Extended Term Lender” as defined in Section 10.5(g).
 
“Extended Term Loans” as defined in Section 10.5(g).
 
“Extension” as defined in Section 10.5(g).
 
“Extension Amendment” as defined in Section 10.5(g).
32

--------------------------------------------------------------------------------

“Extension Offer” as defined in Section 10.5(g).
 
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Borrower, any Subsidiary or any of their respective
predecessors or Affiliates.
 
“Fair Share” as defined in Section 7.2.
 
“Fair Share Contribution Amount” as defined in Section 7.2.
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code, any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Internal Revenue Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to such intergovernmental
agreement.
 
“FCPA” means the U.S. Foreign Corrupt Practices Act (15 U.S.C. §§78dd-1 et
seq.).
 
“FDA” means the United States Food and Drug Administration and any successor
thereto.
 
“FDA Laws” as defined in Section 5.7.
 
“Federal Funds Rate” means for any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
will be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day will be the average rate charged to the Administrative Agent, in its
capacity as a Lender, on such day on such transactions as determined by the
Administrative Agent.
 
“Federal Health Care Program” has the meaning specified in Section 1128B(f) of
the SSA and includes the Medicare, Medicaid and TRICARE programs.
 
“Federal Health Care Program Laws” as defined in Section 4.24(c).
 
“Fifth Third” means Fifth Third Bank.
 
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer, treasurer, controller or other officer with equivalent
duties of the Borrower that such financial statements fairly present, in all
material respects, the financial condition of the Borrower and the Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, subject to changes resulting from audit and
normal year-end adjustments and the absence of footnotes.
 
“Financial Covenant” means the maximum First Lien Net Leverage Ratio covenant
set forth in Section 6.7.
33

--------------------------------------------------------------------------------

“Financial Covenant Cross Default” as defined in section 8.1(c).
 
“Financial Covenant Test Criteria” as defined in Section 6.7.
 
“Financial Covenant Test Date” as defined in Section 6.7.
 
“Financial Plan” as defined in Section 5.1(c).
 
“First Lien Net Leverage Ratio” means, as of any date, the ratio of (a) the sum
of Consolidated Total Debt that is secured by a Lien on any asset or property of
the Borrower or any Subsidiary (excluding any Junior Lien Indebtedness that is
subject to a Junior Lien Intercreditor Agreement), minus all Unrestricted Cash
as of such date to (b) Consolidated Adjusted EBITDA for the most recently ended
Test Period, all of the foregoing determined on a Pro Forma Basis.
 
“Fiscal Quarter” means, with respect to any Person, the fiscal quarter of such
Person.  In the case of the Borrower, Fiscal Quarter means a fiscal quarter of
any Fiscal Year of the Borrower.  A Fiscal Quarter of the Borrower may be
designated by reference to the last day thereof (i.e., the “December 31, 2017
Fiscal Quarter” refers to the Fiscal Quarter ended on December 31, 2017, the
last day of the Borrower’s fourth Fiscal Quarter for Fiscal Year 2017) or by
reference to the applicable Fiscal Quarter of a Fiscal Year (i.e., the “Q4-2017
Fiscal Quarter” also refers to the Borrower’s fourth Fiscal Quarter for Fiscal
Year 2017).  To the extent that the Fiscal Quarters of any Person (other than
the Borrower) are different than the Fiscal Quarters of the Borrower, the
Borrower shall determine in good faith a methodology to align such other
Person’s Fiscal Quarters with the corresponding Fiscal Quarters of the
Borrower.  For purposes of this Agreement, except to the extent expressly stated
otherwise, references to any “Fiscal Quarter” will mean a Fiscal Quarter of the
Borrower.
 
“Fiscal Year” means, with respect to any Person, the fiscal year of such
Person.  In the case of the Borrower, Fiscal Year means the fiscal year of the
Borrower and the Subsidiaries ending on December 31 of each calendar year.  A
Fiscal Year of the Borrower may be designated by reference to the last day
thereof (i.e., the “December 31, 2017 Fiscal Year” refers to the Fiscal Year
ended on December 31, 2017) or by reference to the calendar year in which such
Fiscal Year ends (i.e., the “Fiscal Year 2017” also refers to the Fiscal Year
ended on December 31, 2017).  To the extent that the Fiscal Years of any Person
(other than the Borrower) are different than the Fiscal Years of the Borrower,
the Borrower shall determine in good faith a methodology to align such other
Person’s Fiscal Years with the corresponding Fiscal Years of the Borrower.  For
purposes of this Agreement, except to the extent expressly stated otherwise,
references to any “Fiscal Year” will mean a Fiscal Year of the Borrower.
 
“Flood Insurance Laws” means collectively, (a) the National Flood Insurance Act
of 1968, (b) the Flood Disaster Protection Act of 1973, (c) the National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973), (d) the
Flood Insurance Reform Act of 2004 and (e) the Biggert-Waters Flood Insurance
Reform Act of 2012, each as now or hereafter in effect or any successor statute
thereto and any and all official rulings and interpretation thereunder or
thereof.
 
“Foreign Casualty Event” as defined in Section 2.15(f).
 
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in any
Available Foreign Currency.
 
“Foreign Disposition” as defined in Section 2.15(f).
34

--------------------------------------------------------------------------------

“Foreign Mandatory Prepayment Event” as defined in Section 2.15(f).
 
“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by the Borrower or any of its
Subsidiaries with respect to employees employed outside the United States.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“Foreign Subsidiary Holding Company” as defined in the definition of “Excluded
Foreign Subsidiary”.
 
“Funded Debt” means all Indebtedness of the Borrower and the Subsidiaries for
borrowed money that matures more than one year from the date of its creation or
matures within one year from such date that is renewable or extendable, at the
option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.
 
“Funding Default” as defined in Section 2.22.
 
“Funding Guarantor” as defined in Section 7.2.
 
“Funding Notice” means a notice substantially in the form of Exhibit A-1.
 
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2 and in the definition of Capital Lease, United States generally
accepted accounting principles in effect as of the date of determination
thereof; provided that the following exceptions to such generally accepted
accounting principles will apply:
 
(a)        property, plant and equipment with an original unit cost that is less
than $5,000 are fully expensed at time of purchase;
 
(b)        fixed assets acquired or disposed of are depreciated using the
half-month convention during the month of acquisition or disposal, rather than
depreciated for the number of days the asset is in service during that month;
 
(c)        for purposes of determining whether the financial statements are
materially accurate, the Borrower maintains a list of post-closing adjustments
that are identified prior to publishing the financial statements, and either (i)
if the post-closing adjustments are not considered material, the financial
statements are not adjusted for the post-closing adjustments or (ii) if the
post-closing adjustments are considered material, the Borrower records the
post-closing adjustments and the financial statements are revised; and
 
(d)        at the end of a reporting period, the Borrower records certain
expense accruals based on management estimates when supplier invoices are not
available to support the exact amount of the expense accrual.
 
“Government Official” means (a) any official, officer, employee or
representative of, or any Person acting in an official capacity for or on behalf
of, any Governmental Entity, (b) any political party or party official or
candidate for political office or (c) any official, officer, employee, or any
Person acting in an official capacity for or on behalf of, any company,
business, enterprise or other entity owned (in whole or in substantial part)
controlled by or Affiliated with a Governmental Entity.
35

--------------------------------------------------------------------------------

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.
 
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government in a jurisdiction where the Borrower
and the Subsidiaries operate the Business, including any supra-national bodies
(such as the European Union or the European Central Bank).
 
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
 
“Governmental Entity” means any (a) international, multinational, foreign,
federal, state, local, municipal, or other government or political subdivision,
(b) governmental or quasi-governmental entity of any nature (including any
governmental agency, branch, department, commission, board, bureau, official, or
entity and any court or other tribunal) or (c) body exercising, or entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature, including any arbitral
tribunal.
 
“Granting Lender” as defined in Section 10.6(k).
 
“Grantor” as defined in the Pledge and Security Agreement.
 
“Guaranteed Obligations” means all Obligations; provided that, with respect to
any Guarantor, “Guaranteed Obligations” shall exclude all Excluded Swap
Obligations of such Guarantor.
 
“Guarantor” means the Borrower (solely with respect to the Guaranteed
Obligations in respect of any Bank Product Agreement or Secured Rate Contract
entered into by any other Credit Party and not with respect to its direct
Obligations as a primary obligor under the Credit Documents) and each Guarantor
Subsidiary, and, in each case, their respective successors and assigns.
 
“Guarantor Subsidiary” means each direct and indirect Subsidiary of the Borrower
(other than an Excluded Subsidiary) that has provided or is required to provide
a Guaranty hereunder.
 
“Guaranty” means the guaranty of each Guarantor set forth in Section 7.
 
“Hazardous Materials” means any chemical, material, substance or waste, exposure
to which, or the Release of which, either is prohibited, limited or regulated by
any Governmental Authority or may give rise to Environmental Liability.
 
“Hazardous Materials Activity” means any activity, event or occurrence involving
any Hazardous Materials, including the use, manufacture, possession, storage,
holding, presence, existence, location, Release, threatened Release, discharge,
placement, generation, transportation, processing, construction, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing.
36

--------------------------------------------------------------------------------

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.
 
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996.
 
“Historical Audited Financial Statements” means, as of the Closing Date, the
audited consolidated balance sheets and related statements of income and cash
flows of each of the Borrower and the Acquired Business as of the Fiscal Years
ended December 31, 2015 and December 31, 2016.
 
“Historical Financial Statements” means, collectively, the Historical Audited
Financial Statements and the Historical Unaudited Financial Statements.
 
“Historical Unaudited Financial Statements” means, as of the Closing Date, the
unaudited consolidated balance sheets and related statements of income and cash
flows of each of the Borrower and the Acquired Business as of the Fiscal
Quarters ended March 31, 2017, June 30, 2017 and September 30, 2017.
 
“Immaterial Subsidiary” means on any date, any Subsidiary of the Borrower that
has less than 2.5% of consolidated total assets on a Pro Forma Basis and
generates less than 2.5% of annual consolidated revenues of the Borrower and the
Subsidiaries as reflected in the most recent financial statements delivered
pursuant to Section 5.1(a) prior to such date (or, at any time prior to the
first date that financial statements have been or are required to be delivered
pursuant to Section 5.1(a), as reflected in the Historical Audited Financial
Statements for the Fiscal Year ended December 31, 2016); provided that if, at
any time, Domestic Subsidiaries that are not Guarantors solely because they meet
the thresholds set forth above comprise in the aggregate more than (when taken
together with the consolidated total assets of the Subsidiaries of such Domestic
Subsidiaries at the last day of the most recent Test Period) 5.0% of
consolidated total assets of the Borrower and the Subsidiaries as of the end of
the most recently ended Test Period or more than (when taken together with the
revenues of the Subsidiaries of such Domestic Subsidiaries for such Test Period)
5.0% of the consolidated revenues of the Borrower and the Subsidiaries for such
Test Period, then the Borrower shall, not later than forty-five (45) days after
the date by which financial statements for such Test Period were required to be
delivered pursuant to this Agreement (or such longer period as the
Administrative Agent may agree in its reasonable discretion), cause one or more
Domestic Subsidiaries to comply with the provisions of Section 5.10 with respect
to any such Subsidiaries so that the foregoing condition ceases to be true.
 
“Increased Cost Lender” as defined in Section 2.23.
 
“Incremental Amendment” as defined in Section 2.24(e).
 
“Incremental Amount” as defined in Section 2.24(c).
 
“Incremental Equivalent Debt” means Indebtedness of any one or more Credit
Parties in the form of term loans or notes that constitute Pari Passu Lien
Indebtedness or Junior Lien Indebtedness or that are unsecured; provided that:
 
(a)        the aggregate principal amount of all Incremental Equivalent Debt on
any date such Indebtedness is incurred will not, together with any Incremental
Revolving Facilities and/or Incremental Term Facilities incurred, exceed the
Incremental Amount (on the same basis as the Borrower may incur Incremental
Facilities pursuant to the fourth and fifth sentences of Section 2.24(c), but
substituting “Incremental Equivalent Debt” for “Incremental Facility” therein);
37

--------------------------------------------------------------------------------

(b)        any Incremental Equivalent Debt will not mature prior to the Latest
Term Loan Maturity Date, or have a shorter Weighted Average Life to Maturity
than the Initial Term Loans;
 
(c)        any Incremental Equivalent Debt that is secured (i) will not be
secured by any property or assets of the Borrower or any Subsidiary other than
the Collateral and (ii) will be subject to a Pari Passu Lien Intercreditor
Agreement or a Junior Lien Intercreditor Agreement, as applicable;
 
(d)          any Incremental Equivalent Debt (i) constituting Pari Passu Lien
Indebtedness may participate on a pro rata basis or less than pro rata basis
(but not greater than a pro rata basis, except for prepayments with the proceeds
of a Permitted Refinancing and in respect of an earlier maturing tranche) with
the then-existing Term Loans in any mandatory prepayments hereunder, and (ii)
constituting Junior Lien Indebtedness or that is unsecured may not participate
in any voluntary or mandatory prepayments, except to the extent that such
prepayments are offered, to the extent required under this Agreement or any Pari
Passu Lien Indebtedness, first pro rata to the Term Loans and any applicable
Pari Passu Lien Indebtedness;
 
(e)          Incremental Equivalent Debt will not be guaranteed by any Person
other than the Credit Parties;
 
(f)          with respect to any Incremental Equivalent Debt that constitutes
MFN Eligible Debt, the MFN Adjustment will apply to such Incremental Equivalent
Debt (but the MFN Adjustment will not apply to any other Incremental Equivalent
Debt);
 
(g)          subject to provisions of Section 1.5 if an LCA Election has been
made, no Default or Event of Default will have occurred and be continuing on the
date such Incremental Equivalent Debt is incurred or would occur immediately
after giving effect thereto; and
 
(h)          the other terms applicable to such Indebtedness are substantially
identical to, or (taken as a whole as determined by the Borrower in good faith)
no more favorable to the lenders providing such Incremental Equivalent Debt
than, those applicable to the Initial Term Loans or otherwise reasonably
satisfactory to the Administrative Agent; provided that this clause (h) will not
apply to (i) interest rate, fees, funding discounts and other pricing terms,
(ii) redemption, prepayment or other premiums, (iii) optional prepayment terms,
and (iv) covenants and other terms that are (A) applied to the Term Loans
existing at the time of incurrence of such Incremental Equivalent Debt (so that
existing Lenders also receive the benefit of such provisions) and/or (B)
applicable only to periods after the Latest Term Loan Maturity Date at the time
of incurrence of such Indebtedness; provided further, a certificate of the
Borrower delivered to the Administrative Agent at least four (4) Business Days
prior to the incurrence of such Indebtedness (or such shorter period as may be
agreed by the Administrative Agent), together with a reasonably detailed
description of the material covenants and events of default of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
reasonably determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such four (4) Business Day period that it disagrees
with such determination (including a reasonably detailed description of the
basis upon which it disagrees).
 
“Incremental Facility” as defined in Section 2.24(a).
38

--------------------------------------------------------------------------------

“Incremental Fixed Amount” means, as of the date of measurement, the sum of (a)
$45,000,000, minus (b) the aggregate principal amount of Incremental Term Loans
and Incremental Revolving Facilities previously incurred in reliance on this
definition, minus (c) the aggregate principal amount of all Incremental
Equivalent Debt previously incurred in reliance on this definition, plus (d) the
aggregate principal amount of any voluntary prepayments of Term Loans (in each
case, including those made through discounted debt buy-backs by the Borrower or
any Subsidiary in an amount equal to the discounted amount actually paid in
respect of such buy-back), plus (e) the aggregate principal amount of voluntary
permanent reductions of Revolving Credit Commitments; provided that, in the case
of each of clauses (d) and (e), solely to the extent not funded with the
proceeds of Funded Debt.
 
“Incremental Loans” as defined in Section 2.24(a).
 
“Incremental Ratio Amount” means an aggregate principal amount of Indebtedness
that, after the incurrence thereof on Pro Forma Basis and excluding the cash
proceeds to the Borrower or any Subsidiary therefrom that are actually applied
or intended to be applied to a particular use or transaction as of the date of
incurrence thereof (but otherwise giving effect to the use of such proceeds so
applied or intended to be applied), and subject to Section 1.5, would not result
in:
 
(a)          with respect to any Incremental Facility or Incremental Equivalent
Debt to be incurred as Pari Passu Lien Indebtedness, the First Lien Net Leverage
Ratio being equal to or greater than 3.60:1.00;
 
(b)          with respect to any Incremental Equivalent Debt to be incurred as
Junior Lien Indebtedness, the Secured Net Leverage Ratio being equal to or
greater than 5.25:1.00; and
 
(c)          with respect to any Incremental Equivalent Debt to be incurred as
unsecured Indebtedness, the Total Net Leverage Ratio being equal to or greater
than 5.25:1.00.
 
“Incremental Revolving Facilities” as defined in Section 2.24(a).
 
“Incremental Revolving Facility Lender” as defined in Section 2.24(i).
 
“Incremental Revolving Loans” as defined in Section 2.24(a).
 
“Incremental Term Facilities” as defined in Section 2.24(a).
 
“Incremental Term Loans” as defined in Section 2.24(a).
 
“Incremental Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund an Incremental Term Loan and “Incremental Term Loan Commitments”
means such commitments of all Lenders in the aggregate.
 
“Incremental Term Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the Incremental Term
Loans of such Lenders; provided, at any time prior to the making of the
Incremental Term Loans, the Incremental Term Loan Exposure of any Lender will be
equal to such Lender’s Incremental Term Loan Commitment.
 
“Indebtedness,” as applied to any Person, means, without duplication, (a) all
indebtedness for borrowed money; (b) all obligations evidenced by bonds,
debentures, notes or similar instruments; (c) that portion of obligations with
respect to Capital Leases that is properly classified as a liability on a
balance sheet in conformity with GAAP as in effect of the date hereof; (d) any
obligation or contingent obligation owed for all or any part of the deferred
purchase price of property or services, which purchase price is (i) due more
than six months from the date of incurrence of the obligation in respect thereof
or (ii) evidenced by a note or similar written instrument (excluding (A) any
such obligations incurred under ERISA, (B) accounts payable, payroll and other
liabilities and accrued expenses incurred in the ordinary course of business
that are not overdue by more than one hundred eighty (180) days from the date of
incurrence of the obligations in respect thereof, (C) accruals for payroll and
other liabilities in the ordinary course of business and (D) escrows, hold-backs
and similar obligations; (e) earn-outs, milestone payments and similar
obligations; (f) the face amount of any letter of credit issued for the account
of that Person or as to which that Person is otherwise liable for reimbursement
of drawings; (g) Disqualified Capital Stock; (h) the direct or indirect guaranty
of obligations, of the type in clauses (a)-(g) of this definition, of any other
Person; (i) obligations, of the type in clauses (a)-(g) of this definition, that
are secured by a Lien on any property or asset owned or held by that Person
regardless of whether such obligations are owed by or recourse to such Person;
and (j) obligations of such Person in respect of any derivative transaction,
including any Rate Contract, whether entered into for hedging or speculative
purposes.  Notwithstanding the foregoing, for all purposes of this Agreement:
(i) Indebtedness of any Person will include the Indebtedness of any partnership
or joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, except to the extent such Person’s liability for such Indebtedness is
otherwise limited and only to the extent such Indebtedness would be included in
the calculation of Consolidated Total Debt; (ii) with respect to clause (f)
above, to the extent any letter of credit issued for the benefit of the Borrower
or any Subsidiary (a “Primary LC”) is supported (including any “back-to-back”
arrangement) by a another letter of credit (including any Letter of Credit
hereunder) also issued for the benefit of the Borrower or any Subsidiary (the
“Supporting LC”), to the extent that both such Primary LC and the relevant
Supporting LC would constitute “Indebtedness” for any purpose under this
Agreement, then the Primary LC and the relevant Supporting LC shall be deemed to
be a single obligation in an amount equal to the amount of Indebtedness
attributable to the Primary LC (and any corresponding amount of the Supporting
LC that also would then constitute “Indebtedness” will be disregarded); (iii)
with respect to clause (i) above, the amount of Indebtedness of any Person will
be deemed to be equal to the lesser of (1) the aggregate unpaid amount of such
Indebtedness and (2) the fair market value (as determined by such Person in good
faith) of the property encumbered thereby as determined by such Person in good
faith; (iv) the amount of any obligation under any Rate Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date; and
(v) with respect to clause (j) above, in no event will obligations under any
Rate Contract be deemed “Indebtedness” for the purpose of calculating any ratio
contemplated by this Agreement.
39

--------------------------------------------------------------------------------

“Indemnified Liabilities” means, collectively, any and all liabilities
(including Environmental Liabilities), obligations, losses, damages (including
natural resource damages), penalties, claims (including Environmental Claims),
actions, judgments, suits, costs (including the costs of any Remedial Action),
expenses and disbursements of any kind or nature whatsoever (including the
reasonable and documented in reasonable detail fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding or hearing commenced or threatened by any Person, whether or not any
such Indemnitee will be designated as a party or a potential party thereto, and
any fees or expenses incurred by Indemnitees in enforcing this indemnity),
whether direct, indirect or consequential and whether based on any federal,
state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and applicable Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (a) this Agreement or the other Credit Documents
or the transactions contemplated hereby or thereby (including the Lenders’
agreement to make Credit Extensions or the use or intended use of the proceeds
thereof, or any enforcement of any of the Credit Documents (including any sale
of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); (b) the Agency Fee Letter and any Contractual
Obligation entered into in connection with any Approved Electronic
Communications; (c) any Environmental Claim or any Hazardous Materials Activity
relating to or arising from, directly or indirectly, any past or present
activity, operation, land ownership, or practice of the Borrower or any
Subsidiary; or (d) any actual or prospective investigation, litigation or other
proceeding relating to any of the foregoing, whether or not brought by any such
Indemnitee or any of its Related Persons, any holders of securities or creditors
(and including attorneys’ fees in any case), whether or not any such Indemnitee,
Related Person, holder or creditor is a party thereto, and whether or not based
on any securities or commercial law or regulation or any other Law or theory
thereof, including common law, equity, contract, tort or otherwise.
40

--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document, and (b) to the extent not otherwise
described in (a), Other Taxes.
 
“Indemnitee” as defined in Section 10.3.
 
“Initial Credit Extension” as defined in Section 3.1.
 
“Initial Revolving Borrowing” means one or more borrowings of Revolving Loans on
the Closing Date in amounts not to exceed up to $5,000,000 to pay Transaction
Costs.
 
“Initial Revolving Commitment” means the commitment of a Lender set forth on
Appendix A-2 to make or otherwise fund any Revolving Loan and to acquire
participations in Letters of Credit hereunder, and “Initial Revolving
Commitments” means such commitments of all of the Lenders in the aggregate.  The
amount of each Lender’s Initial Revolving Commitment, if any, is subject to any
adjustment or reduction pursuant to the terms and conditions hereof.  The
aggregate amount of the Initial Revolving Commitments as of the Closing Date is
$30,000,000.
 
“Initial Term Loan” means a Term Loan made by a Lender to the Borrower on the
Closing Date pursuant to Section 2.1.
 
“Initial Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund an Initial Term Loan and “Initial Term Loan Commitments” means
such commitments of all of the Lenders in the aggregate.  The amount of each
Lender’s Initial Term Loan Commitment, if any, is set forth on Appendix A-1 or
in the applicable Assignment Agreement, subject to any adjustment or reduction
pursuant to the terms and conditions hereof.  The aggregate amount of the
Initial Term Loan Commitments as of the Closing Date is $225,000,000.
 
“Initial Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Initial Term Loans of
such Lender; provided, at any time prior to the making of the Initial Term
Loans, the Initial Term Loan Exposure of any Lender will be equal to such
Lender’s Initial Term Loan Commitment.
 
“Intellectual Property” means all rights, priorities and privileges relating to
intellectual property, whether arising under United States, state, multinational
or foreign laws or otherwise, including, without limitation: copyrights
(including copyrights in software) whether registered or unregistered and all
applications therefor, patents and certificates of invention, or similar
industrial property rights, and applications therefor, software, trademarks
(whether registered or unregistered and applications therefor), goodwill
associated with trademarks, service-marks, domain names, technology, know-how
and processes, formulas, trade secrets and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
41

--------------------------------------------------------------------------------

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement to be executed by the Borrower and the Subsidiaries substantially in
the form of Exhibit J.
 
“Interest Payment Date” means with respect to (a) any Base Rate Loan, the last
Business Day of each calendar quarter, commencing on the first such date to
occur after the borrowing of such Loan and the final maturity date or conversion
date of such Loan; and (b) any Eurodollar Rate Loan, the last day of each
Interest Period applicable to such Loan; provided that in the case of each
Interest Period of longer than three months “Interest Payment Date” will also
include each date that is three months, or an integral multiple thereof, after
the commencement of such Interest Period.
 
“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three- or six-months (or, if available, twelve-months with
the consent each applicable Lender or shorter periods with the consent of the
Administrative Agent), as selected by the Borrower in the applicable Funding
Notice or Conversion/Continuation Notice, (a) initially, commencing on the
Credit Date or Conversion/Continuation Date thereof, as the case may be; and (b)
thereafter, commencing on the day on which the immediately preceding Interest
Period expires; provided that (i) if an Interest Period would otherwise expire
on a day that is not a Business Day, such Interest Period will expire on the
next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period will expire on the immediately
preceding Business Day; (ii) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
will, subject to clauses (iii) and (iv) of this definition, end on the last
Business Day of a calendar month; (iii) no Interest Period with respect to any
portion of any Class of Term Loans will extend beyond such Class’s Term Loan
Maturity Date; and (iv) no Interest Period with respect to any portion of the
Revolving Loans will extend beyond the Revolving Credit Commitment Termination
Date applicable to such Revolving Loans.
 
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
 
“Internally Generated Cash” means, with respect to any Person, funds of such
Person and its Subsidiaries not constituting (a) proceeds of the issuance of (or
contributions in respect of) Capital Stock of such Person, (b) proceeds of the
incurrence of Indebtedness (other than the incurrence of Revolving Loans) by
such Person or any of its Subsidiaries or (c) proceeds of dispositions (other
than dispositions of inventory in the ordinary course of business) and Casualty
Events.
 
“Investment” means (a) any direct or indirect purchase or other acquisition by
the Borrower or any Subsidiary of, or of a beneficial interest in, any of the
Securities of any other Person; (b) any direct or indirect redemption or
retirement, for value, by any Subsidiary from any Person (other than the
Borrower or a Subsidiary), of any Capital Stock of such Subsidiary; (c) any
direct or indirect loan, advance or capital contribution by the Borrower or any
Subsidiary to any other Person, including all indebtedness and accounts
receivable from that other Person that are not current assets or did not arise
from sales to that other Person in the ordinary course of business and (d) any
acquisition, whether by purchase, merger or otherwise, of all or a material
portion of the assets of, or a division, unit, business line or product line of,
any other Person.  The amount of any Investment will be the original cost of
such Investment plus the cost of all additions thereto, without any adjustments
for increases or decreases in value, or write-ups, write-downs or write-offs
with respect to such Investment.
 
“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit A-3.
42

--------------------------------------------------------------------------------

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing.  The terms
“Issued”, “Issuance” and “Issuing” have correlative meanings.
 
 “Issuing Bank” means each of (a) DBNY, Capital One and Fifth Third, each in its
capacity as an issuer of Letters of Credit hereunder and (b) any (i) Lender,
(ii) Affiliate of a Lender and (iii) other bank or legally authorized Person, in
each case under this clause (b), that agrees to act in such capacity and
reasonably acceptable to the Borrower and the Administrative Agent, in such
Person’s capacity as an issuer of Letters of Credit hereunder, in each case with
their respective permitted successors and assigns.
 
“Joint Bookrunners” means DBSI, Capital One and Fifth Third, in their capacity
as joint bookrunners.
 
“Joint Lead Arrangers” means DBSI, Capital One and Fifth Third, in their
capacity as joint lead arrangers.
 
“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Borrower or any Subsidiary and (b) any Person in whom the
Borrower or any of the Subsidiaries beneficially owns any Capital Stock that is
not a Subsidiary (other than an Unrestricted Subsidiary); provided that in no
event will any Subsidiary of any Person be considered a Joint Venture of such
Person.
 
“Joint Venture Subsidiary” means any Subsidiary that is not wholly-owned,
directly or indirectly, by the Borrower and the business and management thereof
is jointly controlled by the holders of the Capital Stock in such Subsidiary
pursuant to customary joint venture arrangements.
 
“Judgment Currency” as defined in Section 10.26(a).
 
“Junior Financing” means any Junior Lien Indebtedness, any Subordinated Debt and
any Indebtedness of the Borrower or its Subsidiaries that is unsecured.
 
“Junior Lien Indebtedness” means any Indebtedness of any Credit Party that is
secured by Liens on Collateral that rank junior in priority to the Liens that
secure the Obligations.
 
“Junior Lien Intercreditor Agreement” means an intercreditor agreement, in form
and substance reasonably acceptable to the Borrower, the Collateral Agent and
the applicable Debt Representatives for Junior Lien Indebtedness permitted
hereunder.
 
“L/C Reimbursement Agreement” as defined in Section 2.4(a).
 
“Latest Term Loan Maturity Date” means, as at any date of determination, the
latest maturity or expiration date applicable to any Term Loan (including any
Incremental Term Loan), as extended in accordance with this Agreement from time
to time.
 
“Laws” means, collectively, all applicable international, foreign, federal,
state, commonwealth and local statues, treaties, rules, guidelines, regulations,
ordinances, codes, common law and administrative or judicial precedents or
authorities, in each case whether now or hereafter in effect, including the
interpretation thereof by a Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.  The term Laws includes without limitation the FDA Laws and
the Federal Health Care Program Laws.
43

--------------------------------------------------------------------------------

“LCA Election” as defined in Section 1.5.
 
“LCA Test Date” as defined in Section 1.5.
 
“Lender” means, collectively, (a) each Person listed on the signature pages
hereto as a Lender holding a Commitment or a Loan and (b) any other Person
(other than a Natural Person) that becomes a party hereto pursuant to an
Assignment Agreement and holds a Commitment or a Loan.  Notwithstanding the
foregoing, any Disqualified Lender that purports to become a Lender hereunder,
and to which the Borrower has not consented in writing to allow to become a
Lender hereunder, shall be deemed for all purposes to be a Defaulting Lender
(except for purposes of Cash Collateralization to the extent required by Section
2.22) until such time as such Disqualified Lender no longer owns any Loans or
Commitments and shall not be entitled to receive confidential information or
attend Lender meetings.
 
“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on Appendix B
hereto or in the administrative questionnaire delivered by such Lender to the
Borrower and the Administrative Agent, or, in each case, such other office or
offices of such Lender as it may from time to time notify the Borrower and the
Administrative Agent.
 
“Letter of Credit” means a standby letter of credit Issued or to be Issued by an
Issuing Bank pursuant to this Agreement.
 
“Letter of Credit Obligations” means all outstanding obligations incurred by any
Issuing Bank or any Lender at the request of the Borrower, whether direct or
indirect, contingent or otherwise, due or not due, in connection with the
Issuance or any other amendment to Letters of Credit by any Issuing Bank or the
purchase of a participation as set forth in Section 2.4(e) with respect to any
Letter of Credit.  The amount of such Letter of Credit Obligations will equal
the maximum amount that may be payable by the Issuing Banks and the Lenders
thereupon or pursuant thereto; provided that such calculation will, with respect
to Foreign Currency Letters of Credit, be made using the Dollar Equivalent of
any Foreign Currency Letters of Credit (or obligations owing with respect
thereto) denominated in Available Foreign Currencies.
 
“Letter of Credit Sub-limit” means, as of any date of determination, an amount
equal to the lower of (a) $6,000,000 and (b) the aggregate amount of the
Revolving Credit Commitments as of such date.
 
“Letter of Credit Usage” means, as at any date of determination, the sum of (a)
the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (b) the
aggregate amount of all drawings under Letters of Credit honored by the Issuing
Banks and not theretofore reimbursed by or on behalf of the Borrower; provided
that such calculation will, with respect to Foreign Currency Letters of Credit,
be made using the Dollar Equivalent of any Foreign Currency Letters of Credit
(or amounts owing with respect thereto) denominated in Available Foreign
Currencies.
 
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses (including those
incurred upon any appeal or in connection with the preparation for and/or
response to any subpoena or request for document production relating thereto),
in each case of any kind or nature (including interest accrued thereon or as a
result thereto and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, whether or not indirect,
contingent, consequential, actual, punitive, treble or otherwise.
44

--------------------------------------------------------------------------------

“Lien” means (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (b) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities; provided that in no event shall an operating
lease in and of itself be deemed a Lien.
 
“Limited Condition Acquisition” means any Permitted Acquisition or other
Investment permitted hereunder by the Borrower and/or one or more Subsidiaries
the consummation of which is not conditioned on the availability of, or on
obtaining, third party financing.
 
“Loan” means an Initial Term Loan, an Incremental Term Loan, an Extended Term
Loan, a Refinancing Term Loan or a Revolving Loan (including any Incremental
Revolving Loan).
 
“Margin Stock” means “margin stock” as such term is defined in Regulation U of
the Board of Governors as in effect from time to time.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets or financial condition of the Borrower and the
Subsidiaries, taken as a whole; (b) the ability of any Credit Party to fully and
timely perform its payment Obligations; (c) the legality, validity, binding
effect or enforceability against a Credit Party of a Credit Document to which it
is a party; or (d) the rights, remedies and benefits available to, or conferred
upon, any Agent and any Lender or any Secured Party under any Credit Document.
 
“Material Indebtedness” means Indebtedness with an aggregate principal amount
(including undrawn commitments) in excess of $5,000,000.
 
“Material Real Estate Asset” means any fee-owned Real Estate Asset having a fair
market value (as reasonably determined by the Borrower) equal to or in excess of
$1,500,000 (or, with respect to any such Real Estate Asset located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a “special flood hazard area”, $2,500,000).
 
“Maximum Refinancing Amount” means, with respect to any Credit Agreement
Refinancing Indebtedness, Permitted Refinancing or other refinancing, the
principal amount (including interest paid in kind or otherwise capitalized to
principal) and/or undrawn commitments, as applicable, of such Refinanced
Indebtedness plus the sum of (a) the amount of all accrued and unpaid interest
on such Refinanced Indebtedness, (b) the amount of any premiums (including
tender premiums), make-whole amounts or penalties on such Refinanced
Indebtedness, (c) the amount of all fees (including any exit consent fees) on
such Refinanced Indebtedness, (d) the amount of all fees (including arrangement,
commitment, structuring, underwriting, ticking, amendment, closing and other
similar fees), commissions, costs, expenses and other amounts associated with
such Refinancing Indebtedness and (e) the amount of all original issue discount
and upfront fees associated with such Refinancing Indebtedness (“Refinancing
Amount”); provided that to the extent on the date of such Permitted Refinancing
the Borrower has capacity under the clause of Section 6.1 pursuant to which such
Refinanced Indebtedness was initially incurred (or to which such Refinanced
Indebtedness at such time has been classified, as applicable) to incur
additional principal amount of the same type as the Refinanced Indebtedness
(“Additional Incurrence Capacity”), then the Borrower and the Subsidiaries may
incur Refinancing Indebtedness in an aggregate principal amount not to exceed
the maximum Additional Incurrence Capacity if greater than the Refinancing
Amount; provided, further, that the amount of Refinancing Indebtedness incurred
in reliance on the Additional Incurrence Capacity will be considered to have
been incurred under the clause of Section 6.1 pursuant to which such Refinanced
Indebtedness was initially incurred (or to which such Refinanced Indebtedness at
such time has been classified, as applicable).
45

--------------------------------------------------------------------------------

“MFN Adjustment” means, with respect to the incurrence of any MFN Eligible Debt,
in the event that the All-In Yield applicable to such MFN Eligible Debt exceeds
the All-In Yield of the Initial Term Loans at the time of such incurrence by
more than 50 basis points, then the interest rate margins for the Initial Term
Loans will automatically be increased on the date of incurrence of such MFN
Eligible Debt to the extent necessary so that the All-In Yield of the Initial
Term Loans is equal to the All-In Yield of such MFN Eligible Debt minus 50 basis
points (provided that any increase in All-In Yield of the Initial Term Loans due
to the increase in a Eurodollar Rate or Base Rate floor on such MFN Eligible
Debt will be effected solely through an increase in any Eurocurrency or Base
Rate floor applicable to the Initial Term Loans).
 
“MFN Eligible Debt” means any Indebtedness that is incurred as (a) Incremental
Term Loans or (b) Incremental Equivalent Debt or Permitted Ratio Debt that is,
in each case, Pari Passu Lien Indebtedness in the form of term loans.
 
“Moody’s” means Moody’s Investor Services, Inc., or any successor thereto.
 
“Mortgage” means a mortgage, deed of trust, deed to secure debt or other
document creating a Lien on any Real Estate Asset or any interest in any Real
Estate Asset, as applicable, made in favor of the Collateral Agent for the
benefit of the Secured Parties in form reasonably acceptable to the
Administrative Agent.
 
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
 
“NAIC” means The National Association of Insurance Commissioners and any
successor thereto.
 
“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the results of
operations and financial condition of the Borrower and the Subsidiaries for the
applicable Fiscal Quarter or Fiscal Year and for the period from the beginning
of the Fiscal Year in which such Fiscal Quarter occurs to the end of such Fiscal
Quarter.
 
“Natural Person” means a natural person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person.
 
“Net Cash Proceeds” means:
 
(a)        with respect to any Asset Sale subject to Section 2.14(a) or Casualty
Event subject to Section 2.14(b), an amount equal to: (i) cash payments
(including any cash received by way of release from escrow or deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by the Borrower or any Subsidiary from such Asset
Sale, minus (ii) any bona fide direct costs incurred in connection with such
Asset Sale, including (A) Taxes payable in connection with such Asset Sale
(including taxes imposed on the distribution or repatriation of such Net Cash
Proceeds), (B) payment of the outstanding principal amount of, premium or
penalty, if any, interest and breakage costs on any Indebtedness (other than the
Loans) that is secured by a Lien on the stock or assets in question (and, to the
extent such stock or assets constitute Collateral, which Lien is senior to the
Lien of the Agent) and that is required to be repaid under the terms thereof as
a result of such Asset Sale, (C) a reserve for any purchase price adjustment or
indemnification payments (fixed or contingent) established in accordance with
GAAP or attributable to seller’s indemnities and representations and warranties
to purchaser in respect of such Asset Sale undertaken by the Borrower or any
Subsidiary in connection with such Asset Sale, (D) the out-of-pocket expenses,
costs and fees (including with respect to legal, investment banking, brokerage,
advisor and accounting and other professional fees, sales commissions and
disbursements, survey costs, title insurance premiums and related search and
recording charges, transfer taxes and deed or mortgage recording taxes or
following a Casualty Event, restoration costs) in each case actually incurred in
connection with such sale or disposition and payable to a Person that is not an
Affiliate of the Borrower, (E) in the case of any Asset Sale or Casualty Event
by a non-wholly-owned Subsidiary, the pro rata portion of the Net Cash Proceeds
thereof attributable to minority interests and not available for distribution to
or for the account of the Borrower as a result thereof, (F) any reserve for
adjustment in respect of (1) the sale price of such asset or assets established
in accordance with GAAP and (2) any liabilities associated with such asset or
assets and retained by the Borrower or any Subsidiary after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction, it being
understood that “Net Cash Proceeds” shall include the amount of any reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in this subclause (F)) and (G)
with respect to any Asset Sale of the Perclot license, technology and/or related
rights, research and development and other costs (including initial technology
acquisition costs) with respect thereto expensed prior to the Closing Date in an
amount not to exceed $30,000,000; and
46

--------------------------------------------------------------------------------

(b)        with respect to the sale, incurrence or issuance of any Indebtedness
by the Borrower or any Subsidiary, the excess, if any, of (i) the sum of all
cash and Cash Equivalents received in connection with such incurrence or
issuance, over (ii) the sum of all Taxes paid or reasonably estimated to be
payable as a result thereof, all fees (including investment banking fees,
attorneys’ fees, accountants’ fees, underwriting fees and discounts),
commissions, costs and other out-of-pocket expenses and all other customary
expenses, in each case incurred by the Borrower or such Subsidiary in connection
with such sale, incurrence or issuance.
 
“Non-Consenting Lender” as defined in Section 2.23.
 
“Non-Credit Party” means any Subsidiary that is not a Credit Party.
 
“Non-U.S. Lender” means a Lender (including any Issuing Bank) that is not a
United States person as defined in Section 7701(a)(30) of the Internal Revenue
Code.
 
“Nonpublic Information” means material information with respect to the Borrower
or any Subsidiary or their respective securities which has not been disseminated
in a manner making it available to investors generally, within the meaning of
Regulation FD.
 
“Note” means a Term Loan Note or a Revolving Loan Note.
 
“Notice” means a Funding Notice, an Application, an Issuance Notice or a
Conversion/Continuation Notice.
 
“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to any Agent (including any former Agent), any Lender, any
Issuing Bank, any Indemnitee or any other Secured Party under any Credit
Document (including, without limitation, Letter of Credit Obligations), any
obligations owed to any Secured Swap Provider under any Secured Rate Contract,
or any obligations owed to any Bank Product Provider in respect of Bank Product
Obligations under any Bank Product Agreement, in each case, whether for
principal, premium, interest (including interest premiums, fees and other
amounts incurred during the pendency of any bankruptcy, insolvency, receivership
or similar proceeding, whether or not due and payable and whether or not allowed
or allowable in such proceeding), reimbursement of amounts drawn under Letters
of Credit payments for early termination of Secured Rate Contracts, fees,
expenses, indemnification or otherwise.  For the avoidance of doubt,
“Obligations” will include obligations arising under any Incremental Term Loan
or any Extended Term Loan.
47

--------------------------------------------------------------------------------

“Obligee Guarantor” as defined in Section 7.6.
 
“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.
 
“OFAC Lists” means, collectively, the SDN List and/or any other list of
terrorists or other restricted Persons maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any applicable executive orders.
 
“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended.  In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” will only be to a document of a type customarily
certified by such governmental official.
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are imposed as
a result of a present or former connection between a Recipient and the
jurisdiction imposing such Tax other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document or sold or assigned an interest in any Loan or Credit Document
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.23).
 
“Parent” means, with respect to any Person, any other Person of which the first
Person is a direct or indirect Subsidiary.
 
“Pari Passu Lien Indebtedness” means any Indebtedness of any Credit Party that
is secured by Liens on Collateral that rank pari passu in priority with the
Liens on Collateral that secure the Obligations.
 
“Pari Passu Lien Intercreditor Agreement” means an intercreditor agreement among
the Collateral Agent and one or more Debt Representatives for Pari Passu Lien
Indebtedness permitted hereunder in form and substance reasonably acceptable to
the Borrower, the Collateral Agent and the applicable Debt Representatives for
such Pari Passu Lien Indebtedness.
 
“Participant Register” as defined in Section 10.6(g).
48

--------------------------------------------------------------------------------

“Participating Member State” means each state as described in any EMU
Legislation.
 
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended from time to time.
 
“Payment Office” means the office of the Administrative Agent set forth on
Appendix B hereto, or such other office or Person as the Administrative Agent
may hereafter designate in writing as such to the other parties hereto.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
 
“Perfection Certificate” shall mean a certificate in the form of Exhibit K or
any other form approved by the Administrative Agent, as the same shall be
supplemented from time to time.
 
“Permitted Acquisition” means the purchase or other acquisition of property and
assets or the business of any Person or of assets constituting a business unit,
a line of business or division of such Person, a facility or Capital Stock in a
Joint Venture or other Capital Stock in another Person that, upon the
consummation thereof, will be a Subsidiary (including as a result of a merger or
consolidation) or, in the case of a purchase or acquisition of assets (other
than Capital Stock), will be owned by the Borrower and/or any one or more
Subsidiaries; provided that:
 
(a)        subject to the provisions of Section 1.5 to the extent an LCA
Election has been made with respect to such acquisition, immediately prior to
and after giving effect thereto, no Default or Event of Default has occurred and
is continuing;
 
(b)        the Person, assets or division acquired are in the same business as
the Business engaged in by the Borrower and the Subsidiaries on the Closing
Date, after giving effect to the Transactions, or other similar, ancillary or
related, or reasonable or logical extensions of such, Business; and
 
(c)        to the extent any acquired Person is required to become a Guarantor,
the Borrower takes all actions required by Sections 5.10 and 5.11, as
applicable, within the time periods specified thereunder; provided that the
Borrower and the Guarantor Subsidiaries shall not make Permitted Acquisitions of
Persons that do not become Guarantor Subsidiaries (or pay for the purchase of
assets that are acquired directly by Non-Credit Parties) for aggregate
consideration, together with any Investments made in reliance on the proviso in
Section 6.6(b) (in each case determined as of the date of making any such
Investment, and after giving effect to clause (1) in the last paragraph of
Section 6.6), in excess of the greater of (i) $15,000,000 and (ii) an amount
equal to 17.5% of TTM Consolidated Adjusted EBITDA.
 
“Permitted Liens” as defined in Section 6.2.
 
“Permitted Ratio Debt” means Indebtedness of the Borrower and/or any one or more
Subsidiaries; provided that:
 
(a)        subject to the provisions of Section 1.5 to the extent an LCA
Election has been made with respect to a Permitted Acquisition or other
permitted Investment to be funded with the proceeds of such Indebtedness,
immediately before and after giving effect thereto and to the use of the
proceeds thereof no Default or Event of Default has occurred and is continuing
or would result therefrom;
49

--------------------------------------------------------------------------------

(b)        immediately after giving effect to the issuance, incurrence, or
assumption of such Indebtedness and excluding the cash proceeds to the Borrower
or any Subsidiary therefrom that are actually applied or intended to be applied
to a particular use or transaction as of the date of incurrence thereof (but
otherwise giving effect to the use of such proceeds so applied or intended to be
applied):
 
(i)          with respect to any Permitted Ratio Debt to be incurred as Pari
Passu Lien Indebtedness, the First Lien Net Leverage Ratio being equal to or
less than 3.60:1.00;
 
(ii)         with respect to any Permitted Ratio Debt to be incurred as Junior
Lien Indebtedness, the Secured Net Leverage Ratio being equal to or less than
5.25:1.00; and
 
(iii)         with respect to any Permitted Ratio Debt to be incurred as
unsecured Indebtedness, the Total Net Leverage Ratio being equal to or less than
5.25:1.00;
 
(c)        to the extent that such Indebtedness is incurred by a Credit Party,
such Indebtedness does not mature prior to the Latest Term Loan Maturity Date at
the time such Indebtedness is incurred, or have a shorter Weighted Average Life
to Maturity than, the Term Loans at the time such Indebtedness is incurred;
 
(d)        if such Indebtedness is (i) Pari Passu Lien Indebtedness, then (A) a
Debt Representative acting on behalf of the holders of such Indebtedness has
become party to or is otherwise subject to the provisions of a Pari Passu Lien
Intercreditor Agreement and (B) any mandatory prepayments of such any Permitted
Ratio Debt shall be made on a pro rata basis or less than pro rata basis with
mandatory prepayments of the Term Loans, and (ii) Junior Lien Indebtedness, then
a Debt Representative, acting on behalf of the holders of such Indebtedness, has
become party to or is otherwise subject to the provisions of a Junior Lien
Intercreditor Agreement;
 
(e)       the interest rate, fees, and original issue discount for any
Indebtedness will be as determined by the Borrower and the Persons providing
such Indebtedness; provided that the MFN Adjustment will apply to any such
Indebtedness that constitutes MFN Eligible Debt; and
 
(f)        the other terms applicable to such Indebtedness are substantially
identical to, or (taken as a whole as determined by the Borrower in good faith)
no more favorable to the lenders or holders providing such Permitted Ratio Debt
than, those applicable to the Initial Term Loans; provided that this clause (f)
will not apply to (A) interest rate, fees, funding discounts and other pricing
terms, (B) redemption, prepayment or other premiums, (C) optional prepayment
terms, and (D) covenants and other terms that are (1) applied to the Term Loans
existing at the time of incurrence of such Permitted Ratio Debt (so that
existing Lenders also receive the benefit of such provisions) and/or (2)
applicable only to periods after the Latest Term Loan Maturity Date at the time
of incurrence of such Indebtedness; provided further, a certificate of the
Borrower delivered to the Administrative Agent at least four (4) Business Days
prior to the incurrence of such Indebtedness (or such shorter period as may be
agreed by the Administrative Agent), together with a reasonably detailed
description of the material covenants and events of default of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
reasonably determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such four (4) Business Day period that it disagrees
with such determination (including a reasonably detailed description of the
basis upon which it disagrees).
 
“Permitted Refinancing” means, with respect to any specified Indebtedness of any
Person (“Refinanced Indebtedness”), any modification, refinancing, refunding,
replacement, renewal, extension, defeasance or discharge (the Indebtedness
incurred to effect such modification, refinancing, refunding, replacement,
renewal, extension, defeasance or discharge, “Refinancing Indebtedness”) of such
Refinanced Indebtedness; provided that:
50

--------------------------------------------------------------------------------

(a)        the principal amount (and/or undrawn commitments, as applicable) of
such Refinancing Indebtedness is not greater than the Maximum Refinancing
Amount;
 
(b)        except with respect to Indebtedness of the Borrower and the
Subsidiaries incurred pursuant to Section 6.1(c) or (d), has a scheduled final
maturity that is no sooner than, and a Weighted Average Life to Maturity that is
no shorter than, the final scheduled final maturity date and Weighted Average
Life to Maturity of such Refinanced Indebtedness;
 
(c)        the only obligors in respect of such Refinancing Indebtedness are the
obligors on such Refinanced Indebtedness; provided that, in the case of a
Permitted Refinancing that occurs in connection with a Permitted Acquisition or
other Investment permitted pursuant to Section 6.6, additional Persons that are
created or acquired as part of such Permitted Acquisition or Investment may be
added as obligors to the Refinancing Indebtedness;
 
(d)        the other terms applicable to such new Indebtedness are substantially
identical to, or (taken as a whole as determined by the Borrower in good faith)
no more favorable to the lenders or holders providing such Indebtedness than,
those applicable to such Refinanced Indebtedness; provided that this clause (d)
will not apply to (i) interest rate, fees, funding discounts and other pricing
terms, (ii) redemption, prepayment or other premiums, (iii) optional prepayment
terms, and (iv) covenants and other terms that are (A) applied to the Term Loans
existing at the time of incurrence of such Refinancing Indebtedness (so that
existing Lenders also receive the benefit of such provisions) and/or (B)
applicable only to periods after the Latest Term Loan Maturity Date at the time
of incurrence of such Indebtedness; provided further that the Borrower will
promptly deliver to the Administrative Agent final copies of the definitive
credit documentation relating to such Indebtedness (unless the Borrower or
applicable Subsidiary is bound by a confidentiality obligation with respect
thereto, in which case the Borrower will deliver a reasonably detailed
description of the material terms and conditions of such Indebtedness in lieu
thereof);
 
(e)        to the extent such Refinanced Indebtedness is Subordinated Debt, such
Refinancing Indebtedness is Subordinated Debt; and
 
(f)        to the extent such Refinanced Indebtedness is secured by Liens on any
property or assets of the Borrower or any Subsidiary, such Refinancing
Indebtedness is either (i) unsecured, (ii) secured by Liens on property and
assets that are not Collateral, or (iii) secured by Liens on Collateral;
provided that, in the case of this clause (iii), if (A) such Refinanced
Indebtedness is Junior Lien Indebtedness, the Refinancing Indebtedness also is
Junior Lien Indebtedness on intercreditor terms at least as favorable to the
Lenders as those contained in the intercreditor documentation governing the
Refinanced Indebtedness and (B) such Refinanced Indebtedness is Pari Passu Lien
Indebtedness, the Refinancing Indebtedness is either Pari Passu Lien
Indebtedness or Junior Lien Indebtedness, in either case on intercreditor terms
at least as favorable to the Lenders as those contained in the intercreditor
documentation governing the Refinanced Indebtedness (as reasonably determined by
the Borrower in good faith);
 
provided further, in the case of clauses (d), (e) and (f) of this definition, a
certificate of the Borrower delivered to the Administrative Agent at least four
(4) Business Days prior to the incurrence of such Refinancing Indebtedness (or
such shorter period as may be agreed by the Administrative Agent), together with
a reasonably detailed description of the material covenants and events of
default of such Refinancing Indebtedness or drafts of the documentation relating
thereto, stating that the Borrower has reasonably determined in good faith that
such terms and conditions satisfy the requirements of such clause shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirements unless the Administrative Agent notifies the Borrower within such
four (4) Business Day period that it disagrees with such determination
(including a reasonably detailed description of the basis upon which it
disagrees).
51

--------------------------------------------------------------------------------

“Permitted Sale Leaseback Transaction” means a transaction whereby the Borrower
or any of its Subsidiaries sells or transfers, or agrees to sell or transfer,
property (whether real, personal or mixed) and subsequently the Borrower or one
of its Subsidiaries becomes liable as lessee or as guarantor or other surety
with respect to any lease (whether an operating lease or a Capital Lease) of the
property which was sold or transferred or any other property which the Borrower
or any of its Subsidiaries intends to use for substantially the same purpose or
purposes as the property which was sold or transferred; provided, that (i) at
the time of such transaction, no Event of Default shall exist or result from
such transaction, and (ii) the fair market value of all property so sold by the
Credit Parties and their Subsidiaries shall not exceed $5,000,000 in the
aggregate during the term of this Agreement
 
“Person” means and includes Natural Persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
 
“Platform” as defined in Section 5.1(o).
 
“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by the Borrower and each Guarantor substantially in the form of Exhibit
I.
 
“Potential Transfers” means the transfers (in one or more transactions) by the
Borrower of 100% of the equity interests in either, or both, of CryoLife France,
SAS and CryoLife Europa Ltd. to CryoLife Germany Holdco GmbH to any of its
direct or indirect subsidiaries.
 
“Prepayment Deferred Amount” as defined in Section 2.15(f).
 
“Pro Forma” or “Pro Forma Basis” means, with respect to the calculation of the
First Lien Net Leverage Ratio, the Secured Net Leverage Ratio, the Total Net
Leverage Ratio or for any other pro forma calculation called for by this
Agreement to be made Pro Forma or on a Pro Forma Basis, as of any time, that pro
forma effect will be given to the Transactions, any Permitted Acquisition, or
any other Specified Transaction (including any such transaction prior to the
Closing Date), as follows:
 
(a)        with respect to any incurrence, assumption, guarantee, redemption or
permanent repayment of Indebtedness, such ratio will be calculated giving pro
forma effect thereto as if such incurrence, assumption, guarantee, redemption or
permanent repayment of Indebtedness had occurred on the first day of such Test
Period;
 
(b)        with respect to the Transactions, acquisitions prior to the Closing
Date, any Permitted Acquisition or other permitted Investment or the
redesignation of an Unrestricted Subsidiary, such ratio or other calculation
will be calculated giving pro forma effect thereto as if such action occurred on
the first day of such Test Period in a manner consistent, where applicable, with
the pro forma adjustments (along with the limitations pertaining thereto) set
forth in the definition of “Consolidated Adjusted EBITDA” (including for the
amount of “run-rate” cost savings, operating expense reductions and synergies
projected by the Borrower in good faith to result from (i) actions taken, (ii)
actions relating to any acquisition, disposition or operational change committed
to be taken or expected to be taken no later than 18 months after the end of
such acquisition, disposition or operational change and (iii) actions related to
the Transactions and acquisitions that occurred prior to the Closing Date
reasonably expected to be taken no later than 24 months after the Closing Date,
in each case, which cost savings, operating expense reductions and synergies
will be calculated as though such cost savings, operating expense reductions and
synergies had been realized on the first day of the Test Period for which
Consolidated Adjusted EBITDA is being determined; provided that the amounts so
added back (other than with respect to the Transactions or amounts permitted
under Regulation S-X), when aggregated with amounts added back pursuant to
subclause (b)(xxi) of the definition of “Consolidated Adjusted EBITDA”, shall
not exceed 20% of Consolidated Adjusted EBITDA for such Test Period (prior to
giving effect to amounts so added back));
52

--------------------------------------------------------------------------------

(c)        with respect to any merger, sale, transfer or other disposition, and
the designation of an “Unrestricted Subsidiary”, such ratio will be calculated
giving pro forma effect thereto as if such action had occurred on the first day
of such Test Period; and
 
(d)        all Indebtedness assumed to be outstanding pursuant to preceding
clause (a) shall be deemed to have borne interest at (i) in the case of fixed
rate indebtedness, the rate applicable thereto, or (ii) in the case of floating
rate Indebtedness, (A) with respect to any portion of the relevant Test Period
that such Indebtedness was outstanding, the actual rates applicable thereto and
(B) with respect to any portion of the relevant Test Period that such
Indebtedness was not in fact outstanding (or if such Indebtedness was not
outstanding at any time during the relevant Test Period), the rate applicable
thereto as of the applicable date of determination as if such rate had been the
applicable rate for such portion of the Test Period (or the entire Test Period),
in any such case under this clause (ii), after giving effect to the operation of
any Rate Contracts applicable to such floating rate Indebtedness).
 
Notwithstanding the foregoing, for purposes of the calculation of (i) First Lien
Net Leverage Ratio as used in Section 6.7 and (ii) Total Net Leverage Ratio as
used in the determination of the ECF Percentage pursuant to Section 2.14(d) and
the definitions of “Applicable Commitment Fee Rate” and “Applicable Margin”, in
each case, such calculation shall be made on the last day of the applicable Test
Period (or, in the case of the ECF Percentage, the last day of the applicable
Fiscal Year), and no Pro Forma effect shall be given to any Specified
Transaction that is consummated after the last day of such Test Period (or such
Fiscal Year, as applicable).
 
“Pro Rata Share” means (a) with respect to all payments, computations and other
matters relating to the Initial Term Loan of any Lender, the percentage obtained
by dividing (i) the Initial Term Loan Exposure of that Lender by (ii) the
aggregate Initial Term Loan Exposure of all of the Lenders; (b) with respect to
all payments, computations and other matters relating to the Incremental Term
Loan of any Lender, the percentage obtained by dividing (i) the Incremental Term
Loan Exposure of that Lender by (ii) the aggregate Incremental Term Loan
Exposure of all of the Lenders; (c) with respect to all payments, computations
and other matters relating to the Extended Term Loan of any Lender, the
percentage obtained by dividing (i) the Term Loan Exposure of that Lender
arising from Extended Term Loans of such Lender by (ii) the aggregate Term Loan
Exposure of all of the Lenders arising from the Extended Term Loans; (d) with
respect to all payments, computations and other matters relating to the
Refinancing Term Loan of any Lender, the percentage obtained by dividing (i) the
Term Loan Exposure of that Lender arising from Refinancing Term Loans of such
Lender by (ii) the aggregate Term Loan Exposure of all of the Lenders arising
from the Refinancing Term Loans; (e) with respect to all payments, computations
and other matters relating to the Revolving Credit Commitment or Revolving Loans
of any Lender or any Letters of Credit Issued or participations purchased
therein by any Lender, the percentage obtained by dividing (i) the Revolving
Credit Exposure of that Lender by (ii) the aggregate Revolving Credit Exposure
of all of the Lenders; and (f) with respect to all payments, computations and
other matters relating to the Term Loans of any Lender, the percentage obtained
by dividing (i) the Term Loan Exposure of that Lender by (ii) the aggregate Term
Loan Exposure of all of the Lenders.  For all other purposes with respect to
each Lender, “Pro Rata Share” means the percentage obtained by dividing (A) an
amount equal to the sum of the Term Loan Exposure and the Revolving Credit
Exposure of that Lender, by (B) an amount equal to the sum of the aggregate Term
Loan Exposure and the aggregate Revolving Credit Exposure of all of the
Lenders.  Notwithstanding the foregoing, payment by the Borrower upon exercise
of its option in Section 2.22(e), such payment shall be made to the
Administrative Agent for further payment only to the applicable Defaulting
Lender, and no other Lender or Secured Party shall be entitled to a Pro Rata
Share of such payment.
53

--------------------------------------------------------------------------------

“Projections” as defined in Section 4.6.
 
“Public Information” means material information with respect to the Borrower or
any Subsidiary or their respective securities that is not Nonpublic Information.
 
“Public Lender” as defined in Section 5.1(o).
 
“Purchase Money Indebtedness” means Indebtedness of the Borrower or any
Subsidiary incurred for the purpose of financing all or any part of the purchase
price or cost of acquisition, repair, construction or improvement of property or
assets used or useful in the business of the Borrower and the Subsidiaries,
taken as a whole.
 
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has assets exceeding $10,000,000 at the time the relevant Guaranty or
grant of the relevant security interest becomes effective with respect to such
Swap Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Qualifying Term Loans” as defined in Section 2.25(c).
 
“Rate Contracts” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, interest rate
options, commodity swaps, commodity options, forward commodity contracts, equity
or equity index swaps or options, bond or bond price or bond index swaps or
options or forward bond or forward bond price or forward bond index
transactions, forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, derivative
transactions, insurance transactions, cap transactions, floor transactions,
collar transactions, spot contracts, or any other similar transactions or any
combination of any of the foregoing whether relating to interest rates,
commodities, investments, securities, currencies or any other reference measure
(including any options to enter into any of the foregoing), whether or not any
such transaction is governed by or subject to any master agreement, and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
 
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.
 
“Recipient” means (a) the Administrative Agent or (b) any Lender, as applicable.
54

--------------------------------------------------------------------------------

“Refinanced Indebtedness” means, (a) with respect to any Credit Agreement
Refinancing Indebtedness, as defined in the definition thereof, (b) with respect
to any Permitted Refinancing, as defined in the definition thereof and (c) with
respect to any other refinancing, the obligations being refinanced.
 
“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.26.
 
“Refinancing Indebtedness” means, (a) with respect to any Loans or Revolving
Credit Commitments, Credit Agreement Refinancing Indebtedness, (b) with respect
to any Permitted Refinancing, as defined in the definition thereof and (c) with
respect to any other refinancing, the new obligations being incurred the
proceeds of which will be used to refinance other obligations.
 
“Refinancing Commitments” means any Refinancing Term Commitments or Refinancing
Revolving Commitments.
 
“Refinancing Loans” means any Refinancing Term Loans or Refinancing Revolving
Loans.
 
“Refinancing Revolving Commitments” means one or more Classes of commitments in
respect of Revolving Loans hereunder that result from a Refinancing Amendment.
 
“Refinancing Revolving Loans” means one or more Classes of Revolving Loans that
result from a Refinancing Amendment.
 
“Refinancing Term Commitments” means one or more Classes of Term Loan
commitments hereunder that result from a Refinancing Amendment.
 
“Refinancing Term Loans” means one or more Classes of Term Loans that result
from a Refinancing Amendment.
 
“Register” as defined in Section 2.7(b).
 
“Registrations” means authorizations, approvals, licenses, permits,
certificates, or exemptions issued by any Governmental Authority (including
pre-market approval applications, premarket notifications, investigational
device exemptions, product recertifications, manufacturing approvals and
authorizations, CE Marks, pricing and reimbursement approvals, labeling
approvals or their foreign equivalent) held by the Borrower or their
Subsidiaries immediately prior to the Closing Date, that are required for the
research, development, manufacture, distribution, marketing, storage,
transportation, use and sale of the products of the Borrower and its
Subsidiaries.
 
“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.
 
“Regulation FD” means Regulation FD as promulgated by the U.S. Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.
 
“Reimbursement Date” as defined in Section 2.4(d).
55

--------------------------------------------------------------------------------

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, partner, agent, trustee,
representative, attorney, accountant and each insurance, environmental, legal,
financial and other advisor and other consultants and agents of or to such
Person or any of its Affiliates.
 
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material).
 
“Remedial Action” means all actions required pursuant to applicable
Environmental Laws to (a) clean up, remove, treat or in any other way address
any Hazardous Material in the indoor or outdoor environment, (b) prevent or
minimize any Release so that a Hazardous Material does not migrate or endanger
or threaten to endanger public health or welfare or the indoor or outdoor
environment or (c) perform pre-remedial studies and investigations and
post-remedial monitoring and care with respect to any Hazardous Material.
 
“Repricing Event” shall mean (a) the incurrence by the Borrower or any
Subsidiary of any Indebtedness (including any new or additional Term Loans under
this Agreement, whether incurred directly or by way of the conversion of the
Term Loans into a new tranche of replacement Term Loans under this Agreement)
(i) having an All-In Yield that is less than the All-In Yield for the Initial
Term Loans of the respective Type of Loan (as determined by the Administrative
Agent), and (ii) the proceeds of which are used to prepay (or, in the case of a
conversion, deemed to prepay or replace), in whole or in part, the outstanding
principal of the Initial Term Loans or (b) any effective reduction in the All-In
Yield applicable to the Initial Term Loans by way of amendment, waiver or
otherwise; provided that a Repricing Event shall not include any event described
in clause (a) or (b) above that is not consummated for the primary purpose of
lowering the All-In Yield applicable to the Initial Term Loans (as determined in
good faith by the Borrower) or is consummated in connection with a Change of
Control or Transformative Acquisition.
 
“Required Initial Term Loan Lenders” means, as of any date of determination, one
or more of the Lenders having or holding Initial Term Loan Exposure and
representing more than 50% of the aggregate Initial Term Loan Exposure of all of
the Lenders; provided that the Initial Term Loan Exposure of or held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Initial Term Loan Lenders.
 
“Required Lenders” means, as of any date of determination, one or more of the
Lenders having or holding Term Loan Exposure and/or Revolving Credit Exposure
and representing more than 50% of the sum of (a) the aggregate Term Loan
Exposure of all of the Lenders, and (b) the aggregate Revolving Credit Exposure
of all of the Lenders; provided that the Term Loan Exposure and the Revolving
Credit Exposure of or held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
 
“Required Prepayment Date” as defined in Section 2.15(e).
 
“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders having or holding more than 50% of the aggregate Revolving Credit
Exposure of all Revolving Lenders; provided that the Revolving Credit Exposure
of or held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Lenders.
56

--------------------------------------------------------------------------------

“Reset Date” as defined in Section 1.6(c).
 
“Responsible Officer” means the chief executive officer, president or chief
financial officer of the Borrower.
 
“Restricted Debt Payment” means any payment of principal of, or any payment of
any premium, if any, or interest on, or fees on, or indemnities or expenses
owing to any holder of, or redemption, purchase, retirement, defeasance
(including in substance or legal defeasance), sinking fund or similar payment,
in each case prior to the stated maturity or due date thereof, with respect to
any Junior Financing.
 
“Restricted Equity Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of the Borrower now
or hereafter outstanding, except a dividend payable solely in Capital Stock of
the Borrower (other than Disqualified Capital Stock) including share exchanges;
(b) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
stock of the Borrower now or hereafter outstanding, other than in exchange for
Capital Stock of the Borrower (other than Disqualified Capital Stock); and (c)
any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock of the
Borrower now or hereafter outstanding, other than in exchange for Capital Stock
of the Borrower (other than Disqualified Capital Stock).
 
“Restricted Junior Payment” means any Restricted Equity Payment and any
Restricted Debt Payment.
 
“Retained ECF Percentage” means, with respect to any Fiscal Year, (a) 100% minus
(b) the ECF Percentage with respect to such Fiscal Year.
 
“Revolving Credit Commitment” means (a) the Initial Revolving Commitments and
(b) each additional commitment of a Lender to make or otherwise fund any
Revolving Loan (including any Incremental Revolving Loan and any Refinancing
Revolving Loan) and to acquire participations in Letters of Credit hereunder,
and “Revolving Credit Commitments” means such commitments of all of the Lenders
in the aggregate.  The amount of each Lender’s Revolving Credit Commitment is
set forth on Appendix A-2, or, if applicable, in (i) the applicable Assignment
Agreement, (ii) the Incremental Amendment evidencing an Incremental Revolving
Facility, (iii) the Refinancing Amendment evidencing Refinancing Revolving
Commitments, or (iv) the Extension Amendment evidencing any Extended Revolving
Credit Commitments, in each case is subject to any adjustment or reduction
pursuant to the terms and conditions hereof.
 
“Revolving Credit Commitment Period” means the period from and including the
Closing Date to but excluding the Revolving Credit Commitment Termination Date.
 
“Revolving Credit Commitment Termination Date” means the earliest to occur of
(a) the fifth anniversary of the Closing Date, as extended in accordance with
this Agreement from time to time solely with respect to any Extended Revolving
Credit Commitments, as applicable, (b) the date the Revolving Credit Commitments
are permanently reduced to zero pursuant to Section 2.13(b), and (c) the date of
the termination of the Revolving Credit Commitments pursuant to Section 8.1.
57

--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, with respect to any Lender as of any date of
determination, (a) prior to the termination of the Revolving Credit Commitments,
that Lender’s Revolving Credit Commitment; and (b) after the termination of the
Revolving Credit Commitments, the sum of (i) the aggregate outstanding principal
amount of the Revolving Loans of that Lender, (ii) in the case of an Issuing
Bank, the aggregate Letter of Credit Usage in respect of all Letters of Credit
Issued by that Lender (net of any participations by the Lenders in such Letters
of Credit) and (iii) the aggregate amount of all participations by that Lender
in any outstanding Letters of Credit or any unreimbursed drawing under any
Letter of Credit (it being understood that such calculation will, with respect
to Foreign Currency Letters of Credit, be made using the Dollar Equivalent of
any such amounts).
 
“Revolving Credit Limit” means, as of any date of determination, the aggregate
amount of the Revolving Credit Commitments as of such date.
 
“Revolving Lender” means a Lender that has a Revolving Credit Commitment or,
after the termination thereof, Revolving Credit Exposure.
 
“Revolving Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.2(a).
 
“Revolving Loan Note” means a promissory note in the form of Exhibit B-2, as it
may be amended, supplemented or otherwise modified from time to time.
 
“S&P” means S&P Global Ratings, or any successor entity thereto.
 
“Sanctioned Country” means, at any time, any country or territory, or whose
government is, the subject or target of any comprehensive economic or financial
sanctions or trade embargoes under Anti-Terrorism Laws (including, but not
limited to, the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and
Syria).
 
“SDN List” means the Specially Designated Nationals and Blocked Persons List
maintained by OFAC.
 
“Secured Net Leverage Ratio” means, as of any date, the ratio of (a) the sum of
(i) Consolidated Total Debt that is secured by a Lien on any asset or property
of the Borrower or the Subsidiaries outstanding as of such date, minus (ii) all
Unrestricted Cash as of such date to (b) Consolidated Adjusted EBITDA for the
most recently ended Test Period, all of the foregoing determined on a Pro Forma
Basis.
 
“Secured Party” means the Administrative Agent, the Collateral Agent, each other
Agent (including any former Agent), each Lender, each Issuing Bank, each other
Indemnitee solely to the extent of any outstanding claim under Section 10.2 or
for Indemnified Liabilities of such Indemnitee pursuant to and in accordance
with Section 10.3, each Secured Swap Provider and each Bank Product Provider.
 
“Secured Rate Contract” means any Rate Contract between (a) the Borrower and/or
any Subsidiary and the counterparty thereto, which has been provided by the
Administrative Agent, a Lender or an Affiliate of the Administrative Agent or a
Lender (or a Person who was the Administrative Agent, a Lender or an Affiliate
of the Administrative Agent or a Lender at the time of execution and delivery of
a Rate Contract) or (b) subject to the limitations set forth in the Collateral
Documents, any other financial institution to the extent such Rate Contract is
designated by the Borrower to the Administrative Agent as a “Secured Rate
Contract”.
 
“Secured Swap Provider” means (a) an Agent or a Lender or an Affiliate of an
Agent or a Lender (or a Person who was an Agent or a Lender or an Affiliate of
an Agent or a Lender at the time of execution and delivery of a Rate Contract)
who has entered into a Secured Rate Contract with the Borrower and/or any
Subsidiary or (b) any other Person with whom the Borrower and/or any Subsidiary
has entered into a Secured Rate Contract and any assignee thereof.
58

--------------------------------------------------------------------------------

“Securities” means any Capital Stock, voting trust certificates, certificates of
interest or participation in any profit-sharing agreement or arrangement, bonds,
debentures, notes, or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, shares or participations
in temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
“Solvent” means, with respect to the Borrower and its Subsidiaries, that as of
the date of determination, (a) the sum of the debt (including contingent
liabilities) of the Borrower and its Subsidiaries, taken as a whole, does not
exceed the fair value of the present assets of the Borrower and its
Subsidiaries, taken as a whole; (b) the present fair saleable value of the
assets of the Borrower and its Subsidiaries, taken as a whole, is not less than
the amount that will be required to pay the probable liabilities (including
contingent liabilities) of the Borrower and its Subsidiaries, taken as a whole,
on their debts as they become absolute and matured; (c) the capital of the
Borrower and its Subsidiaries, taken as a whole, is not unreasonably small in
relation to the business of the Borrower or its Subsidiaries, taken as a whole,
contemplated as of the date hereof; and (d) the Borrower and its Subsidiaries,
taken as a whole, are able to pay their debts (including current obligations and
contingent liabilities) as such debts mature and do not intend to incur, or
believe that they will incur, debts (including current obligations and
contingent liabilities) beyond their ability to pay such debt as they mature in
the ordinary course of business.  For the purposes hereof, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Financial Accounting Standards Board Accounting Standards
Codification 450 (Topic 450, “Contingencies”)).
 
“SPC” as defined in Section 10.6(k).
 
“Specified Letter of Credit Commitment” shall mean, with respect to any Issuing
Bank, (a) in the case of each Issuing Bank that is an Issuing Bank on the
Closing Date, the percentage of the Letter of Credit Sub-limit set forth
opposite such Issuing Bank’s name on Appendix A-2 as such Issuing Bank’s
“Specified Letter of Credit Commitment” or such other percentage as the Borrower
and such Issuing Bank may agree in writing from time to time, and (b) in the
case of any other Issuing Bank that becomes party hereto pursuant to an
Assignment Agreement, the Letter of Credit Sub-limit so assigned to such new
Issuing Bank as is specified in such Assignment Agreement (or, if no such Letter
of Credit Sub-limit is specified therein, the percentage of the Letter of Credit
Sub-limit that equals the product of (i) the aggregate amount of the Revolving
Credit Commitments and Revolving Loans assigned thereunder divided by (ii) the
aggregate amount of all Revolving Credit Commitments and Revolving Loans then
outstanding.
 
“Specified Representations” means the representations and warranties relating to
the Borrower and the Subsidiary Guarantors set forth in Sections 4.1(a),
4.1(b)(ii), 4.2, 4.3(a)(i)(A), 4.4, 4.12, 4.13, 4.16, 4.17(b), 4.17(c), 4.19 and
4.20.
59

--------------------------------------------------------------------------------

“Specified Transaction” means any Permitted Acquisition, any permitted
Investment or other acquisition (including acquisition of a book of business),
any issuance, incurrence, assumption, guarantee, redemption or permanent
repayment of indebtedness (including indebtedness issued, incurred or assumed as
a result of, or to finance, any relevant transaction), the creation of any Lien,
any designation or re-designation of an “Unrestricted Subsidiary,” any merger or
other fundamental change, all sales, transfers and other dispositions of any
Subsidiary, line of business or division or any Restricted Junior Payment.
 
“Statutory Reserves” means, for any day during any Interest Period for any
Eurodollar Rate Loan, the aggregate maximum rate (expressed as a decimal) at
which reserves (including any marginal, supplemental, special or emergency
reserves) are required to be maintained with respect thereto during such
Interest Period under regulations issued by the Board of Governors against
Eurocurrency funding liabilities (currently referred to as “Eurocurrency
liabilities” (as such term is used in Regulation D)).  Such reserves shall
include those imposed under Regulation D.  Eurodollar Rate Loans will be deemed
to constitute “Eurodollar Liabilities” (as defined in Regulation D) and to be
subject to such reserve requirements without benefit of or credit for proration,
exceptions or offsets which may be available from time to time to any Lender
under Regulation D.
 
“Subordinated Debt” means, collectively, any Incremental Equivalent Debt,
Permitted Ratio Debt or other Indebtedness, in each case permitted to be
incurred hereunder, that is subject to a Subordination Agreement made by the
holders or lenders of such Indebtedness (or a Debt Representative with respect
thereto) in favor of the Obligations.  For the avoidance of doubt, no
Indebtedness will be construed to be Subordinated Debt due to the fact that such
Indebtedness is unsecured or secured by Liens that rank junior in priority to
any other Liens.
 
“Subordination Agreement” means, collectively, each agreement with respect to
Indebtedness (other than the Obligations) that provides that such Indebtedness
is expressly subordinated in right of payment to the payment of the
Obligations.  For the avoidance of doubt, neither the subordination of the
priority of any Lien securing any Indebtedness (other than the Obligations), nor
the fact that any Indebtedness is unsecured, shall be construed to be the
subordination of such Indebtedness in right of payment to the Obligations.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person will be deemed to be outstanding.  For
purposes of this Agreement, except to the extent expressly stated otherwise, (a)
references to any “Subsidiary” will mean a Subsidiary of the Borrower and (b)
with respect to the Borrower or any of its direct or indirect subsidiaries,
references to “Subsidiary” will not include any Unrestricted Subsidiary;
provided, however, that purposes of all representations and warranties, negative
covenants and affirmative covenants relating to Anti-Terrorism Laws and
Anti-Corruption Laws (including, but not limited to, Sections 2.6(d), 4.17(b),
4.17(c), 5.1(k), 5.7(a) and 5.8) references to “Subsidiary” will include all
Unrestricted Subsidiaries.
 
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
60

--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Rate Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Rate Contracts, (a) for any date on or after the date
such Rate Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Rate Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Rate Contracts (which may include a Lender or any Affiliate of a
Lender)
 
“Syndication Agent” means Capital One, in its capacity as syndication agent
under this Agreement.
 
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (including backup withholding) of any nature and
whatever called, levied, collected, withheld or assessed by any Governmental
Authority, together with any interest thereon, additions to tax or penalties
imposed with respect thereto.
 
“Term Lender” means a Lender with a Term Loan Commitment or an outstanding Term
Loan.
 
“Term Loan” means, individually and collectively, the Initial Term Loans, the
Incremental Term Loans, if any, Extended Term Loans, if any, and Refinancing
Term Loans, if any.
 
“Term Loan Commitment” means, collectively, the Initial Term Loan Commitments,
the Incremental Term Loan Commitments (if any) and commitments to make
Refinancing Term Loans, if any, and Extended Term Loans, if any.
 
“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided that, at any time prior to the making of the Term Loans, the
Term Loan Exposure of any Lender will be equal to such Lender’s Term Loan
Commitment.
 
“Term Loan Maturity Date” means (a) for the Initial Term Loans, the earlier of
(i) the seventh anniversary of the Closing Date, as extended in accordance with
this Agreement from time to time, and (ii) the date that all such Initial Term
Loans will become due and payable in full hereunder, whether by acceleration or
otherwise; (b) for any Incremental Term Loans, the earlier of (i) the date
identified in the applicable Incremental Amendment, as extended in accordance
with this Agreement from time to time, and (ii) the date that all such
Incremental Term Loans will become due and payable in full hereunder, whether by
acceleration or otherwise; (c) for any Extended Term Loans, the earlier of (i)
the final maturity date as specified in the applicable Extension Amendment and
(ii) the date such Extended Term Loans will become due and payable in full
hereunder, whether by acceleration or otherwise; and (d) with respect to any
Refinancing Term Loans, the earlier of (i) the final maturity date as specified
in the applicable Refinancing Amendment and (ii) the date such Refinancing Term
Loans will become due and payable in full hereunder, whether by acceleration or
otherwise.
 
“Term Loan Note” means a promissory note in the form of Exhibit B-1, as it may
be amended, supplemented or otherwise modified from time to time.
 
“Terminated Lender” as defined in Section 2.23.
 
“Termination Conditions” means that the Commitments have been terminated, the
principal of and interest on each Loan, all fees and all other expenses or
amounts payable under any Credit Document (other than amounts in respect of
indemnification, expense reimbursement, yield protection or tax gross-up and
contingent obligations, in each case that are not then owing or with respect to
which no claim has been made) have been paid in full and all Letters of Credit
have been cancelled, or have expired or have been Cash Collateralized or
otherwise backstopped in a manner satisfactory to the applicable Issuing Bank.
61

--------------------------------------------------------------------------------

“Test Period” in effect at any time means the most recent period of four
consecutive Fiscal Quarters of the Borrower ended on or prior to such time
(taken as one accounting period) in respect of which financial statements for
each quarter or fiscal year in such period have been or are required to be
delivered pursuant to Section 5.1(a) or (b), as applicable; provided that, prior
to the first date that financial statements have been or are required to be
delivered pursuant to Section 5.1(a) or (b), the Test Period in effect will be
the period of four consecutive Fiscal Quarters of the Borrower ended September
30, 2017.  A Test Period may be designated by reference to the last day thereof
(i.e., the “December 31, 2017 Test Period” refers to the period of four
consecutive Fiscal Quarters ended on December 31, 2017) or by reference to the
applicable fiscal period (i.e., references to the “Q4-2017 Test Period” and the
“Fiscal Year 2017 Test Period” also both refer to the period of four consecutive
Fiscal Quarters ended on December 31, 2017), and a Test Period will be deemed to
end on the last day thereof.
 
“Total Net Leverage Ratio” means, as of any date, the ratio of (a) Consolidated
Total Debt as of such date, minus all Unrestricted Cash as of such date to (b)
Consolidated Adjusted EBITDA for the most recently ended Test Period, all of the
foregoing determined on a Pro Forma Basis.
 
“Total Utilization of Revolving Credit Commitments” means, as at any date of
determination, the sum of (a) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of reimbursing
the applicable Issuing Bank for any amount drawn under any Letter of Credit, but
not yet so applied) and (b) the Letter of Credit Usage.
 
“Transaction Costs” means the fees, costs and expenses paid or payable by the
Borrower or the Subsidiaries in connection with the Transactions paid on or
about the Closing Date.
 
“Transactions” means the Initial Credit Extension, the repayment and release of
the Borrower Existing Debt on the Closing Date, the consummation of the
Acquisition on the Closing Date, the payment of the Transaction Costs, the other
transactions consummated (or to be consummated) in connection with the
Acquisition, including distributor terminations and the buyout of minority
interests in the Acquired Business, within twelve (12) months following the
Closing Date.
 
“Transformative Acquisition” means any merger, acquisition, Investment,
dissolution, liquidation, consolidation or disposition, in any such case by the
Borrower or any Subsidiary that is either (a) not permitted by the terms of any
Credit Document immediately prior to the consummation of such transaction or (b)
if permitted by the terms of the Credit Documents immediately prior to the
consummation of such transaction, would not provide the Borrower and the
Subsidiaries with adequate flexibility under the Credit Documents for the
continuation and/or expansion of their combined operations following such
consummation, as reasonably determined by the Borrower acting in good faith.
 
“TTM Consolidated Adjusted EBITDA” means, as of any date of determination, the
Consolidated Adjusted EBITDA for the four consecutive Fiscal Quarters most
recently ended prior to such date for which financial statements have been
delivered pursuant to Section 5.1(a) or (b) (or, in the case of a determination
date that occurs prior to the first such delivery pursuant to such Sections, for
the four consecutive Fiscal Quarters ended as of September 30, 2017), on a Pro
Forma Basis.
62

--------------------------------------------------------------------------------

“Type of Loan” means, with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a Eurodollar Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if by reason of mandatory provisions of law,
the perfection, the effect of perfection or non-perfection or the priority of
the security interests of the Collateral Agent in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than New York,
the term “UCC” means the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.
 
“Undisclosed Administration” means the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official by a supervisory authority or regulator with respect to a
Lender or its direct or indirect parent under or pursuant to the law in the
country where such Lender or parent is subject to home jurisdiction supervision,
if applicable law requires that such appointment is not to be publicly
disclosed.
 
“Unrestricted Cash” means the sum of the aggregate amount of cash and Cash
Equivalents held in accounts of the Borrower and the Subsidiaries reflected in
the combined consolidated balance sheet of the Borrower and the Subsidiaries to
the extent that (a) it would not appear as “restricted” on the combined
consolidated balance sheet of the Borrower and the Subsidiaries (unless such
appearance is related to the Credit Documents (or the Liens created
thereunder)), (b) it is not subject to any Lien (other than Permitted Liens) in
favor of any Person other than the Collateral Agent for the benefit of the
Secured Parties or (c) for purposes of calculating any of the First Lien Net
Leverage Ratio, the Secured Net Leverage Ratio or the Total Net Leverage Ratio,
it does not represent the cash proceeds of any Indebtedness then being incurred.
 
“Unrestricted Subsidiary” means, as of any date, collectively and individually,
any direct or indirect subsidiary (determined in accordance with the definition
of “Subsidiary” but without giving effect to clause (b) of the last sentence
thereof) of the Borrower identified by the Borrower in writing to the
Administrative Agent as being an “Unrestricted Subsidiary” pursuant to Section
5.13; provided that (a) except to the extent provided in Section 5.13, no
Subsidiary may be designated (or re-designated) as an Unrestricted Subsidiary
and (b) no Person may be designated as an “Unrestricted Subsidiary” if such
Person is not an “Unrestricted Subsidiary” or is a “Guarantor” under any
agreement, document or instrument evidencing any Incremental Equivalent Debt,
Credit Agreement Refinancing Indebtedness or other Material Indebtedness of the
Borrower or any of its Subsidiaries, or any Permitted Refinancing in respect of
the foregoing, or has otherwise guaranteed or given assurances of payment or
performance under or in respect of any such Indebtedness.  For purposes of
calculating Investments permitted under Section 6.6, (i) the designation of any
Subsidiary as an “Unrestricted Subsidiary” will constitute an Investment in an
amount equal to the fair market value of such Subsidiary, determined as of the
date of such designation by the Borrower in its good faith and reasonable
business judgment and (ii) the aggregate amount of all Investments permitted to
be made in all “Unrestricted Subsidiaries” will be limited as provided in
Section 6.6.  The designation of any Unrestricted Subsidiary as a Subsidiary
shall constitute the incurrence at the time of designation of any Indebtedness
or Liens of such Subsidiary existing at such time and a return on any Investment
by the Borrower in Unrestricted Subsidiaries pursuant to the preceding sentence
in an amount equal to the fair market value as determined by the Borrower in
good faith at the date of such designation of the Borrower’s or its Subsidiary’s
(as applicable) Investment in such Subsidiary.  On the Closing Date, immediately
after giving effect to the Transactions, there are no Unrestricted Subsidiaries.
 
“U.S.” or “United States” means United States of America.
63

--------------------------------------------------------------------------------

“U.S. Lender” means each Lender (including any Issuing Bank) that is a United
States person as defined in Section 7701(a)(30) of the Internal Revenue Code.
 
“Voting Capital Stock” means, with respect to any Person, shares of such
Person’s Capital Stock having the right to vote for the election of directors of
such Person and any other Capital Stock of such Person treated as voting stock
for purposes of Treasury Regulation Section 1.956-2(c)(2).
 
“Waivable Mandatory Prepayment” as defined in Section 2.15(e).
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
1.2          Accounting Terms.  Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein will have the meanings
assigned to them in conformity with GAAP.  Financial statements and other
information required to be delivered by the Borrower to the Lenders pursuant to
Sections 5.1(a) and 5.1(b) will be prepared in accordance with GAAP as in effect
at the time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(f), if applicable).  If at any time any
change in GAAP would affect the computation of any financial ratio or financial
requirement, or compliance with any covenant, set forth in any Credit Document,
and either the Borrower or the Required Lenders (or, solely in the case of the
Financial Covenant, the Required Revolving Lenders) will so request, the
Administrative Agent, the Lenders and the Borrower will negotiate in good faith
to amend such ratio, requirement or covenant to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders or Required Revolving Lenders, as applicable); provided that until so
amended, (a) such ratio, requirement or covenant will continue to be computed in
accordance with GAAP prior to such change therein and (b) the Borrower will
provide to the Administrative Agent and the Lenders reconciliation statements to
the extent provided in Section 5.1(f), if applicable.  Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein will be construed, and all computations of amounts and ratios referred to
in Section 5 and Section 6 will be made, without giving effect to any election
under Accounting Standards Codification 825-10 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other Liabilities of any Credit Party or any Subsidiary of any Credit Party
at “fair value.”  Subject to the foregoing, calculations in connection with the
definitions, covenants and other provisions hereof may utilize accounting
principles and policies in conformity with those used to prepare the Historical
Financial Statements, including those identified as exceptions to generally
accepted accounting principles in the definition of “GAAP.”
 
1.3          Interpretation, etc.  Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference.  References to “hereof” or “herein” mean of or in this
Agreement, as applicable.  References herein to any Section, Appendix, Schedule
or Exhibit will be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided.  The use herein of
the word “include” or “including,” when following any general statement, term or
matter, will not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather will be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter.  The terms lease and license will include sub-lease and
sub-license, as applicable.  Unless the context requires otherwise, any
definition of or reference to any agreement, instrument or other document
(including any Organizational Document) will be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document).  Any reference herein to any Person will be construed to include such
Person’s successors and permitted assigns.  The words “asset” and “property”
will be construed to have the same meaning and effect.  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Any
reference to any law or regulation will (a) include all statutory and regulatory
provisions consolidating, replacing or interpreting or supplementing such law or
regulation and (b) unless otherwise specified, refer to such law or regulation
as amended, modified or supplemented from time to time.  This Section 1.3 will
apply, mutatis mutandis, to all Credit Documents.
64

--------------------------------------------------------------------------------

1.4          Certifications.  Any certificate or other writing required
hereunder or under any other Credit Document to be certified by any officer or
other authorized representative of any Person will be deemed to be executed and
delivered by such officer or other authorized representative solely in such
individual’s capacity as an officer or other authorized representative of such
Person and not in such officer’s or other authorized representative’s individual
capacity.
 
1.5          Limited Condition Acquisitions.  Notwithstanding anything in this
Agreement or any Credit Document to the contrary, when (a) (i) calculating any
applicable ratio or the use of any basket, (ii) determining the accuracy of the
representations and warranties set forth in Section 4 hereof or (iii)
determining satisfaction of any conditions precedent, in the case of each of
clause (i), (ii) and (iii), in connection with any Specified Transaction or (b)
determining compliance with any provision that requires that no Default or Event
of Default has occurred, is continuing or would result thereof, in each case (a)
and (b) in connection with a Limited Condition Acquisition, the date of
determination of such ratio and determination of such compliance will, at the
option of the Borrower (the Borrower’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), be deemed
to be the date the definitive agreements for such Limited Condition Acquisition
are entered into (the “LCA Test Date”).  If on a Pro Forma Basis after giving
effect to such Limited Condition Acquisition and the other Specified
Transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) calculated as if
such Limited Condition Acquisition or other transactions had occurred at the
beginning of the most recently ended Test Period ending prior to the LCA Test
Date for which financial statements are delivered (or were required to have been
delivered), the Borrower could have taken such action on the relevant LCA Test
Date in compliance with the applicable ratios, then such provisions will be
deemed to have been complied with, unless an Event of Default pursuant to
Section 8.1(a), (f) or (g) will be continuing on the date such Limited Condition
Acquisition is consummated.  For the avoidance of doubt, (A) if any of such
ratios are exceeded as a result of fluctuations in such ratio (including due to
fluctuations in Consolidated Adjusted EBITDA or Consolidated Current Assets) at
or prior to the consummation of the relevant Limited Condition Acquisition, such
ratios and other provisions will not be deemed to have been exceeded as a result
of such fluctuations solely for purposes of determining whether the Limited
Condition Acquisition is permitted hereunder and (B) such ratios and compliance
with such conditions will not be tested at the time of consummation of such
Limited Condition Acquisition or related Specified Transactions, unless on such
date an Event of Default pursuant to Section 8.1(a), (f) or (g) will be
continuing.  If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket availability with respect to any other Specified Transaction on or
following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket will be calculated and tested (A) assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof and the use of
cash which would have otherwise constituted Unrestricted Cash for the purpose of
calculating any applicable ratio) have not been consummated and (B) on a Pro
Forma Basis assuming such Limited Condition Acquisition and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof and the use of cash which would have otherwise constituted
Unrestricted Cash for the purpose of calculating any applicable ratio) have been
consummated, until such time as the applicable Limited Condition Acquisition has
actually closed or the definitive agreement with respect thereto has been
terminated or expires.
65

--------------------------------------------------------------------------------

1.6          Currency Conversion and Fluctuations.
 
(a)          If more than one currency or currency unit are at the same time
recognized by the central bank of any country as the lawful currency of that
country, then (i) any reference in the Credit Documents to, and any obligations
arising under the Credit Documents in, the currency of that country shall be
translated into or paid in the currency or currency unit of that country
designated by the Administrative Agent and (ii) any translation from one
currency or currency unit to another shall be at the official rate of exchange
recognized by the central bank for conversion of that currency or currency unit
into the other, rounded up or down (to the next 1/16 of 1%) by the
Administrative Agent as it deems appropriate.
 
(b)          If a change in any currency of a country occurs, this Agreement
shall be amended (and each party hereto agrees to enter into any supplemental
agreement necessary to effect any such amendment) to the extent that the
Administrative Agent determines such amendment to be necessary to reflect the
change in currency and to put the Lenders in the same position, so far as
possible, that they would have been in if no change in currency had occurred.
 
(c)          No later than 11:00 a.m. London time on each Calculation Date, the
Administrative Agent shall determine the Exchange Rate as of such Calculation
Date with respect to each applicable currency; provided that, upon receipt of an
Application or Issuance Notice for a Foreign Currency Letter of Credit pursuant
to Section 2.4(b), the Administrative Agent shall determine the Exchange Rate
with respect to the relevant currency on the related Calculation Date (it being
acknowledged and agreed that the Administrative Agent shall use such Exchange
Rate for the purposes of determining compliance with Section 2.4(a) with respect
to such Application).  The Exchange Rates so determined shall become effective
on the relevant Calculation Date (a “Reset Date”), shall remain effective until
the next succeeding Reset Date and shall for all purposes of this Agreement
(other than Section 10.26 and any other provision expressly requiring the use of
a current Exchange Rate) be the Exchange Rates employed in converting any
amounts between Dollars and any other currency.
 
(d)          No later than 11:00 a.m. London time on each Reset Date, the
Administrative Agent shall determine the aggregate amount of the Dollar
Equivalents of the Letter of Credit Obligations then outstanding in a currency
other than Dollars.
 
(e)          The Administrative Agent shall promptly notify the Borrower of each
determination of an Exchange Rate hereunder.
66

--------------------------------------------------------------------------------

SECTION 2.      LOANS AND LETTERS OF CREDIT
 
2.1          Term Loans.
 
(a)        Initial Term Loan Commitments.  Subject to the terms and conditions
hereof, each Lender identified on Appendix A-1 hereto severally agrees to make,
on the Closing Date, an Initial Term Loan to the Borrower in an amount equal to
such Lender’s Initial Term Loan Commitment as of such date; provided that the
Borrower will deliver to Administrative Agent on behalf of the Lenders a fully
executed Funding Notice no later than 11:00 a.m. (New York City time) at least
one (1) Business Day in advance of the proposed funding date (in the case of a
Base Rate Loan) or at least three (3) Business Days in advance of the proposed
funding date (in the case of a Eurodollar Rate Loan), and in any case which
Funding Notice may be conditional on consummation of the Acquisition.  The
Borrower may make only one borrowing under the Initial Term Loan Commitment,
which will be on the Closing Date.  Any amount borrowed under this Section
2.1(a) and subsequently repaid or prepaid may not be reborrowed.  Subject to
Sections 2.12, 2.13(a) and 2.14, all amounts owed hereunder with respect to the
Initial Term Loans will be paid in full no later than the Term Loan Maturity
Date.  Each Lender’s Initial Term Loan Commitment shall terminate immediately
and without further action on the Closing Date after giving effect to the
funding of such Lender’s Initial Term Loan Commitment on such date.
 
2.2          Revolving Loans.
 
(a)        Revolving Credit Commitments.  Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make Revolving Loans to the
Borrower during the Revolving Credit Commitment Period in an aggregate amount up
to but not exceeding such Lender’s Revolving Credit Commitment; provided that,
after giving effect to the making of any Revolving Loans in no event will the
Total Utilization of Revolving Credit Commitments exceed either (i) as to any
Revolving Loans made on the Closing Date, the Initial Revolving Borrowing or
(ii) at all times, the Revolving Credit Limit.  Amounts borrowed pursuant to
this Section 2.2(a) may be repaid and reborrowed during the Revolving Credit
Commitment Period.  Each Lender’s Revolving Credit Commitment will expire on the
Revolving Credit Commitment Termination Date and all Revolving Loans and all
other amounts owed hereunder with respect to the Revolving Loans and the
Revolving Credit Commitments will be paid in full no later than such date.
 
(b)        Borrowing Mechanics for Revolving Loans.
 
(i)          Revolving Loans that are Base Rate Loans will be made in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess of that amount, and Revolving Loans that are Eurodollar Rate Loans will
be in an aggregate minimum amount of $1,000,000 and integral multiples of
$500,000 in excess of that amount.
 
(ii)          Whenever the Borrower desires that the Lenders make Revolving
Loans, the Borrower will deliver to the Administrative Agent by Electronic
Transmission a fully executed and delivered Funding Notice no later than 10:00
a.m. (New York City time) on the proposed Credit Date in the case of a Revolving
Loan that is a Base Rate Loan, and 11:00 a.m. at least three (3) Business Days
in advance of the proposed Credit Date in the case of a Eurodollar Rate Loan. 
Except with respect to a Funding Notice for borrowings of Revolving Loans on the
Closing Date (which may be conditional on consummation of the Acquisition) and
as otherwise provided herein, a Funding Notice for a Revolving Loan that is a
Eurodollar Rate Loan will be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower will be bound to make a borrowing in
accordance therewith.
67

--------------------------------------------------------------------------------

(iii)         Notice of receipt of each Funding Notice in respect of Revolving
Loans, together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, will be provided by the
Administrative Agent to each applicable Lender by Electronic Transmission with
reasonable promptness, but (provided the Administrative Agent will have received
such notice by the time required pursuant to clause (ii) above) not later than
2:00 p.m. (New York City time) (or with respect to Funding Requests for Base
Rate Loans on the same day, not later than 12:00 noon (New York City time)) on
the same day as the Administrative Agent’s receipt of such Funding Notice from
the Borrower.
 
(iv)         Each Lender will make the amount of its Revolving Loan available to
the Administrative Agent not later than 12:00 noon (New York City time) (or,
with respect to Revolving Loans that are Base Rate Loans for which the Funding
Request has been submitted on the same day, not later than 1:00 p.m. (New York
City time)) on the applicable Credit Date by wire transfer of same day funds in
Dollars at the Payment Office.  Except as provided herein, upon satisfaction or
waiver of the applicable conditions precedent specified herein, the
Administrative Agent will make the proceeds of such Revolving Loans available to
the Borrower on the applicable Credit Date by causing an amount of same day
funds in Dollars equal to the proceeds of all such Revolving Loans received by
the Administrative Agent from the Lenders to be credited to the account of the
Borrower at the Payment Office or such other account as may be designated in
writing to the Administrative Agent by the Borrower.
 
2.3          [Reserved].
 
2.4          Letters of Credit.
 
(a)        Letters of Credit.  From time to time on any Business Day from the
Closing Date through the earlier of the Revolving Credit Commitment Termination
Date and the fifth Business Day prior to the date specified in clause (a) of the
definition of “Revolving Credit Commitment Termination Date”, subject to the
terms and conditions hereof, each Issuing Bank agrees to Issue, in accordance
with such Issuing Bank’s usual and customary business practices, Letters of
Credit for the account of the Borrower (which, at the Borrower’s discretion, may
be issued on behalf of the Borrower or any Subsidiary) in the aggregate amount
up to but not exceeding the Letter of Credit Sub-limit; provided that (i) each
Letter of Credit will be denominated in Dollars or in one or more Available
Foreign Currencies; (ii) the stated amount of each Letter of Credit will not be
less than $10,000 or such lesser amount as is acceptable to such applicable
Issuing Bank; (iii) after giving effect to such Issuance, in no event will the
Total Utilization of Revolving Credit Commitments exceed the Revolving Credit
Limit then in effect; (iv) after giving effect to such Issuance, in no event
will the Letter of Credit Usage exceed the Letter of Credit Sub-limit then in
effect; (v) in no event will any Letter of Credit have an expiration date that
is not a Business Day or is later than the earlier of (A) the fifth Business Day
prior to the date specified in clause (a) of the definition of “Revolving Credit
Commitment Termination Date” unless the Borrower provides collateral in the form
of cash or Cash Equivalents or otherwise backstops such Letter of Credit in a
manner reasonably satisfactory to the applicable Issuing Bank and (B) the date
which is one year from the date of Issuance of such Letter of Credit (subject to
the immediately following sentence); and (vi) no Letter of Credit shall be
issued (or deemed issued) by any Issuing Bank the stated amount of which, when
added to the Letter of Credit Usage with respect to Letters of Credit issued by
such Issuing Bank, would exceed the Specified Letter of Credit Commitment of
such Issuing Bank then in effect.  Subject to the foregoing, each Issuing Bank
may agree that a Letter of Credit will automatically be extended for one or more
successive periods not to exceed one year each (and in any event not to exceed
the period prescribed in clause (v)(A) above subject to the exception therein),
unless such Issuing Bank elects not to extend for any such additional period;
provided that such Issuing Bank will not extend any such Letter of Credit if it
has received written notice that an Event of Default has occurred and is
continuing at the time such Issuing Bank must elect to allow such extension;
provided further that no Issuing Bank will Issue any Letter of Credit if (1) any
fee due in connection with, and on or prior to, the Issuance of such Letter of
Credit has not been paid, (2) such Letter of Credit is requested to be Issued in
a form that is not acceptable to such Issuing Bank or (3) such Issuing Bank will
not have received, each in form and substance reasonably acceptable to it and
duly executed by the Borrower, the documents that such Issuing Bank generally
uses in the ordinary course of business for the Issuance of letters of credit of
the type of such Letter of Credit (collectively, the “L/C Reimbursement
Agreement”); provided further that so long as any Revolving Lender is a
Defaulting Lender, such Issuing Bank will not be required to Issue any Letter of
Credit unless such Issuing Bank has entered into arrangements satisfactory to it
and the Borrower to eliminate such Issuing Bank’s risk with respect to the
participation in Letters of Credit of the Defaulting Lender, including by Cash
Collateralizing such Defaulting Lender’s Pro Rata Share of the Letter of Credit
Usage, and participating interests in any such newly issued or increased Letter
of Credit will be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.22 (and Defaulting Lenders will not participate therein).  No
Issuing Bank shall be under any obligation to issue Letters of Credit if the
issuance of such Letter of Credit would violate one or more policies of such
Issuing Bank applicable to letters of credit generally.
68

--------------------------------------------------------------------------------

(b)        Notice of Issuance.  Whenever the Borrower desires the Issuance of a
Letter of Credit, it will deliver in a writing or Electronic Transmission to the
applicable Issuing Bank and the Administrative Agent an Application or an
Issuance Notice no later than 12:00 noon (New York City time) at least three (3)
Business Days or such shorter period as may be agreed to by the applicable
Issuing Bank in any particular instance, in advance of the proposed date of
Issuance.  For each Issuance, the applicable Issuing Bank may, but will not be
required to, determine that, or take notice whether, the conditions precedent
set forth in Section 3.2 have been satisfied or waived in connection with the
Issuance of any Letter of Credit; provided, however, that no Letters of Credit
will be Issued during the period starting on the first Business Day after the
receipt by such Issuing Bank of notice from the Administrative Agent or the
Lenders holding more than 50% of the aggregate Revolving Credit Exposure of all
Lenders that any condition precedent contained in Section 3.2 is not satisfied
and ending on the date all such conditions are satisfied or duly waived.  Upon
receipt by the applicable Issuing Bank of the L/C Reimbursement Agreement, in
form and substance reasonably acceptable to such Issuing Bank and duly executed
by the Borrower, the applicable Issuing Bank will Issue the requested Letter of
Credit only in accordance with such Issuing Bank’s standard operating
procedures.  Upon the Issuance of any Letter of Credit or amendment or
modification to a Letter of Credit, such Issuing Bank will promptly notify the
Administrative Agent, which will in turn promptly notify each Revolving Lender
of such Issuance, which notice will be accompanied by a copy of such Letter of
Credit or amendment or modification to a Letter of Credit and the amount of such
Lender’s respective participation in such Letter of Credit pursuant to Section
2.4(e).  Each Issuing Bank further agrees to provide the Administrative Agent,
in form and substance satisfactory to the Administrative Agent, upon the request
of the Administrative Agent (or any Revolving Lender through the Administrative
Agent), copies of any Letter of Credit Issued by such Issuing Bank and any
related L/C Reimbursement Agreement and such other documents and information as
may reasonably be requested by the Administrative Agent.  To the extent that any
provision of any Application related to any Letter of Credit is inconsistent
with the provisions of this Section 2.4, the provisions of this Section 2.4
shall control.
 
(c)        Responsibility of the Issuing Banks With Respect to Requests for
Drawings and Payments.  In determining whether to honor any drawing under any
Letter of Credit by the beneficiary thereof, the applicable Issuing Bank will be
responsible only to examine the documents delivered under such Letter of Credit
with reasonable care so as to determine whether they appear on their face to be
in accordance with the terms and conditions of such Letter of Credit.  The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the applicable Issuing Bank (as determined by
a court of competent jurisdiction in a final non-appealable order) with respect
to such a determination, such Issuing Bank will be deemed to have exercised
reasonable care in each such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, any Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.  As between the Borrower and the Issuing Banks, the Borrower
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit Issued by the Issuing Banks, by the respective beneficiaries of such
Letters of Credit.  In furtherance and not in limitation of the foregoing, the
Issuing Banks will not be responsible for: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and Issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of the beneficiary of any such Letter of Credit to
comply fully with any conditions required in order to draw upon such Letter of
Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, email, cable, telex or otherwise, whether or
not they be in cipher; (v) errors in interpretation of technical terms; (vi) any
loss or delay in the transmission or otherwise of any document required in order
to make a drawing under any such Letter of Credit or of the proceeds thereof;
(vii) the misapplication by the beneficiary of any such Letter of Credit of the
proceeds of any drawing under such Letter of Credit; or (viii) any consequences
arising from causes beyond the control of the Issuing Banks, including any
Governmental Acts; none of the above will affect or impair, or prevent the
vesting of, any of the Issuing Banks’ rights or powers hereunder.  Without
limiting the foregoing and in furtherance thereof, any action taken or omitted
by the Issuing Banks under or in connection with the Letters of Credit or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, will not give rise to any liability on the part of the Issuing Banks to
the Borrower.  Notwithstanding anything to the contrary contained in this
Section 2.4(c), the Borrower will retain any and all rights it may have against
the applicable Issuing Bank for any liability arising solely out of the gross
negligence or willful misconduct of such Issuing Bank as determined by a court
of competent jurisdiction in a final non-appealable order.
69

--------------------------------------------------------------------------------

(d)        Reimbursement by the Borrower of Amounts Drawn or Paid Under Letters
of Credit.  In the event any Issuing Bank has determined to honor a drawing
under a Letter of Credit, it will immediately notify the Borrower and the
Administrative Agent, and the Borrower will reimburse the applicable Issuing
Bank, or the Administrative Agent for the benefit of such Issuing Bank, on or
before the Business Day immediately following the date on which such drawing is
honored (the “Reimbursement Date”) in an amount in Dollars and in same day funds
equal to the amount of such honored drawing or, in the case of reimbursement in
an Available Foreign Currency, in such Available Foreign Currency and in same
day funds equal to the amount of such honored drawing; provided that anything
contained herein to the contrary notwithstanding, (i) unless the Borrower will
have notified the Administrative Agent and the applicable Issuing Bank prior to
10:00 a.m. (New York City time) on the date such drawing is honored that the
Borrower intends to reimburse the applicable Issuing Bank for the amount of such
honored drawing with funds other than the proceeds of Revolving Loans, the
Borrower will be deemed to have given a timely Funding Notice to the
Administrative Agent requesting each Revolving Lender to make Revolving Loans
that are Base Rate Loans on the Reimbursement Date in an amount in Dollars equal
to the amount of such honored drawing (and in the event such amount is payable
in respect of a Foreign Currency Letter of Credit, such amount shall be
converted to Dollars based on the Dollar Equivalent thereof), and (ii) without
regard to the satisfaction of the conditions specified in Section 3.2 (each of
which conditions precedent the Revolving Lenders hereby irrevocably waive), each
Revolving Lender will, on the Reimbursement Date, make Revolving Loans that are
Base Rate Loans in the amount of such honored drawing (and in the event such
amount is payable in respect of a Foreign Currency Letter of Credit, such amount
shall be converted to Dollars based on the Dollar Equivalent thereof), the
proceeds of which will be applied directly by the Administrative Agent to
reimburse the applicable Issuing Bank for the amount of such honored drawing;
and provided further, if for any reason proceeds of Revolving Loans are not
received by the applicable Issuing Bank on the Reimbursement Date in an amount
equal to the amount of such honored drawing, the Borrower will reimburse such
Issuing Bank, on demand, in an amount in same day funds equal to the excess of
the amount of such honored drawing over the aggregate amount of such Revolving
Loans, if any, which are so received.  In the event any amount denominated in an
Available Foreign Currency is not paid when due, such amount shall, for all
purposes of this Agreement, be converted to an amount in Dollars based on the
Dollar Equivalent thereof.  Nothing in this Section 2.4(d) will be deemed to
relieve any Revolving Lender from its obligation to make Revolving Loans on the
terms and conditions set forth herein, and the Borrower will retain any and all
rights it may have against any Lender resulting from the failure of such Lender
to make such Revolving Loans under this Section 2.4(d).
70

--------------------------------------------------------------------------------

(e)        Lenders’ Purchase of Participations in Letters of Credit. 
Immediately upon the Issuance of each Letter of Credit, each Revolving Lender
will be deemed to have purchased, in each case, without recourse or warranty,
and hereby agrees to irrevocably purchase, from the Issuing Banks a
participation in such Letter of Credit and any drawings honored thereunder in an
amount equal to such Revolving Lender’s Pro Rata Share (with respect to the
Revolving Credit Commitments) of the maximum amount which is or at any time may
become available to be drawn thereunder.  In the event that the Borrower will
fail for any reason to reimburse the applicable Issuing Bank as provided in
Section 2.4(d), the applicable Issuing Bank will promptly notify each Revolving
Lender of the unreimbursed amount of such honored drawing (and in the event such
amount is payable in respect of a Foreign Currency Letter of Credit, such amount
shall be converted to Dollars based on the Dollar Equivalent thereof) and of
such Lender’s respective participation therein based on such Revolving Lender’s
Pro Rata Share of the Revolving Credit Commitments.  Each Revolving Lender will
make available to the applicable Issuing Bank an amount equal to its respective
participation, in Dollars and in same day funds, at the office of the Issuing
Bank specified in such notice, not later than 12:00 noon (New York City time) on
the first Business Day (under the laws of the jurisdiction in which such office
of such Issuing Bank is located) after the date notified by such Issuing Bank. 
In the event that any Revolving Lender fails to make available to the applicable
Issuing Bank on such Business Day the amount of such Lender’s participation in
such Letter of Credit as provided in this Section 2.4(e), such Issuing Bank will
be entitled to recover such amount on demand from such Lender together with
interest thereon for three (3) Business Days at the rate customarily used by
such Issuing Bank for the correction of errors among banks and thereafter at the
Base Rate.  Nothing in this Section 2.4(e) will be deemed to prejudice the right
of any Revolving Lender to recover from such Issuing Bank any amounts made
available by such Lender to such Issuing Bank pursuant to this Section in the
event that it is determined that the payment with respect to a Letter of Credit
in respect of which payment was made by such Lender constituted gross negligence
or willful misconduct on the part of such Issuing Bank as determined by a court
of competent jurisdiction in a final non-appealable order.  In the event such
Issuing Bank will have been reimbursed by other Lenders pursuant to this Section
2.4(e) for all or any portion of any drawing honored by such Issuing Bank under
a Letter of Credit, such Issuing Bank will distribute to the Administrative
Agent, which will in turn distribute to each Revolving Lender which has paid all
amounts payable by it under this Section 2.4(e) with respect to such honored
drawing, such Lender’s Pro Rata Share of all payments subsequently received by
such Issuing Bank from the Borrower in reimbursement of such honored drawing
when such payments are received.  Any such distribution will be made to a Lender
at its primary address set forth below its name on Appendix B, in the
administrative questionnaire delivered by such Lender to the Borrower and the
Administrative Agent or at such other address as such Lender may request.
71

--------------------------------------------------------------------------------

(f)        Obligations Absolute.  The obligation of the Borrower to reimburse
the Issuing Banks for drawings honored under the Letters of Credit Issued by it
and to repay any Revolving Loans made by the Lenders pursuant to Section 2.4(d)
and the obligations of the Lenders under Section 2.4(e) will be unconditional
and irrevocable and will be performed strictly in accordance with the terms
hereof under all circumstances including any of the following circumstances: (i)
any lack of validity or enforceability of any Letter of Credit, any document
transferring or purporting to transfer any Letter of Credit, any Credit Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing; (ii) the existence of any claim, set-off,
defense, abatement, recoupment or other right which the Borrower or any Lender
may have at any time against a beneficiary or any transferee of any Letter of
Credit (or any Persons for whom any such transferee may be acting), the Issuing
Banks, Lender or any other Person or, in the case of a Lender, against the
Borrower, whether in connection herewith, the transactions contemplated herein
or any transaction (including any underlying transaction between the Borrower or
the Subsidiaries and the beneficiary for which any Letter of Credit was
procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by the applicable Issuing Bank under any Letter of Credit against presentation
of a draft or other document which does not substantially comply with the terms
of such Letter of Credit; (v) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of the
Borrower or any Subsidiary; (vi) any breach hereof or any other Credit Document
by any party thereto; (vii) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing; (viii) the fact that an Event of
Default or a Default will have occurred and be continuing; or (ix) solely with
respect to the obligations of the Lenders under Section 2.4(c), the failure of
any condition precedent set forth in Section 3.2 to be satisfied (each of which
conditions precedent the Revolving Lenders hereby irrevocably waive); provided
that, in each case, that payment by the applicable Issuing Bank under the
applicable Letter of Credit will not have constituted gross negligence or
willful misconduct of such Issuing Bank as determined by a court of competent
jurisdiction in a final non-appealable order under the circumstances in
question.
 
(g)        Indemnification.  Without duplication of any obligation of the
Borrower under Section 10.2 or Section 10.3, in addition to amounts payable as
provided herein, the Borrower hereby agrees to protect, indemnify, pay and save
harmless the Issuing Banks from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel) which the Issuing Banks may incur
or be subject to as a consequence, direct or indirect, of (i) the Issuance of
any Letter of Credit by an Issuing Bank, other than as a result of (A) the gross
negligence or willful misconduct of such Issuing Bank as determined by a court
of competent jurisdiction in a final non-appealable order or (B) the failure by
such Issuing Bank to exercise reasonable care when determining whether a proper
demand for payment is made under any Letter of Credit Issued by it, or (ii) the
failure of an Issuing Bank to honor a drawing under any such Letter of Credit as
a result of any Governmental Act.  For the avoidance of doubt, this Section
2.4(g) will not apply with respect to Taxes other than any Taxes that represent
losses, claims, or damages arising from any non-Tax claim.
 
(h)        Cash Collateralization of Letters of Credit.  In the event that any
Letter of Credit is outstanding at the time that the Borrower prepays, or is
required to repay, the Obligations or the Revolving Credit Commitments are
terminated or the Borrower is required to provide Cash Collateral under Section
8.2(a), the Borrower will (i) deposit with the Administrative Agent, for the
benefit of all Lenders having Revolving Credit Exposure, Cash Collateral (or
procure a backstop letter of credit satisfactory to the relevant Issuing Bank)
to be available to Administrative Agent, for its benefit and the benefit of
Issuing Banks, to reimburse payments of drafts drawn under such Letters of
Credit and pay any fees and expenses related thereto and (ii) prepay the fee
payable under Section 2.11(a)(ii) with respect to such Letters of Credit for the
full remaining terms of such Letters of Credit.  All deposits made pursuant to
preceding clause (i) shall be made in Dollars or, with respect to Foreign
Currency Letters of Credit, in the applicable Available Foreign Currency or as
the applicable Issuing Bank may otherwise agree.  Upon termination of any such
Letter of Credit and provided no Event of Default will have occurred and be
continuing, the unearned portion of such prepaid fee attributable to such Letter
of Credit will be refunded to the Borrower, together with the deposit described
in the preceding clause (i) to the extent not previously applied by the
Administrative Agent in the manner described herein.
72

--------------------------------------------------------------------------------

2.5          Pro Rata Shares; Availability of Funds.
 
(a)        Pro Rata Shares.  All Loans will be made, and all participations will
be purchased, by the Lenders simultaneously and proportionately to their
respective Pro Rata Shares.  No Lender will be responsible for any default by
any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor will any Term Loan
Commitment or any Revolving Credit Commitment of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby.
 
(b)        Availability of Funds.  Unless the Administrative Agent will have
been notified by any Lender prior to the applicable Credit Date that such Lender
does not intend to make available to the Administrative Agent the amount of such
Lender’s Loan requested on such Credit Date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such Credit Date and the Administrative Agent may, in its sole discretion, but
will not be obligated to, make available to the Borrower a corresponding amount
on such Credit Date.  If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender, the Administrative Agent will be
entitled to recover such corresponding amount on demand from such Lender
together with interest thereon, for each day from such Credit Date until the
date such amount is paid to the Administrative Agent, at the customary rate set
by the Administrative Agent for the correction of errors among banks for three
(3) Business Days and thereafter at the Base Rate.  If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent will promptly notify the Borrower and the
Borrower will immediately pay such corresponding amount to the Administrative
Agent together with interest thereon, for each day from such Credit Date until
the date such amount is paid to the Administrative Agent, at the rate payable
hereunder for Base Rate Loans for such Class of Loans.  Nothing in this Section
2.5(b) will be deemed to relieve any Lender from its obligation to fulfill its
Term Loan Commitments and Revolving Credit Commitments hereunder or to prejudice
any rights that the Borrower may have against any Lender as a result of any
default by such Lender hereunder.
 
2.6          Use of Proceeds.
 
(a)        The proceeds of the Initial Term Loans will be used to consummate the
Transactions.  The Initial Revolving Borrowing will be used to issue Letters of
Credit in accordance with Section 2.4(i) and to pay all or a portion of the
Transaction Costs.
 
(b)        The proceeds of the Revolving Loans and Letters of Credit made after
the Closing Date will be applied by the Borrower for working capital and general
corporate purposes of the Borrower and the Subsidiaries, including for Permitted
Acquisitions, capital expenditures and other transactions not prohibited under
the terms of this Agreement.
 
(c)        No portion of the proceeds of or draws related to any Credit
Extension will be used to purchase or carry Margin Stock or in any manner that
causes such Credit Extension or the application of such proceeds to violate
Regulation T, Regulation U or Regulation X of the Board of Governors.
73

--------------------------------------------------------------------------------

(d)        No Credit Party, nor any of its Controlled Entities or any of their
respective directors and officers, will directly or, to its knowledge,
indirectly use any part of any proceeds of any Credit Extension or lend,
contribute, or otherwise make available such proceeds to any Person (i) to fund
or facilitate any activities or business of or with any Person that, at the time
of such funding or facilitation, is the subject or the target of Anti-Terrorism
Laws except to the extent authorized or permissible for a Person required to
comply with Anti-Terrorism Laws, (ii) to fund or facilitate any activities or
business of or in any Sanctioned Country except to the extent authorized or
permissible for a Person required to comply with Anti-Terrorism Laws or (iii) in
any other manner that will result in a violation by any party hereto of
Anti-Terrorism Law.  No part of the proceeds of any Credit Extension will be
used, directly or, to the Credit Parties’ knowledge, indirectly for any payments
to any Government Official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of Anti-Corruption Laws.
 
2.7          Evidence of Debt; Register; Disqualified Lender List; Notes.
 
(a)        Evidence of Debt.  Each Lender will maintain on its internal records
an account or accounts evidencing the Indebtedness of the Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof.  Any such recordation will be conclusive and
binding on the Borrower, absent manifest error; provided that failure to make
any such recordation, or any error in such recordation, will not affect any
Lender’s Commitments or the Borrower’s Obligations in respect of any applicable
Loans; and provided further, in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register will govern.
 
(b)        Register.  The Administrative Agent will maintain a register for the
recordation of the names and addresses of the Lenders and the Revolving Credit
Commitments and the Loans of each Lender from time to time (the “Register”). 
The Register will be available for inspection by the Borrower or any Lender
(with respect to any entry relating to such Lender’s Loans) at any reasonable
time from time to time upon reasonable prior notice.  The Administrative Agent
will record in the Register the Revolving Credit Commitments and the Loans, the
principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from to time and each repayment or prepayment in
respect of the principal amount of the Loans, and any such recordation will be
conclusive and binding on the Borrower and each Lender, absent manifest error;
provided that failure to make any such recordation, or any error in such
recordation, will not affect any Lender’s Revolving Credit Commitments or the
Borrower’s Obligations in respect of any Loan.  The Borrower hereby designates
the Administrative Agent to serve as the Borrower’s agent solely for purposes of
maintaining the Register as provided in this Section 2.7, and the Borrower
hereby agrees that, to the extent the Administrative Agent serves in such
capacity, the Administrative Agent and its officers, directors, employees,
agents and affiliates will constitute “Indemnitees.”
 
(c)        Disqualified Lender List.  The list of Disqualified Lenders will be
available to the Lenders, other Agents and Issuing Banks upon written request to
the Borrower and the Administrative Agent.  The parties to this Agreement hereby
acknowledge and agree that the Administrative Agent will not be deemed to be in
default under this Agreement or to have any duty or responsibility or to incur
any liabilities as a result of a breach of this Section 2.7(c), nor will the
Administrative Agent have any duty, responsibility or liability to monitor or
enforce assignments, participations or other actions in respect of Disqualified
Lenders, inquire as to whether any Person is a Disqualified Lender or otherwise
take (or omit to take) any action with respect thereto.
74

--------------------------------------------------------------------------------

(d)        Notes.  If so requested by any Lender by written notice to the
Borrower (with a copy to the Administrative Agent) at least two (2) Business
Days prior to the Closing Date, or at any time thereafter, the Borrower will
execute and deliver to such Lender (and/or, if applicable and if so specified in
such notice, to any Person who is an assignee of such Lender pursuant to Section
10.6) on the Closing Date (or, if such notice is delivered after the date that
is three (3) Business Days prior to the Closing Date, promptly after the
Borrower’s receipt of such notice) a Note or Notes to evidence such Lender’s
Term Loan or Revolving Loan, as the case may be.
 
2.8          Interest on Loans.
 
(a)        Except as otherwise set forth herein, each Class of Loan will bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:
 
Class of Loans
Interest
Initial Term Loans and Revolving Loans that are Base Rate Loans
Base Rate plus the Applicable Margin
Initial Term Loans and Revolving Loans that are Eurodollar Rate Loans
Eurodollar Rate plus the Applicable Margin
Incremental Term Loans, Extended Term Loans or Refinancing Term Loans
that are Base Rate Loans
Base Rate plus the applicable margin set forth in the applicable Incremental
Amendment, Extension Amendment or Refinancing Amendment.
Incremental Term Loans, Extended Term Loans or Refinancing Term Loans
that are Eurodollar Rate Loans
Eurodollar Rate plus the applicable margin set forth in the applicable
Incremental Amendment, Extension Amendment or Refinancing Amendment.



(b)        The basis for determining the rate of interest with respect to any
Loan, and the Interest Period with respect to any Eurodollar Rate Loan, will be
selected by the Borrower and notified to the Administrative Agent and the
Lenders pursuant to the applicable Funding Notice or Conversion/Continuation
Notice, as the case may be.  If on any day a Loan is outstanding with respect to
which a Funding Notice or Conversion/Continuation Notice has not been delivered
to the Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan will be a Base Rate Loan.
 
(c)        In connection with Eurodollar Rate Loans there will be no more than
five (5) Interest Periods outstanding at any time (unless otherwise agreed by
the Administrative Agent).  In the event the Borrower fails to specify between a
Base Rate Loan or a Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, such Loan (if outstanding as a Eurodollar Rate
Loan) will be automatically converted into a Base Rate Loan on the last day of
the then-current Interest Period for such Loan (or if outstanding as a Base Rate
Loan will remain as, or (if not then outstanding) will be made as, a Base Rate
Loan).  In the event the Borrower fails to specify an Interest Period for any
Eurodollar Rate Loan in the applicable Funding Notice or Conversion/Continuation
Notice, the Borrower will be deemed to have selected an Interest Period of one
month.  As soon as practicable after 10:00 a.m. (New York City time) on each
Interest Rate Determination Date, the Administrative Agent will determine (which
determination will, absent manifest error, be final, conclusive and binding upon
all parties) the interest rate that will apply to the Eurodollar Rate Loans for
which an interest rate is then being determined for the applicable Interest
Period and will promptly give notice thereof (in writing or by telephone
confirmed in writing) to the Borrower and each Lender.
75

--------------------------------------------------------------------------------

(d)        Interest payable pursuant to Section 2.8(a) will be computed (i) in
the case of Base Rate Loans with the Base Rate determined pursuant to subclause
(a) of the definition of “Base Rate”, on the basis of a 365-day year (or 366-day
year, in the case of a leap year), (ii) in the case of Base Rate Loans with the
Base Rate determined pursuant to subclause (b) or (c) of the definition of “Base
Rate”, on the basis of a 360-day year and (iii) in the case of Eurodollar Rate
Loans, on the basis of a 360-day year, in each case for the actual number of
days elapsed in the period during which it accrues.  In computing interest on
any Loan, the date of the making of such Loan or the first day of an Interest
Period applicable to such Loan or, with respect to a Base Rate Loan being
converted from a Eurodollar Rate Loan, the date of conversion of such Eurodollar
Rate Loan to such Base Rate Loan, as the case may be, will be included, and the
date of payment of such Loan or the expiration date of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted to
a Eurodollar Rate Loan, the date of conversion of such Base Rate Loan to such
Eurodollar Rate Loan, as the case may be, will be excluded; provided that if a
Loan is repaid on the same day on which it is made, one day’s interest will be
paid on that Loan.
 
(e)        Except as otherwise set forth herein, interest on each Loan will
accrue on a daily basis and be payable in arrears (i) on each Interest Payment
Date applicable to that Loan; (ii) any prepayment of that Loan, whether
voluntary or mandatory, to the extent accrued on the amount being prepaid; and
(iii) at maturity, including final maturity (or, in the case of Revolving Loans,
such earlier date on which the Revolving Credit Commitments are terminated) and,
after such maturity (or termination), on each date on which demand for payment
is made; provided, however, that, with respect to any voluntary prepayment of a
Revolving Loan outstanding as a Base Rate Loan, accrued interest will instead be
payable on the applicable Interest Payment Date.
 
(f)        The Borrower agrees to pay to the applicable Issuing Bank, with
respect to drawings honored under any Letter of Credit, interest on the amount
paid by such Issuing Bank in respect of each such honored drawing from the date
such drawing is honored to but excluding the date such amount is reimbursed by
or on behalf of the Borrower at a rate equal to (i) for the period from the date
such drawing is honored to but excluding the applicable Reimbursement Date, the
rate of interest otherwise payable hereunder with respect to Revolving Loans
that are Base Rate Loans, and (ii) thereafter, a rate which is 2.00% per annum
in excess of the rate of interest otherwise payable hereunder with respect to
Revolving Loans that are Base Rate Loans.
 
(g)        Interest payable pursuant to Section 2.8(f) will be computed (i) in
the case of interest determined pursuant to subclause (a) of the definition of
“Base Rate”, on the basis of a 365-day year (or 366-day year, in the case of a
leap year) and (ii) in the case of interest determined pursuant to subclause (b)
or (c) of the definition of “Base Rate”, on the basis of a 360-day year, in each
case for the actual number of days elapsed in the period during which it
accrues, and will be payable on demand or, if no demand is made, on the date on
which the related drawing under a Letter of Credit is reimbursed in full. 
Promptly upon receipt by an Issuing Bank of any payment of interest pursuant to
Section 2.8(f), such Issuing Bank will distribute to the Administrative Agent,
which will in turn distribute to each Lender, out of the interest received by
such Issuing Bank in respect of the period from the date such drawing is honored
to but excluding the date on which such Issuing Bank is reimbursed for the
amount of such drawing (including any such reimbursement out of the proceeds of
any Revolving Loans), the amount that such Lender would have been entitled to
receive in respect of the letter of credit fee that would have been payable in
respect of such Letter of Credit for such period if no drawing had been honored
under such Letter of Credit.  In the event an Issuing Bank will have been
reimbursed by the Lenders for all or any portion of such honored drawing, such
Issuing Bank will distribute to each Lender which has paid all amounts payable
by it under Section 2.4(e) with respect to such honored drawing such Lender’s
Pro Rata Share of any interest received by such Issuing Bank in respect of that
portion of such honored drawing so reimbursed by the Lenders for the period from
the date on which such Issuing Bank was so reimbursed by the Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by the Borrower.
76

--------------------------------------------------------------------------------

2.9          Conversion/Continuation.
 
(a)        Subject to Section 2.18 and so long as no Default or Event of Default
will have occurred and then be continuing, the Borrower will have the option:
 
(i)          to convert at any time all or any part of any Term Loan or
Revolving Loan equal to $100,000 and integral multiples of $50,000 in excess of
that amount from one Type of Loan to another Type of Loan; provided that a
Eurodollar Rate Loan may only be converted on the expiration of the Interest
Period applicable to such Eurodollar Rate Loan unless the Borrower will pay all
amounts due under Section 2.18 in connection with any such conversion; or
 
(ii)         upon the expiration of any Interest Period applicable to any
Eurodollar Rate Loan, to continue all or any portion of such Loan equal to
$100,000 and integral multiples of $50,000 in excess of that amount as a
Eurodollar Rate Loan.
 
(b)        The Borrower will deliver a Conversion/Continuation Notice to the
Administrative Agent by Electronic Transmission no later than 11:00 a.m. (New
York City time) at least one (1) Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Loan) and at least
three (3) Business Days in advance of the proposed conversion/continuation date
(in the case of a conversion to, or a continuation of, a Eurodollar Rate Loan). 
Except as otherwise provided herein, a Conversion/Continuation Notice for
conversion to, or continuation of, any Eurodollar Rate Loans will be irrevocable
on and after the related Interest Rate Determination Date, and the Borrower will
be bound to effect a conversion or continuation in accordance therewith.
 
2.10        Default Interest.  Upon the occurrence and during the continuance of
an Event of Default under Section 8.1(a), 8.1(f) or 8.1(g), the overdue
principal amount of any Loans and, to the extent permitted by applicable law and
due and owing, any overdue interest payments on the Loans and any other overdue
fees and other overdue amounts, will bear interest (including post-petition
interest in any proceeding under the Bankruptcy Code or other applicable
bankruptcy laws) from the date of such Event of Default, payable on demand at a
rate that is 2.00% per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Loans (or, in the case of any such fees
and other amounts, at a rate which is 2.00% per annum in excess of the interest
rate otherwise payable hereunder for Revolving Loans outstanding as Base Rate
Loans); provided that in the case of any overdue principal or interest with
respect to Eurodollar Rate Loans, upon the expiration of the Interest Period in
effect at the time any the increase in interest rate is effective, such
Eurodollar Rate Loans will thereupon become Base Rate Loans and thereafter such
overdue principal or interest, as applicable, will bear interest payable upon
demand at a rate that is 2.00% per annum in excess of the interest rate
otherwise payable hereunder for such Base Rate Loans.  Payment or acceptance of
the increased rates of interest provided for in this Section 2.10 is not a
permitted alternative to timely payment and will not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent or any Lender.
77

--------------------------------------------------------------------------------

2.11         Fees; Loan Call Protection.
 
(a)        Revolving Commitment Fee.  The Borrower agrees to pay to the Lenders
having Revolving Credit Exposure the following fees:
 
(i)          commitment fees equal to (A) the average of the daily difference
between (1) the Revolving Credit Commitments, and (2) the Total Utilization of
Revolving Commitments, times (B) the Applicable Commitment Fee Rate; and
 
(ii)          letter of credit fees equal to (A) the Applicable Margin for
Revolving Loans that are Eurodollar Rate Loans, times (B) the average aggregate
daily maximum amount available to be drawn under all Letters of Credit issued
and outstanding under this Agreement (regardless of whether any conditions for
drawing could then be met and determined as of the close of business on any date
of determination); provided that, in the case of Foreign Currency Letters of
Credit, such calculation will be based on the Dollar Equivalent of the face
amount thereof.
 
All fees referred to in this Section 2.11(a) will be paid to the Administrative
Agent at the Payment Office and upon receipt, the Administrative Agent will
promptly distribute to each Lender its Pro Rata Share thereof.
 
(b)        Letter of Credit Fees.  The Borrower agrees to pay to the
Administrative Agent (in U.S. dollars), for the account of each Issuing Bank,
the following fees in respect of Letters of Credit:
 
(i)           a fronting fee equal to (A) the Issuing Bank’s prevailing rate
(not to exceed 0.125% per annum) times (B) the average aggregate daily maximum
amount available to be drawn under all Letters of Credit issued by it and
outstanding under this Agreement (determined as of the close of business on any
date of determination); provided that, in the case of Foreign Currency Letters
of Credit, such calculation will be based on the Dollar Equivalent of the
maximum amount available to be drawn thereunder; and
 
(ii)          such documentary and processing charges for any Issuance,
amendment, transfer or payment of a Letter of Credit as are in accordance with
such Issuing Bank’s standard schedule for such charges and as in effect at the
time of such Issuance, amendment, transfer or payment, as the case may be.
 
(c)        [Reserved].
 
(d)        Loan Call Protection.  At the time of the effectiveness of any
Repricing Event that is consummated during the period commencing on or prior to
the six month anniversary of the Closing Date, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of each Lender with Initial Term
Loans that are either repaid, converted or subjected to a pricing reduction or
amendment (including the Term Loans of any Non-Consenting Lender replaced
pursuant to Section 2.23 in connection with such conversion or amendment) in
connection with such Repricing Event, a fee in an amount equal to 1.0% of (i) in
the case of a Repricing Event described in clause (a) of the definition thereof,
the aggregate principal amount of all Initial Term Loans prepaid (or converted)
in connection with such Repricing Event and (ii) in the case of a Repricing
Event described in clause (b) of the definition thereof, the aggregate principal
amount of all Initial Term Loans outstanding on such date that are subject to an
effective pricing reduction pursuant to such Repricing Event.  Such fees shall
be earned, due and payable upon the date of the effectiveness of such Repricing
Event.
78

--------------------------------------------------------------------------------

(e)        All fees referred to in Section 2.11(a) through 2.11(d) (except
2.11(b)(i)) will be calculated on the basis of a 360-day year and the actual
number of days elapsed.  The fees referred to in Sections 2.11(a) and 2.11(b)(i)
will be payable quarterly in arrears on the last Business Day of each calendar
quarter of each year during the Revolving Credit Commitment Period, commencing
on the first such date to occur at the end of the first full calendar quarter
ending after the Closing Date, and on the Revolving Credit Commitment
Termination Date.
 
(f)        In addition to the foregoing fees, the Borrower agrees to pay to
Agents such other fees in the amounts and at the times separately agreed upon.
 
(g)        Once paid, none of the foregoing fees will be refundable under any
circumstances.
 
2.12         Scheduled Payments.
 
(a)        The Borrower will repay to the Administrative Agent for the ratable
account of the Lenders:
 
(i)           on the last Business Day of each Fiscal Quarter (commencing with
the Fiscal Quarter ending March 31, 2018, which is the first full Fiscal Quarter
after the Closing Date) an aggregate principal amount equal to 0.25% of the
original aggregate principal amount of all Initial Term Loans outstanding on the
Closing Date (which, for the avoidance of doubt, is $562,500 per calendar
quarter, subject to adjustment as provided in clause (c) below), and
 
(ii)           on the Term Loan Maturity Date, the aggregate principal amount of
all Initial Term Loans outstanding on such date.
 
(b)        In the event any Incremental Term Loans, Extended Term Loans or
Refinancing Term Loans are made, such Incremental Term Loans, Extended Term
Loans or Refinancing Term Loans will be repaid in such installments as may be
set forth in the applicable Incremental Amendment, Extension Amendment or
Refinancing Amendment, as applicable.
 
(c)        Notwithstanding the foregoing clauses (a) and (b):
 
(i)           any installment payments contemplated by clause (a) or (b) above
will be reduced in connection with any voluntary or mandatory prepayments of the
Term Loans in accordance with Sections 2.13, 2.14 and 2.15, as applicable, or
any Discounted Prepayments of the Term Loans in accordance with Section 2.25 or
10.6(j);
 
(ii)           the rate of amortization (or the amount of any installment) with
respect to any Class of Loans may be increased (and the provisions of clause
(a)(i) or the applicable Incremental Amendment, Extension Amendment or
Refinancing Amendment may be amended accordingly) without the consent of the
Lenders or the Administrative Agent in connection with the incurrence of any
subsequent Incremental Term Loans, Extended Term Loans or Refinancing Term Loans
that also comprise part of such Class of Loans; and
 
(iii)          the Term Loans, together with all other amounts owed hereunder
with respect thereto, will, in any event, be paid in full no later than the
applicable Term Loan Maturity Date.
79

--------------------------------------------------------------------------------

2.13         Voluntary Prepayments/Commitment Reductions.
 
(a)        Voluntary Prepayments.  Any time and from time to time, with respect
to any Type of Loan, the Borrower may prepay the Loans, in whole or in part, on
any Business Day in whole or in part, in an aggregate minimum amount of and
integral multiples in excess of that amount (or, in each case, if less the
entire amount thereof), and upon prior written notice given to the
Administrative Agent, by 12:00 noon (New York City time) on the applicable date
indicated below, in each case, as set forth in the following table:
 
Class of Loans
Minimum
Amount
Integral
Multiple
Prior Notice
Base Rate Loans
$100,000
$50,000
One Business Day
Eurodollar Rate Loans
$100,000
$50,000
Three Business Days

 
Any amounts received after such time on such date will be deemed to have been
received on the next succeeding Business Day.  Upon the giving of any such
notice, the principal amount of the Loans specified in such notice will become
due and payable without premium or penalty (except as set forth in Section
2.11(d) and subject to Section 2.18(c)) on the prepayment date specified
therein; provided that such notice may be conditioned on receiving the proceeds
necessary for such prepayment in a refinancing or otherwise.  Any such voluntary
prepayment will be applied as specified in Section 2.15(a).  The foregoing
provisions will not apply with respect to any Discounted Prepayment governed by
Section 2.25.
 
(b)        Voluntary Revolving Credit Commitment Reductions.  The Borrower may,
upon not less than three (3) Business Days’ prior written notice, at any time
and from time to time terminate in whole or permanently reduce in part, without
premium or penalty, the Revolving Credit Commitments in an amount up to the
amount by which the Revolving Credit Limit exceeds the Total Utilization of
Revolving Credit Commitments at the time of such proposed termination or
reduction; provided that any such partial reduction of the Revolving Credit
Commitments must be in an aggregate minimum amount of $100,000 and integral
multiples of $50,000 in excess of that amount (or, in each case, if less the
entire amount thereof); provided, further, that the Borrower may rescind any
notice of termination under this Section 2.13(b) if such notice was delivered in
connection with a refinancing or other transaction, that is not consummated or
is otherwise delayed.  The Borrower’s notice to the Administrative Agent will
designate the date (which must be a Business Day) of such termination or
reduction and the amount of any partial reduction, and such termination or
reduction of the Revolving Credit Commitments will be effective on the date
specified in the Borrower’s notice and will reduce the Revolving Credit
Commitment of each Lender proportionately to its Pro Rata Share thereof.
 
2.14         Mandatory Prepayments/Commitment Reductions.
 
(a)        Asset Sales.  No later than the fifth Business Day following the date
of receipt by the Borrower or any Subsidiary of any Net Cash Proceeds from Asset
Sales made pursuant to Section 6.8(e), the Borrower will prepay, or cause to be
prepaid, the Term Loans in accordance with Section 2.15(b) in an aggregate
amount equal to 100% of such excess (subject to Sections 2.15(e) and 2.15(f));
provided that:
 
(i)           the Borrower will have the option, directly or through one or more
Subsidiaries, to invest such Net Cash Proceeds within three hundred sixty-five
(365) days of receipt thereof (subject to extension as provided in subclause2.
(ii) below) in assets of the type used or useful in the Business;
80

--------------------------------------------------------------------------------

(ii)          if the Borrower or any Subsidiary enters into a legally binding
commitment (and has provided the Administrative Agent a copy of such binding
commitment) to invest such Net Cash Proceeds within the 365-day period specified
in subclause (i) above, it may directly or through one or more Subsidiaries, so
invest such Net Cash Proceeds within one hundred eighty (180) days following the
end of such initial 365-day period; and
 
(iii)         pending any investment of any Net Cash Proceeds pursuant to the
foregoing subclauses (i)-(ii), such Net Cash Proceeds may be applied to prepay
Revolving Loans to the extent then outstanding (without a reduction in Revolving
Credit Commitments).
 
(b)        Casualty Events.  No later than the fifth Business Day following the
date of receipt by the Borrower or any Subsidiary, or the Administrative Agent
as loss payee, of any Net Cash Proceeds from a Casualty Event exceeding
$5,000,000 in any year, the Borrower will prepay, or cause to be prepaid, the
Term Loans in accordance with Section 2.15(b) in an aggregate amount equal to
100% of such excess (subject to Sections 2.15(e) and 2.15(f)); provided that:
 
(i)          the Borrower will have the option, directly or through one or more
of the Subsidiaries, to invest such Net Cash Proceeds within three hundred
sixty-five (365) days of receipt thereof (subject to extension as provided in
subclause (ii) below) in assets used or useful in the Business, which investment
may include the repair, restoration or replacement of the applicable assets
thereof;
 
(ii)          if the Borrower or any Subsidiary enters into a legally binding
commitment (and has provided the Administrative Agent a copy of such binding
commitment) to invest such Net Cash Proceeds within the 365-day period specified
in subclause (i) above, it may directly or through one or more of the
Subsidiaries, so invest such Net Cash Proceeds within one hundred eighty (180)
days following the end of such initial 365-day period; and
 
(iii)         pending any such investment such Net Cash Proceeds pursuant to the
foregoing clauses (i)-(ii), such Net Cash Proceeds may be applied to prepay
Revolving Loans to the extent then outstanding (without a reduction in Revolving
Credit Commitments).
 
(c)        Issuance of Debt.  No later than the first Business Day following
receipt by the Borrower or any Subsidiary of any Net Cash Proceeds from the
incurrence of any Indebtedness of the Borrower or any Subsidiary (other than any
Indebtedness permitted to be incurred or issued pursuant to Section 6.1
(excluding Credit Agreement Refinancing Indebtedness and Replacement Term
Loans)), the Borrower will prepay the Term Loans in accordance with Section
2.15(b) in an aggregate amount equal to 100% of such Net Cash Proceeds.
 
(d)        Consolidated Excess Cash Flow.  In the event that there is positive
Consolidated Excess Cash Flow for any Fiscal Year (commencing with the Fiscal
Year ending December 31, 2018), the Borrower will, within five (5) days of
delivery (or, if later, required delivery) of the annual financial statements
pursuant to Section 5.1(a) (the date of such payment, the “ECF Payment Date”),
prepay the Term Loans in accordance with Section 2.15(b) in an aggregate amount
equal to 50% (such percentage, as it may be reduced as described below, the “ECF
Percentage”) of the sum of (subject to Sections 2.15(e) and 2.15(f)):
81

--------------------------------------------------------------------------------

(i)           Consolidated Excess Cash Flow for such Fiscal Year, minus
 
(ii)          the aggregate amount of all voluntary repayments or prepayments of
Loans (including Incremental Term Loans) and any other Pari Passu Lien
Indebtedness, in each case made during such Fiscal Year or after such Fiscal
Year end but prior to the ECF Payment Date (other than (A) repayments or
prepayments of Revolving Loans, unless such repayments or prepayments are
accompanied by a permanent reduction of the Revolving Credit Commitments in like
amount, (B) repurchases or other refinancing of Term Loans pursuant to Section
2.26 or substantially comparable repurchase or refinancing provisions in the
definitive documentation governing such other Indebtedness and (C) repayments or
prepayments of Loans or such other Indebtedness with proceeds of Funded Debt),
minus
 
(iii)         the aggregate amount of all voluntary purchases, repayments or
prepayments of the Term Loans (including Incremental Term Loans) and any other
Pari Passu Lien Indebtedness made at a discount to par in compliance with
Section 2.25 or Section 10.6(j) or comparable provisions in the definitive
documentation governing such other Indebtedness (in each case, other than any
such purchase, repayment or prepayment made with proceeds of Funded Debt), with
such amount being equal to the discounted amount actually paid in respect of
such prepayment for such Indebtedness during such Fiscal Year or after such
Fiscal Year end but prior to the ECF Payment Date;
 
provided that so long as no Default or Event of Default has occurred and is
continuing, if, as of the last day of the most recently ended Fiscal Year, the
Total Net Leverage Ratio on a Pro Forma Basis (determined for any such period by
reference to the applicable Compliance Certificate delivered pursuant to Section
5.1(e), calculating the Total Net Leverage Ratio on a Pro Forma Basis as of the
last day of such Fiscal Year) is (i) less than 3.25:1.00 but equal to or greater
than 2.75:1.00, the ECF Percentage will be 25% and (ii) less than 2.75:1.00, the
ECF Percentage will be 0%.
 
(e)        Maximum Amount of Revolving Loans.  If, on any day, the Total
Utilization of Revolving Credit Commitments exceeds the Revolving Credit Limit
then in effect the Borrower shall prepay on such day the principal of Revolving
Loans in an amount equal to such excess.  If, after giving effect to the
prepayment of all outstanding Revolving Loans, the aggregate amount of the
Letter of Credit Obligations exceeds the Revolving Credit Limit at such time,
the Borrower shall pay to the Administrative Agent on such day an amount of cash
and/or Cash Equivalents equal to the amount of such excess (up to a maximum
amount equal to the Letter of Credit Obligations at such time), such cash and/or
Cash Equivalents to be held as security for all Obligations of the Borrower to
the Issuing Banks and the Lenders hereunder in a cash collateral account to be
established by the Administrative Agent.
 
(f)        Maximum Letter of Credit Usage.  If, on any day, (i) the Letter of
Credit Usage as of such date exceeds the Letter of Credit Sub-limit or (ii) the
Letter of Credit Usage with respect to Letters of Credit Issued by an Issuing
Bank exceeds the Specified Letter of Credit Commitment of such Issuing Bank
(including, without limitation, in either case as a result of the determination
by the Administrative Agent of the aggregate amount of the Dollar Equivalents of
the Letter of Credit Usage outstanding on any Reset Date pursuant to Section 1.6
hereof), the Borrower shall pay to the Administrative Agent within one Business
Day after receiving notice thereof an amount of cash and/or Cash Equivalents
equal to the amount of such excess (up to a maximum amount equal to the Letter
of Credit Usage at such time), such cash and/or Cash Equivalents to be held as
security for all Obligations of the Borrower to the Issuing Banks and the
Lenders hereunder in a cash collateral account to be established by the
Administrative Agent but which shall be released to the Borrower once the
Administrative Agent determines that such excess no longer exists.
82

--------------------------------------------------------------------------------

(g)          Prepayment Certificate.  Concurrently with any prepayment of the
Loans pursuant to Sections 2.14(a) through 2.14(d), the Borrower will deliver to
the Administrative Agent a calculation of the amount of the applicable net
proceeds or Consolidated Excess Cash Flow, as the case may be.  In the event
that the Borrower will subsequently determine that the actual amount received
exceeded the applied pursuant to this Section 2.14, the Borrower will promptly
make an additional prepayment of the Loans in an amount equal to such excess,
and the Borrower will concurrently therewith deliver to the Administrative Agent
a calculation of such excess.
 
2.15         Application of Prepayments/Reductions.
 
(a)        Application of Voluntary Prepayments.  Subject to Section 2.15(d),
any prepayment of any Loan pursuant to Section 2.13(a) will be applied as
specified by the Borrower in the applicable notice of prepayment and absent any
such direction as to the prepayment of such Loans, in direct order of maturity;
provided that in any event, any prepayment shall be applied ratably among
holders of the same Class of Loans (or, in the case of any Obligations other
than Loans, of the same type of such Obligations).
 
(b)        Application of Mandatory Prepayments.  Subject to Section 2.15(d),
any amount required to be paid pursuant to Sections 2.14(a) through 2.14(d) will
be applied as follows:
 
(i)          except as set forth in any Refinancing Amendment, Extension
Amendment or Incremental Amendment, such prepayment will be applied to each
Class of Term Loans on a pro rata basis (in accordance with the respective
outstanding principal amounts thereof); provided that any prepayment of Term
Loans with the Net Cash Proceeds of Credit Agreement Refinancing Indebtedness
will be applied solely to each applicable Class of Refinanced Indebtedness, and
 
(ii)          such prepayment will be applied to the succeeding installments of
each applicable Class of Term Loans in direct order of maturity, with the
balance, if any, applied to the amount due at maturity.
 
Notwithstanding anything to the contrary in any Credit Document, the Borrower
may use a portion of the amounts required to be paid pursuant to Sections
2.14(a) and 2.14(b) to prepay, repurchase, redeem, defease or otherwise repay,
or offer to prepay, repurchase, redeem, defease or otherwise repay, with such
amounts other Pari Passu Lien Indebtedness and the amount required to be paid
pursuant to such Sections will be ratably reduced; provided that the definitive
documentation in respect of such Pari Passu Lien Indebtedness requires the
issuer or borrower thereof to prepay, repurchase, redeem, defease or otherwise
repay, or offer to prepay, repurchase, redeem, defease or otherwise repay, such
Pari Passu Lien Indebtedness with such amounts, in each case, on a pro rata
basis with the outstanding principal amount of Term Loans.
 
(c)        Application of Prepayments of Loans to Base Rate Loans and Eurodollar
Rate Loans.  Considering each Class of Loans being prepaid separately, any
prepayment thereof will be applied first to Base Rate Loans to the full extent
thereof before application to Eurodollar Rate Loans, in each case, in a manner
that minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 2.18(c).
 
(d)        Application of Payments or Proceeds.  During the continuance of an
Event of Default, the Administrative Agent may and will upon the direction of
the Required Lenders apply any and all payments received by the Administrative
Agent in respect of any Obligation in accordance with Section 8.2.  All payments
made by a Credit Party to the Administrative Agent after any or all of the
Obligations have been accelerated (so long as such acceleration has not been
rescinded), including proceeds of Collateral, will be applied in accordance with
Section 8.2.
83

--------------------------------------------------------------------------------

(e)        Waivable Mandatory Prepayment.  Anything contained herein to the
contrary notwithstanding, so long as any Term Loans are outstanding, in the
event the Borrower is required to make any mandatory prepayment pursuant to
Section 2.14(a) through (d) (other than any mandatory prepayment with the Net
Cash Proceeds of any Credit Agreement Refinancing Indebtedness or Replacement
Term Loans) (a “Waivable Mandatory Prepayment”), not less than three (3)
Business Days prior to the date (the “Required Prepayment Date”) on which the
Borrower is are required to make such Waivable Mandatory Prepayment, the
Borrower will notify the Administrative Agent of the amount of such prepayment. 
Each such Lender may exercise its option to refuse any Waivable Mandatory
Prepayment by giving written notice to the Borrower and the Administrative Agent
of its election to do so on or before the first Business Day prior to the
Required Prepayment Date (it being understood that any Lender that does not
notify the Borrower and the Administrative Agent of its election to exercise
such option on or before the first Business Day prior to the Required Prepayment
Date will be deemed to have elected, as of such date, not to exercise such
option).  On the Required Prepayment Date, the Borrower will pay to the
Administrative Agent the amount of the Waivable Mandatory Prepayment, which
amount will be applied to those Lenders that have elected not to exercise such
option, as prepayment of the Term Loans (which prepayment will be applied to the
scheduled installments of principal of the Term Loans of Lenders not electing to
exercise such option, in accordance with Section 2.15(b)), with any balance of
the Waivable Mandatory Prepayment to be retained by the Borrower and used for
any purpose permitted by the terms of this Agreement.
 
(f)        Repatriation; Foreign Considerations.  Notwithstanding any provisions
of Section 2.14 or this Section 2.15 to the contrary:
 
(i)          to the extent that any or all of the Net Cash Proceeds of any Asset
Sale by a Foreign Subsidiary (or a Domestic Subsidiary of a Foreign Subsidiary)
giving rise to a prepayment event pursuant to Section 2.14(a) (a “Foreign
Disposition”), the Net Cash Proceeds of any Casualty Event from a Foreign
Subsidiary (or a Domestic Subsidiary of a Foreign Subsidiary) giving rise to a
prepayment event pursuant to Section 2.14(b) (a “Foreign Casualty Event”) or
Consolidated Excess Cash Flow are prohibited or delayed by applicable local law
or restrictions in Organizational Documents of Joint Venture Subsidiaries
(including, without limitation, as to financial assistance, restrictions on
upstreaming of cash, corporate benefit restrictions and as to fiduciary and
statutory duties of directors and managers) from being repatriated to the United
States (each, a “Foreign Mandatory Prepayment Event”), the amount of the Term
Loan required to be repaid as a result of such Foreign Mandatory Prepayment
Event shall be reduced by the amount of the portion of such Net Cash Proceeds or
Consolidated Excess Cash Flow so affected by such local law restrictions (the
“Prepayment Deferred Amount”) (and no Event of Default will arise therefrom) and
such Term Loan repayment obligation shall be deferred so long as the applicable
local law will not permit repatriation to the United States (the Borrower hereby
agreeing to cause the applicable Subsidiary to promptly take all commercially
reasonable actions required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Cash
Proceeds or Consolidated Excess Cash Flow is permitted under the applicable
local law, the Prepayment Deferred Amount will be promptly (and in any event not
later than three (3) Business Days after repatriation of any Net Cash Proceeds
or Consolidated Excess Cash Flow) applied (net of costs, expenses and additional
Taxes payable or reserved against as a result thereof) to the repayment of the
Term Loans pursuant to Section 2.14 to the extent provided therein, and
84

--------------------------------------------------------------------------------

(ii)          to the extent that the Borrower has reasonably determined in good
faith that repatriation of any of or all the Net Cash Proceeds of any Foreign
Disposition, Net Cash Proceeds of any Foreign Casualty Event or Consolidated
Excess Cash Flow would result in material adverse Tax consequences to the
Borrower, their Subsidiaries or any direct or indirect equity owners of the
Borrower, the amount of the Term Loan required to be repaid as a result of such
Foreign Mandatory Prepayment Event shall be reduced by an amount equal to the
portion of the Net Cash Proceeds or Consolidated Excess Cash Flow so affected
(and no Event of Default will arise therefrom) (the Borrower hereby agreeing to
promptly take and cause such Subsidiary to take all commercially reasonable
actions to eliminate or minimize any such adverse Tax consequences in
furtherance of allowing the repatriation of such Net Cash Proceeds or
Consolidated Excess Cash Flow, provided that in no event will the Borrower be
required to undertake any action that would result in any material costs or
Taxes payable by the Borrower or their Affiliates).
 
For the avoidance of doubt, while the provisions of Section 2.14 and Section
2.15 may give rise to an obligation on the part of the Credit Parties to repay
certain Term Loan amounts, in no event will these provisions require a Foreign
Subsidiary to distribute any Net Cash Proceeds or Consolidated Excess Cash Flow
or to apply any Net Cash Proceeds or Consolidated Excess Cash Flow to the
payment of the Term Loans.
 
2.16         General Provisions Regarding Payments.
 
(a)        All payments by the Borrower of principal, interest, fees and other
Obligations will be made in Dollars (or, in the case of any reimbursement
payment by the Borrower in an Available Foreign Currency pursuant to Section
2.4(d), in such Available Foreign Currency) in same day funds and by wire
transfer or ACH transfer (which will be the exclusive means of payment
hereunder), without defense, setoff or counterclaim, free of any restriction or
condition, and delivered to the Administrative Agent not later than 2:00 p.m.
(New York City time) on the date due at the Payment Office (or such other
address as the Administrative Agent may from time to time specify in accordance
with Section 10.1) for the account of the Lenders; for purposes of computing
interest and fees, funds received by the Administrative Agent after that time on
such due date will be deemed to have been paid by the Borrower on the next
succeeding Business Day. If, for any reason, the Borrower is prohibited by any
law from making any required payment hereunder in an Available Foreign Currency,
the Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Available Foreign Currency payment amount.
 
(b)        All payments of the principal amount of any Term Loan made pursuant
to Section 2.13 will be accompanied by payment of accrued interest on the
principal amount being repaid or prepaid, and all such payments will be applied
to the payment of interest then due and payable before application to principal.
 
(c)        The Administrative Agent (or its agent or sub-agent appointed by it)
will promptly distribute to each Lender at such address as such Lender may
indicate in writing, (i) such Lender’s applicable Pro Rata Share of all payments
and prepayments of principal and interest due to such Lender pursuant to
Sections 2.8, 2.10, 2.12, 2.13 or 2.14, and (ii) all other amounts due to such
Lender, including all fees payable with respect thereto, to the extent received
by the Administrative Agent.
 
(d)        Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, the Administrative Agent will give effect thereto in
apportioning payments received thereafter.
85

--------------------------------------------------------------------------------

(e)        Subject to the provisos set forth in the definition of “Interest
Period,” whenever any payment to be made hereunder is stated to be due on a day
that is not a Business Day, such payment will be made on the next succeeding
Business Day and such extension of time will be included in the computation of
the payment of interest hereunder or of the Revolving Credit Commitment fees
hereunder.
 
(f)        [Reserved].
 
(g)        The Administrative Agent will deem any payment by or on behalf of the
Borrower hereunder that is not made in same day funds prior to 2:00 p.m. (New
York City time) to be a non-conforming payment.  Any such payment will not be
deemed to have been received by the Administrative Agent until the later of (i)
the time such funds become available funds and (ii) the applicable next Business
Day.  The Administrative Agent will give prompt written notice to the Borrower
if any payment is non-conforming.  Any non-conforming payment may constitute or
become a Default or Event of Default in accordance with the terms of Section
8.1(a).  Interest will continue to accrue on any principal as to which a
non-conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the rate determined pursuant to Section
2.10 from the date such amount was due and payable until the date such amount is
paid in full.
 
(h)        Notwithstanding any other provisions hereof, so long as no Event of
Default has occurred and is continuing, if any prepayment of Eurodollar Rate
Loans is required to be made prior to the last day of the Interest Period
therefor, in lieu of making any payment in respect of any such Eurodollar Rate
Loan prior to the last day of the Interest Period therefor, the Borrower may, in
the sole discretion of the Borrower, deposit an amount sufficient to make any
such prepayment otherwise required to be made thereunder together with accrued
interest to the last day of such Interest Period into an escrow account
designated by the Administrative Agent until the last day of such Interest
Period, at which time the Administrative Agent will be authorized (without any
further action by or notice to or from the Borrower or any other Credit Party)
to apply such amount to the prepayment of such Loans in accordance with the
provisions of this Agreement otherwise applicable to such payment.  Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent will also be authorized (without any further action by or
notice to or from the Borrower or any other Credit Party) to apply such amount
to the prepayment of the outstanding Loans in accordance with the provisions of
this Agreement otherwise applicable to such payment.
 
2.17         Ratable Sharing.  The Lenders hereby agree among themselves that,
except as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents, or as
adequate protection of a deposit treated as cash collateral under the Bankruptcy
Code or as a distribution in connection with a plan of reorganization, plan of
liquidation or similar dispositive plan, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts then due and owing to such
Lender hereunder or under the other Credit Documents (collectively, the
“Aggregate Amounts Due” to such Lender) which is greater than the proportion
received by any other Lender in respect of the Aggregate Amounts Due to such
other Lender, then the Lender receiving such proportionately greater payment
will (a) notify the Administrative Agent and each other Lender of the receipt of
such payment and (b) apply a portion of such payment to purchase participations
(which it will be deemed to have purchased from each seller of a participation
simultaneously upon the receipt by such seller of its portion of such payment)
in the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due will be shared by all of the Lenders in proportion to the
Aggregate Amounts Due to them; provided that if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of the Borrower
or otherwise, those purchases will be rescinded and the purchase prices paid for
such participations will be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest.  The Borrower expressly consents
to the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, set-off or
counterclaim with respect to any and all monies owing by the Borrower to that
holder with respect thereto as fully as if that holder were owed the amount of
the participation held by that holder.  The provisions of this Section 2.17 will
not be construed to apply to (i) any payment obtained by any Lender as
consideration for the assignment or sale of a participation in any of its Loans
or other Obligations owed to it, (ii) the exchange of any Loans held by a Lender
for all or a portion of a new tranche of Loans issued hereunder, (iii) the
acceptance of the Waivable Mandatory Prepayment in accordance with Section
2.15(e), or (iv) any termination of a Lender pursuant to Section 2.22.
86

--------------------------------------------------------------------------------

2.18         Making or Maintaining Eurodollar Rate Loans.
 
(a)        Inability to Determine Applicable Interest Rate.  In the event that
the Administrative Agent determines (which determination will be final and
conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that (i) adequate
and fair means do not exist for ascertaining the interest rate applicable to
such Loans on the basis provided for in the definition of “Eurodollar Rate” or
(ii) the Eurodollar Rate for any requested Interest Period does not adequately
and fairly reflect the cost to Lenders of funding such Eurodollar Rate Loan, the
Administrative Agent will on such date give notice (by telefacsimile or by
telephone confirmed in writing) to the Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist and (ii) any Funding Notice or Conversion/Continuation Notice given
by the Borrower with respect to the Loans in respect of which such determination
was made will be deemed to be rescinded by the Borrower.
 
(b)        Eurodollar Replacement Rate. If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in clause (i) of Section 2.18(a) have arisen and
such circumstances are unlikely to be temporary or (ii) the circumstances set
forth in clause (i) of Section 2.18(a) have not arisen but the supervisor for
the administrator of the screen rate used by the Administrative Agent pursuant
to clause (a)(i) of the definition of “Eurodollar Rate” or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which such screen rate shall no
longer be used or published for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Eurodollar Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin).
 
Notwithstanding anything to the contrary in Section 10.5, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders of each
Class stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this Section
2.18(b) (but, in the case of the circumstances described in clause (ii) of the
immediately preceding paragraph (b), only to the extent the screen rate used by
the Administrative Agent pursuant to clause (a)(i) of the definition of
“Eurodollar Rate” for such Interest Period is not available or published at such
time on a current basis), (x) any Funding Notice or Conversion/Continuation
Notice that requests the conversion of any Loan to, or continuation of any Loan
as, a Eurodollar Rate Loan shall be ineffective, and (y) if any Funding Notice
or Conversion/Continuation Notice requests a Eurodollar Rate Loan, such Loan
shall be made as or converted into a Base Rate Loan; provided that, if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.
87

--------------------------------------------------------------------------------

(c)        Illegality or Impracticability of Eurodollar Rate Loans.  In the
event that on any date any Lender determines in good faith (which determination
will be final and conclusive and binding upon all parties hereto but will be
made only after consultation with the Borrower and the Administrative Agent)
that the making, maintaining or continuation of its Eurodollar Rate Loans (i)
has become unlawful as a result of compliance by such Lender in good faith with
any law, treaty, governmental rule, regulation, guideline or order (or would
conflict with any such treaty, governmental rule, regulation, guideline or order
not having the force of law even though the failure to comply therewith would
not be unlawful), or (ii) has become impracticable, as a result of contingencies
occurring after the Closing Date that materially and adversely affect the London
interbank market or the position of such Lender in that market then, and in any
such event, each such Lender will be an “Affected Lender” and it will on that
day give notice (by telefacsimile or by telephone confirmed in writing) to the
Borrower and the Administrative Agent of such determination (which notice the
Administrative Agent will promptly transmit to each other Lender).  If the
Administrative Agent receives a notice from any Lender pursuant to the preceding
sentence, then (A) the obligation of such Lender to make Loans as, or to convert
Loans to, Eurodollar Rate Loans will be suspended until such notice is withdrawn
by such Affected Lender, (B) to the extent such determination by the Affected
Lender relates to a Eurodollar Rate Loan then being requested by the Borrower
pursuant to a Funding Notice or a Conversion/Continuation Notice, such Lender
makes such Loan as (or continue such Loan as or convert such Loan to, as the
case may be) a Base Rate Loan, (C) such Lender’s obligations to maintain its
outstanding Eurodollar Rate Loans (the “Affected Loans”) will be terminated at
the earlier to occur of the expiration of the Interest Period then in effect
with respect to the Affected Loans or when required by law, and (D) the Affected
Loans will automatically convert into Base Rate Loans on the date of such
termination.  Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a Eurodollar Rate Loan then being
requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Borrower will have the option, subject to
the provisions of Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written notice to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
the Administrative Agent will promptly transmit to each other Lender).  Except
as provided in the immediately preceding sentence, nothing in this Section
2.18(b) will affect the obligation of any Lender other than an Affected Lender
to make or maintain Loans as, or to convert Loans to, Eurodollar Rate Loans in
accordance with the terms hereof.
 
(d)        Compensation for Breakage or Non-Commencement of Interest Periods. 
In the event of (i) the payment or prepayment (voluntary or otherwise) of any
principal of any Eurodollar Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (ii)
the conversion of any Eurodollar Rate Loan other than on the last day of the
Interest Period applicable thereto, (iii) the failure to borrow, convert,
continue or prepay any Eurodollar Rate Loan on the date specified in any notice
delivered pursuant hereto or (iv) the assignment of any Eurodollar Rate Loan
earlier than the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.23, then, in any such event,
the Borrower will compensate each Lender for the actual loss, cost and expense
incurred by such Lender attributable to such event, excluding loss of
anticipated profits or margin and without giving to any applicable LIBOR
“floor.”  A certificate of any Lender computing any amount or amounts that such
Lender is entitled to receive pursuant to this Section in reasonable detail will
be delivered to the Borrower and will be presumptively correct.  The Borrower
will pay such Lender the amount shown as due on any such certificate within
thirty (30) days after receipt thereof.
88

--------------------------------------------------------------------------------

(e)        Booking of Eurodollar Rate Loans.  Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.
 
2.19         Increased Costs; Capital Adequacy.
 
(a)        Compensation For Increased Costs and Taxes.  Subject to the
provisions of Section 2.20 (which will be controlling with respect to the
matters covered thereby), in the event that any Lender (which term includes each
Issuing Bank for purposes of this Section 2.19(a)) determines in good faith
(which determination will, absent manifest error, be final and conclusive and
binding upon all parties hereto) that any law, treaty or governmental rule,
regulation or order, or any change therein or in the interpretation,
administration or application thereof (including the introduction of any new
law, treaty or governmental rule, regulation or order), or any determination of
a Governmental Authority, in each case that becomes effective after the Closing
Date, or compliance by such Lender with any guideline, request or directive
issued or made after the Closing Date by any central bank or other Governmental
Authority: (i) subjects such Lender (or its applicable Lending Office) to any
additional Tax (other than (A) Indemnified Taxes and (B) Excluded Taxes) with
respect to this Agreement or any of the other Credit Documents or any of its
obligations hereunder or thereunder or any payments to such Lender (or its
applicable Lending Office) of principal, interest, fees or any other amount
payable hereunder or thereunder; (ii) imposes, modifies or holds applicable any
reserve (including any marginal, emergency, supplemental, special or other
reserve), special deposit, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to Eurodollar Rate Loans that are
reflected in the definition of “Eurodollar Rate”); or (iii) imposes any other
condition (other than with respect to a Tax matter) on or affecting such Lender
(or its applicable Lending Office) or its obligations hereunder or the London
interbank market; and the result of any of the foregoing is to increase the cost
to such Lender of agreeing to make, making or maintaining Loans hereunder or to
reduce any amount received or receivable by such Lender (or its applicable
Lending Office) with respect thereto; then, in any such case, the Borrower will
pay to such Lender, within ten (10) Business Days of receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion may determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder.  Such Lender will deliver to the
Borrower (with a copy to the Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to such Lender under this Section 2.19(a), which statement will be conclusive
and binding upon all parties hereto absent manifest error.
 
(b)        Capital Adequacy Adjustment.  In the event that any Lender (which
term includes each Issuing Bank for purposes of this Section 2.19(b)) determines
that the adoption, effectiveness, phase-in or applicability after the Closing
Date of any law, rule or regulation (or any provision thereof) regarding capital
or liquidity requirements, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable Lending Office) or any entity controlling any
Lender with any guideline, request or directive regarding capital or liquidity
requirements (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on the capital of such Lender or any entity
controlling such Lender as a consequence of, or with reference to, such Lender’s
Loans or Revolving Credit Commitments or Letters of Credit, or participations
therein or other obligations hereunder with respect to the Loans or the Letters
of Credit to a level below that which such Lender or such controlling entity
could have achieved but for such adoption, effectiveness, phase-in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling entity with regard to capital or liquidity
requirements), then from time to time, within five (5) Business Days after
receipt by the Borrower from such Lender of the statement referred to in the
next sentence, the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling entity for such
reduction.  Such Lender will deliver to the Borrower (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to Lender under this
Section 2.19(b), which statement will be conclusive and binding upon all parties
hereto absent manifest error.
89

--------------------------------------------------------------------------------

(c)        Dodd-Frank; Basel III.  Notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case in respect of this clause (ii)
pursuant to Basel III, will, in each case, be deemed to be a change in law,
treaty or governmental rule, regulation or order under subsection (a) above
and/or a change in law, rule or regulation (or any provision thereof) regarding
capital or liquidity requirements under subsection (b) above, as applicable,
regardless of the date enacted, adopted or issued.
 
(d)        Delay in Requests.  The failure or delay on the part of any Lender
(which term will include each Issuing Bank for purposes of this Section 2.19(d))
to demand compensation pursuant to the foregoing provisions of this Section 2.19
will not constitute a waiver of such Lender’s right to demand such compensation;
provided that the Borrower will not be required to compensate a Lender pursuant
to the foregoing provisions of this Section 2.19 for any increased costs
incurred or reductions suffered more than one hundred and eighty (180) days
prior to the date that such Lender sends the Borrower written notice of such
Lender’s intention to claim compensation therefor; provided further that if the
circumstance giving rise to such increased costs or reductions suffered is
retroactive, then the 180-day period referred to above will be extended to
include the period of retroactive effect thereof.
 
2.20         Taxes; Withholding, etc.
 
(a)        Except as required by Law or otherwise provided in this Section 2.20,
each payment by any Credit Party under any Credit Document will be made without
deduction or withholding for any Taxes with respect thereto.
 
(b)        If any Taxes will be required by any Law to be deducted from or in
respect of any amount payable under any Credit Document to any Recipient (i) to
the extent such Taxes required to be deducted are Indemnified Taxes, such amount
will be increased as necessary to ensure that, after all required deductions for
Indemnified Taxes are made (including deductions for Indemnified Taxes
applicable to any increases to any amount under this Section 2.20(b)(i)), such
Recipient receives the amount it would have received had no such deductions for
Indemnified Taxes been made, (ii) the relevant Credit Party or the
Administrative Agent, as applicable, will make such deductions, (iii) the
relevant Credit Party or the Administrative Agent, as applicable, will timely
pay the full amount deducted to the relevant taxing authority or other authority
in accordance with applicable Law and (iv) as soon as practicable after any such
payment by a Credit Party is made, the relevant Credit Party will deliver to the
Administrative Agent an original or certified copy of a receipt evidencing such
payment, a copy of the return reporting such payment or other evidence of
payment reasonably satisfactory to the Administrative Agent.
90

--------------------------------------------------------------------------------

(c)        In addition, the Credit Parties will timely pay to the relevant
Governmental Authority, in accordance with applicable law, any Other Taxes.  As
soon as practicable, after the date of any payment of Other Taxes by any Credit
Party pursuant to this Section 2.20(c), the Borrower will deliver to the
Administrative Agent the original or a certified copy of a receipt evidencing
payment thereof, a copy of the return reporting such payment or other evidence
of payment reasonably satisfactory to the Administrative Agent.
 
(d)        Without duplication of Section 2.20(b) or Section 2.20(c), the Credit
Parties will jointly and severally indemnify and reimburse, within 30 days after
receipt of a written demand therefor (with copy to the Administrative Agent),
each Recipient for all Indemnified Taxes (including any Indemnified Taxes
imposed by any jurisdiction on amounts payable under this Section 2.20) imposed
on or with respect to any payment made by the Credit Parties hereunder, and any
reasonable out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally asserted.  Any
Recipient claiming indemnity pursuant to this Section 2.20(d) will notify the
Credit Parties of the imposition of the relevant Indemnified Taxes as soon as
practicable after the Recipient becomes aware of such imposition.  A certificate
of the Recipient (or of the Administrative Agent on behalf of such Recipient)
claiming any compensation under this clause (d), setting forth in reasonable
detail the amounts to be paid thereunder and delivered to the Borrower with copy
to the Administrative Agent, will be conclusive, binding and final for all
purposes, absent manifest error.
 
(e)        Without limiting Section 2.21, any Lender claiming any additional
amounts payable pursuant to this Section 2.20 will use its reasonable efforts
(consistent with its internal policies and Law) to change the jurisdiction of
its Lending Office if such a change would reduce any such additional amounts (or
any similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.
 
(f)
 
(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document will
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, will deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.20(f)(ii)(A), Section 2.20(f)(ii)(B) and Section
2.20(f)(ii)(D) below) will not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
 
(ii)          Without limiting the generality of the foregoing:
 
(A)           any U.S. Lender will deliver to the Borrower and the
Administrative Agent, on or prior to the date on which such Lender becomes a
party to this Agreement from time to time thereafter upon the reasonable request
of the Borrower or the Administrative Agent, executed originals of IRS Form W-9
(certifying that such U.S. Lender is exempt from U.S. federal backup withholding
tax);
91

--------------------------------------------------------------------------------

(B)           Any Non-U.S. Lender will, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as will be requested by the recipient), on or prior to the date on which
such Non-U.S. Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
1.          in the case of a Non-U.S. Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Credit Document,
executed originals of IRS Form W-8BEN or W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
 
2.          executed originals of IRS Form W-8ECI or W-8EXP;
 
3.          in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Non-U.S. Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10-percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue Code
or a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8-BEN-E; or
 
4.          to the extent a Non-U.S. Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-2 or Exhibit F-3, IRS Form W-9 and/or other certification documents
from each beneficial owner, as applicable; provided that, if the Non-U.S. Lender
is a partnership and one or more direct or indirect partners of such Non-U.S.
Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-4 on behalf of each such direct and indirect partner;
 
(C)           any Non-U.S. Lender will, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as will be requested by the recipient), on or prior to the date on which
such Non-U.S. Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
92

--------------------------------------------------------------------------------

(D)           if a payment made to a Recipient under any Credit Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Recipient
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Recipient will deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Recipient has complied with
such Recipient’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this Section
2.20(f)(ii)(D), “FATCA” will include any amendments made to FATCA after the date
of this Agreement.
 
Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it will update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(g)        Any Administrative Agent that (i) is a U.S. Person will deliver to
the Borrower, on or prior to the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower), executed originals of IRS Form W-9 certifying that such
Administrative Agent is exempt from U.S. federal backup withholding tax or (ii)
is not a U.S. Person will deliver to the Borrower, on or prior to the date on
which it becomes a party to this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower), executed originals of (A) IRS Form
W-8ECI (with respect to any payments to be received on its own behalf) and (B)
IRS Form W-8IMY (for all other payments) establishing that the Borrower can make
payments to the Administrative Agent without deduction or withholding of any
Taxes imposed by the United States, including Taxes imposed under FATCA.
 
(h)        If any Recipient determines in its sole discretion exercised in good
faith that it has received a refund (which for purposes of this paragraph shall
include a credit received in lieu of a refund) of any Taxes as to which it has
been indemnified pursuant to this Section 2.20 (including by the payment of
additional amounts pursuant to this Section 2.20), it will pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made or additional amounts paid under this Section 2.20 with respect to the
Taxes giving rise to such refund), net of all reasonable, documented,
out-of-pocket expenses of such Recipient and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  The Borrower, upon the request of such Recipient, will repay to such
Recipient the amount paid over pursuant to this Section 2.20(h) (plus any
penalties, interest or other charges properly imposed by the relevant
Governmental Authority) in the event that such Recipient is required to repay
such refund to such Governmental Authority.  Notwithstanding anything to the
contrary in this paragraph (h), in no event will the Recipient be required to
pay any amount to a Credit Party pursuant to this paragraph (h) the payment of
which would place the Recipient in a less favorable net after-Tax position than
the Recipient would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph will not be construed to require any
Recipient to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to any Credit Party or any other
Person.
93

--------------------------------------------------------------------------------

(i)         Each Lender will severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that any Credit Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.6(g) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Credit Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent will be conclusive
absent manifest error.  Each Lender hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender under
any Credit Document or otherwise payable by the Administrative Agent to the
Lender from any other source against any amount due to the Administrative Agent
under this Section 2.20(i).
 
(j)         Each party’s obligations under this Section 2.20 will survive the
resignation or replacement of the Administrative Agent or any assignment of
right by, or the replacement of, a Recipient.
 
2.21         Obligation to Mitigate.  Each Lender (which term includes each
Issuing Bank for purposes of this Section 2.21) agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans or Letters of Credit, as the case may be, becomes aware of the occurrence
of an event or the existence of a condition that would cause such Lender to
become an Affected Lender or that would entitle such Lender to receive payments
under Section 2.18, 2.19 or 2.20, it will, to the extent not inconsistent with
the internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts (a) to make, Issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender, or (b) to take such other measures as such Lender may deem reasonable,
if as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.18, 2.19
or 2.20 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, Issuing, funding or maintaining of such Revolving
Credit Commitments, Loans or Letters of Credit through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Revolving Credit Commitments, Loans or Letters of Credit
or the interests of such Lender; provided that such Lender will not be obligated
to utilize such other office pursuant to this Section 2.21 unless the Borrower
agrees to pay all incremental expenses incurred by such Lender as a result of
utilizing such other office as described above.  A certificate as to the amount
of any such expenses payable by the Borrower pursuant to this Section 2.21
(setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to the Borrower (with a copy to the Administrative
Agent) will be conclusive absent manifest error.
 
2.22         Defaulting Lenders.  Anything contained herein to the contrary
notwithstanding, in the event that any Lender becomes a Defaulting Lender, then:
94

--------------------------------------------------------------------------------

(a)        during any Default Period with respect to such Defaulting Lender,
such Defaulting Lender will be deemed not to be a “Lender” for purposes of
voting on any matters (including the granting of any consents or waivers, except
with respect to Section 10.5(b) or any other matter which matter
disproportionately affects such Defaulting Lender) with respect to any of the
Credit Documents;
 
(b)        to the extent permitted by applicable law, until such time as the
Default Excess with respect to such Defaulting Lender has been reduced to zero,
any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 8 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.4 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank hereunder; third, to Cash Collateralize the Issuing Banks’
fronting exposure with respect to such Defaulting Lender in accordance with
Section 2.4(h); fourth, as the Borrower may request (so long as no Default or
Event of Default has occurred and is continuing), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (i) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (ii) Cash Collateralize the Issuing Banks’ future fronting
exposure with respect to such Defaulting Lender with respect to such future
Letters of Credit issued under this Agreement, in accordance with Section
2.4(h); sixth, to the payment of any amounts owing to the Lenders or the Issuing
Banks as a result of any judgment of a court of competent jurisdiction obtained
by any Lender or the Issuing Banks against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default has occurred and is
continuing, to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (i)
such payment is a payment of the principal amount of any Loans or Letter of
Credit Usage in respect of which such Defaulting Lender has not fully funded its
appropriate share and (ii) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 3.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit Usage owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or Letter of Credit
Usage owed to, such Defaulting Lender until such time as all Loans and funded
and unfunded participations in Letter of Credit Obligations are held by the
Lenders pro rata in accordance with the Commitments under the applicable
Facility without giving effect to Section 2.22(c).  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.22(b) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.  Such Defaulting
Lender will not be entitled to receive (i) any increased rate of interest
pursuant to Section 2.10 and (ii) any fee pursuant to Section 2.11(a), in each
case, in respect of any Default Period with respect to such Defaulting Lender;
 
(c)        all or any part of a Defaulting Lender’s participation in Letter of
Credit Obligations will be reallocated among the non-Defaulting Lenders holding
Revolving Credit Commitments on a pro rata basis according to their Revolving
Credit Commitments (calculated without regard to such Defaulting Lender’s
Revolving Credit Commitment) but only to the extent that such reallocation does
not cause any non-Defaulting Lender’s Revolving Credit Exposure (defined, solely
for purposes of this clause (c), by reference to clause (b) of the definition of
“Revolving Credit Exposure”) at such time to exceed such Lender’s Revolving
Credit Commitment (it being understood that no reallocation hereunder will
constitute a waiver or release of any claim of a non-Defaulting Lender against a
Defaulting Lender as a result of such non-Defaulting Lender’s increased exposure
following such reallocation); provided that:
95

--------------------------------------------------------------------------------

(i)          if the reallocation described in this clause (c) cannot, or can
only partially, be effected, the Borrower will, without prejudice to any right
or remedy available to it hereunder or under Law, within one (1) Business Day
following written notice by the Administrative Agent Cash Collateralize such
Defaulting Lender’s portion of the Revolving Credit Exposure in respect of
Letters of Credit (after giving effect to any partial reallocation pursuant to
this clause (c)) in accordance with the procedures set forth in Section 2.4(h)
for so long as such Revolving Credit Exposure in respect of Letters of Credit is
outstanding;
 
(ii)          if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s Revolving Credit Exposure in respect of Letters of Credit pursuant to
this proviso, the Borrower will not be required to pay any letter of credit
participation fee to such Defaulting Lender during the period such Defaulting
Lender’s Revolving Credit Exposure in respect of Letters of Credit is Cash
Collateralized;
 
(iii)         if the Revolving Credit Exposure in respect of Letters of Credit
of the non-Defaulting Lenders is reallocated pursuant to this clause (c), then
the fees payable to the Lenders pursuant to Section 2.11(a)(i) will be adjusted
in accordance with such non-Defaulting Lenders’ reallocated Revolving Credit
Exposure in respect of Letters of Credit; and
 
(iv)         if any Defaulting Lender’s Revolving Credit Exposure in respect of
Letters of Credit is neither Cash Collateralized nor reallocated pursuant to
this clause (c), then, without prejudice to any rights or remedies of the
Issuing Banks or any Lender hereunder, all commitment fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Commitment that was utilized by such Revolving
Credit Exposure in respect of Letters of Credit) and letter of credit
participation fee payable with respect to such Defaulting Lender’s Revolving
Credit Exposure in respect of Letters of Credit will be payable to the
applicable Issuing Banks until such Revolving Credit Exposure in respect of
Letters of Credit is Cash Collateralized and/or reallocated;
 
(d)        the Total Utilization of Revolving Credit Commitments as at any date
of determination will be calculated as if such Defaulting Lender has funded all
Defaulted Loans.  No Commitment of any Lender will be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.22,
performance by the Borrower of its obligations hereunder and the other Credit
Documents will not be excused or otherwise modified as a result of any Funding
Default or the operation of this Section 2.22.  The rights and remedies against
a Defaulting Lender under this Section 2.22 are in addition to other rights and
remedies that the Borrower may have against such Defaulting Lender with respect
to any Funding Default and that the Administrative Agent or any Lender may have
against such Defaulting Lender with respect to any Funding Default; and
 
(e)        as long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower may, in its sole discretion,
elect to prepay any Defaulting Lender and/or terminate the Commitments of any
Defaulting Lender, in each case, without penalty or premium; provided that, if
such Defaulting Lender is a Revolving Lender, the Required Revolving Lenders
shall have consented to such prepayment and/or termination.
96

--------------------------------------------------------------------------------

For purposes of this Agreement, (i) “Funding Default” means, with respect to any
Defaulting Lender, the occurrence of any of the events set forth in the
definition of “Defaulting Lender,” and (ii) “Defaulted Loan” means any Loan of a
Defaulting Lender with respect to which such Defaulting Lender is a Defaulting
Lender.
 
2.23         Removal or Replacement of a Lender.  Anything contained herein to
the contrary notwithstanding, in the event that:
 
(a)        (i) any Lender (an “Increased Cost Lender”) gives notice to the
Borrower that such Lender is an Affected Lender or that such Lender is entitled
to receive payments under Section 2.18, 2.19 or 2.20, (ii) the circumstances
that have caused such Lender to be an Affected Lender or that entitle such
Lender to receive such payments remain in effect, and (iii) such Lender fails to
withdraw such notice within five (5) Business Days after the Borrower’s request
for such withdrawal; or
 
(b)        (i) any Lender becomes a Defaulting Lender, (ii) the Default Period
for such Defaulting Lender remains in effect, and (iii) such Defaulting Lender
fails to cure the default as a result of which it has become a Defaulting Lender
within five (5) Business Days after the Borrower’s request that it cures such
default; or
 
(c)        in connection with any proposed amendment, modification, termination,
waiver or consent with respect to any of the provisions of a Credit Document as
contemplated by Section 10.5(b), the consent of Required Lenders or Required
Revolving Lenders, as applicable, with respect to which has been obtained but
the consent of one or more of such other Lenders (each a “Non-Consenting
Lender”) whose consent is required has not been obtained;
 
then, with respect to each such Increased Cost Lender, Defaulting Lender or
Non-Consenting Lender (the “Terminated Lender”), the Borrower may, by giving
written notice to the Administrative Agent and any Terminated Lender of its
election to do so, elect to cause such Terminated Lender (and such Terminated
Lender hereby irrevocably agrees) to assign its outstanding Loans and its
Revolving Credit Commitments, if any, in full to one or more Eligible Assignees
(each a “Replacement Lender”) in accordance with the provisions of Section 10.6
and the Borrower will pay the fees, if any, payable thereunder in connection
with any such assignment from an Increased Cost Lender or a Non-Consenting
Lender and the Defaulting Lender will pay the fees, if any, payable thereunder
in connection with any such assignment from such Defaulting Lender; provided
that (i) on the date of such assignment, the Replacement Lender must pay to a
Terminated Lender that is not a Defaulting Lender an amount equal to the sum of
(A) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the Terminated Lender, (B) an amount equal to all
unreimbursed drawings that have been funded by such Terminated Lender, together
with all then unpaid interest with respect thereto at such time and (C) an
amount equal to all accrued, but theretofore unpaid fees owing to such
Terminated Lender pursuant to Section 2.11; (ii) on the date of such assignment,
the Borrower must pay any amounts payable to such Terminated Lender pursuant to
Section 2.11(d) (if applicable), 2.18(c), 2.19 or 2.20; and (iii) in the event
such Terminated Lender is a Non-Consenting Lender, each Replacement Lender will
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non-Consenting Lender; provided that the Borrower may
not make such election with respect to any Terminated Lender that is also an
Issuing Bank unless, prior to the effectiveness of such election, the Borrower
have caused each outstanding Letter of Credit Issued thereby to be cancelled,
backstopped or Cash Collateralized.  Upon the assignment of all amounts owing to
any Terminated Lender and the termination or assignment of such Terminated
Lender’s Revolving Credit Commitments, if any, such Terminated Lender will no
longer constitute a “Lender” for purposes hereof; provided that any rights of
such Terminated Lender to indemnification hereunder will survive as to such
Terminated Lender.  Each Lender agrees that if the Borrower exercises its option
hereunder to cause an assignment by such Lender as a Non-Consenting Lender or
Terminated Lender, such Lender will, promptly after receipt of written notice of
such election, execute and deliver all documentation necessary to effectuate
such assignment in accordance with Section 10.6.  In the event that a Lender
does not comply with the requirements of the immediately preceding sentence
within one (1) Business Day after receipt of such notice, each Lender hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
of attorney will be coupled with an interest) to execute and deliver such
documentation as may be required to give effect to an assignment in accordance
with Section 10.6 on behalf of a Non-Consenting Lender or Terminated Lender and
any such documentation so executed by the Administrative Agent will be effective
for purposes of documenting an assignment pursuant to Section 10.6.
97

--------------------------------------------------------------------------------

2.24         Incremental Facilities.
 
(a)        Notice.  At any time and from time to time, on one or more occasions,
the Borrower may, by notice to the Administrative Agent, (i) increase the
aggregate principal amount of any outstanding tranche of Term Loans or add one
or more additional tranches of term loans under the Credit Documents (the
“Incremental Term Facilities” and the term loans made thereunder, the
“Incremental Term Loans”) or (ii) increase the aggregate principal amount of
Revolving Credit Commitments on the same terms as the then-existing Revolving
Credit Commitments (the “Incremental Revolving Facilities” and the revolving
loans and other extensions of credit made thereunder, the “Incremental Revolving
Loans”) (each such increase or tranche pursuant to clauses (i) and (ii), an
“Incremental Facility” and the loans or other extensions of credit made
thereunder, the “Incremental Loans”).
 
(b)        Ranking.  Incremental Facilities will (i) rank pari passu in right of
payment and security with the Initial Term Loans and the Initial Revolving
Commitments, (ii) be secured by the same Liens on the Collateral (with the same
ranking in priority) that secure the Initial Revolving Commitments and the
Initial Term Loans and (iii) benefit from the same Guarantees as the Initial
Revolving Commitments and the Initial Term Loans.
 
(c)        Size.  The aggregate principal amount of Incremental Facilities on
any date Indebtedness thereunder is first incurred (or in the case of
Incremental Revolving Facilities, first committed), together with the aggregate
principal amount of Incremental Equivalent Debt incurred as of such date, will
not exceed an amount equal to the sum of the Incremental Fixed Amount and the
Incremental Ratio Amount (the “Incremental Amount”).  Calculation of the
Incremental Ratio Amount, if used, will be made on Pro Forma Basis and for
purposes of the calculation thereof all Incremental Revolving Facilities shall
be deemed fully utilized.  Each Incremental Amendment executed in connection
with an Incremental Facility will identify whether all or any portion of such
Incremental Facility is being incurred pursuant to the Incremental Fixed Amount
or the Incremental Ratio Amount.  For the avoidance of doubt, if the Borrower
incurs indebtedness under an Incremental Facility under the Incremental Fixed
Amount on the same date that it incurs indebtedness under the Incremental Ratio
Amount, then the First Lien Net Leverage Ratio, Secured Net Leverage Ratio or
Total Net Leverage Ratio, as applicable, will be calculated with respect to such
incurrence under the Incremental Ratio Amount without regard to any incurrence
of indebtedness under the Incremental Fixed Amount.  Unless the Borrower elects
otherwise, each Incremental Facility will be deemed incurred first under the
Incremental Ratio Amount to the extent permitted, with the balance incurred
under the Incremental Fixed Amount.  Each Incremental Facility will be in an
integral multiple of $500,000 and in an aggregate principal amount that is not
less than $2,500,000 (or such lesser minimum amount approved by the
Administrative Agent in its reasonable discretion); provided that such amount
may be less than such minimum amount or integral multiple amount if such amount
represents all the remaining availability under the limit set forth above.
98

--------------------------------------------------------------------------------

(d)        Incremental Lenders.  Incremental Facilities may be provided by any
existing Lender (it being understood that no existing Lender will have an
obligation to make all or any portion of any Incremental Loan) or by any
Additional Lender on terms permitted by this Section 2.24; provided that the
Administrative Agent and/or each Issuing Bank will have consented (in each case,
such consent not to be unreasonably withheld, conditioned or delayed) to any
such Person’s providing Incremental Facilities if such consent would be required
under Section 10.6(c)(ii) for an assignment of Loans or Commitments to such
Person.
 
(e)        Incremental Facility Amendments; Use of Proceeds.  Each Incremental
Facility will become effective pursuant to an amendment (each, an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Credit Documents,
executed by the Borrower, each Person providing such Incremental Facility and
the Administrative Agent.  Incremental Amendments may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable good faith
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.24.  An Incremental Amendment may at the election of the
Borrower effect such amendments as may be reasonably necessary or advisable so
that such Incremental Term Loans and the applicable existing Term Loans form the
same Class of Term Loans or so that such Incremental Term Loans are fungible
with other outstanding Loans, including by (i) extending or adding “call
protection” to any existing tranche of Term Loans, including amendments to
Section 2.11(d), and (ii) amending the schedule of amortization payments
relating to any existing tranche of Term Loans, including amendments to Section
2.12(a) (provided that any such amendment will not decrease any amortization
payment to any Lender that would have otherwise been payable to such Lender
immediately prior to the effectiveness of the applicable Incremental Amendment);
provided that such amendments are not adverse to the existing Term Lenders (as
determined in good faith by the Borrower).  Each of the parties hereto hereby
agrees that, upon the effectiveness of any Incremental Amendment, this Agreement
and the other Credit Documents, as applicable, will be amended to the extent
necessary to reflect the existence and terms of the Incremental Facility and the
Incremental Loans evidenced thereby.  This Section 2.24 will supersede any
provisions in Section 2.17 or 10.5 to the contrary.  The Borrower may use the
proceeds of the Incremental Loans for any purpose permitted by this Agreement.
 
(f)        Conditions.  The availability of Incremental Facilities under this
Agreement will be subject solely to the following conditions:
 
(i)          no Default or Event of Default will have occurred and be continuing
on the date such Incremental Loans are incurred or would occur immediately after
giving effect thereto, subject to Section 1.5; and
 
(ii)          the representations and warranties in the Credit Documents will be
true and correct in all material respects (except for representations and
warranties that are already qualified by materiality, which representations and
warranties will be true and correct in all respects) immediately prior to, and
immediately after giving effect to, the incurrence of such Incremental Facility
(except to the extent that such representation or warranty expressly relates to
an earlier date, in which case such representation or warranty shall be true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date); provided that if such
Incremental Facility is being provided in connection with a Permitted
Acquisition or other permitted Investment or acquisition, the condition set
forth in this clause (ii) may be satisfied with (A) the accuracy of customary
“specified representations” and “acquisition agreement representations” and (B)
such other limitations or exceptions to representations and warranties as may be
agreed by the lenders providing such Incremental Facility).
99

--------------------------------------------------------------------------------

(g)        Terms.  Each Incremental Amendment will set forth the amount and
terms of the relevant Incremental Facility.  The other terms of each tranche of
Incremental Term Loans will be as agreed between the Borrower and the Persons
providing such Incremental Term Loans; provided that:
 
(i)          the final maturity date of such Incremental Term Loans will be no
earlier than the Latest Term Loan Maturity Date of the Initial Term Loans;
 
(ii)          the Weighted Average Life to Maturity of such Incremental Term
Loans will be no shorter than the longest remaining Weighted Average Life to
Maturity of the Initial Term Loans;
 
(iii)         any such Incremental Term Loans may participate on a pro rata
basis or a less than pro rata basis (but not greater than a pro rata basis) in
any mandatory repayments or prepayments of the Initial Term Loans (other than
pursuant to a refinancing or with respect to greater than pro rata payments to
an earlier maturing tranche); and
 
(iv)         the other terms applicable to such Incremental Term Loans are
substantially identical to, or (taken as a whole as determined by the Borrower
in good faith) no more favorable to the lenders providing such Incremental Term
Facility than, those applicable to the Initial Term Loans; provided that this
clause (iv) will not apply to (A) interest rate, fees, funding discounts and
other pricing terms, (B) redemption, prepayment or other premiums, (C) optional
prepayment terms, and (D) covenants and other terms, in each case that are (1)
applied to the Term Loans existing at the time of incurrence of such Incremental
Term Facility (so that existing Lenders also receive the benefit of such
provisions) and/or (2) applicable only to periods after the Latest Term Loan
Maturity Date at the time of incurrence of such Indebtedness; provided further,
a certificate of the Borrower delivered to the Administrative Agent at least
four (4) Business Days prior to the incurrence of such Indebtedness (or such
shorter period as may be agreed by the Administrative Agent), together with a
reasonably detailed description of the material covenants and events of default
of such Indebtedness or drafts of the documentation relating thereto, stating
that the Borrower has reasonably determined in good faith that such terms and
conditions satisfy the foregoing requirement shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such four (4) Business Day
period that it disagrees with such determination (including a reasonably
detailed description of the basis upon which it disagrees); provided further
that, in each case, the operational and agency provisions contained in such
documentation are reasonably satisfactory to the Administrative Agent.
 
(h)        Pricing.  The interest rate, fees, and original issue discount for
any Incremental Term Loans will be as determined by the Borrower and the Persons
providing such Incremental Term Loans; provided that the MFN Adjustment will
apply to any Incremental Term Loans that constitute MFN Eligible Debt.
 
(i)         Adjustments to Revolving Loans.  Upon each increase in the Revolving
Credit Commitments pursuant to this Section 2.24,
 
(i)           each Revolving Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each lender
providing a portion of such increase (each an “Incremental Revolving Facility
Lender”), and each such Incremental Revolving Facility Lender will automatically
and without further act be deemed to have assumed, a portion of such Revolving
Lender’s participations hereunder in outstanding Letters of Credit such that,
after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations
hereunder in Letters of Credit will equal the percentage of the aggregate
Revolving Credit Commitments of all Lenders represented by such Revolving
Lender’s Revolving Credit Commitments; and
100

--------------------------------------------------------------------------------

(ii)          if, on the date of such increase, there are any Revolving Loans
outstanding, such Revolving Loans will on or prior to the effectiveness of such
Incremental Revolving Facility be prepaid from the proceeds of Incremental
Revolving Loans made hereunder (reflecting such increase in Revolving Credit
Commitments), which prepayment will be accompanied by accrued interest on the
Revolving Loans being prepaid and any costs incurred by any Revolving Lender in
accordance with Section 2.18(c).
 
The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement will not apply to the transactions effected pursuant
to the immediately preceding sentence.
 
2.25         Discounted Prepayments.
 
(a)        Generally.  Notwithstanding anything in any Credit Document to the
contrary, so long as (i) no Default or Event of Default has occurred and is
continuing on both the date a Discounted Prepayment Notice (as defined below) is
delivered to the Administrative Agent and Lenders and the date a Discounted
Prepayment (as defined below) is made (both before and after giving effect
thereto), (ii) all parties to such transaction render a Big Boy Letter and (iii)
no proceeds of Revolving Loans are used to make any such Discounted Prepayment,
the Borrower or other Credit Party (in such capacity, the “Discounted Prepayment
Offeror”) will be permitted to (A) offer to make voluntary prepayments of the
Term Loans (each, a “Discounted Prepayment”) on one or more occasions pursuant
to the provisions of this Section 2.25, and (B) make such Discounted Prepayment
on one or more occasions pursuant to the provisions of this Section 2.25 (it
being understood that no Lender will have an obligation to accept a Discounted
Prepayment).  As used herein, “Big Boy Letter” means a letter from a Lender
acknowledging that (1) the Borrower may have information regarding the Borrower
and the Subsidiaries, their ability to perform the Obligations or any other
material information that has not previously been disclosed to the
Administrative Agent and the Lenders (“Excluded Information”), (2) the Excluded
Information may not be available to such Lender, (3) such Lender has
independently and without reliance on any other party made its own analysis and
determined to assign Term Loans to the Borrower pursuant to this Section 2.25
notwithstanding its lack of knowledge of the Excluded Information and (4) such
Lender waives and releases any claims it may have against the Administrative
Agent, the Borrower and the Subsidiaries with respect to the nondisclosure of
the Excluded Information; or otherwise in form and substance reasonably
satisfactory to the Administrative Agent, the Borrower and assigning such Lender
 
(b)        Procedures.  In connection with any Discounted Prepayment, the
Discounted Prepayment Offeror will notify the Administrative Agent in writing
(the “Discounted Prepayment Notice”) that the Discounted Prepayment Offeror
desires to prepay the Term Loans on a specified Business Day, in a maximum
aggregate amount (which amount will be not less than $1,000,000 and whole
increments of $100,000 in excess thereof) (the “Discounted Prepayment Amount”)
at a discount to par (which will be expressed as a range of percentages of par
of the principal amount of the Term Loans) specified by the Discounted
Prepayment Offeror with respect to each Discounted Prepayment (the “Discount
Price Range”); provided that (i) such notice will be received by the
Administrative Agent and Lenders no earlier than 15 Business Days and no later
than 5 Business Days prior to the proposed date by which Lenders are required to
respond to the Discounted Prepayment Notice if they desire to participate (the
“Discounted Prepayment Response Date”) and (ii) at the Discounted Prepayment
Offeror’s discretion, the offer in any such notice will be made to all Lenders
holding Term Loans (it being understood that different Discount Price Ranges may
be offered with respect to different Classes of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section 2.25).  The Administrative Agent will promptly provide each Lender
of the applicable Classes a copy of such Discounted Prepayment Notice.  In
connection with a Discounted Prepayment, each Lender holding the Term Loans of
the applicable Classes will be entitled to specify to the Administrative Agent a
discount to par (which will be expressed as a price equal to a percentage of par
of the principal amount of the Term Loans held by such Lender, the “Acceptable
Discount Price”) within the Discount Price Range for a principal amount (subject
to rounding requirements specified by the Administrative Agent) of the Term
Loans of the applicable Class held by such Lender at which such Lender is
willing to accept such Discounted Prepayment.  Each response by a Lender to a
Discounted Prepayment Notice (A) will be due no later than 5:00 p.m. (New York
City time) on the Discounted Prepayment Response Date, (B) to the extent not
timely received by the Administrative Agent will be disregarded and such Lender
will be deemed to have declined the Discounted Prepayment offer and (C) to the
extent timely received by the Administrative Agent will be irrevocable.  The
Administrative Agent will provide the Discounted Prepayment Offeror with a
summary of all tenders by Lenders in response to the Discounted Prepayment
Notice and, based on the Acceptable Discount Prices and principal amounts of the
Term Loans of the applicable Classes specified by Lenders, the Administrative
Agent, in consultation with the Discounted Prepayment Offeror, will determine
the applicable discount price (the “Applicable Discount Price”) for the
applicable Discounted Prepayment of all Loans to be prepaid in such Discounted
Prepayment, which will be the lower of (1) the lowest Acceptable Discount Price
at which the Discounted Prepayment Offeror can complete the Discounted
Prepayment for 100% of the Discounted Prepayment Amount and (2) if the Lenders’
response is such that the Discounted Prepayment could not be completed for 100%
of the Discounted Prepayment Amount, the highest Acceptable Discount Price
specified by the Lenders that is within the Discount Price Range specified by
the Discounted Prepayment Offeror.  The Discounted Prepayment Offeror will have
the right, by written notice to the Administrative Agent, to revoke in full (but
not in part) its offer to make a Discounted Prepayment and rescind any
Discounted Prepayment Notice therefor at its discretion at any time on or prior
to the applicable Discounted Prepayment Response Date (and if such offer is
revoked or notice rescinded, any failure by the Discounted Prepayment Offeror to
make a prepayment to a Lender, as applicable, pursuant to this Section will not
constitute a Default or Event of Default under Section 8.1 or otherwise).
101

--------------------------------------------------------------------------------

(c)        Prepayments; Application.  The Discounted Prepayment Offeror will
prepay the Term Loans of the applicable Classes (or the respective portion
thereof) accepted by Lenders at the Acceptable Discount Prices specified by each
such Lender that are equal to or less than (expressed as a percentage of par of
the principal amount of Term Loans) the Applicable Discount Price (“Qualifying
Term Loans”) at the Applicable Discount Price; provided that if the aggregate
proceeds required to prepay Qualifying Term Loans (disregarding any interest
payable under this Section 2.25) would exceed the Discounted Prepayment Amount
for such Discounted Prepayment, the Discounted Prepayment Offeror will prepay
such Qualifying Term Loans at the Applicable Discount Price ratably based on the
respective principal amounts of such Qualifying Term Loans (subject to rounding
requirements specified by the Administrative Agent).  The portion of the Term
Loans prepaid by the Discounted Prepayment Offeror pursuant to this Section 2.25
will be accompanied by payment of accrued and unpaid interest on the par
principal amount so prepaid to, but not including, the date of prepayment.  The
par principal amount of the Term Loans prepaid pursuant to this Section 2.25
will be applied to reduce the remaining installments of Term Loans pro rata
against all such scheduled installments (including, for the avoidance of doubt,
the amount of scheduled installments owing to Lenders not prepaid pursuant to
this Section 2.25).  The Administrative Agent will notify the Discounted
Prepayment Offeror and the Lenders that received the Discounted Prepayment
Notice of the results of the offer promptly after completion of the
determinations referred to above, and the Discounted Prepayment Offeror will
make the Discounted Prepayment no later than 3 Business Days after receipt of
such notice.  The par principal amount of the Term Loans prepaid pursuant to
this Section 2.25 will be deemed immediately cancelled upon payment of the
applicable Discounted Prepayment.
102

--------------------------------------------------------------------------------

(d)        Lender Consent.  The Lenders hereby consent to the transactions
described in this Section 2.25 and waive (i) the requirements of Section 2.17 or
any other requirement to the extent it would require that the Discounted
Prepayment be made in respect of the Lenders’ Pro Rata Share of the Term Loans
or with respect to all Classes of Term Loans, and (ii) the requirements of any
provision of this Agreement or any other Credit Document that might otherwise
result in a Default or Event of Default as a result of a Discounted Prepayment.
 
(e)        Miscellaneous.  Each Discounted Prepayment will be consummated
pursuant to procedures (including as to timing, rounding and minimum amounts,
type and Interest Periods of accepted Term Loans, conditions for terminating a
Discounted Prepayment or rescinding an acceptance of prepayment, forms of other
notices (including notices of offer and acceptance) by the Discounted Prepayment
Offeror and Lenders and determination of Applicable Discount Price) established
by the Administrative Agent acting in its reasonable discretion in consultation
with the Discounted Prepayment Offeror.  The making of a Discounted Prepayment
will be deemed to be a representation and warranty by the Borrower that all
conditions precedent to such Discounted Prepayment set forth in this Section
2.25 were satisfied in all respects.
 
2.26         Credit Agreement Refinancing Indebtedness; Refinancing Amendments.
 
(a)        Refinancing Loans.  At any time after the Closing Date, the Borrower
may obtain (i) from any Lender or any Additional Lender, Credit Agreement
Refinancing Indebtedness in the form of Refinancing Loans or Refinancing
Commitments, in each case pursuant to a Refinancing Amendment, or (ii) from any
bank, other financial institution or institutional investor that agrees to
provide any portion of any Credit Agreement Refinancing Indebtedness in any
other form, such other Credit Agreement Refinancing Indebtedness, in each case
to refinance (and to reduce on a dollar-for-dollar or greater basis) all or any
portion of the Term Loans then outstanding under this Agreement.
 
(b)        Refinancing Amendments.  The effectiveness of any Refinancing
Amendment will be subject only to the satisfaction on the date thereof of such
of the conditions set forth in Sections 3.1 and 3.2 as may be requested by the
providers of applicable Refinancing Loans.  The Administrative Agent will
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement will be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Refinancing Loans incurred pursuant thereto
(including any amendments necessary to treat the Term Loans or Revolving Loans
subject thereto as Refinancing Term Loans or Refinancing Revolving Loans,
respectively).
 
(c)        Required Consents.  Any Refinancing Amendment may, without the
consent of any Person other than the Administrative Agent (which consent shall
not be unreasonably withheld, conditioned or delayed), the Borrower and the
Persons providing the applicable Refinancing Loans, effect such amendments to
this Agreement and the other Credit Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.26.  This Section 2.26
supersedes any provisions in Section 10.5 to the contrary.
103

--------------------------------------------------------------------------------

(d)        Providers of Refinancing Loans.  Refinancing Loans may be provided by
any existing Lender (it being understood that no existing Lender will have an
obligation to make all or any portion of any Refinancing Loan) or by any
Additional Lender on terms permitted by this Section 2.26; provided that the
Administrative Agent and each Issuing Bank will have consented (in each case,
such consent not to be unreasonably withheld, conditioned or delayed) to any
such Person’s providing Refinancing Loans or Refinancing Commitments if such
consent would be required under Section 10.6(c), respectively, for an assignment
of Loans or Commitments to such Person.
 
SECTION 3.      CONDITIONS PRECEDENT
 
3.1          Closing Date.  The obligation of the Lenders on the Closing Date to
fund the Initial Term Loans and the Initial Revolving Borrowings on the Closing
Date (collectively, the “Initial Credit Extension”) is subject to the
satisfaction, or waiver by the Administrative Agent, of only the following
conditions on or before the Closing Date:
 
(a)        Credit Documents.  The Administrative Agent will have received a copy
of each of the following Credit Documents, in each case where applicable,
executed and delivered by the Borrower and each Guarantor Subsidiary: (i) this
Agreement; (ii) the Pledge and Security Agreement; (iii) each of the Notes (if
such Notes have been requested at least three (3) Business Days prior to the
Closing Date); (iv) the Intercompany Subordination Agreement and (v) the
Perfection Certificate.
 
(b)        Organizational Documents; Incumbency; Resolutions; Good Standing
Certificates.  The Administrative Agent will have received:
 
(i)           Organizational Documents.  A copy of each Organizational Document
of the Borrower and each Guarantor Subsidiary and, to the extent applicable,
certified as of a recent date by the appropriate governmental official, each
dated the Closing Date or a recent date prior thereto.
 
(ii)          Incumbency Certificate.  A signature and incumbency certificate of
the officers or other authorized representatives of the Borrower and each
Guarantor Subsidiary executing the Credit Documents referenced in Section
3.1(a).
 
(iii)         Resolutions.  Resolutions of the board of directors or similar
governing body of the Borrower and each Guarantor Subsidiary approving and
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party or by which it or its assets may
be bound as of the Closing Date, certified as of the Closing Date by its
secretary or an assistant secretary (or any other officer with an equivalent
role) as being in full force and effect without modification or amendment.
 
(iv)         Good Standing Certificates.  A good standing certificate from the
applicable Governmental Authority of the jurisdiction of incorporation,
organization or formation of the Borrower and each Guarantor Subsidiary.
 
(c)        [Reserved].
 
(d)        Funding Notice.  The Administrative Agent will have received a fully
executed and delivered Funding Notice as required pursuant to Section 2.1 and/or
2.2, as applicable (or, in the case of the Issuance of a Letter of Credit, an
Issuance Notice pursuant to Section 2.4); provided that all certifications made
under such Funding Notice will be made (or deemed made) as of the Closing Date;
provided further that utilization of the Initial Revolving Commitments on the
Closing Date will be limited to the Initial Revolving Borrowing.
104

--------------------------------------------------------------------------------

(e)        Closing Date Certificate and Attachments.  The Administrative Agent
will have received an executed Closing Date Certificate, together with all
attachments thereto, certifying to the satisfaction of the conditions set forth
in Sections 3.1(f), 3.1(g) and 3.1(j).
 
(f)        Acquisition.  The Acquisition will have been consummated
substantially concurrently with the Initial Credit Extension in accordance with
the Acquisition Agreement without any waiver, amendment or modification thereof,
in each case, that is materially adverse to the Lenders or the Joint Lead
Arrangers in their capacity as such unless consented to in writing by the Joint
Lead Arrangers (such consent not to be unreasonably withheld or delayed).
 
(g)        Specified Representations and Acquisition Agreement Representations. 
Each of (A) the Specified Representations and (B) the Acquisition Agreement
Representations will be true and correct on and as of the Closing Date.
 
(h)        [Reserved].
 
(i)         Financial Statements.  The Administrative Agent and the Lenders will
have received (i) the audited consolidated balance sheets and related statements
of income and cash flows of each of the Borrower and the Acquired Business for
the Fiscal Years ending December 31, 2015 and December 31, 2016 (which the
Administrative Agent acknowledges have been received); (ii) the unaudited
consolidated balance sheets and related statements of income and cash flows of
the Borrower and, to the extent received by the Borrower pursuant to the terms
of the Acquisition Agreement, the Acquired Business, for each completed Fiscal
Quarter of the Borrower or the Acquired Business, as applicable, ended after
December 31, 2016 and ended at least 45 days prior to the Closing Date; and
(iii) a pro forma consolidated balance sheet for the Borrower and its
Subsidiaries (including the Acquired Business) as of the last day of the most
recent period covered by the financial statements of the Acquired Business that
have been delivered to the Borrower pursuant to the preceding clause (ii) and a
pro forma consolidated statement of comprehensive income (loss) for the Borrower
for the twelve-month period ended as of the last day of the most recent period
covered by the financial statements of the Borrower that have been delivered
pursuant to the preceding clause (ii); provided that the financial statements of
the Borrower shall have been prepared in accordance with GAAP and the financial
statements of the Acquired Business under clauses (ii) (with respect to the
Fiscal Quarter ending September 30, 2017 and Fiscal Year to date) and (iii)
shall have been reconciled to GAAP.
 
(j)         No Material Adverse Effect.  Since December 31, 2016 there shall not
have occurred a Company Material Adverse Effect that is continuing.
 
(k)        Solvency.  The Administrative Agent will have received a solvency
certificate in the form attached as Exhibit D from the chief financial officer
or other officer with equivalent duties of the Borrower certifying to the
solvency of the Borrower and the Subsidiaries on a consolidated basis after
giving effect to the Transactions.
 
(l)         Borrower Existing Debt.  On the Closing Date, the Administrative
Agent will have received customary payoff letters with respect to the Borrower
Existing Debt and any other Indebtedness of the Borrower, its Subsidiaries or
the Acquired Business (other than Indebtedness permitted pursuant to Section
6.1) from or on behalf of the applicable lenders with respect thereto, regarding
the discharge and release of obligations of the Borrower, its Subsidiaries and
the Acquired Business thereunder (including all Indebtedness thereunder
attributable to such Persons and any obligations as a borrower or guarantor
thereunder) and the release of Liens securing such obligations.
105

--------------------------------------------------------------------------------

(m)       Personal Property Collateral.  The Collateral Agent will have
received:
 
(i)           Deliverables, Etc.  In connection with the pledge of Capital Stock
held by the Credit Parties, and the pledge of Indebtedness owing to the Credit
Parties, in each case to the extent required under the Pledge and Security
Agreement, the Borrower and each applicable Guarantor Subsidiary will deliver,
or cause to be delivered, to the Collateral Agent, to the extent required under
the Pledge and Security Agreement, an original stock certificate or other
instruments representing such pledged Capital Stock or Indebtedness, together
with customary blank stock or other equity transfer powers and instruments of
transfer and irrevocable powers duly executed in blank.
 
(ii)          Lien Searches.  The results of customary lien searches with regard
to the Borrower and each Guarantor Subsidiaries requested no less than fifteen
(15) days prior to the date the Acquisition is required to be consummated
pursuant to the terms of the Acquisition Agreement; and
 
(iii)         UCC financing statements in appropriate form for filing under the
UCC, documents suitable for filing with the United States Patent and Trademark
Office and United States Copyright Office and all other documents and
instruments necessary to establish and perfect the Collateral Agent’s first
priority Lien in the Collateral other than foreign Intellectual Property
(subject to Permitted Liens), in each case, executed and delivered (if
applicable, in proper form for filing) by the Borrower and the Guarantor
Subsidiaries;
 
provided that, to the extent any Liens on the Collateral have not attached or
are not perfected on the Closing Date (other than to the extent that a Lien on
such Collateral may be perfected by (A) the filing of a financing statement
under the UCC or (B) the delivery of certificated securities representing equity
of direct wholly-owned material domestic subsidiaries of the Borrower) after use
of commercially reasonable efforts to do so, such attachment or perfection will
not constitute a condition precedent to the borrowing on the Closing Date, but
will be required in accordance with Section 5.17.
 
(n)        Opinions of Counsel to Credit Parties.  The Administrative Agent and
its counsel will have received copies of (and each Credit Party hereby instructs
such counsel to deliver such opinions to the Administrative Agent and the
Lenders) customary legal opinions, each dated as of the Closing Date, of Vinson
& Elkins L.L.P. and Greenberg Traurig, P.A., special counsel to the Borrower,
with respect to the Borrower and each Guarantor Subsidiary.
 
(o)        Fees and Expenses.  All costs, fees, expenses (including reasonable,
documented, out-of-pocket legal fees and expenses of legal counsel) and other
compensation payable to the Joint Lead Arrangers, Administrative Agent and the
Lenders will have been paid (or will concurrently be paid) to the extent then
due; provided that an invoice of such expenses will have been presented no less
than two (2) Business Days prior to the Closing Date.
 
(p)        “Know-Your-Customer.”  The Administrative Agent will have received
all documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations including the PATRIOT Act at least five (5) Business Days prior to
the Closing Date, to the extent requested from the Borrower at least ten (10)
Business Days prior to the Closing Date.
106

--------------------------------------------------------------------------------

For purposes of determining compliance with the conditions specified in this
Section 3.1, (i) each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto and (ii) transactions occurring (or to occur)
on the Closing Date in accordance with, and as expressly set forth in, the funds
flow memorandum delivered to (and approved by) the Administrative Agent shall be
deemed to occur and have occurred substantially simultaneously with the Initial
Credit Extension.
 
3.2          Conditions to Each Credit Extension After the Closing Date.
 
(a)        Conditions Precedent.  Except (x) in connection with the Initial
Credit Extension and (y) as may be limited in respect of certain conditions
precedent as set forth in Section 2.24(f) with respect to Incremental Term Loans
or in Section 1.5 with respect to any Limited Condition Acquisition and other
related Specified Transactions, the obligation of each Lender to make any Loan,
or each Issuing Bank to Issue any Letter of Credit, on any Credit Date, are
subject to the satisfaction, or waiver in accordance with Section 10.5, of the
following conditions precedent:
 
(i)           Notice.  The Administrative Agent will have received a fully
executed Funding Notice, Application or Issuance Notice, as the case may be;
 
(ii)          Revolving Credit Limit.  After making the Credit Extensions
requested on such Credit Date, the Total Utilization of Revolving Credit
Commitments will not exceed the Revolving Credit Limit then in effect;
 
(iii)         Representations and Warranties.  As of such Credit Date, the
representations and warranties contained herein and in the other Credit
Documents will be true and correct in all material respects (except for those
representations and warranties that are conditioned by materiality, which will
be true and correct in all respects) on and as of that Credit Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties will have been true and correct in all
material respects (except for those representations and warranties that are
conditioned by materiality, which will have been true and correct in all
respects) on and as of such earlier date; and
 
(iv)         No Default or Event of Default.  Both immediately before and after
the Credit Extension on such Credit Date, no Default or an Event of Default
shall have occurred and be continuing.
 
(b)        Letters of Credit.  In addition, with respect to any Letter of
Credit, the Administrative Agent will have received all other information
required by the applicable Application or Issuance Notice, and such other
documents or information as the applicable Issuing Bank may reasonably require
in connection with the Issuance of such Letter of Credit.
 
(c)        Notices.  Any Notice will be executed by an Authorized Officer in a
writing delivered to the Administrative Agent.  The Administrative Agent, any
Lender or any Issuing Bank will not have any obligation to verify the veracity
of any such Notice nor will the Administrative Agent, any Lender or any Issuing
Bank incur any liability to the Borrower in acting upon any Notice that the
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other Person authorized on behalf of the Borrower.  Each
delivery of a Notice will constitute a representation and warranty that as of
the date of any Credit Extension (both immediately before and immediately after
such Credit Extension) the conditions contained in Section 3.2 have been
satisfied.
107

--------------------------------------------------------------------------------

SECTION 4.      REPRESENTATIONS AND WARRANTIES
 
In order to induce the Lenders, each Agent and each Issuing Bank to enter into
this Agreement and to make each Credit Extension to be made thereby, each Credit
Party represents and warrants to the Lenders, the Agents and the Issuing Banks,
on the Closing Date and on each Credit Date, that the following statements are
true and correct:
 
4.1          Organization; Requisite Power and Authority; Qualification.  The
Borrower and each Subsidiary (a) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization which, as of the
Closing Date, is identified in Schedule 4.10(b), (b) has all requisite
organizational power and authority to (i) own and operate its properties, to
lease the property it operates as lessee, and to carry on its business as now
conducted and as proposed to be conducted, (ii) to enter into the Credit
Documents to which it is a party and (iii) to carry out the transactions
contemplated thereby, and (c) is qualified to do business and in good standing
as a foreign entity in every jurisdiction where its assets are located and
wherever necessary to carry out its business and operations, except in
jurisdictions where (i) such Person is organized, (ii) there is no requirement
to be so registered, or (iii) the failure to be so qualified or in good standing
has not had, and could not be reasonably expected to have, a Material Adverse
Effect.
 
4.2          Due Authorization.  The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.
 
4.3          No Conflict; Government Consents.
 
(a)        No Conflict with Organizational Documents, Law or Contractual
Obligations; No Creation of Liens.  The execution, delivery and performance by
each Credit Party of the Credit Documents to which it is a party and the
consummation of the transactions contemplated by the Credit Documents do not and
will not (i) (A) violate any of the Organizational Documents of such Credit
Party or (B) otherwise require any approval of any stockholder, member or
partner of such Credit Party, except for such approvals or consents which have
been obtained or made; (ii) violate any provision of any law, rule, regulation,
order, judgment or decree of any Governmental Authority applicable to or
otherwise binding on such Credit Party, except to the extent such violation
could not reasonably be expected to have a Material Adverse Effect; (iii)
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under, or otherwise require any approval or consent of
any Person under, (A) any Contractual Obligation of such Credit Party, except to
the extent such conflict, breach or default could not reasonably be expected to
have a Material Adverse Effect, or (B) any Material Indebtedness, and in each
case, except for such approvals or consents which have been obtained or made; or
(iv) result in or require the creation or imposition of any Lien upon any of the
properties or assets of such Credit Party (other than any Liens created under
any of the Credit Documents in favor of the Collateral Agent, on behalf of the
Secured Parties, and Permitted Liens).
 
(b)        Governmental Consents.  The execution, delivery and performance by
each Credit Party of the Credit Documents to which it is party and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority, except for such filings
and recordings with respect to the Collateral made as of the Closing Date or
made or to be made in accordance with Sections 5.10, 5.12 and 5.17.
108

--------------------------------------------------------------------------------

4.4          Binding Obligation.  Each Credit Document has been duly executed
and delivered by each Credit Party that is a party thereto and is the legally
valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by general equitable principles,
regardless of whether considered in a proceeding in equity or at law and
principles of good faith and fair dealing.
 
4.5          Historical Financial Statements.  The Historical Financial
Statements were prepared in conformity with GAAP (or, in the case of the
Acquired Business, Swiss generally accepted accounting principles) applied on a
consistent basis throughout the periods covered thereby, except as may be
indicated in the notes thereto, and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments.  As of the Closing Date, except (a) as reserved for in the
Historical Financial Statements, (b) liabilities incurred on behalf of the
Borrower and the Subsidiaries in connection with the Acquisition Agreement and
the Credit Documents in accordance with the terms thereof, and (c) liabilities
incurred since September 30, 2017 in the ordinary course of business, none of
the Borrower or any Subsidiary has any material liabilities or obligations of a
nature (whether accrued, absolute, contingent or otherwise) required by GAAP (as
modified by the first sentence of this Section 4.5) to be set forth on a
combined consolidated balance sheet of the Borrower and the Subsidiaries (or the
notes thereto) prepared in accordance with GAAP (as modified by the first
sentence of this Section 4.5).
 
4.6          Projections.  On and as of the Closing Date, the projections of the
Borrower and its Subsidiaries for the period from the Closing Date through and
including Fiscal Year 2021 (the “Projections”) are based on good faith estimates
and assumptions made by the management of the Borrower; provided that
(a) forecasts are not to be viewed as facts, (b) any forecasts are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Credit Parties, (c) no assurance can be given that any particular
forecasts will be realized and (d) actual results may differ and such
differences may be material.
 
4.7          No Material Adverse Effect.  Since December 31, 2016, no event or
change has occurred that has caused or could reasonably be expected to cause,
either in any case or in the aggregate, a Material Adverse Effect.
 
4.8          Adverse Proceedings.  There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect.  None of the Borrower or the Subsidiaries is subject to
or in default with respect to any final judgments, writs, injunctions, decrees,
rules or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
 
4.9          Payment of Taxes.  (a) The Borrower and the Subsidiaries have
timely filed (or obtained valid extensions) with the appropriate United States
federal, state, local and foreign taxing authorities all material tax returns
and reports that were required to be filed and have timely paid all material
Taxes owed by them, whether or not shown on such tax returns or reports, and (b)
all such tax returns are true, correct and complete in all material respects. 
As of the Closing Date, no Executive Officer of the Borrower has any knowledge
of any proposed material Tax assessment against the Borrower or any Subsidiary
with respect to Taxes which is not being actively contested by the Borrower or
the Subsidiaries in good faith and by appropriate proceedings; provided that
such reserves or other appropriate provisions, if any, as will be required in
conformity with GAAP will have been made or provided therefor.
109

--------------------------------------------------------------------------------

4.10         Ownership of Material Property.
 
(a)        Generally.  The Borrower and its Subsidiaries have (i) good and
indefeasible title to (in the case of fee interests in real property), (ii)
valid leasehold interests in (in the case of leasehold interests in real or
tangible personal property) and (iii) good title to (in the case of all other
tangible personal property), all of their respective properties and material
assets necessary in the ordinary conduct of the Business (as of the Closing
Date, as reflected in the Historical Financial Statements and, from time to time
after the Closing Date, as reflected in the most recent financial statements
delivered pursuant to Section 5.1(a) or (b)), in each case, to the extent
necessary to not materially interfere with its ability to conduct the Business
or utilize such assets for their intended purposes as of the date of such
financial statements, except (A) for assets disposed of since the balance sheet
date of such financial statements in the ordinary course of business or as
otherwise permitted under Section 6.8 and (B) as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect. 
Except as permitted by this Agreement or as could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, all such
properties and assets are free and clear of Liens, except for Permitted Liens.
 
(b)        Capital Stock and Subsidiaries  The Capital Stock of each Subsidiary
has been duly authorized and validly issued in compliance with all applicable
federal, state and other Laws and is fully paid and non-assessable (except to
the extent such concepts are not applicable under the applicable Law of such
Subsidiary’s jurisdiction of formation).  Except as set forth on Schedule
4.10(b) or with respect to Joint Venture Subsidiaries, as of the Closing Date,
there is no existing option, warrant, call, right, commitment or other agreement
(including preemptive rights) to which any Subsidiary is a party requiring, and
there is no membership interest or other Capital Stock of any Subsidiary
outstanding which upon conversion or exchange would require, the issuance by any
Subsidiary of any additional membership interests or other Capital Stock of any
Subsidiary or other Securities convertible into, exchangeable for or evidencing
the right to subscribe for or purchase, a membership interest or other Capital
Stock of any Subsidiary.
 
(c)        Intellectual Property.  The Borrower and the Subsidiaries own or have
the right to use all Intellectual Property that is used in or otherwise
necessary for the operation of their respective Business as currently conducted,
except where the failure of the foregoing could not reasonably be expected to
have a Material Adverse Effect.  The operation of the Business by the Borrower
and the Subsidiaries does not infringe upon, misappropriate, violate or
otherwise conflict with the Intellectual Property of any third party, except, in
each case, as could not reasonably be expected to have a Material Adverse
Effect.
 
(d)        Real Estate Assets.  Schedule 4.10(d) is a complete and correct list
as of the Closing Date of all Material Real Estate Assets of the Borrower and
the Guarantor Subsidiaries.
 
4.11         Environmental Matters.  Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect:
 
(a)        Neither the Borrower nor any of its Subsidiaries nor any of their
respective Facilities or operations are subject to any Environmental Claim, or
any Environmental Liability;
 
(b)        there are and, to the knowledge of any Executive Officer of the
Borrower, have been, no conditions, occurrences, or Hazardous Materials
Activities which could reasonably be expected to form an Environmental Claim
against the Borrower or any Subsidiary or give rise to any Environmental
Liabilities of the Borrower or any Subsidiary; and
110

--------------------------------------------------------------------------------

(c)        The Borrower, each Subsidiary and their respective Facilities and
operations are in compliance with applicable Environmental Laws, including
obtaining, maintaining and complying with the terms of any Governmental
Authorizations required under any applicable Environmental Law.
 
4.12         Governmental Regulation.  Neither the Borrower nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” as such terms are defined in the Investment
Company Act of 1940.
 
4.13         Margin Stock.  Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock.  No
part of the proceeds of any Credit Extension made to or for the benefit of any
Credit Party or any Subsidiary will be used to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock or for any purpose that violates the provisions of Regulation
T, U or X of the Board of Governors, as in effect from time to time.
 
4.14         Employee Matters.  Neither the Borrower nor any of its Subsidiaries
is engaged in any unfair labor practice that could reasonably be expected to
have a Material Adverse Effect.  There is (a) no unfair labor practice complaint
pending against the Borrower or any Subsidiary, or to the knowledge of any
Executive Officer of the Borrower, threatened against any of them before the
National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is so pending
against the Borrower or any Subsidiary or to the knowledge of any Executive
Officer of the Borrower, threatened against any of them, (b) no strike or work
stoppage in existence or, to the knowledge of any Executive Officer of the
Borrower, threatened involving the Borrower or any Subsidiary, (c) there are no
collective bargaining agreements covering the employees of any Credit Party or
any Subsidiary as of the Closing Date and (d) to the knowledge of any Executive
Officer of the Borrower, no union representation question existing with respect
to the employees of the Borrower or any Subsidiary, to the knowledge of any
Executive Officer of the Borrower, no union organization activity that is taking
place, except, with respect to any matter specified in clause (a), (b) or (d)
above, either individually or in the aggregate, as could not be reasonably
likely to result in a Material Adverse Effect.
 
4.15         Employee Benefit Plans.  (a) The Borrower, each of its Subsidiaries
and each of their respective ERISA Affiliates are in compliance in all material
respects with all applicable provisions and requirements of ERISA and the
Internal Revenue Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, (b) each Employee Benefit
Plan which is intended to qualify under Section 401(a) of the Internal Revenue
Code has received a favorable determination letter from the Internal Revenue
Service  indicating that such Employee Benefit Plan is so qualified and, to the
knowledge of any Executive Officer of the Borrower, nothing has occurred
subsequent to the issuance of such determination  letter which would cause such
Employee Benefit Plan to lose its qualified status, (c) no Liability to the PBGC
(other than required premium payments), the Internal Revenue Service, any
Employee Benefit Plan (except in the ordinary course) or any trust established
under Title IV of ERISA has  been  or  is  expected  to  be  incurred  by  the
Borrower or any Subsidiary  or  any  of   their respective ERISA Affiliates, (d)
except to the extent required under Section 4980B of the Internal Revenue Code
or similar state laws, no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of any of the Borrower or any Subsidiary or any of their
respective ERISA Affiliates, (e) the present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
the Borrower or any Subsidiary or any of their respective ERISA Affiliates,
(determined as of the end of the most recent plan year on the basis of the
actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan), did not exceed the aggregate current
value of the assets of such Pension Plan and (f) no ERISA Event has occurred or
is reasonably expected to occur; in each case, except as would not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect.  To the extent applicable, each Foreign Plan has been maintained in
material compliance with its terms and with the requirements of any and all
applicable requirements of Law and has been maintained, where required, in good
standing with applicable regulatory authorities except where the failure to
comply or be maintained in good standing could not reasonably be expected to
have a Material Adverse Effect. No Credit Party has incurred any obligation in
connection with the termination of or withdrawal from any Foreign Plan that
could reasonably be expected to have a Material Adverse Effect.
111

--------------------------------------------------------------------------------

4.16         Solvency.  On the Closing Date, after giving effect to the
Transactions, including the making of the Credit Extensions to be made on the
Closing Date and giving effect to the application of the proceeds thereof, the
Borrower and the Subsidiaries, on a consolidated basis, are Solvent.
 
4.17         Compliance with Laws.
 
(a)        Generally.  Each of the Borrower and the Subsidiaries is in
compliance with all applicable Laws in respect of the conduct of its business
and the ownership of its property, except such non-compliance that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
 
(b)        Anti-Terrorism Laws, Etc.  Without limiting clause (a) above, no
Credit Party nor any of its Controlled Entities or any of their respective
directors or officers (i) is organized or resident in a Sanctioned Country, (ii)
is in violation of any Anti-Terrorism Law, (iii) is a Blocked Person, or (iv)
has been convicted by any Governmental Authority of a violation of any
Anti-Terrorism Law.  No Credit Party nor any of its Controlled Entities (A)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person except to
the extent authorized or permissible by law for a Person required to comply with
Anti-Terrorism Laws, or (B) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law except
to the extent authorized or permissible for a Person required to comply with
Ant-Terrorism Laws.
 
(c)        Anti-Corruption Laws, Etc.  Since five (5) years prior to the Closing
Date, to the knowledge of the Responsible Officers, there has been no action
taken by any Credit Party or any of its Controlled Entities or any officer,
director, or employee thereof in violation of applicable Anti-Corruption Laws in
any material respect. None of the Credit Parties or any of their Controlled
Entities has been convicted of violating any Anti-Corruption Laws.  As of the
Closing Date, there is no material suit, litigation, arbitration, claim, audit,
action, proceeding or investigation pending or, to the knowledge of any
Executive Officer of the Borrower, threatened against or affecting the Credit
Parties or any of their Controlled Entities related to any applicable
Anti-Corruption Laws, before or by any Governmental Entity.  In the five (5)
years prior to the Closing Date, none of the Credit Parties or any of their
respective Subsidiaries or Unrestricted Subsidiaries has received any written
notice, request or citation for any actual or potential noncompliance with any
of the foregoing.
 
4.18         Disclosure.  None of the written information and data (other than
any projections, any information of a forward-looking nature and any general
economic or specific industry information developed by, and obtained from,
third-party sources) heretofore furnished to any Agent or the Lenders by or on
behalf of the Borrower on or prior to the Closing Date for use in connection
with the transactions contemplated hereby, when taken as a whole, contains any
untrue statement of a material fact or omits to state a material fact (known to
any Executive Officer of the Borrower, in the case of any document not furnished
by the Borrower) necessary in order to make the statements contained therein
taken as a whole not materially misleading in light of the circumstances under
which such statements were made (after giving effect to all supplements and
updates to such written information and data, in each case, furnished after the
date on which such written information or data was originally delivered and
prior to the Closing Date).  Any projections and information of a
forward-looking nature furnished to any Agent or the Lenders by or on behalf of
the Borrower have been prepared in good faith based upon assumptions believed by
the Borrower to be reasonable at the time made (it being understood and agreed
that such projections and information of a forward-looking nature are not to be
viewed as a guarantee of financial performance or achievement, that such
projections and information of a forward-looking nature are subject to
significant uncertainties and contingencies, many of which are beyond your
control, and that actual results may differ from the Projections and such
differences may be material).
112

--------------------------------------------------------------------------------

4.19         Perfection of Security Interests in the Collateral.  On the Closing
Date, the Collateral Documents create valid security interests in, and Liens on,
the Collateral of the Credit Parties purported to be covered thereby on such
date and described therein (other than foreign Intellectual Property), which
security interests and Liens will be first priority Liens (subject to Permitted
Liens) with respect to personal property of the Credit Parties, to the extent
such Liens are perfected by filing appropriate UCC-1 financing statements
against each such Credit Party with the secretary of state of the state of
incorporation or formation of each such Credit Party and appropriate filings
with the U.S. Patent and Trademark Office and the U.S. Copyright Office, as
applicable, or the pledge of original stock certificates representing Capital
Stock and customary stock and other equity powers related thereto upon the
timely and proper filings, deliveries, notations and other actions contemplated
by the Collateral Documents (to the extent that such security interests and
Liens may be perfected by such filings, deliveries, notations and other actions
contemplated by the Collateral Documents).
 
4.20         Use of Proceeds.  The Borrower has used (or will use) the proceeds
of the Initial Term Loans and the Revolving Loans in accordance with Section
2.6.
 
4.21         No Default.  No Default or Event of Default has occurred and is
continuing.
 
4.22         Insurance.  The properties and business of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies that are not Affiliates of the Borrower in such amounts, with such
deductibles and covering such risks as is deemed adequate and appropriate by
Borrower. Such insurance is in full force and effect.
 
4.23         FDA Regulatory Compliance.
 
(a)        Each of the Credit Parties and their Subsidiaries have all
Registrations, or are pursuing such Registrations, from the FDA or other
Governmental Authority required to conduct their respective businesses as
currently conducted (other than the portion of such business conducted by
distributors). With respect to jurisdictions in which Registrations are held by
distributors, to the knowledge of the Credit Parties, each of the distributors
has all Registrations, or is pursuing such Registrations, from the FDA or other
Governmental Authority required to conduct its respective business as currently
conducted. Each of the Registrations is, in all material respects, valid and
subsisting in full force and effect. Except as set forth on Schedule 4.23
attached hereto, to the knowledge of the Credit Parties and their Subsidiaries,
as of the Closing Date, the FDA is not considering limiting, suspending, or
revoking such Registrations or changing the marketing classification or labeling
of the products of the Credit Parties and their Subsidiaries. To the knowledge
of the Credit Parties and their Subsidiaries, there is no false or misleading
information or significant omission in any product application or other
submission to FDA or any comparable Governmental Authority. The Credit Parties
and their Subsidiaries have fulfilled and performed their obligations under each
existing Registration in all material respects, and no event has occurred or
condition or state of facts exists which would constitute a breach or default or
would cause revocation or termination of any such Registration that could
reasonably be expected to result in a Material Adverse Effect. To the knowledge
of the Credit Parties and their Subsidiaries, any third party that is a
manufacturer or contractor for the Credit Parties and their Subsidiaries is in
compliance in all material respects with all Registrations from the FDA or
comparable Governmental Authority insofar as they pertain to the manufacture of
product components or products for the Credit Parties and their Subsidiaries.
113

--------------------------------------------------------------------------------

(b)        All products developed, manufactured, tested, distributed or marketed
by or on behalf of the Credit Parties and their Subsidiaries that are subject to
the jurisdiction of the FDA or comparable Governmental Authority have been and
are being developed, tested, manufactured, distributed and marketed in
compliance with the FDA Laws or any other applicable requirement of Law,
including, without limitation, pre-market notification, good manufacturing
practices, labeling, advertising, record-keeping, and adverse event reporting,
except where a failure to be in compliance could not reasonably be expected to
result in a Material Adverse Effect, and have been and are being tested,
investigated, distributed, marketed, and sold in compliance in all material
respects with FDA Laws or any other applicable requirement of Law, except where
a failure to be in compliance could not reasonably be expected to result in a
Material Adverse Effect.
 
(c)        Except as could not reasonably be expected to result in a Material
Adverse Effect, (i) the Credit Parties and their Subsidiaries are not subject to
any obligation arising under an administrative or regulatory action, FDA
inspection, FDA warning letter, FDA notice of violation letter, or other notice,
response or commitment made to or with the FDA or any comparable Governmental
Authority, and (ii) the Credit Parties and their Subsidiaries have made all
notifications, submissions, and reports required by any such obligation, and all
such notifications, submissions and reports were true, complete, and correct in
all material respects as of the date of submission to FDA or any comparable
Governmental Authority.
 
(d)        Since December 31, 2016, as of the Closing Date, no product has been
seized, withdrawn, recalled, detained, or become subject to a suspension of
manufacturing except as set forth on Schedule 4.23 attached hereto, and there
are no facts or circumstances reasonably likely to cause, (i) the seizure,
denial, withdrawal, recall, detention, field correction, safety alert or
suspension of manufacturing relating to any product; (ii) a change in the
labeling of any product; or (iii) a termination, seizure or suspension of
marketing of any product, which would, in each case of clauses (i) through
(iii), reasonably be expected to result in a Material Adverse Effect. Except as
could not reasonably be expected to result in a Material Adverse Effect, no
proceedings in the United States or any other jurisdiction seeking the
withdrawal, recall, suspension, import detention, or seizure of any product are
pending or, to the knowledge of the Credit Parties and their Subsidiaries,
threatened against the Credit Parties and their Subsidiaries.
 
4.24         Healthcare Regulatory Compliance.
 
(a)        To the knowledge of the Credit Parties and their Subsidiaries, none
of the Credit Parties, their Subsidiaries and their other Affiliates, nor any
officer, director, managing employee or agent (as those terms are defined in 42
C.F.R. § 1001.1001) thereof, is a party to, or bound by, any order, individual
integrity agreement, corporate integrity agreement or other formal or informal
agreement with any Governmental Authority concerning compliance with Federal
Health Care Program Laws.
 
(b)        To the knowledge of the Credit Parties and their Subsidiaries, none
of the Credit Parties, their Subsidiaries and their other Affiliates, nor any
officer, director, managing employee or agent (as those terms are defined in 42
C.F.R. § 1001.1001) thereof: (i) has been charged with or convicted of any
criminal offense relating to the delivery of an item or service under any
Federal Health Care Program; (ii) has been debarred, excluded or suspended from
participation in any Federal Health Care Program; (iii) has had a civil monetary
penalty assessed against it, him or her under Section 1128A of the SSA; (iv) is
currently listed on the General Services Administration published list of
parties excluded from federal procurement programs and non-procurement programs;
or (v) to the knowledge of the Borrower, as of the Closing Date, is the target
or subject of any current or potential investigation relating to any Federal
Health Care Program related offense.
114

--------------------------------------------------------------------------------

(c)        None of the Credit Parties, their Subsidiaries and their other
Affiliates, nor any officer, director, managing employee or agent (as those
terms are defined in 42 C.F.R. § 1001.1001): has engaged in any activity that is
in violation, to the extent such violation could reasonably be expected to
result in a Material Adverse Effect to any Credit Party or their Subsidiaries,
of the federal Medicare or federal or state Medicaid statutes, Sections 1128,
1128A, 1128B, 1128C or 1877 of the SSA (42 U.S.C. §§ 1320a-7, 1320a-7a,
1320a-7b, 1320a-7c and 1395nn), the federal TRICARE statute (10 U.S.C. § 1071 et
seq.), the civil False Claims Act of 1863 (31 U.S.C. § 3729 et seq.), criminal
false claims statutes (e.g., 18 U.S.C. §§ 287 and 1001), the Program Fraud Civil
Remedies Act of 1986 (31 U.S.C. § 3801 et seq.), the antifraud and related
provisions of the Health Insurance Portability and Accountability Act of 1996
(e.g., 18 U.S.C. §§ 1035 and 1347), or related regulations or other federal or
state laws and regulations relating to healthcare fraud or government healthcare
programs (collectively, “Federal Health Care Program Laws”), including the
following:
 
(i)           knowingly and willfully making or causing to be made a false
statement or representation of a material fact in any application for any
benefit or payment;
 
(ii)          knowingly and willfully making or causing to be made a false
statement or representation of a material fact for use in determining rights to
any benefit or payment;
 
(iii)         knowingly and willfully soliciting or receiving any remuneration
(including any kickback, bribe, or rebate), directly or indirectly, overtly or
covertly, in cash or kind (A) in return for referring an individual to a person
for the furnishing or arranging for the furnishing of any item or service for
which payment may be made in whole or in part under any Federal Health Care
Program; or (B) in return for purchasing, leasing, or ordering, or arranging, or
arranging for or recommending purchasing, leasing, or ordering any good,
facility, service or item for which payment may be made in whole or in part
under any Federal Health Care Program;
 
(iv)         knowingly and willfully offering or paying any remuneration
(including any kickback, bribe or rebate), directly or indirectly, overtly or
covertly, in cash or in kind, to any person to induce such person (A) to refer
an individual to a person for the furnishing or arranging for the furnishing of
any item or service for which payment may be made in whole or in part under a
Federal Health Care Program; or (B) to purchase, lease, order or arrange for or
recommend purchasing, leasing or ordering any good, facility, service or item
for which payment may be made in whole or in part under a Federal Health Care
Program; or
 
(v)          any other activity that violates any state or federal law relating
to prohibiting fraudulent, abusive or unlawful practices connected in any way
with the provision of health care items or services or the billing for such
items or services provided to a beneficiary of any Federal Health Care Program.
115

--------------------------------------------------------------------------------

(d)        To the knowledge of the Borrower, no person has filed or has
threatened to file against any Credit Party, any of their Subsidiaries or other
Affiliates an action under any federal or state whistleblower statute, including
without limitation, under the False Claims Act of 1863 (31 U.S.C. § 3729 et
seq.).
 
4.25         Reimbursement Coding. To the extent the Credit Parties or any of
their Subsidiaries provide to their customers or any other Persons reimbursement
coding or billing advice regarding products offered for sale by the Credit
Parties and their Subsidiaries, such advice is complete and accurate in all
material respects.
 
4.26         HIPAA. Each of the Credit Parties and their Subsidiaries is in
compliance with the provisions of all business associate agreements (as such
term is defined by HIPAA) to which it is a party except for the non-compliance
of which would not have a reasonable likelihood of resulting in a Material
Adverse Effect and to the knowledge of each of the Credit Parties and their
Subsidiaries has implemented adequate policies, procedures and training designed
to assure continued compliance and to detect noncompliance.
 
SECTION 5.      AFFIRMATIVE COVENANTS
 
The Borrower and each Guarantor Subsidiary covenants and agrees that so long as
the Commitments have not been terminated and until the principal of and interest
on each Loan, all fees and all other expenses or amounts payable under any
Credit Document (other than amounts in respect of indemnification, expense
reimbursement, yield protection or tax gross-up and contingent obligations, in
each case that are not then owing or with respect to which no claim has been
made) have been paid in full and all Letters of Credit have been cancelled, or
have expired or have been Cash Collateralized or otherwise backstopped in a
manner satisfactory to the applicable Issuing Bank and all amounts drawn
thereunder have been reimbursed in full, it will perform, and the Borrower will
cause each of the Subsidiaries to perform (to the extent applicable to such
Subsidiaries), all covenants in this Section 5.
 
5.1          Financial Statements; Notices and Other Reports.  The Borrower will
deliver to the Administrative Agent by Electronic Transmission, and the
Administrative Agent will deliver to the Lenders by Electronic Transmission:
 
(a)        Annual Financial Statements.  As soon as available, and in any event
within ninety (90) days after the end of each Fiscal Year ended after the
Closing Date, (i) the consolidated balance sheet of the Borrower and the
Subsidiaries and Unrestricted Subsidiaries as at the end of such Fiscal Year and
the related consolidated statements of comprehensive income, stockholders’
equity and cash flows of the Borrower and the Subsidiaries and Unrestricted
Subsidiaries for such Fiscal Year, setting forth, in each case, in comparative
form the corresponding figures for the previous Fiscal Year, together with a
Financial Officer Certification and a Narrative Report with respect thereto, and
(ii) with respect to such consolidated financial statements, a report thereon of
independent certified public accountants of recognized national standing
selected by the Borrower (or another accounting firm selected by the Borrower
and reasonably satisfactory to the Administrative Agent), which report (A) will
not be subject to any explanatory statement as to the Borrower’s ability to
continue as a “going concern” or like qualification or exception (other than
with respect to (1) an upcoming maturity of any Loans under this Agreement
within the subsequent twelve (12) months or (2) any actual or anticipated
inability to satisfy the Financial Covenant) or any qualification or exception
as to the scope of such audit and (B) will state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of the Borrower and the Subsidiaries and Unrestricted
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements).
116

--------------------------------------------------------------------------------

(b)        Quarterly Financial Statements.  As soon as available, and in any
event within forty-five (45) days after the end of each of the first three
Fiscal Quarters of each Fiscal Year, commencing with the March 31, 2018 Fiscal
Quarter, the consolidated balance sheet of the Borrower and the Subsidiaries and
Unrestricted Subsidiaries as at the end of such Fiscal Quarter and the related
consolidated statements of comprehensive income and cash flows of the Borrower
and the Subsidiaries and Unrestricted Subsidiaries for such Fiscal Quarter and
for the period from the beginning of the then current Fiscal Year to the end of
such Fiscal Quarter, setting forth, in each case, in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year,
all in reasonable detail and in accordance with GAAP in all material respects
(subject to normal year-end audit adjustments and the absence of footnotes),
together with a Financial Officer Certification and a Narrative Report with
respect thereto.
 
(c)        Financial Plan.  As soon as practicable and in any event no later
than ninety (90) days after the beginning of each Fiscal Year after the Closing
Date, commencing with Fiscal Year 2018, a consolidated plan and financial
forecast for such Fiscal Year (a “Financial Plan”) that includes (i) a
forecasted consolidated balance sheet and forecasted consolidated statements of
comprehensive income and cash flows of the Borrower and the Subsidiaries and
Unrestricted Subsidiaries for such Fiscal Year and an explanation of the
assumptions on which such forecasts are based and (ii) forecasted consolidated
statements of income and cash flows of the Borrower and the Subsidiaries and
Unrestricted Subsidiaries for each Fiscal Quarter of such Fiscal Year, together
with an explanation of the assumptions on which such forecasts are based.
 
(d)        Information Regarding Unrestricted Subsidiaries.  Notwithstanding
anything to the contrary in this Section 5.1, if the Borrower has any
Unrestricted Subsidiaries as of the last date on which the financial statements
or Financial Plan for any fiscal period are required to be delivered pursuant to
Section 5.1(a), 5.1(b) or 5.1(c), then the Borrower will include, together with
delivery of such financial statements or Financial Plan, consolidating
information (which shall be audited or unaudited, as applicable) that shows in
reasonable detail in accordance with GAAP the breakdown of assets and
liabilities, and revenues and expenses, between the Borrower and the
Subsidiaries, on the one hand, and the Unrestricted Subsidiaries, on the other
hand, as of the dates and for the periods covered by such financial statements
or Financial Plan.
 
(e)        Compliance Certificate.  Together with each delivery of financial
statements of the Borrower and the Subsidiaries and Unrestricted Subsidiaries
pursuant to Sections 5.1(a) and 5.1(b), a duly executed and completed Compliance
Certificate; provided that the Compliance Certificate accompanying such
financial statements will certify as to (and will include the information and
calculations necessary for determining) compliance with the Financial Covenant
for the Test Period ended as of the date of such financial statements only if
the Financial Covenant Test Criteria for such Test Period are satisfied.
 
(f)        Statements of Reconciliation after Change in Accounting Principles. 
If, as a result of any change in GAAP from those used in the preparation of the
Historical Financial Statements (other than converting or reconciling Swiss
accounting principles to GAAP), the consolidated financial statements of the
Borrower and the Subsidiaries and Unrestricted Subsidiaries delivered pursuant
to this Section 5.1 will differ in any material respect from the consolidated
financial statements that would have been delivered had no such change in GAAP
occurred, then the Borrower will deliver, together with the first delivery of
such financial statements after such change, one or more statements of
reconciliation for all prior financial statements delivered for the Fiscal Year
immediately preceding the Fiscal Year in which such change occurred.
117

--------------------------------------------------------------------------------

(g)        Accountants’ Report.  Promptly upon receipt thereof, copies of all
final management letters identifying a material weakness or significant
deficiency submitted by the independent certified public accountants referred to
in Section 5.1(a) in connection with each annual, interim or special audit or
review of any type of the financial statements or related internal control
systems of the Borrower or any Subsidiary made by such accountants.
 
(h)         Notice of Default.  Promptly upon an Executive Officer of the
Borrower obtaining knowledge:
 
(i)           of the occurrence of any Default or Event of Default;
 
(ii)          that any Person has given any notice to the Borrower or any
Subsidiary or taken any other action with respect to any event or condition set
forth in Section 8.1(b); or
 
(iii)         of the occurrence of any event or change that has caused or
evidences, either in any case or in the aggregate, a Material Adverse Effect;
 
a certificate of an Authorized Officer of the Borrower specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given and action taken by any such Person and the nature of such claimed Event
of Default, Default, default, event or condition, and what action the Borrower
has taken, is taking and proposes to take with respect thereto.
 
(i)         Notice of Litigation and Judgments.  Promptly upon an Executive
Officer of the Borrower obtaining knowledge of:
 
(i)  the institution of, or non-frivolous threat of, any Adverse Proceeding not
previously disclosed in writing by the Borrower to the Administrative Agent; or
 
(ii) any material development in any Adverse Proceeding or the entry of any
judgment;
 
that if adversely determined could be reasonably expected to result in a
Material Adverse Effect, written notice thereof by the Borrower together with
such other information as may be reasonably available to the Borrower to enable
the Administrative Agent and its counsel to evaluate such matters.
 
(j)         Notices of ERISA Events.  (i) Promptly upon an Executive Officer of
the Borrower becoming aware of the occurrence of or forthcoming occurrence of
any ERISA Event that would reasonably be expected to result in a material
liability, a written notice specifying the nature thereof, what action the
Borrower or any Subsidiary or any of their respective ERISA Affiliates has
taken, is taking or proposes to take with respect thereto and, when known, any
action taken or threatened by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto; and (ii) with reasonable promptness,
copies of (A) each Schedule B (Actuarial Information) to the annual report (Form
5500 Series) filed by the Borrower or any Subsidiary or any of their respective
ERISA Affiliates with the Internal Revenue Service with respect to each Pension
Plan; (B) all notices received by the Borrower or any Subsidiary or any of their
respective ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event that would reasonably be expected to result in a Material Adverse
Effect; and (C) copies of such other documents or governmental reports or
filings relating to any Employee Benefit Plan as the Administrative Agent will
reasonably request.
118

--------------------------------------------------------------------------------

(k)        Notices Related to OFAC, Etc.  The Borrower will promptly notify the
Administrative Agent if (i) an Executive Officer of the Borrower has knowledge
that any Credit Party or any Subsidiary or its Unrestricted Subsidiaries or any
of their respective directors, officers, and employees is listed on the OFAC
Lists or otherwise becomes a Blocked Person, (ii) any Credit Party or any
Subsidiary or its Unrestricted Subsidiaries or, to the their knowledge, any of
their respective directors, officers, and, to the knowledge of an Executive
Officer of the Borrower, employees is convicted on, pleads nolo contendere to,
is indicted on, or is arraigned and held over on, charges involving money
laundering or predicate crimes to money laundering, or (iii) any Credit Party or
any Subsidiary or its Unrestricted Subsidiaries or, to the knowledge of the
Credit Parties, any of their respective directors, officers, and, to the
knowledge of an Executive Officer of the Borrower, employees is subject to or
has received formal notice of any proceeding or investigation by any
Governmental Authority in connection with any violation of Anti-Terrorism Laws.
 
(l)         Notices Related to FDA Compliance.  The Borrower will promptly
notify the Administrative Agent and each Lender of each of the following:
 
(i)           any notice that the FDA or other similar Governmental Authority is
limiting, suspending or revoking any Registration, changing the market
classification or labeling of the products of the Credit Parties and their
Subsidiaries, or considering any of the foregoing that would reasonably be
expected to result in Liabilities in excess of $5,000,000 or a Material Adverse
Effect; and
 
(ii)          any Credit Party or any of its Subsidiaries becoming subject to
any administrative or regulatory action that could be reasonably expected to
result in a Material Adverse Effect; any Credit Party or any of its Subsidiaries
receiving a Form FDA 483, FDA warning letter, FDA notice of violation letter, or
any other written or verbal communication from FDA (other than informal verbal
communications from FDA investigators during the course of an inspection that
are not documented in a Form FDA 483) or any comparable Governmental Authority
alleging material noncompliance with any requirement of Law; any product of any
Credit Party or any of its Subsidiaries being seized, withdrawn, recalled,
detained, or subject to a suspension of manufacturing that would reasonably be
expected to result in Liabilities in excess of $5,000,000 or a Material Adverse
Effect; or the commencement of any proceedings in the United States or any other
jurisdiction seeking the withdrawal, recall, suspension, import detention, or
seizure of any product of the Credit Parties or their Subsidiaries which would
reasonably be expected to result in Liabilities in excess of $5,000,000 or a
Material Adverse Effect.
 
(m)       Other Material Indebtedness.  Promptly after the delivery to the
applicable Debt Representative for any Material Indebtedness (or any Refinancing
Indebtedness in respect of any of the foregoing) of the definitive documentation
evidencing such Indebtedness, the Borrower will deliver to the Administrative
Agent copies of all such executed definitive documents and all material
amendments, modifications, supplements, waivers or other material documents
delivered pursuant to the terms of the definitive documentation for any such
Material Indebtedness (including any such security documentation related
thereto).
 
(n)        Other Information.  The Borrower will deliver to the Administrative
Agent, promptly upon request therefor, such other information and data with
respect to the Borrower, any Subsidiary or any Unrestricted Subsidiary the
Administrative Agent may from time to time reasonably request (including on
behalf of any Lender) relating to the Loans.
119

--------------------------------------------------------------------------------

(o)        Certification of Public Information.  Concurrently with the delivery
of any document or notice required to be delivered pursuant to this Section 5.1,
the Borrower will indicate in writing whether such document or notice contains
Public Information; provided that, unless the Borrower has indicated that such
document or notice contains Public Information, each Lender acknowledges that
each such document or notice shall be presumed to contain Nonpublic Information.
The Borrower and each Lender acknowledge that certain of the Lenders may be
“public-side” Lenders (Lenders that do not wish to receive Nonpublic
Information, a “Public Lender”) and, if documents or notices required to be
delivered pursuant to this Section 5.1 or otherwise are being distributed by
Electronic Transmission (including, through IntraLinks/IntraAgency, SyndTrak or
another relevant website or other information platform approved by the
Administrative Agent (the “Platform”)), any document or notice that the
Borrower  has delivered will not be posted on that portion of the Platform
designated for such Public Lenders unless the Borrower expressly indicated that
such document or notice contains Public Information.  If the Borrower has not
indicated whether a document or notice delivered pursuant to this Section 5.1
contains Public Information, the Administrative Agent reserves the right to post
such document or notice solely on that portion of the Platform designated for
Lenders who wish to receive Nonpublic Information with respect to the Borrower
and the Subsidiaries and their respective securities.  Notwithstanding the
foregoing or anything to the contrary in this Agreement, the following
documentation, notices and information shall be deemed not to contain Nonpublic
Information: (i) the Credit Documents, (ii) notification of changes in the terms
of the Credit Documents and (iii) all information delivered pursuant to Section
5.1(a), (b) or (e).
 
(p)        Substitution of SEC Reports; Purchase Accounting.  Notwithstanding
anything to the contrary in this Section 5.1:
 
(i)           The filing by the Borrower of a Form 10-K or Form 10-Q (or any
successor or comparable forms) with the Securities and Exchange Commission (or
any successor thereto) with respect to any Fiscal Year or Fiscal Quarter will be
deemed to satisfy the obligations under Section 5.1(a) or 5.1(b), as applicable,
as to the Credit Parties and Subsidiaries covered by such filing to deliver
financial statements and a Narrative Report; and
 
(ii)          any financial statements required to be delivered pursuant to
Sections 5.1(a) or 5.1(b) will not be required to contain purchase accounting
adjustments relating to the Transactions or any other any transaction(s)
permitted hereunder (including Permitted Acquisitions or other Investments
permitted under Section 6.6).
 
(q)        Confidentiality and Privilege.  Notwithstanding anything to the
contrary in any Credit Document, neither the Borrower nor any Subsidiary will be
required to deliver or disclose to the Administrative Agent or any Lender any
financial information or data (i) that constitutes non-financial trade secrets
or non-financial proprietary information, (ii) in respect of which disclosure is
prohibited by applicable Laws, (iii) that is subject to bona fide attorney
client or similar privilege or constitutes attorney work product or (iv) the
disclosure of which is prohibited by binding agreements not entered into
primarily for the purpose of qualifying for the exclusion in this clause (iv);
provided the foregoing will not limit the Borrower’s obligation to deliver
financial statements or forecasts pursuant to Section 5.1(a), 5.1(b) and 5.1(c).
 
5.2          Existence.  Except as otherwise permitted under Section 6.8, each
Credit Party will, and will cause each of the Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights (charter
and statutory), franchises, licenses, permits and approvals unless (other than
with respect to the preservation of the existence of the Borrower) the failure
to do so could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
120

--------------------------------------------------------------------------------

5.3          Payment of Taxes and Claims.  The Borrower will, and will cause
each of its Subsidiaries to, pay all material Taxes when due; provided that no
such Tax or claim need be paid if it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
adequate reserve or other appropriate provision, as may be required pursuant to
GAAP has been made therefor.
 
5.4          Maintenance of Properties.  Except as otherwise permitted under
Section 6.8, the Borrower will, and will cause each of the Subsidiaries to,
maintain or cause to be maintained in good repair, working order and condition,
ordinary wear and tear excepted, all properties that are necessary in the
operation of the business of such Person and from time to time will make or
cause to be made all necessary repairs, renewals and replacements thereof in
Borrower’s reasonable discretion, and prosecute, protect, defend, preserve,
maintain, renew and enforce all Intellectual Property (except to the extent the
Borrower reasonably determines in good faith that (a) such actions are not
necessary or (b) the cost of such actions is excessive in relation to the value
of such Intellectual Property).
 
5.5          Insurance.
 
(a)        The Borrower will maintain or cause to be maintained, with
financially sound and reputable unaffiliated insurers, such liability insurance,
third party property damage insurance, business interruption insurance and
casualty insurance with respect to liabilities, losses or damage in respect of
the assets, properties and Business of the Borrower and the Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons
engaged in similar Business, in each case, in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as may be customary for such Persons.  Without
limiting the generality of the foregoing, the Borrower will maintain or cause to
be maintained casualty insurance on the Collateral under such policies of
insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by Persons engaged in similar Business.  Subject to
Section 5.17, each such policy of insurance will, (i) in the case of liability
insurance, name the Collateral Agent, on behalf of the Secured Parties, as an
additional insured thereunder as its interests may appear and (ii) in the case
of each casualty insurance policy, contain a lender loss payable clause or
endorsement that names the Collateral Agent, on behalf of the Secured Parties,
as the lender loss payee thereunder for any covered loss.  The Borrower will use
commercially reasonable efforts to cause such policy of insurance to provide for
at least 30 days’ prior written notice to the Collateral Agent of any
cancellation of the policy (10 days in the case of non-payment).  To the extent
that the requirements of this Section 5.5 are not satisfied on the Closing Date,
the Borrower may satisfy such requirements within ninety (90) days of the
Closing Date (as extended by the Administrative Agent in its reasonable
discretion).
 
(b)        If any portion of any improved Material Real Estate Asset subject to
a Mortgage located in the United States is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as in effect on
the Closing Date or thereafter or any successor act thereto), then the Borrower
shall, or shall cause each applicable Credit Party to, (i) maintain, or cause to
be maintained, with a financially sound and reputable insurer, flood insurance
in an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Collateral Agent evidence of such compliance in form and substance
reasonably acceptable to the Collateral Agent.
121

--------------------------------------------------------------------------------

5.6          Books and Records; Inspections.  Each Credit Party will, and the
Borrower will cause each of the Subsidiaries to, keep proper books of record and
accounts in which full, true and correct entries will be made of all material
dealings and transactions in relation to its business and activities.  Subject
to the last paragraph of Section 5.1, each Credit Party will, and the Borrower
will cause each of the Subsidiaries to, permit the Administrative Agent and any
Lender and their respective authorized representatives to visit and inspect any
of the properties of such Person, to inspect, copy and take extracts from its
and their financial and accounting records, and to discuss its and their
affairs, finances and accounts with its and their officers and independent
public accountants, all upon reasonable notice and at such reasonable times
during normal business hours and as often as may reasonably be requested;
provided that (a) unless an Event of Default has occurred and is continuing,
only the Administrative Agent on behalf of the Lenders may exercise rights under
this Section 5.6; provided further that unless an Event of Default has occurred
and be continuing, the Administrative Agent shall not exercise such rights more
often than two (2) times during any calendar year and only one (1) such time
shall be at the Borrower’s expense and (b) in respect of any such discussions
with any independent accountants, the Borrower or such Subsidiary, as the case
may be, must receive reasonable advance notice thereof and a reasonable
opportunity to participate therein and such discussions will be subject to the
execution of any indemnity, non-reliance letter or other than requirements of
such accountants.
 
5.7          Compliance with Laws.
 
(a)        The Borrower will comply, and will cause each of the Subsidiaries to
comply, with the requirements of all applicable Laws, rules, regulations and
orders of any Governmental Authority (including all applicable Environmental
Laws and ERISA, but excluding Export Controls, Anti-Terrorism Laws and
Anti-Corruption Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.  The Borrower
will comply, and will cause each of the Subsidiaries to comply, in all material
respects with the requirements of all Export Controls, Anti-Terrorism Laws and
Anti-Corruption Laws.
 
(b)        Without limiting the generality of the foregoing, each Credit Party
shall, and shall cause each of its Subsidiaries to, comply in all material
respects with all applicable statutes, rules, regulations, standards,
guidelines, policies and orders administered or issued by the FDA (“FDA Laws”)
or any comparable Governmental Authority. All products developed, manufactured,
tested, distributed or marketed by or on behalf of the Credit Parties and their
Subsidiaries that are subject to the jurisdiction of the FDA or comparable
Governmental Authority have been and shall be developed, tested, manufactured,
distributed and marketed in compliance in all material respects with the
requirements of Law of the jurisdiction in which the applicable product is
marketed or commercialized, including, without limitation, pre-market
notification, good manufacturing practices, labeling, advertising,
record-keeping, and adverse event reporting.
 
5.8          Anti-Terrorism Laws and Anti-Corruption Laws.  The Borrower will
maintain in effect and enforce, and will procure that each of the Subsidiaries
maintains in effect and enforces, policies, procedures and internal controls
designed to ensure compliance by the Borrower, the Subsidiaries and their
respective directors, officers, and employees with Anti-Terrorism Laws and
Anti-Corruption Laws.
 
5.9          [Reserved].
 
5.10         Additional Subsidiaries.
 
(a)         In the event that any Person becomes a Subsidiary (which, for
purposes of the foregoing reference to “Subsidiary” only, will be deemed to
include an Unrestricted Subsidiary) of the Borrower, such Person will be deemed
to be a Subsidiary hereunder until such time as the Borrower has designated such
Subsidiary as an Unrestricted Subsidiary in accordance with the terms hereof.
122

--------------------------------------------------------------------------------

(b)        In the event that any Person becomes a Subsidiary (other than an
Excluded Subsidiary), the Borrower will, within 45 days (or such longer time as
the Administrative Agent may agree in its sole discretion):
 
(i)           cause such Subsidiary to become a Guarantor hereunder and a
Grantor under the Pledge and Security Agreement by executing and delivering to
the Administrative Agent and the Collateral Agent a Counterpart Agreement and
such other Collateral Documents (including the deliverables set forth in Section
5.11 below) and an acknowledgement to any Pari Passu Lien Intercreditor
Agreement or Junior Lien Intercreditor Agreement then applicable, in each case
as may be reasonably requested by the Collateral Agent and take and cause such
Domestic Subsidiary to take such actions (including the actions set forth in
Section 5.11 below) as are required by the Collateral Documents or are
reasonably requested by the Collateral Agent to perfect the security interests
created by the Collateral Documents;
 
(ii)          upon reasonable request by the Administrative Agent, take all such
actions and execute and deliver, or cause to be executed and delivered, all
appropriate resolutions, secretary certificates, certified Organizational
Documents and customary legal opinions relating to the matters described in this
Section 5.10(b); and
 
(iii)         deliver to the Administrative Agent a supplement to Schedule
4.10(b), which will be deemed to supplement Schedule 4.10(b) for all purposes
hereof.
 
(c)        In the event that any Person becomes an Excluded Foreign Subsidiary
of the Borrower, and the ownership interests of such Excluded Foreign Subsidiary
are owned directly by the Borrower or by any Guarantor Subsidiary, the Borrower
will, or will cause such Guarantor Subsidiary to (in the absence of any other
applicable limitation hereunder), within 45 days (or such longer time as the
Administrative Agent may agree in its sole discretion), deliver all such
applicable documents, instruments and agreements necessary in the reasonable
determination of the Administrative Agent to grant to the Collateral Agent a
perfected Lien in such ownership interests in favor of the Collateral Agent, for
the benefit of the Secured Parties, under the Pledge and Security Agreement;
provided that in no event will more than 65.0% of the Voting Capital Stock of
any such Excluded Foreign Subsidiary be required to be delivered or granted or
perfected as a Lien for the benefit of the Secured Parties; provided further
that in no event will the Borrower or any Subsidiary be required to execute any
document, instrument or agreement, complete any filing or take any other action
(i) with respect to the creation or perfection of the Collateral Agent’s
security interest in such ownership interests in any jurisdiction outside of the
United States or any State thereof, (ii) that would violate applicable Law or
(iii) that would provide any Lien in respect of Excluded Assets (as defined in
the Pledge and Security Agreement).
 
5.11        Material Real Estate Assets.  In the event that any Credit Party
acquires a Material Real Estate Asset or an Executive Officer of the Borrower
discovers that a Real Estate Asset (other than Excluded Real Estate Assets)
owned on the Closing Date becomes a Material Real Estate Asset and such interest
has not otherwise been made subject to the Lien of the Collateral Documents in
favor of the Collateral Agent, for the benefit of the Secured Parties, then such
Credit Party, no later than ninety (90) days (or such later date agreed to by
the Administrative Agent) following the acquisition of such Material Real Estate
Asset or such discovery, will take all such actions and execute and deliver, or
cause to be executed and delivered, all such applicable Mortgages covering,
among other things, such interest in real property (provided that to the extent
any property to be subject to a Mortgage is located in a jurisdiction which
imposes mortgage recording taxes, intangibles tax, documentary tax or similar
tax, if such tax will be owed on the entire amount of the indebtedness evidenced
hereby, the Collateral Agent will, to the extent permitted by applicable law,
limit the amount secured by the Mortgage to the fair market value of the
Material Real Estate Asset at the time the Mortgage is entered into if such
limitation results in such tax being calculated based upon such fair market
value), title insurance policies and endorsements thereto reasonably requested
by the Collateral Agent and to the extent available in the applicable
jurisdiction at reasonable cost (provided that any title insurance amounts shall
not exceed the reasonably ascertainably fair market value of the applicable
Material Real Estate Asset) based on readily available information, appraisals
(solely to the extent required under the Financial Institutions Reform Recovery
and Enforcement Act of 1989), Phase I environmental assessments (to the extent
reasonably requested by the Collateral Agent), A.L.T.A. survey plans (provided
that new or updated surveys will not be required if an existing survey,
ExpressMap or other similar documentation is available and is sufficient for the
title insurer to provide full survey coverage and issue the survey-based
endorsements attached to the title insurance policies without the need for such
new or updated surveys), “Life-of Loan” Federal Emergency Management Agency
Standard Flood Hazard Determinations under Regulation H of the Federal Reserve
Board (together with evidence of flood insurance for any improved Material Real
Estate Asset located in a flood hazard area to the extent required by the Flood
Insurance Laws, and in accordance with Section 5.5(b) hereof), legal opinions
and certificates that the Administrative Agent will reasonably request to create
in favor of the Collateral Agent, for the benefit of the Secured Parties, a
valid and perfected lien and security interest in such Material Real Estate
Assets, with each of the foregoing documents in form and substance reasonably
satisfactory to the Collateral Agent.
123

--------------------------------------------------------------------------------

5.12         Further Assurances.  At any time or from time to time upon the
request of the Administrative Agent, each Credit Party will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as the Administrative Agent or the Collateral Agent may
reasonably request in order to effect fully the purposes of the Credit
Documents.  In furtherance and not in limitation of the foregoing, each Credit
Party will take such actions as the Administrative Agent or the Collateral Agent
may reasonably request from time to time to ensure that the Obligations are
guaranteed by the Guarantors and are secured by the Collateral, including all of
the outstanding Capital Stock of the Borrower and each of the Subsidiaries to
the extent constituting Collateral.
 
5.13         Designation of Subsidiaries and Unrestricted Subsidiaries.  The
Borrower may designate any Subsidiary as an Unrestricted Subsidiary or
re-designate any Unrestricted Subsidiary as a Subsidiary, in each case, so long
as immediately before and after giving effect to such designation or
re-designation, (a) no Default or Event of Default will have occurred and be
continuing or would immediately result therefrom and (b) the Borrower is in
compliance on a Pro Forma Basis with the Financial Covenant (whether or not then
in effect); provided that (i) no Subsidiary may be designated as an Unrestricted
Subsidiary if such Subsidiary or any of its Subsidiaries owns any equity
interests of, or owns or holds any Lien on any property of, the Borrower or any
other Subsidiary of the Borrower that is not a Subsidiary of the Subsidiary to
be so designated, (ii) no Subsidiary previously designated as an Unrestricted
Subsidiary hereunder may thereafter be re-designated as an Unrestricted
Subsidiary and (iii) the Investment resulting from the designation of such
Subsidiary as an Unrestricted Subsidiary as described in the definition of
“Unrestricted Subsidiary” shall be permitted by Section 6.6.
 
5.14         Quarterly Lender Calls.  Quarterly, but not more than one time each
Fiscal Quarter, at a time to be mutually agreed with, and at the written request
of, the Administrative Agent that is promptly after the delivery of the
information required pursuant to Sections 5.1(a) and (b) above, the Borrower
will participate in a conference call for Lenders to discuss the financial
condition and results of operations of the Borrower and the Subsidiaries for the
most recently-ended Fiscal Quarter or Fiscal Year, as applicable, for which
financial statements have been delivered.
124

--------------------------------------------------------------------------------

5.15         Maintenance of Ratings.  The Borrower will use commercially
reasonable efforts to maintain (a) a public corporate credit rating (but not a
specific rating) from S&P and a public corporate family rating (but not a
specific rating) from Moody’s, in each case in respect of the Borrower, and (b)
a public rating (but not a specific rating) in respect of the credit facilities
provided to the Borrower under this Agreement from each of S&P and Moody’s.
 
5.16         Use of Proceeds.  All proceeds of the Term Loans and the Revolving
Loans will be used in accordance with Section 2.6 (including that no part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that would entail a violation of Regulation T, Regulation U or
Regulation X).
 
5.17         Post-Closing Matters.  The Borrower will, and will cause each of
the Subsidiaries to, take each of the actions set forth on Schedule 5.17 within
the time period prescribed therefor on such schedule (as such time period may be
extended by the Administrative Agent).
 
SECTION 6.      NEGATIVE COVENANTS
 
The Borrower and each Guarantor Subsidiary covenants and agrees that so long as
the Commitments have not been terminated and until the principal of and interest
on each Loan, all fees and all other expenses or amounts payable under any
Credit Document (other than amounts in respect of indemnification, expense
reimbursement, yield protection or tax gross-up and contingent obligations, in
each case that are not then owing or with respect to which no claim has been
made) have been paid in full and all Letters of Credit have been cancelled, or
have expired or have been Cash Collateralized or otherwise backstopped in a
manner satisfactory to the applicable Issuing Bank and all amounts drawn
thereunder have been reimbursed in full, it will perform, and the Borrower will
cause each Subsidiary to perform (to the extent applicable to such Subsidiary),
all covenants in this Section 6.
 
6.1          Indebtedness.  The Borrower will not, nor will it permit any
Subsidiary to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become directly or indirectly liable with respect to any Indebtedness,
except:
 
(a)        the Obligations (including Incremental Facilities, Refinancing Term
Loans, Refinancing Revolving Loans, Extended Term Loans, Extended Revolving
Credit Commitments, all obligations arising under any Secured Rate Contract and
all Bank Product Obligations, in each case to the extent constituting
Obligations);
 
(b)        [reserved];
 
(c)        Indebtedness of the Borrower or any Subsidiary described on
Schedule 6.1 in existence on the Closing Date;
 
(d)        Indebtedness of the Borrower or any Subsidiary with respect to
Capital Leases and Purchase Money Indebtedness in an aggregate amount at any
time outstanding not to exceed the greater of (i) $5,000,000 and (ii) an amount
equal to 10% of TTM Consolidated Adjusted EBITDA, in each case determined at the
time of incurrence (but not any refinancings thereof); provided that (A) such
Indebtedness is issued and any Liens securing such Indebtedness are created
within 180 days after the acquisition, construction, lease or improvement of the
asset financed and (B) any such Indebtedness is secured only by the asset
acquired, constructed, leased or improved in connection with the incurrence of
such Indebtedness or proceeds thereof and related property; provided, further,
that individual financings provided by a lender or group of lenders may be cross
collateralized to other financings provided by such lender or group;
125

--------------------------------------------------------------------------------

(e)        Indebtedness in respect of Rate Contracts entered into for
non-speculative purposes;
 
(f)        Indebtedness of any Subsidiary owing to the Borrower or to any other
Subsidiary, or of the Borrower owing to any Subsidiary; provided that (i) all
such Indebtedness owed by a Credit Party is subject to the Intercompany
Subordination Agreement and (ii) in the case of any Indebtedness created after
the Closing Date of any such Subsidiary that is not a Guarantor Subsidiary owing
to the Borrower or any Guarantor Subsidiary, such Indebtedness is permitted
under Section 6.6;
 
(g)        Incremental Equivalent Debt;
 
(h)        Credit Agreement Refinancing Indebtedness that does not constitute
Obligations;
 
(i)         Permitted Ratio Debt;
 
(j)         Indebtedness of any Subsidiary owing to the Borrower or to any other
Subsidiary in consideration for the Potential Transfers provided that all such
Indebtedness owed by a Credit Party is subject to the Intercompany Subordination
Agreement;
 
(k)        Indebtedness of a Person or Indebtedness attaching to assets of a
Person that, in either case, becomes a Subsidiary, or Indebtedness attaching
solely to assets that are acquired by the Borrower or any Subsidiary, in each
case after the Closing Date; provided that (i) such Indebtedness existed at the
time such Person became a Subsidiary or at the time such assets were acquired
and, in each case, was not created in anticipation or contemplation thereof,
(ii) such Indebtedness is not guaranteed by the Borrower or any of its
Subsidiaries (other than by any Person that becomes a Subsidiary in connection
with the foregoing and its Subsidiaries) and (iii) the Total Net Leverage Ratio
(at the time of, and after giving effect to, the assumption thereof) does not
exceed 5.25:1.00;
 
(l)         Indebtedness incurred by the Borrower or any Subsidiary in the form
of indemnification, incentive, non-compete, consulting, adjustment of purchase
price or similar obligations (including “earn-outs” or similar obligations in
connection with acquisitions) and other contingent obligations (other than in
respect of Indebtedness for borrowed money of another Person), or guaranty
securing the performance of the Borrower or any Subsidiary (both before and
after liability associated therewith becomes fixed), in each case, pursuant to
any agreement entered into in connection with dispositions or acquisitions
(including Permitted Acquisitions and other permitted Investments) of any
business, assets or Subsidiary;
 
(m)       Indebtedness pursuant to any guaranties, performance, surety,
statutory, appeal or similar bonds or obligations incurred in the ordinary
course of business or any bankers’ acceptance, bank guarantees, letter of
credit, warehouse receipt or similar facilities (including in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims)
or tenant improvement loans incurred in the ordinary course of business;
 
(n)        guaranties of the obligations of suppliers, customers, franchisees,
lessors and licensees of the Borrower or any Subsidiary incurred in the ordinary
course of business;
 
(o)        to the extent constituting Indebtedness, royalties or milestone
payments in connection with the commercialization of acquired technology or
products;
126

--------------------------------------------------------------------------------

(p)        Indebtedness of the Borrower or any Subsidiary in connection with
Bank Products incurred in the ordinary course of business;
 
(q)        Indebtedness owing to any unaffiliated insurance company or a
financing company in connection with the financing of insurance premiums;
 
(r)        Indebtedness incurred or assumed by the Borrower or any Subsidiary in
connection with a Permitted Acquisition; provided that (i) in the case of such
Indebtedness that is assumed, such Indebtedness was not created in anticipation
or contemplation of such Permitted Acquisition and (ii) in the case of any such
Indebtedness that is incurred or assumed, such Indebtedness would qualify as
Permitted Ratio Debt;
 
(s)        earn-outs, milestone payments and similar obligations incurred in
connection with Permitted Acquisitions and other permitted Investments on market
terms (as reasonably determined by the Borrower);
 
(t)         to the extent constituting Indebtedness, Investments permitted under
Section 6.6 (other than under Section 6.6(n) or 6.6(q));
 
(u)        Indebtedness of Foreign Subsidiaries owed to a third party (other
than a Credit Party or a Subsidiary) in an aggregate principal amount at any
time outstanding not to exceed the greater of (A) $8,000,000 and (B) an amount
equal to 10% of TTM Consolidated Adjusted EBITDA;
 
(v)        Indebtedness incurred in connection with deferred compensation or
stock-based compensation;
 
(w)       [reserved];
 
(x)        the incurrence by the Borrower or any Subsidiary of Indebtedness
constituting a Permitted Refinancing in exchange for, or the net proceeds of
which are used to renew, refund, refinance, replace, defease or discharge any
Indebtedness (other than intercompany Indebtedness) that was permitted to be
incurred under clause (c), (d), (g), (h), (i), (k), (r), (u) or (z) of this
Section 6.1;
 
(y)        (i) guaranties by the Borrower of Indebtedness of a Guarantor
Subsidiary, (ii) guaranties by any Subsidiary of Indebtedness of the Borrower or
a Guarantor Subsidiary, or (iii) guaranties by the Borrower or a Guarantor
Subsidiary of Indebtedness of any Non-Credit Party and that would have been
permitted as an Investment by the Borrower or a Guarantor Subsidiary in such
Subsidiary pursuant to Section 6.6, with respect, in each case, to Indebtedness
otherwise permitted to be incurred pursuant to this Section 6.1; provided that
if the Indebtedness that is being guarantied is unsecured and/or Subordinated
Debt, the guaranty will also be unsecured and/or be expressly subordinated in
right of payment to the Obligations; provided further that the foregoing clause
(ii) shall not be construed to allow a Non-Credit Party to guarantee the
obligations of a Credit Party in cases where such guarantee is otherwise
restricted or limited hereunder by the definition of Incremental Equivalent
Debt, Credit Agreement Refinancing Indebtedness, Permitted Ratio Debt or
otherwise; and
 
(z)        additional Indebtedness of the Borrower or any Subsidiary in an
aggregate principal amount, at any time outstanding, not to exceed the greater
of (i) $10,000,000 and (ii) an amount equal to 17.5% of TTM Consolidated
Adjusted EBITDA;
 
provided that, the aggregate principal amount of Indebtedness of Non-Credit
Parties incurred in reliance on clause (i), (k), (r) or (z) of this Section 6.1
will not exceed, at any one time outstanding, the greater of (A) $10,000,000 and
(B) an amount equal to 17.5% of TTM Consolidated Adjusted EBITDA, and Permitted
Refinancings of the foregoing;
127

--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 6.1:
 
(1)          the principal amount in Indebtedness outstanding under any clause
of this Section 6.1 will be determined after giving effect to the application of
proceeds of any such Indebtedness to refinance any such other Indebtedness;
 
(2)          guarantees of, or obligations in respect of letters of credit
relating to, Indebtedness that are otherwise included in the determination of a
particular amount of Indebtedness will not be included in the determination of
such amount of Indebtedness;
 
(3)          (i) the accrual of interest, (ii) the payment of premiums, fees,
expenses and charges and (iii) increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies, in each case, will not be deemed to be an incurrence of
Indebtedness;
 
(4)          for purposes of determining compliance with any Cap on the
incurrence of Indebtedness, the Dollar equivalent principal amount of
Indebtedness denominated in a foreign currency will be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed or first incurred
(whichever yields the lower Dollar equivalent), in the case of revolving credit
debt; provided that if such Indebtedness is issued to refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable Dollar denominated Cap to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing, such
Dollar denominated Cap will be deemed not to have been exceeded so long as the
principal amount of such refinancing Indebtedness does not exceed (i) the
principal amount of such Indebtedness being refinanced plus (ii) the aggregate
amount of accrued but unpaid interest, fees, underwriting discounts, defeasance
costs, premiums (including tender premiums) and other costs and expenses
(including original issue discount, upfront fees or similar fees) incurred in
connection with such refinancing;
 
(5)          the principal amount of any Indebtedness incurred to refinance
other Indebtedness, if incurred in a different currency from the Indebtedness
being refinanced, will be calculated based on the currency exchange rate
applicable to the currencies in which such respective Indebtedness is
denominated that is in effect on the date of such refinancing; the principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date will be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP;
 
(6)          in the event that an item of Indebtedness (or any portion thereof)
meets the criteria of more than one of the clauses of this Section 6.1, the
Borrower may, in its sole discretion, at the time of incurrence, divide,
classify or reclassify, or at any later time divide, classify or reclassify,
such item of Indebtedness (or any portion thereof) in any manner that complies
with this covenant; provided that all Indebtedness created pursuant to the
Credit Documents will be deemed to have been incurred in reliance on the
exception in clause (a) above, and shall not be permitted to be reclassified
pursuant to this paragraph (other than in connection with a refinancing thereof
pursuant to a separate exception to this covenant); provided, further, that any
Indebtedness incurred under a Dollar-based Cap may not be reclassified as
Indebtedness incurred in reliance on a financial ratio-based exception;
 
(7)          for the avoidance of doubt, if the Borrower or any Subsidiary
incurs Indebtedness using a ratio-based test on the same date that it incurs
Indebtedness under any Dollar-based Cap, then the ratio-based test will be
calculated with respect to such incurrence under the ratio-based test without
regard to any incurrence of Indebtedness under the Dollar-based Cap; and
128

--------------------------------------------------------------------------------

(8)          in the case of any Permitted Refinancing of Indebtedness, (x) the
original amount of Refinanced Indebtedness (including with respect to successive
Permitted Refinancings) will continue to be considered to have been incurred
under the clause of this Section 6.1 in reliance on which such Refinanced
Indebtedness was initially incurred (or to which such Refinanced Indebtedness at
such time has been classified, as applicable), and (y) if Refinanced
Indebtedness was initially incurred in reliance on (or at such time has been
classified to, as applicable) a clause of this Section 6.1 that is subject to a
Cap, and such Permitted Refinancing would cause such Cap to be exceeded, then
such Cap will be deemed not to be exceeded to the extent that the aggregate
principal amount of the Refinancing Indebtedness incurred to replace the
Refinanced Indebtedness does not exceed the Maximum Refinancing Amount.
 
6.2          Liens.  The Borrower will not, nor will the Borrower permit any
Subsidiary to, directly or indirectly, create, incur, assume or permit to exist
any Lien on or with respect to any of its property or assets (including any
document or instrument in respect of goods or accounts receivable) of the
Borrower or any Subsidiary, whether now owned or hereafter acquired, or any
income or profits therefrom, except the following (collectively, “Permitted
Liens”):
 
(a)        Liens securing the Obligations (including Incremental Facilities,
Refinancing Commitments, Refinancing Loans, Extended Revolving Credit
Commitments, Extended Term Loans, and all obligations arising under any Secured
Rate Contract and all Bank Product Obligations, in each case to the extent
constituting Obligations); provided that Liens securing Secured Rate Contracts
set forth in clause (b) of the definition thereof shall not exceed $5,000,000 at
any time;
 
(b)        [reserved];
 
(c)        Liens described on Schedule 6.2 in existence on the Closing Date,
including any modification, replacement, extension or renewal of any such Lien
upon or in the same property subject thereto and the modification, replacement,
extension, renewal or refinancing of the obligations secured or benefited by
such Liens (including, if such Lien secures Indebtedness described on Schedule
6.2, Liens securing any Permitted Refinancing thereof);
 
(d)        Liens securing Indebtedness in respect of Capital Leases and Purchase
Money Indebtedness, in each case permitted pursuant to Section 6.1(d), and
Permitted Refinancings thereof;
 
(e)        Liens granted to (and in favor of) a Credit Party to secure
intercompany Indebtedness permitted by Section 6.1; provided that, if such Liens
encumber Collateral, such Liens shall rank junior in priority to the Liens
securing the Obligations pursuant to intercreditor and/or subordination terms
that are reasonably acceptable to the Administrative Agent;
 
(f)        Liens securing (i) Incremental Equivalent Debt or (ii) Credit
Agreement Refinancing Indebtedness permitted under Sections 6.1(g) or (h),
respectively, and Permitted Refinancings thereof;
 
(g)        Liens on assets acquired, or on assets of a Person that is acquired,
securing Indebtedness permitted pursuant to Sections 6.1(k) or (r)(i) (provided
that such (i) Liens were existing at the time of such acquisition and were not
created in anticipation or contemplation of such acquisition and (ii) do not
extend to property not subject to such Liens at the time of such acquisition
(other than improvements thereon)) and Permitted Refinancings thereof;
129

--------------------------------------------------------------------------------

(h)        Liens solely on any cash earnest money deposits made by the Borrower
or any Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder;
 
(i)         Liens of landlords, carriers, warehousemen, mechanics, repairmen,
lessors, workmen and materialmen, and other Liens imposed by law (other than any
such Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or by
ERISA), in each case incurred in the ordinary course of business overdue for a
period of more than sixty (60) days or, if more than sixty (60) days overdue,
are unfiled and no other action has been taken to enforce such Lien or that are
being contested in good faith and by appropriate actions, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(j)         Liens for Taxes not more than 30 days past due or to the extent the
Borrower and the Subsidiaries are in compliance with Section 5.3 with respect
thereto;
 
(k)        deposits to secure the performance of (i) tenders, bids, trade
contracts, governmental contracts, trade contracts, performance and
return-of-money bonds and other similar contracts (other than obligations for
the payment of Indebtedness for borrowed money) and (ii) leases, subleases,
statutory obligations, surety, stay, judgment and appeal bonds, performance
bonds and other obligations of a like nature, in each case incurred in the
ordinary course of business;
 
(l)         Liens incurred by the Borrower or any Subsidiary in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security;
 
(m)       Liens created in the ordinary course of business on deposits to secure
liability for premiums to insurance carriers or securing insurance premium
financing arrangements;
 
(n)        (i) Liens that are contractual or common law rights of set-off or
rights of pledge relating to (A) the establishment of depository relations in
the ordinary course of business with banks or other deposit-taking financial
institutions not given in connection with the incurrence of Indebtedness or
(B) pooled deposit or sweep accounts of the Borrower or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and the Subsidiaries, or (C) purchase orders and
other agreements entered into with customers of the Borrower or any Subsidiary
in the ordinary course of business or consistent with past practice and (ii)
Liens securing cash management obligations (that do not constitute Indebtedness)
and obligations in respect of Bank Products incurred in the ordinary course of
business;
 
(o)        Liens (i) of a collection bank arising under Section 4-208 or 4-210
of the Uniform Commercial Code on the items in the course of collection, (ii)
encumbering reasonable customary initial deposits and margin deposits, (iii)
attaching to commodity trading accounts or other commodities brokerage accounts
incurred in the ordinary course of business or consistent with past practice and
not for speculative purposes and (iv) in favor of a banking or other financial
institution arising as a matter of law encumbering deposits or other funds
maintained with a financial institution (including the right of set-off) and
that are within the general parameters customary in the banking industry;
 
(p)        possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments owned as of the
Closing Date and in connection with Investments not otherwise prohibited by this
Agreement; provided that such Liens (i) attach only to such Investments and (ii)
secure only obligations incurred in the ordinary course and arising in
connection with the acquisition or disposition of such Investments and not any
obligation in connection with margin financing or otherwise;
130

--------------------------------------------------------------------------------

(q)        survey exceptions, encumbrances, ground leases, easements or
reservations of, or rights of others for, licenses, rights-of-way, servitudes,
sewers, electric lines, drains, telegraph and telephone and cable television
lines, gas and oil pipelines and other similar purposes, reservations of rights,
or zoning, building codes or other restrictions (including, without limitation,
minor defects or irregularities in title and similar encumbrances) as to the use
of real properties or Liens incidental to the conduct of the business of such
Person or to the ownership of its properties which do not and will not in the
aggregate materially adversely interfere with the ordinary conduct of the
business of the Borrower or any Subsidiary;
 
(r)        any zoning or similar land use restrictions or rights reserved to or
vested in any governmental office or agency, including without limitation, site
plan agreements, development agreements and contractual zoning agreements, to
control or regulate the use of any real property;
 
(s)        leases, subleases, licenses, sublicenses, occupancy agreements or
assignments of or in respect of real or personal property;
 
(t)        Liens disclosed by the title insurance policies (and approved by the
Collateral Agent) delivered on or subsequent to the Closing Date for any
Material Real Estate Asset subject to a Mortgage and any replacement, extension
or renewal of any such Liens (so long as the Indebtedness and other obligations
secured by such replacement, extension or renewal Liens are permitted by this
Agreement); provided that such replacement, extension or renewal Liens do not
cover any property other than the property that was subject to such Liens prior
to such replacement, extension or renewal;
 
(u)        any interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder or any Liens on such interest or title that do
not affect the Borrower’s or applicable Subsidiary’s leasehold or subleasehold
estate in any Real Estate Asset;
 
(v)        leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business or consistent with past practice (or other agreement
under which the Borrower or any Subsidiary has granted rights to end users to
access and use the Borrower or any Subsidiary products, technologies, facilities
or services) which do not (A) interfere in any material respect with the
business of the Borrower and the Subsidiaries, taken as a whole, or (B) secure
any Indebtedness;
 
(w)       (i) non-exclusive outbound licenses or sub-licenses of patents,
copyrights, trademarks and other Intellectual Property rights granted by the
Borrower or any Subsidiary in the ordinary course of business and any interest
or title in connection therewith, which do not interfere in any material respect
with the ordinary conduct of business of the Borrower or any Subsidiary and (ii)
exclusive licenses of Intellectual Property in connection with Asset Sales or
where exclusivity is restricted to a limited field of use that does not prohibit
Borrower and its Subsidiaries from commercializing the Intellectual Property
rights so licensed in applications outside the limited field of use or in an
application presently commercialized by the Borrower and its Subsidiaries, so
long as such licenses are permitted pursuant to Section 6.8; provided that in
the case of this clause (ii), (A) the Administrative Agent has a perfected first
priority security interest in each such license and (B) no Event of Default or
Event of Default shall exist at the time any Credit Party or any of its
Subsidiaries enter into such license;
 
(x)        Liens arising in connection with conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by the
Borrower or any Subsidiary in the ordinary course of business permitted by this
Agreement, purchase orders and other agreements entered into with customers of
the Borrower or any Subsidiary in the ordinary course of business;
131

--------------------------------------------------------------------------------

(y)        purported Liens (i) evidenced by the filing of precautionary
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business or (ii) arising from equipment
or other materials which are not owned by the Borrower or any Subsidiary located
on the premises of the Borrower or a Subsidiary (but not in connection with, or
as part of, the financing thereof) from time to time in the ordinary course of
business and consistent with current practices of the Borrower and the
Subsidiaries and precautionary financing statement filings in respect thereof;
 
(z)        Liens on cash or Cash Equivalents used to defease or to satisfy and
discharge Indebtedness; provided that such defeasance or satisfaction and
discharge is not prohibited hereunder;
 
(aa)      trustees’ Liens granted pursuant to any indenture governing any
Indebtedness not otherwise prohibited by this Agreement in favor of the trustee
under such indenture and securing only obligations to pay compensation to such
trustee, to reimburse such trustee of its expenses and to indemnify such trustee
under the terms of such indenture;
 
(bb)      Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods and Liens on specific items of inventory or other goods and proceeds
thereof of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit permitted under Section 6.1 issued or created
for the account of such Person to facilitate the purchase, shipment or storage
of such inventory or other goods in the ordinary course of business;
 
(cc)      Liens on Capital Stock in joint ventures securing obligations of such
joint venture or customary buy / sell arrangements set forth in joint venture
agreements and similar binding agreements;
 
(dd)      judgment Liens not constituting an Event of Default under Section
8.01(h);
 
(ee)      Liens on property subject to a Permitted Sale Leaseback Transaction
securing obligations of the Borrower and/or its Subsidiaries under any lease
entered into in connection with such Permitted Sale Leaseback Transaction;
 
(ff)       Liens securing Rate Contracts incurred under Section 6.1(e) in an
aggregate amount not to exceed $3,000,000;
 
(gg)      Liens on assets of Non-Credit Parties securing Indebtedness of
Non-Credit Parties permitted to be incurred under Section 6.1;
 
(hh)      Liens securing Permitted Ratio Debt or Indebtedness incurred in
connection with a Permitted Acquisition in reliance on Section 6.1(r), in any
such case to the extent incurred as Pari Passu Lien Indebtedness or Junior Lien
Indebtedness, and Permitted Refinancings thereof; and
 
(ii)        Liens securing obligations, including Indebtedness, in an aggregate
amount not to exceed, on the date such Liens are granted, the greater of (A)
$7,500,000 and (B) an amount equal to 15% of TTM Consolidated Adjusted EBITDA,
and Permitted Refinancings thereof.
 
For purposes of determining compliance with this Section 6.2:
132

--------------------------------------------------------------------------------

(1)          the increase in the amount of any obligation secured by a Lien as a
result of fluctuations in the exchange rate of currencies will not be deemed to
be an incurrence or existence of additional Liens;
 
(2)          in the case of any Permitted Refinancing of Indebtedness or other
obligations secured by a Lien, (x) the original amount of Refinanced
Indebtedness or other obligations (including with respect to successive
Permitted Refinancings) will continue to be considered to have been incurred
under the clause of this Section 6.2 in reliance on which such Lien was
initially incurred (or to which such Lien at such time has been classified, as
applicable), and (y) if any Liens securing obligations are incurred to refinance
Liens securing obligations initially incurred in reliance on a clause of this
Section 6.2 measured by a Cap, and such refinancing would cause such Cap to be
exceeded, then such clause will be deemed not to be exceeded to the extent that
the aggregate principal amount of the new obligations incurred to replace such
existing obligations does not exceed the Maximum Refinancing Amount;
 
(3)          for the avoidance of doubt, if the Borrower or any Subsidiary
incurs any Lien securing Indebtedness using a ratio-based test on the same date
that it incurs any Lien securing Indebtedness under any Dollar-based Cap, then
the ratio-based test will be calculated with respect to such incurrence under
the ratio-based test without regard to any incurrence of Indebtedness under the
Dollar-based Cap; and
 
(4)          in the event that any Lien (or any portion thereof) meets the
criteria of more than one of the clauses of this Section 6.2, the Borrower may,
in its sole discretion, at the time of incurrence, divide, classify or
reclassify, or at any later time divide, classify or reclassify, such Lien (or
any portion thereof) in any manner that complies with this covenant; provided
that all Liens created pursuant to the Credit Documents will be deemed to have
been incurred in reliance on the exception in clause (a) above and shall not be
permitted to be reclassified pursuant to this paragraph (other than in
connection with a permitted refinancing thereof); provided, further, that any
such Lien incurred under a Dollar-based Cap may not be reclassified as a Lien
incurred in reliance on a financial ratio-based exception.
 
6.3          No Further Negative Pledges.  The Borrower will not, nor will it
permit any Guarantor Subsidiary to, enter into any agreement prohibiting the
creation or assumption of any Lien upon any of its properties or assets, whether
now owned or hereafter acquired, to secure the Obligations other than:
 
(a)        specific property encumbered to secure payment of particular
Indebtedness or to be sold pursuant to an executed agreement with respect to a
permitted Asset Sale or other disposition described in the definition of “Asset
Sale”;
 
(b)        restrictions by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements, asset sale agreements, stock sale agreements and similar
agreements entered into to the extent permitted hereunder; provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses, joint venture agreements,
asset sale agreements, stock sale agreements or similar agreements, as the case
may be;
 
(c)        restrictions contained in licenses of Intellectual Property otherwise
permitted under this Agreement;
 
(d)        restrictions set forth in any document governing Incremental
Equivalent Debt, Permitted Ratio Debt and Credit Agreement Refinancing
Indebtedness, in each case, so long as such restrictions do not restrict or
otherwise impair the rights of the Agents, the Lenders or any other Secured
Party under this Agreement or any other Credit Document or any refinancing
thereof;
133

--------------------------------------------------------------------------------

(e)        restrictions under any subordination or intercreditor agreement
reasonably acceptable to the Administrative Agent with respect to Indebtedness
permitted under Section 6.1;
 
(f)        restrictions on Non-Credit Parties pursuant to Indebtedness permitted
under Section 6.1;
 
(g)        restrictions on Persons or property at the time such Person or
property is acquired (including under Indebtedness permitted to be incurred
pursuant to Section 6.1(k)); provided such restrictions were existing at the
time of such acquisition and were not created in anticipation or contemplation
thereof and are limited to the Person or property so acquired;
 
(h)        restrictions on assets financed or acquired pursuant to Section
6.1(d) (to the extent such restrictions do not extend to any assets other than
such assets so acquired except to the extent permitted by Section 6.1(d));
 
(i)         restrictions that exist on the Closing Date and (to the extent not
otherwise permitted by this Section 6.3) are listed on Schedule 6.3 hereto and
to the extent such restrictions are set forth in an agreement evidencing
Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such restrictions;
 
apply by reason of any applicable Law, rule, regulation or order or are required
by any Governmental Authority having jurisdiction over the Borrower or any
Subsidiary;
 
(j)         restrictions arise in connection with cash or other deposits
permitted under Section 6.2; and
 
(k)        restrictions imposed by any agreement governing Indebtedness entered
into after the Closing Date and permitted under Section 6.1 that are, taken as a
whole, in the good faith judgment of the Borrower, not materially more
restrictive with respect to the Borrower or any Subsidiary than customary market
terms for Indebtedness of such type (and, in any event, are no more restrictive
than the restrictions contained in this Agreement), so long as the Borrower
shall have determined in good faith that such restrictions will not affect its
obligation or ability to make any payments required or to provide security
hereunder.
 
6.4          Restricted Junior Payments.  The Borrower will not, nor will it
permit any Subsidiary to, directly or indirectly, pay or make any Restricted
Junior Payment except:
 
(a)        (i) so long as no Event of Default has occurred and is continuing or
would be caused thereby, redemptions and repurchases by the Borrower of Capital
Stock of the Borrower from officers, directors, employees, advisors or
consultants or their respective estates, trusts, family members or former
spouses of any Credit Party or any Subsidiary (or their Affiliates), upon
termination of employment, in connection with the exercise of stock options,
stock appreciation rights or other equity incentives or equity based incentives
or in connection with the death or disability of such officers, directors,
employees, advisors or consultants (or Affiliate); provided that in all such
cases the aggregate amount of such payments in respect of all such Capital Stock
so redeemed or repurchased does not exceed in any Fiscal Year (with unused
amounts in any Fiscal Year rolled over to the immediately succeeding Fiscal
Year) the greater of (A) $7,500,000 and (B) an amount equal to 15% of TTM
Consolidated Adjusted EBITDA, plus (1) an amount not to exceed the cash proceeds
of key man life insurance policies received by the Borrower or any Guarantor
Subsidiary after the Closing Date, (2) the amount of net cash proceeds from the
sale of Capital Stock of the Borrower (other than Disqualified Capital Stock) to
officers, directors, employees, advisors or consultants, to the extent not
otherwise used under this Agreement or applied to the Available Amount and (3)
the amount of any cash bonuses or other compensation otherwise payable to any
future, present or former director, employee, consultant or distributor of the
Borrower or any Subsidiary that are foregone in return for the redemption of
Capital Stock of the Borrower; and (ii) cashless repurchases of Capital Stock
deemed to occur upon the exercise of stock options, warrants, settlements or
vesting if such stock represents a portion of the exercise price thereof;
134

--------------------------------------------------------------------------------

(b)        payments in the form of Capital Stock of the Borrower (other than
Disqualified Capital Stock and to the extent not otherwise used under this
Agreement or applied to the Available Amount);
 
(c)        payments in lieu of the issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Capital Stock;
 
(d)        subject to the terms of any applicable subordination provisions, the
Borrower or any Subsidiary may (i) make all regularly scheduled payments of
principal, interest, fees and premiums and all payments of indemnities and
expenses in respect of any Junior Financing when due, (ii) pay customary
closing, consent and similar fees related to any Junior Financing, (iii) make
mandatory prepayments, mandatory redemptions and mandatory purchases, in each
case pursuant to the terms governing any Junior Financing as in effect on the
date of incurrence or issuance (including in connection with a refinancing
thereof) of such Junior Financing, (iv) prepay Indebtedness (A) of the Borrower
or any Subsidiary owed to the Borrower or any Guarantor Subsidiary, (B) of any
Non-Credit Party owed to any Non-Credit Party or (C) of the Borrower or any
Guarantor Subsidiary to any Non-Credit Party to the extent the amount of such
prepayment is treated as an Investment in Non-Credit Parties and may be made in
compliance with Section 6.6, (v) prepay or refinance any Junior Financing
(including the payment of any premium in connection therewith) with the proceeds
of any other Junior Financing otherwise permitted by Section 6.1 (including any
Permitted Refinancing thereof) and (vi) convert any Junior Financing to Capital
Stock (other than Disqualified Capital Stock) of the Borrower;
 
(e)        the declaration and payment of any dividend or other Restricted
Equity Payment by any Subsidiary of the Borrower on a ratable basis to its
equity holders;
 
(f)        Restricted Junior Payments in an aggregate amount not to exceed the
Available Amount as in effect immediately before such Restricted Junior Payment;
provided that (i) no Default or Event of Default has occurred and is continuing
or would result therefrom and (ii) the Total Net Leverage Ratio at the time of
(and after giving effect to) the making such Restricted Junior Payment is less
than or equal to 5.25:1.00;
 
(g)        Restricted Equity Payments and Restricted Debt Payments, so long as
(i) no Default or Event of Default has occurred and is continuing at such time
or would result after giving effect to such Restricted Equity Payment or
Restricted Debt Payment and (ii) the Total Net Leverage Ratio at the time of
making such Restricted Junior Payment (taking into account the making of such
Restricted Equity Payment or Restricted Debt Payment and the use of proceeds
thereof) is less than or equal to 3.35:1.00; and
 
(h)        as long as no Default or Event of Default has occurred and is
continuing at such time or would result after giving effect thereto, Restricted
Junior Payments in an aggregate amount not to exceed $10,000,000.
135

--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 6.4:
 
(1)        the amount set forth in Section 6.4(h) (without duplication) may, in
lieu of Restricted Junior Payments, be utilized by the Borrower or any
Subsidiary to make or hold any Investments without regard to Section 6.6;
 
(2)        for the avoidance of doubt, if the Borrower or any Subsidiary makes
any Restricted Junior Payment using a ratio-based test on the same date that it
makes any Restricted Junior Payment under any Dollar-based Cap, then the
ratio-based test will be calculated with respect to such payment under the
ratio-based test without regard to any payment under the Dollar-based Cap;
 
(3)        the payment of any Restricted Equity Payment within sixty (60) days
after the date of declaration thereof shall be permitted if at the date of
declaration such payment would have complied with the provisions of this
Agreement; and
 
(4)        in the event that any Restricted Junior Payment (or any portion
thereof) meets the criteria of more than one of the clauses of this Section 6.4,
the Borrower may, in its sole discretion, at the time of making such payment,
divide, classify or reclassify, or at any later time divide, classify or
reclassify, such Restricted Junior Payment (or any portion thereof) in any
manner that complies with this covenant; provided that any such Restricted
Junior Payment incurred under a Dollar-based Cap may not be reclassified as a
Restricted Junior Payment using a ratio-based test.
 
6.5       Restrictions on Subsidiary Distributions.  Except as provided herein,
the Borrower will not, nor will it permit any Subsidiary to, create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary of the Borrower to (i)
pay dividends or make any other distributions on any of such Subsidiary’s
Capital Stock owned by the Borrower or any other Subsidiary of the Borrower;
(ii) repay or prepay any Indebtedness owed by such Subsidiary to the Borrower or
any other Subsidiary of the Borrower; (iii) make loans or advances to the
Borrower or any other Subsidiary of the Borrower; or (iv) transfer any of its
property or assets to the Borrower or any other Subsidiary of the Borrower, in
each case, other than restrictions:
 
(a)        in agreements evidencing Indebtedness permitted in accordance with
Section 6.1(a), (c), (d) (that impose restrictions on the property so acquired,
constructed, leased or improved), (g), (h), (i), (k) (limited to such acquired
Person or asset), (r), (u) and (z);
 
(b)        in agreements evidencing Permitted Refinancing of Indebtedness
permitted in accordance with Section 6.1(x) or other Indebtedness issued or
incurred (including by means of the extension or renewal of existing
Indebtedness) to refinance, refund, extend, defease, discharge, renew or replace
other Indebtedness; provided that the encumbrances, restrictions and conditions
under any such refinancing are not materially more restrictive, taken as a
whole, than those contained in the documentation governing the Indebtedness
being refinanced (as determined by the Borrower in good faith);
 
(c)        by reason of customary provisions restricting assignments,
subletting, or other transfers contained in leases, licenses, joint venture
agreements and similar agreements entered into in the ordinary course of
business;
 
(d)        that are or were created by virtue of any transfer of, agreement to
transfer or option or right with respect to any property, assets or Capital
Stock not otherwise prohibited under this Agreement;
136

--------------------------------------------------------------------------------

(e)        apply by reason of any applicable Law, rule, regulation or order or
are required by any Governmental Authority having jurisdiction over the Borrower
or any Subsidiary;
 
(f)         restrictions on Non-Credit Parties pursuant to Indebtedness
permitted under Section 6.1 and pursuant to restrictions in agreements related
to Investments and acquisitions permitted by Section 6.6;
 
(g)        restrictions on Persons or property at the time such Person or
property is acquired; provided such restrictions were existing at the time of
such acquisition and were not created in anticipation or contemplation thereof;
 
(h)        under licensing, sub-licensing, leasing or sub-leasing agreements
entered into by the Borrower or any Subsidiary, in each case entered into in the
ordinary course of business, and provisions restricting assignment of any
agreement entered into by the Borrower or any Subsidiary in the ordinary course
of business;
 
(i)         restrictions that exist on the Closing Date;
 
(j)         restrictions imposed by any agreement governing Indebtedness entered
into after the Closing Date and permitted under Section 6.1 that are, taken as a
whole, in the good faith judgment of the Borrower, no more restrictive with
respect to the Borrower or any Subsidiary than customary market terms for
Indebtedness of such type (and, in any event, are no more restrictive than the
restrictions contained in this Agreement), so long as the Borrower shall have
determined in good faith that such restrictions will not affect its obligation
or ability to make any payments required hereunder;
 
(k)        negative pledges that are permitted pursuant to Section 6.3;
 
(l)         customary provisions restricting assignment of any agreement entered
into in the ordinary course of business; and
 
(m)       restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business and restrictions that
arise in connection with cash or other deposits permitted hereunder.
 
6.6       Investments.  The Borrower will not, nor will it permit any Subsidiary
to, directly or indirectly, make or own any Investment in any Person, including
any Joint Venture, except:
 
(a)        cash and Cash Equivalents; provided that any Investment which when
made complies with the requirements of the definition of “Cash Equivalents” may
continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements;
 
(b)        Investments by the Borrower in any Subsidiary and by any Subsidiary
in the Borrower or any other Subsidiary; provided that to the extent any
Investment is made by any Credit Party in any Non-Credit Party, the aggregate
amount of all such Investments made after the Closing Date after giving effect
to the Transactions and in reliance on this Section 6.6(b) shall not exceed,
together with any Investments made in reliance on the proviso in clause (c) of
the definition of “Permitted Acquisition” (in each case determined as of the
date of making any such Investment, and after giving effect to clause (1) in the
last paragraph of this Section 6.6), the greater of (i) $15,000,000 and (ii) an
amount equal to 17.5% of TTM Consolidated Adjusted EBITDA;
137

--------------------------------------------------------------------------------

(c)        accounts receivable arising and trade credit granted in the ordinary
course of business or consistent with past practice (including with respect to
intercompany sales in the ordinary course of business);
 
(d)        Investments received in satisfaction or partial satisfaction thereof
from financially troubled account debtors or pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
account debtors;
 
(e)        deposits, prepayments and other credits to suppliers made in the
ordinary course of business;
 
(f)        capital expenditures in respect of the Borrower and the Subsidiaries
in accordance with GAAP (other than any expenditure that involves the
acquisition, whether by purchase, merger or otherwise, of all or a material
portion of the assets of, all of the Capital Stock of, or a business line or
unit or a division of, any Person);
 
(g)        (i) advances, loans or extensions of credit by the Borrower or any
Subsidiary in compliance with applicable laws to officers, directors, and
employees of the Borrower or any Subsidiary for reasonable and customary travel,
entertainment or relocation, out-of-pocket or other business-related expenses in
an aggregate amount outstanding at any date of determination not to exceed
$250,000, (ii) loans by the Borrower or any Subsidiary in compliance with
applicable laws to officers, directors, and employees of the Borrower or any
Subsidiary the proceeds of which are used to pay taxes owned in connection with
the vesting of Capital Stock of the Borrower or any Subsidiary, and (iii)
advances, loans or extensions of credit by the Borrower or any Subsidiary to
officers, directors, and employees of the Borrower or any Subsidiary for any
other purpose in an aggregate amount at any date of determination not to exceed
$500,000;
 
(h)        [reserved];
 
(i)         advances of payroll payments to employees in the ordinary course of
business;
 
(j)         Permitted Acquisitions;
 
(k)        Investments described on (i) Schedule 6.6(k)(i) in existence on the
Closing Date and any modification, replacement, renewal, reinvestment or
extension of any of such Investments; provided that the amount of any Investment
permitted pursuant to this Section 6.6(k) is not increased from the amount of
such Investment on the Closing Date except pursuant to the terms of such
Investment as of the Closing Date or as otherwise permitted by another clause of
this Section 6.6 and (ii) Schedule 6.6(k)(ii) not to exceed an aggregate amount
of $5,000,000;
 
(l)         Investments in an aggregate amount not to exceed the Available
Amount as in effect immediately before such Investment; provided that (i) no
Default or Event of Default has occurred and is continuing or would result
therefrom and (ii) the Total Net Leverage Ratio (at the time of making such
Investment and after giving effect thereto) is less than or equal to 5.25:1.00;
 
(m)       Investments of any Person that becomes a Subsidiary on or after the
Closing Date; provided that (i) such Investments exist at the time such Person
is acquired and (ii) such Investments are not made in anticipation or
contemplation of such Person becoming a Subsidiary (it being understood and
agreed that any consideration paid by a Credit Party in connection with a
Permitted Acquisition that may be allocable directly or indirectly to
Investments in Persons that are not Credit Parties (as determined in good faith
by the Borrower at the time of closing such Investment (or at the time an LCA
Election is made with respect thereto, if applicable) and without taking into
account purchase accounting adjustments) must be permitted by clause (c) of the
proviso appearing in the definition of “Permitted Acquisition”);
138

--------------------------------------------------------------------------------

(n)        Indebtedness permitted by Section 6.1 (other than Indebtedness
permitted by Section 6.1(f)(ii), 6.1(t) or 6.1(y)(iii));
 
(o)        bank deposits in the ordinary course of business;
 
(p)        Investments made as a result of the receipt of non-cash consideration
from a disposition made in compliance with Section 6.8;
 
(q)        Investments made to effect the Potential Transfers;
 
(r)        So long as no Default or Event of Default has occurred and is
continuing or would result therefrom, Investments made by the Borrower or any
Subsidiary in exchange for Capital Stock (other than Disqualified Capital Stock)
of the Borrower, in each case to the extent not otherwise used under this
Agreement or applied to the Available Amount;
 
(s)        [reserved];
 
(t)        Guarantees by (i) the Borrower of obligations of any Subsidiary and
(ii) any Subsidiary of obligations of the Borrower or any other Subsidiary, in
each case which obligations do not constitute Indebtedness;
 
(u)        Investments in Rate Contracts;
 
(v)        Investments made to effect the Transactions, including any
intercompany indebtedness arising from the Acquisition;
 
(w)       Investments (including debt obligations and Capital Stock) (i)
received in connection with the bankruptcy, workout, recapitalization or
reorganization of, or in settlement of delinquent obligations of, or other
disputes with, the issuer of such Investment or an Affiliate thereof, (ii)
arising in the ordinary course of business or consistent with past practice or
upon the foreclosure with respect to any secured Investment, (iii) received in
satisfaction of judgments against any other Person and (iv) as a result of the
settlement, compromise or resolutions of litigation, arbitration or other
disputes of the Borrower or any Subsidiary with Persons who are not Affiliates;
 
(x)        Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers consistent with past practices;
 
(y)        to the extent constituting Investments, purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of Intellectual Property, in each case in the ordinary course
of business (including new technology for research and development);
 
(z)        Investments made in reliance on clause (1) of the last paragraph of
Section 6.4.
 
(aa)      Investments, so long as (i) no Default or Event of Default has
occurred and is continuing at such time or would result after giving effect to
such Investment and (ii) the Total Net Leverage Ratio (at the time of the making
of such Investment and giving effect thereto and the use of proceeds thereof) is
less than or equal 3.60:1.00; and
139

--------------------------------------------------------------------------------

(bb)      Investments that do not exceed, at any time outstanding, in the
aggregate at any date of determination, the greater of (i) $10,000,000 and (ii)
an amount equal to 17.5% of TTM Consolidated Adjusted EBITDA.
 
For purposes of determining compliance with this Section 6.6:
 
(1)       except to the extent an Investment was made using the Available
Amount, to the extent any Investment in any Person is made in compliance with
this Section 6.6 in reliance on a clause above that is subject to a Cap and,
subsequently, such Person returns to the Borrower, any other Credit Party or, to
the extent applicable, any Subsidiary all or any portion of such Investment (in
the form of a dividend, distribution, liquidation or otherwise but excluding
intercompany Indebtedness), such return shall be deemed to be credited to the
clause of this Section 6.6 against which the Investment is then charged, but in
any event not in an amount that would result in the aggregate dollar amount able
to be invested in reliance on such category to exceed such Cap;
 
(2)        for purposes of determining compliance with any Cap on the making of
Investments, the Dollar equivalent amount of the Investment denominated in a
foreign currency shall be calculated based on the relevant currency exchange
rate in effect on the date such Investment was made;
 
(3)        the Borrower and any Subsidiary may make intermediate Investments in
their respective Subsidiaries to facilitate an Investment otherwise permitted
above;
 
(4)        for the avoidance of doubt, if the Borrower or any Subsidiary makes
any Investment using a ratio-based test on the same date that it makes any
Investment under any Dollar-based Cap, then the ratio-based test will be
calculated with respect to such Investment under the ratio-based test without
regard to any payment under the Dollar-based Cap; and
 
(5)        in the event that any Investment (or any portion thereof) meets the
criteria of more than one of the clauses of this Section 6.6, the Borrower may,
in its sole discretion, at the time of making such Investment, divide, classify
or reclassify, or at any later time divide, classify or reclassify, such
Investment (or any portion thereof) in any manner that complies with this
covenant; provided that any such Investment made under a Dollar-based Cap may
not be reclassified as an Investment using a financial ratio-based test.
 
6.7       Financial Covenant.  Commencing with the Q4-2017 Test Period, the
Borrower shall not permit the First Lien Net Leverage Ratio on the last day of
each Test Period to be greater than 5.25:1.00 if, as of the last day of such
Test Period, the aggregate outstanding principal amount of (a) Revolving Loans,
(b) Letters of Credit (but excluding (i) all Letters of Credit that have been
Cash Collateralized and (ii) up to $2,500,000 of undrawn Letters of Credit)
and/or (c) unreimbursed obligations with respect to drawn Letters of Credit, in
each case then outstanding, exceeds (or exceeded) 25% of the then outstanding
Revolving Credit Commitments in effect on such date (the “Financial Covenant
Test Criteria,” and each last day of the Test Periods described above on which
the Financial Covenant Test Criteria are met, a “Financial Covenant Test
Date”).  For the avoidance of doubt, the Financial Covenant set forth in this
Section 6.7 shall not apply, and shall not be tested, if the Financial Covenant
Test Criteria are not met as of the last date of the applicable Test Period.
 
6.8       Fundamental Changes; Disposition of Assets.  The Borrower will not,
nor will it permit any Subsidiary to, (x) enter into any transaction of merger
or consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), (y) convey, sell, lease, exchange, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
part of its business, assets or property of any kind whatsoever, whether real,
personal or mixed and whether tangible or intangible, whether now owned or
hereafter acquired or leased or (z) sell, assign, or otherwise dispose of any
Capital Stock of any Subsidiary, except:
140

--------------------------------------------------------------------------------

(a)        any Subsidiary of the Borrower may merge or consolidate with the
Borrower (including a merger, the purpose of which is to reorganize the Borrower
into a new jurisdiction); provided that the Borrower may merge or consolidate
with another Person (including a merger, the purpose of which is to reorganize
the Borrower into a new jurisdiction); provided further that:
 
(i)          the Borrower is the surviving person or the Person formed by or
surviving any such merger, consolidation or conversion (if other than the
Borrower) or to which such sale, assignment, transfer, lease, conveyance or
other disposition shall have been made is a corporation, partnership or limited
liability company organized or existing under the laws of any state in the
United States of America (the Borrower or such Person, as the case may be, being
herein called the “Successor Company”);
 
(ii)         the Successor Company (if other than the Borrower) expressly
assumes all the Obligations of the Borrower under this Agreement and any other
Loan Document to which the Borrower is a party pursuant to documents or
instruments in form reasonably satisfactory to the Administrative Agent;
 
(iii)        if the Successor Company is not the Borrower, each Guarantor,
unless it is the other party to such merger or consolidation, shall (A) have
confirmed, pursuant to documents reasonably satisfactory to the Administrative
Agent, that its Guarantee shall apply to the Successor Company’s Obligations
under the Loan Documents and (B) shall have by a supplement or amendment (or
such other document reasonably satisfactory to the Collateral Agent) to the
Security Agreement and other applicable Collateral Documents confirmed that its
obligations thereunder shall apply to the Successor Company’s Obligations under
the Loan Documents;
 
(iv)        immediately after giving pro forma effect to such transaction, no
Default shall have occurred and be continuing;
 
(v)         the Successor Company (if not the Borrower) shall have delivered to
the Administrative Agent an officer’s certificate stating that such
consolidation, merger or transfer and such amendments (if any) comply with this
Agreement and any other Loan Document to which the Borrower is a party; and
 
(vi)        if the Successor Company is not the Borrower, prior to such merger
or consolidation, the Administrative Agent shall have received all documentation
and other information with respect to the Successor Company required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act to the extent
requested by any Lender from the Borrower at least ten (10) Business Days prior
to such merger or consolidation; provided that the Administrative Agent shall
have been informed of the identity of such Successor Company at least twenty
(20) Business Days prior to such merger or consolidation.
 
The Successor Company (if other than the Borrower) will succeed to, and be
substituted for, the Borrower under this Agreement, any other Loan Document to
which the Borrower is a party and the Loans, and in such event the Borrower
shall be automatically released and discharged from its obligations under this
Agreement, any other Loan Document to which the Borrower is a party and the
Loans.
141

--------------------------------------------------------------------------------

(b)        (i) any Non-Credit Party may merge or consolidate with or into any
other Non-Credit Party, (ii) any Subsidiary may merge or consolidate with or
into any other Subsidiary that is a Credit Party, (iii) any merger the sole
purpose of which is to reincorporate or reorganize a Credit Party in another
jurisdiction in the United States shall be permitted and (iv) any Subsidiary may
liquidate or dissolve or change its legal form if the Borrower determines in
good faith that such action is in the best interests of the Borrower and the
Subsidiaries and is not materially disadvantageous to the Lenders, provided, in
the case of clauses (ii) through (iv), that (A) no Change of Control shall
result therefrom and (B) the surviving Person (or, with respect to clause (iv),
the Person who receives the assets of such dissolving or liquidated Subsidiary
that is a Guarantor) shall be a Credit Party;
 
(c)        any Subsidiary may dispose of all or substantially all of its assets
to the Borrower or any other Subsidiary; provided that a Guarantor Subsidiary
may not dispose of all or substantially all of its assets to a Non-Credit Party
unless treated as an Investment that is permitted by Section 6.6.
 
(d)        conveyances, sales, leases, licenses, exchanges, transfers or other
dispositions that do not constitute Asset Sales;
 
(e)        Asset Sales so long  as no Event of Default has occurred and is
continuing; provided that (i) the consideration received for such assets is in
an amount at least equal to the fair market value thereof (determined in good
faith by the Borrower), (ii) no less than 75% of which will paid in cash (which
may include royalties and milestones), and (iii) the Net Cash Proceeds thereof
are applied as and to the extent required by Section 2.14(a); provided further
that for the purposes of clause (ii), (A) any liabilities (as shown on the
Borrower’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the Borrower and its Subsidiaries, other than liabilities that are
by their terms subordinated to the payment in cash of the Obligations, that are
assumed by the transferee with respect to the applicable Asset Sale and for
which the Borrower and all of the Subsidiaries shall have been validly released
by all applicable creditors in writing and (B) any Designated Non-Cash
Consideration received in respect of such Asset Sale having an aggregate fair
market value as reasonably determined by the Borrower in good faith, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (B) that is at that time outstanding, not in excess of the greater
of (1) $2,500,000 and (2) an amount equal to 5.00% of TTM Consolidated Adjusted
EBITDA at the time of the receipt of such Designated Non-Cash Consideration,
with the fair market value of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value, shall be deemed to be cash; provided further that the Borrower
and the Subsidiaries may not sell all or substantially all of their assets,
taken as a whole, to any Person in reliance on this clause (e);
 
(f)        the Borrower and the Subsidiaries may lease (as lessee) or license
(as licensee) real or personal property so long as any such lease or license
does not create a Capital Lease except to the extent permitted by Section
6.1(d);
 
(g)        any transaction (other than an Asset Sale (determined without regard
to the exceptions thereto in the definition thereof)) in connection with a
Permitted Acquisition or other Investment permitted by Section 6.6; provided
that (i) if the merging or consolidating Subsidiary is a Guarantor Subsidiary,
the surviving entity is or becomes a Guarantor Subsidiary or (ii) if the merging
or consolidating Credit Party is the Borrower, the surviving entity is the
Borrower;
142

--------------------------------------------------------------------------------

(h)        dispositions to effect the Potential Transfers;
 
(i)         dispositions of Investments in Joint Ventures or Joint Venture
Subsidiaries to the extent required by, or pursuant to, customary agreements
between the joint venture parties set forth in binding agreements between such
parties; and
 
(j)         the Acquisition may be consummated on the Closing Date.
 
6.9       Transactions with Affiliates.  The Borrower will not, nor will it
permit any Subsidiary to, directly or indirectly, enter into or permit to exist
any transaction (including the purchase, sale, lease or exchange of any property
or the rendering of any service) with any Affiliate of the Borrower, on terms
that are less favorable to the Borrower or that Subsidiary, as the case may be,
than those that might be obtained at the time from a Person who is not such an
Affiliate; provided that the foregoing restriction will not apply to:
 
(a)        any transaction between or among any of the Credit Parties and/or any
of their Subsidiaries to the extent not otherwise prohibited by this Agreement;
 
(b)        indemnity provided to and reasonable and customary fees and expense
reimbursement paid to members of the board of directors (or similar governing
body) of the Borrower or any Subsidiary;
 
(c)        (i) compensation, benefits and indemnification arrangements
(including the payment of bonuses and other deferred compensation) for
directors, officers and other employees of the Borrower or any Subsidiary
entered into in the ordinary course of business or approved by the board of
directors of the Borrower or the applicable Subsidiary, (ii) employment and
severance agreements between the Borrower or any Subsidiary and their employees,
officers or directors, entered in the ordinary course of business, (iii) any
issuance of securities, or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment arrangements, stock
options, stock ownership plans, including restricted stock plans, stock grants,
directed share programs and other equity based plans and the granting and
stockholder rights of registration rights approved by the Borrower’s board of
directors; and (iv) payments or loans (or cancellation of loans) to officers,
directors and employees that are approved by a majority of the Borrower’s  board
of directors, subject to the limitations set forth in Section 6.6;
 
(d)        transactions described in Schedule 6.9 in existence on the Closing
Date;
 
(e)        the existence of, or the performance of obligations under the terms
of, agreements entered into in connection with the Acquisition or a Permitted
Acquisition or other Investment permitted by Section 6.6 (including payments of
earnouts and other similar payments); and
 
(f)        Restricted Junior Payments permitted by Section 6.4, Investments
permitted by Section 6.6, Indebtedness permitted by Section 6.1 and transactions
permitted by Section 6.8 (including as a result of exceptions to the definition
of “Asset Sale”).
 
6.10      Conduct of Business.  The Borrower will not, nor will it permit any
Subsidiary to, engage in any material business other than the Business.
 
6.11      Rate Contracts.  Neither the Borrower shall, nor shall the Borrower
permit any of the Subsidiaries to, enter into any Rate Contracts, other than (a)
Rate Contracts entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities and (b) Rate Contracts
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Borrower or any Subsidiary.
143

--------------------------------------------------------------------------------

6.12      Certain Amendments or Waivers.  The Borrower will not, nor will it
permit any Subsidiary to, (a) amend, supplement, waive or otherwise modify any
provision of its Organizational Documents in a manner that would be materially
adverse to the interests of the Lenders or (b) change or amend the terms of the
documentation with regard to any Material Indebtedness that is Junior Financing
in a manner that would be materially adverse to the interests of the Lenders
(except to the extent such changes or amendments are otherwise permitted by any
applicable intercreditor or subordination provisions applicable to such Junior
Financing).
 
6.13      Fiscal Year.  The Borrower will not, nor will it permit any Subsidiary
to, make any change in fiscal year; provided, however, that the Borrower may,
upon written notice to the Administrative Agent, change its fiscal year to any
other fiscal year reasonably acceptable to the Administrative Agent, in which
case, the Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year (provided that no such change shall be
effective until such adjustments have been made).
 
SECTION 7.   GUARANTY
 
7.1       Guaranty of the Obligations.  Subject to the provisions of Section
7.2, Guarantors jointly and severally hereby irrevocably and unconditionally
guaranty to the Administrative Agent for the ratable benefit of the Secured
Parties the due and punctual payment in full of all Guaranteed Obligations when
the same will become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)).
 
7.2        Contribution by Guarantors.  All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty.  Accordingly,
in the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor will be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date.  “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Guaranteed Obligations.  “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided that, solely for
purposes of calculating the Fair Share Contribution Amount with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder will not be considered as assets or liabilities of such
Contributing Guarantor.  “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to the
sum of (A) the aggregate amount of all payments and distributions made on or
before such date by such Contributing Guarantor in respect of this Guaranty
(including in respect of this Section 7.2), minus (B) the aggregate amount of
all payments received on or before such date by such Contributing Guarantor from
the other Contributing Guarantors as contributions under this Section 7.2.  The
amounts payable as contributions hereunder will be determined as of the date on
which the related payment or distribution is made by the applicable Funding
Guarantor.  The allocation among Contributing Guarantors of their obligations as
set forth in this Section 7.2 will not be construed in any way to limit the
liability of any Contributing Guarantor hereunder.  Each Guarantor is a third
party beneficiary to the contribution agreement set forth in this Section 7.2.
144

--------------------------------------------------------------------------------

7.3       Liability of Guarantors Absolute.  Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and will not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations.  In furtherance of the foregoing and without limiting
the generality thereof, each Guarantor agrees as follows:
 
(a)        this Guaranty is a guaranty of payment when due and not of
collectability;
 
(b)        this Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
 
(c)        the Administrative Agent may enforce this Guaranty upon the
occurrence of an Event of Default notwithstanding the existence of any dispute
between the Borrower and any Secured Party with respect to whether such Event of
Default has occurred and is continuing;
 
(d)        the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against the Borrower or any of such other
guarantors and whether or not the Borrower is joined in any such action or
actions;
 
(e)        payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations will in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been
paid.  Without limiting the generality of the foregoing, if the Administrative
Agent is awarded a judgment in any suit brought to enforce any Guarantor’s
covenant to pay a portion of the Guaranteed Obligations, such judgment will not
be deemed to release such Guarantor from its covenant to pay the portion of the
Guaranteed Obligations that is not the subject of such suit, and such judgment
will not, except to the extent satisfied by such Guarantor, limit, affect,
modify or abridge any other Guarantor’s liability hereunder in respect of the
Guaranteed Obligations;
 
(f)        any Secured Party, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Secured Party in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Secured Party may have against any such
security, in each case as such Secured Party in its discretion may determine
consistent herewith or the applicable Secured Rate Contract or Bank Product
Agreement and any applicable security agreement, including foreclosure on any
such security pursuant to one or more judicial or nonjudicial sales, whether or
not every aspect of any such sale is commercially reasonable, and even though
such action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against the Borrower or
any security for the Guaranteed Obligations; and (vi) exercise any other rights
available to it under the Credit Documents, the Secured Rate Contracts or the
Bank Product Agreements; and
145

--------------------------------------------------------------------------------

(g)        this Guaranty and the obligations of Guarantors hereunder will be
valid and enforceable and will not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor will have had notice or knowledge of any
of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents, the Secured Rate Contracts or the Bank Product Agreements, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Credit Documents, any of the Secured Rate Contracts, the Bank Product
Agreements or any agreement or instrument executed pursuant thereto, or of any
other guaranty or security for the Guaranteed Obligations, in each case whether
or not in accordance with the terms hereof or such Credit Document, such Secured
Rate Contract, such Bank Product Agreements or any agreement relating to such
other guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents, any
of the Secured Rate Contracts, any Bank Product Agreements or from the proceeds
of any security for the Guaranteed Obligations, except to the extent such
security also serves as collateral for indebtedness other than the Guaranteed
Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Secured Party might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Secured
Party’s consent to the change, reorganization or termination of the corporate
structure or existence of the Borrower or any Subsidiary and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which the Borrower may allege or assert against any Secured Party
in respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.
 
7.4       Waivers by Guarantors.  To the fullest extent permitted by law, each
Guarantor hereby waives, for the benefit of the Secured Parties: (a) any right
to require any Secured Party, as a condition of payment or performance by such
Guarantor, to (i) proceed against the Borrower, any other guarantor (including
any other Guarantor) of the Guaranteed Obligations or any other Person, (ii)
proceed against or exhaust any security held from the Borrower, any such other
guarantor or any other Person, (iii) proceed against or have resort to any
balance of any credit on the books of any Secured Party in favor of the Borrower
or any other Person, or (iv) pursue any other remedy in the power of any Secured
Party whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of the Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
the Borrower or any other Guarantor from any cause other than payment in full of
the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Secured Party’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith; (e)
(i) any principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms hereof and any legal or equitable discharge
of such Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and (iv)
promptness, diligence and any requirement that any Secured Party protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, the Secured Rate Contracts, the Bank
Product Agreements or any agreement or instrument related thereto, notices of
any renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to the Borrower
and notices of any of the matters referred to in Section 7.3 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.
146

--------------------------------------------------------------------------------

7.5       Guarantors’ Rights of Subrogation, Contribution, etc.  Until the
Guaranteed Obligations will have been indefeasibly paid in full in cash and the
Revolving Credit Commitments will have terminated and all Letters of Credit have
been cancelled, or have expired or have been Cash Collateralized or otherwise
backstopped in a manner satisfactory to the applicable Issuing Bank and all
amounts drawn thereunder have been reimbursed in full, each Guarantor hereby
waives any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against the Borrower or any other Guarantor or any of
its assets in connection with this Guaranty or the performance by such Guarantor
of its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against the Borrower with respect
to the Guaranteed Obligations, (b) any right to enforce, or to participate in,
any claim, right or remedy that any Secured Party now has or may hereafter have
against the Borrower, and (c) any benefit of, and any right to participate in,
any collateral or security now or hereafter held by any Secured Party.  In
addition, until the Guaranteed Obligations will have been indefeasibly paid in
full in cash and the Revolving Credit Commitments will have terminated and all
Letters of Credit have been cancelled, or have expired or have been Cash
Collateralized or otherwise backstopped in a manner satisfactory to the
applicable Issuing Bank and all amounts drawn thereunder have been reimbursed in
full, each Guarantor will withhold exercise of any right of contribution such
Guarantor may have against any other guarantor (including any other Guarantor)
of the Guaranteed Obligations, including any such right of contribution as
contemplated by Section 7.2.  Each Guarantor further agrees that, to the extent
the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against the Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, will be
junior and subordinate to any rights any Secured Party may have against the
Borrower, to all right, title and interest any Secured Party may have in any
such collateral or security, and to any right any Secured Party may have against
such other guarantor.  If any amount will be paid to any Guarantor on account of
any such subrogation, reimbursement, indemnification or contribution rights at
any time when all Guaranteed Obligations will not have been finally and
indefeasibly paid in full, such amount will be held in trust for the
Administrative Agent on behalf of Secured Parties and will forthwith be paid
over to the Administrative Agent for the benefit of Secured Parties to be
credited and applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms hereof.  Further, in accordance with
Section 2856 of the California Civil Code, each Guarantor waives any and all
rights and defenses available to it by reason of Sections 2787 to 2855,
inclusive, of the California Civil Code (this sentence is included solely out of
an abundance of caution, and shall not be construed to mean that any of the
above-referenced provisions of California law are in any way applicable to this
Guaranty or to any of the Guaranteed Obligations).
147

--------------------------------------------------------------------------------

7.6       Subordination of Other Obligations.  Any Indebtedness of the Borrower
or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing will be held
in trust for the Administrative Agent on behalf of Secured Parties and will
forthwith be paid over to the Administrative Agent for the benefit of Secured
Parties to be credited and applied against the Guaranteed Obligations but
without affecting, impairing or limiting in any manner the liability of the
Obligee Guarantor under any other provision hereof.
 
7.7       Continuing Guaranty.  This Guaranty is a continuing guaranty and will
remain in effect until all of the Guaranteed Obligations will have been paid in
full and the Revolving Credit Commitments will have terminated and all Letters
of Credit have been cancelled, or have expired or have been Cash Collateralized
or otherwise backstopped in a manner satisfactory to the Issuing Banks and all
amounts drawn thereunder have been reimbursed in full.  Each Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.
 
7.8       Authority of Guarantors or the Borrower.  It is not necessary for any
Secured Party to inquire into the capacity or powers of any Guarantor or the
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.
 
7.9       Financial Condition of the Borrower.  Any Credit Extension may be made
to the Borrower or continued from time to time, and any Rate Contracts may be
entered into from time to time, in each case without notice to or authorization
from any Guarantor regardless of the financial or other condition of the
Borrower at the time of any such grant or continuation or at the time such Rate
Contracts is entered into, as the case may be.  No Secured Party will have any
obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of the Borrower.  Each
Guarantor has adequate means to obtain information from the Borrower on a
continuing basis concerning the financial condition of the Borrower and their
ability to perform their obligations under the Credit Documents and the Rate
Contracts, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of the Borrower and of all circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations.  Each
Guarantor hereby waives and relinquishes any duty on the part of any Secured
Party to disclose any matter, fact or thing relating to the business, operations
or conditions of the Borrower now known or hereafter known by any Secured Party.
 
7.10     Bankruptcy, etc.
 
(a)        The obligations of the Guarantors hereunder will not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of the Borrower or any
other Guarantor or by any defense which the Borrower or any other Guarantor may
have by reason of the order, decree or decision of any court or administrative
body resulting from any such proceeding.
148

--------------------------------------------------------------------------------

(b)        Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) will be included in the Guaranteed
Obligations because it is the intention of the Guarantors and Secured Parties
that the Guaranteed Obligations which are guaranteed by Guarantors pursuant
hereto should be determined without regard to any rule of law or order which may
relieve the Borrower of any portion of such Guaranteed Obligations.  Guarantors
will permit any trustee in bankruptcy, receiver, debtor in possession, assignee
for the benefit of creditors or similar Person to pay the Administrative Agent,
or allow the claim of the Administrative Agent in respect of, any such interest
accruing after the date on which such case or proceeding is commenced.
 
(c)        In the event that all or any portion of the Guaranteed Obligations
are paid by the Borrower, the obligations of Guarantors hereunder will continue
and remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Secured Party as a preference, fraudulent
transfer or otherwise, and any such payments which are so rescinded or recovered
will constitute Guaranteed Obligations for all purposes hereunder.
 
7.11      Discharge of Guaranty upon Sale of Guarantor.  If, in compliance with
the terms and provisions of the Credit Documents, (a) all of the Capital Stock
of any Guarantor or any of its successors in interest hereunder or (b) all or
substantially all of the property of any Guarantor is sold, disposed of or
otherwise transferred (such Guarantor, a “Transferred Guarantor”) to any Person
(other than any other Credit Party), such Transferred Guarantor will, upon the
consummation of such sale, disposition or other transfer (including by merger or
consolidation), automatically be discharged and released, without any further
action by any Secured Party or any other Person, effective as of the time of
such sale, disposition or other transfer, from its obligations under this
Agreement (including under Sections 10.2 and 10.3) and the other Credit
Documents, including its obligations to pledge and grant any Collateral owned by
it pursuant to any Collateral Document and, in the case of the sale of all of
the Capital Stock of such Transferred Guarantor, the pledge of such Capital
Stock to the Collateral Agent pursuant to the Collateral Documents will be
released, and the Collateral Agent will take, and the Secured Parties hereby
irrevocably authorize the Collateral Agent to take, such actions as are
necessary or desirable to effect each discharge and release described in this
Section 7.11 in accordance with the relevant provisions of the Collateral
Documents.
 
7.12      Instrument for Payment of Money.  Each Guarantor hereby acknowledges
that the guarantee in this Section 7 constitutes an instrument for the payment
of money, and consents and agrees that any Lender or Agent, at its sole option,
in the event of a dispute by such Guarantor in the payment of any moneys due
hereunder, will have the right to bring a motion-action under New York CPLR
Section 3213.
 
7.13      General Limitation on Guarantee Obligations.  In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other Law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 7.1 would otherwise
be held or determined to be void, voidable, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 7.1, then, notwithstanding any other provision to
the contrary, the amount of such liability will, without any further action by
such Guarantor, any Credit Party or any other Person, be automatically limited
and reduced to the highest amount (after giving effect to the rights of
subrogation and contribution established in Section 7.5) that is valid and
enforceable, not void or voidable and not subordinated to the claims of other
creditors as determined in such action or proceeding.
149

--------------------------------------------------------------------------------

7.14      Keepwell.  Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor will only be liable under
this Section 7.14 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.14, or otherwise
under this Guaranty, voidable under applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations of each Qualified ECP Guarantor under this Section 7.14 will remain
in full force and effect until the Guaranteed Obligations have been paid in full
and the Revolving Credit Commitments will have terminated, and all Loans or
other Obligations hereunder which are accrued and payable have been paid or
satisfied and all Letters of Credit will have expired (without any pending
drawing) or have been cancelled or Cash Collateralized in accordance with the
terms of this Agreement.  Each Qualified ECP Guarantor intends that this Section
7.14 constitute, and this Section 7.14 will be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Credit
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.
 
SECTION 8.   EVENTS OF DEFAULT
 
8.1       Events of Default.  Each of the events referred to in clauses (a)
through (m) of this Section 8.1 shall constitute an “Event of Default”:
 
(a)        Failure to Make Payments When Due.  Failure by the Borrower to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by mandatory prepayment or otherwise; or (ii) when
due any amount payable to the applicable Issuing Bank in reimbursement of any
drawing under a Letter of Credit (including any requirement to deposit Cash
Collateral in connection therewith); or (iii) any interest on any Loan or any
fee or any other amount due hereunder within five (5) Business Days after the
date due; or
 
(b)        Default in Other Agreements.
 
(i)          Failure of the Borrower or any other Credit Party to pay when due
any principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in Section
8.1(a)) constituting Material Indebtedness, in each case beyond the grace
period, if any, provided therefor; or
 
(ii)         a breach or default by any Credit Party with respect to any other
material term of (A) one or more items of Indebtedness constituting Material
Indebtedness or (B) any loan agreement, mortgage, indenture or other agreement
relating to Material Indebtedness, in each case beyond the grace period, if any,
provided therefor, if the effect of such breach or default is to cause, or to
permit the holder or holders of that Indebtedness (or a trustee or agent on
behalf of such holder or holders), to cause, that Indebtedness to become or be
declared due and payable (or redeemable) prior to its stated maturity;
 
provided that (1) Section 8.1(b)(ii) will not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness and (2) such failure is unremedied or is not
duly waived or cured prior to any termination of commitments or acceleration
hereunder; or
150

--------------------------------------------------------------------------------

(c)        Breach of Negative Covenants or Financial Covenant.  Failure of any
Credit Party to perform or comply with (i) any term or condition contained in
Section 6 (other than the Financial Covenant) or (ii) the Financial Covenant in
Section 6.7 (any such failure to observe any term, covenant or agreement
contained in Section 6.7, a “Financial Covenant Event of Default”); provided
that a Financial Covenant Event of Default shall not constitute an Event of
Default with respect to Term Lenders (in their capacity as such) or Term Loans,
Term Loan Commitments or Term Loan Exposure unless and until the date on which
the Revolving Lenders have actually terminated the Revolving Credit Commitments
and declared all Obligations in respect of the Revolving Credit Commitments and
Revolving Credit Exposure to be immediately due and payable in accordance with
this Agreement (a “Financial Covenant Cross Default”); or
 
(d)        Breach of Representations, Etc.
 
(i)          Any Specified Representation was false in any material respect
(except for those representations and warranties that are conditioned by
materiality, which will proved to be false in any respect) or any Acquisition
Agreement Representation was false as of the Closing Date; or
 
(ii)         Any representation, warranty, certification or other statement made
or deemed made by any Credit Party in any Credit Document or in any statement or
certificate at any time given by any Credit Party or any Subsidiary in writing
pursuant to the terms of the Credit Documents (other than a Specified
Representation or an Acquisition Agreement Representation) was false in any
material respect (or, to the extent such representation and warranty contains
qualifications as to materiality, it was false in any respect) as of the date
made or deemed made; or
 
(e)        Breach of Other Covenants.  Any Credit Party defaults in the
performance of or compliance with (i) any covenant contained in Sections 5.1(a),
(b), (d) and (e), 5.1(h)(i), Section 5.2 (as applicable only to the existence of
the Borrower), Section 5.5, Section 5.6 or Section 5.16, or (ii) any other
covenant in this Agreement or in any of the other Credit Documents, other than
any such covenant referred to in subclause (i) above or any other provision of
this Section 8.1, and such default is not remedied, cured or waived within
thirty (30) days after the earlier to occur of the date on which a Responsible
Officer has knowledge of such default and the date of receipt by the Borrower of
notice from the Administrative Agent of such default; or
 
(f)        Involuntary Bankruptcy; Appointment of Receiver, Etc.  (i) A court of
competent jurisdiction enters a decree or order for relief in respect of the
Borrower or any Subsidiary (other than an Immaterial Subsidiary) in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief is granted under any
applicable federal or state law; or (ii) an involuntary case is commenced
against the Borrower or any Subsidiary (other than an Immaterial Subsidiary)
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over the Borrower or any Subsidiary (other than an Immaterial
Subsidiary), or over all or a substantial part of its property, is entered; or
there occurs the involuntary appointment of an interim receiver, trustee or
other custodian of the Borrower or any Subsidiary (other than an Immaterial
Subsidiary) for all or a substantial part of its property; or a warrant of
attachment, execution or similar process is issued against any substantial part
of the property of the Borrower or any Subsidiary (other than an Immaterial
Subsidiary), and any such event described in this clause (ii) continues for
sixty (60) days without having been dismissed, bonded or discharged; or
151

--------------------------------------------------------------------------------

(g)        Voluntary Bankruptcy; Appointment of Receiver, Etc.  (i) The Borrower
or any Subsidiary (other than an Immaterial Subsidiary) has an order for relief
entered with respect to it or commences a voluntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or consents to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or consents to the appointment of or taking possession
by a receiver, trustee or other custodian for all or a substantial part of its
property; or the Borrower or any Subsidiary (other than an Immaterial
Subsidiary) makes any assignment for the benefit of creditors; or (ii) the
Borrower or any Subsidiary (other than an Immaterial Subsidiary) becomes unable,
or fails generally, or admits in writing its inability, to pay its debts as such
debts become due; or the board of directors (or similar governing body) the
Borrower or any Subsidiary (other than an Immaterial Subsidiary) (or any
committee thereof) adopts any resolution or otherwise authorizes any action to
approve any of the actions referred to herein or in Section 8.1(f); or
 
(h)        Judgments and Attachments.  Any money judgment, writ or warrant of
attachment or similar process involving in any individual case in an amount in
excess of $5,000,000 (to the extent not covered by insurance (as to which a
solvent and unaffiliated insurance company has acknowledged and not denied
coverage)) is entered or filed against the Borrower or any Subsidiary (other
than an Immaterial Subsidiary) or any of their respective assets and remains
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days;
or
 
(i)         Dissolution. Any order, judgment or decree is entered against the
Borrower or any Subsidiary (other than an Immaterial Subsidiary) decreeing the
involuntary dissolution or split up of such Credit Party and such order remains
undischarged or unstayed for a period in excess of sixty (60) days; or
 
(j)         Employee Benefit Plans.  There occurs one or more ERISA Events, or,
with respect to a Foreign Plan, a termination, withdrawal or noncompliance with
applicable Law or plan terms, that individually or in the aggregate results in
or could reasonably be expected to result in a Material Adverse Effect; or
 
(k)        Guaranties, Collateral Documents and other Credit Documents.  At any
time after the execution and delivery thereof:
 
(i)          the Guaranty for any reason, other than the satisfaction in full of
all Obligations, ceases to be in full force and effect (other than in accordance
with its terms) or is declared to be null and void or any Guarantor repudiates
its obligations thereunder;
 
(ii)         this Agreement or any Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the satisfaction in full of the Obligations
in accordance with the terms hereof) or is declared null and void, or the
Collateral Agent does not have or ceases to have a valid and perfected Lien in
any Collateral having a fair market value, individually or in the aggregate, in
excess of $2,500,000 purported to be covered by the Collateral Documents (except
to the extent not required to be valid or perfected by the Credit Documents)
with the priority required by the relevant Collateral Document, in each case,
for any reason other than actions taken by or on behalf of the Collateral Agent
or any Secured Party or the failure of the Collateral Agent or any Secured Party
to take any action within its control and except as to Collateral consisting of
real property to the extent that such losses are covered by a lender’s title
insurance policy; or
152

--------------------------------------------------------------------------------

(iii)        any Credit Party contests the validity or enforceability of any
Credit Document in writing or denies in writing that it has any further
liability, including with respect to future advances by the Lenders, under any
Credit Document to which it is a party; or
 
(l)         Junior Financing Documentation.  The payment or lien subordination
provisions, as applicable, set forth in any Junior Lien Intercreditor Agreement
or any Subordination Agreement to which a Debt Representative representing any
Junior Financing is a party, cease to be effective or cease to be legally valid,
binding and enforceable, against the lenders or holders of the Junior Financing
represented by such Debt Representative; or
 
(m)       Change of Control.  A Change of Control occurs.
 
8.2       Remedies upon an Event of Default.
 
(a)        Upon the occurrence of any Event of Default, other than pursuant to
Section 8.1(f) or 8.1(g) or a Financial Covenant Event of Default, at the
request of the Required Lenders, upon notice to the Borrower by the
Administrative Agent:
 
(i)          the applicable Commitments and the obligation of the Issuing Banks
to Issue any Letter of Credit will immediately terminate or be reduced (as
specified by the Administrative Agent);
 
(ii)         the aggregate principal of all applicable Loans, all accrued and
unpaid interest thereon, all fees and all other Obligations under this Agreement
and the other Credit Documents, together with an amount equal to the maximum
amount that may at any time be drawn under all Letters of Credit then
outstanding (regardless of whether any beneficiary under any such Letter of
Credit will have presented, or will be entitled at such time to present, the
drafts or other documents or certificates required to draw under such Letters of
Credit), will become due and payable immediately, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Credit Party; provided that the foregoing will not affect in any way the
obligations of the Lenders under Section 2.4(e);
 
(iii)        the Borrower will promptly comply with the provisions of Section
2.4(h) with respect to the deposit of Cash Collateral to secure the Letter of
Credit Usage and future payment of related fees; and
 
(iv)        the Administrative Agent may, and may cause the Collateral Agent to,
exercise any and all of its other rights and remedies under applicable law
(including any applicable UCC) or at equity, hereunder and under the other
Credit Documents.
 
provided that upon an Event of Default pursuant Section 8.1(f) or 8.1(g), the
Commitments of each Lender and the obligations of the Issuing Bank to issue (or
to cause it designee to issue) Letters of Credit shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable and the
obligation of the Borrower to Cash Collateralize the Letters of Credit as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent, the Collateral Agent or any Lender.
153

--------------------------------------------------------------------------------

(b)        Upon the occurrence of a Financial Covenant Event of Default that is
continuing, (i) the Required Revolving Lenders may either (A) terminate the
Revolving Credit Commitments and/or (B) take the actions specified in Sections
8.2(a) in respect of the Revolving Credit Commitments, the Revolving Loans and
Letters of Credit and (ii) the Required Lenders may take any of the actions
specified in Section 8.2(a) in respect of a Financial Covenant Event of Default
that has occurred and is continuing upon the occurrence of a Financial Covenant
Cross Default.
 
8.3       Application of Proceeds.  Notwithstanding anything to the contrary
contained in this Agreement or any other Credit Document, upon the occurrence
and during the continuance of an Event of Default and after the acceleration of
the principal amount of any of the Loans hereunder:
 
(a)        each Credit Party irrevocably waives the right to direct the
application of any and all payments at any time or times thereafter received by
the Administrative Agent, the Collateral Agent or any Issuing Bank from or on
behalf of any Credit Party, and, as between each Credit Party on the one hand
and the Administrative Agent, the Collateral Agent, each Issuing Bank and the
Lenders on the other, the Administrative Agent and each Issuing Bank will have
the continuing and exclusive right to apply and to reapply any and all payments
received against the Obligations in such manner as the Administrative Agent (or,
as applicable, such Issuing Bank) may deem advisable and consistent with this
Agreement notwithstanding any previous application by Administrative Agent (or,
as applicable, such Issuing Bank); and
 
(b)        subject to Section 2.15(d), any and all payments received by any
Secured Party (other than through the Administrative Agent), including proceeds
of Collateral, will be applied:
 
(i)          first, to all fees, costs, indemnities, liabilities, obligations
and expenses incurred by or owing to the Administrative Agent or the Collateral
Agent with respect to this Agreement, the other Credit Documents or the
Collateral;
 
(ii)         second, to all fees, costs, indemnities, liabilities, obligations
and expenses incurred by or owing to any Lender or Issuing Bank with respect to
this Agreement, the other Credit Documents or the Collateral;
 
(iii)        third, to accrued and unpaid interest on the Obligations (including
any interest which, but for the provisions of the Bankruptcy Code, would have
accrued on such amounts);
 
(iv)        fourth, (A) to the principal amount of the Obligations, including,
without limitation, with respect to the deposit of Cash Collateral to secure the
Letter of Credit Usage and future payment of related fees in compliance with
Section 2.4(h), (B) to any Obligations under any Secured Rate Contract and (C)
to any Obligation under any Bank Product Agreement for which the Administrative
Agent has received written notice of such Obligations as being outstanding;
 
(v)         fifth, to any other Indebtedness or obligations of any Credit Party
owing to the Administrative Agent, the Collateral Agent, any Lender or any other
Secured Party under the Credit Documents or any Bank Product Agreement for which
the Administrative Agent has received written notice of such Obligations as
being outstanding under such Bank Product Agreement; and
 
(vi)        sixth, to the Borrower or to whomever may be lawfully entitled to
receive such balance or as a court of competent jurisdiction may direct.
154

--------------------------------------------------------------------------------

In carrying out the foregoing, (1) amounts received will be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (2) each of the Persons entitled to receive a payment in
any particular category will receive an amount equal to its pro rata share of
amounts available to be applied pursuant thereto for such category.
 
SECTION 9.   AGENTS
 
9.1       Appointment and Duties.
 
(a)        Appointment of Agent.  Each Lender and each Issuing Bank hereby
appoints DBNY (together with any successor Agent pursuant to Section 9.9) as the
Administrative Agent and the Collateral Agent hereunder and authorizes each such
Agent to (i) execute and deliver the Credit Documents and accept delivery
thereof on its behalf from any Credit Party, (ii) take such action on its behalf
and to exercise all rights, powers and remedies and perform the duties as are
expressly delegated to such Agent under such Credit Documents and (iii) exercise
such powers as are reasonably incidental thereto.  In furtherance of the
foregoing, each of the Lenders (including in its capacity as a potential Secured
Swap Provider or a Bank Product Provider) hereby irrevocably appoints and
authorizes the Collateral Agent to act as the agent of (and to hold any security
interest created by the Collateral Documents for and on behalf of or in trust
for) such Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Credit Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Collateral Agent (and any
co-agents, sub-agents and attorneys-in-fact appointed by the Collateral Agent
pursuant to Section 9.4 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents, or
for exercising any rights and remedies thereunder at the direction of the
Collateral Agent), will be entitled to the benefits of all provisions of this
Section 9 (including Section 9.8(b), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Credit Documents) as if
set forth in full herein with respect thereto.  The provisions of this Section 9
are solely for the benefit of the Agents, the Issuing Banks and the Lenders and
no Credit Party will have any rights as a third party beneficiary of any of the
provisions thereof.  In performing its functions and duties hereunder, each
Agent will act solely as an agent of the Lenders and does not assume and will
not be deemed to have assumed any obligation towards or relationship of agency
or trust with or for the Borrower or any Subsidiary.
 
(b)        Duties as Collateral and Disbursing Agent.  Without limiting the
generality of clause (a) above, each of the Administrative Agent and the
Collateral Agent, as applicable, will each have the right and authority (to the
exclusion of the Lenders and the Issuing Banks), and is hereby authorized, to
(i) act as the disbursing and collecting agent for the Lenders and the Issuing
Banks with respect to all payments and collections arising in connection with
the Credit Documents (including in any proceeding described in Section 8.1(f) or
(g) or any other bankruptcy, insolvency or similar proceeding), and each Person
making any payment in connection with any Credit Document to any Secured Party
is hereby authorized to make such payment to such Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
the Secured Parties with respect to any Obligation in any proceeding described
in Section 8.1(f) or (g) or any other bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Person),
(iii) act as collateral agent for each Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take
such other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Credit
Documents, (vi) except as may be otherwise specified in any Credit Document,
exercise all remedies given to such Agent and the other Secured Parties with
respect to the Credit Parties and/or the Collateral, whether under the Credit
Documents, applicable Law or otherwise and (vii) execute any amendment, consent
or waiver under the Credit Documents on behalf of any Lender that has consented
in writing to such amendment, consent or waiver; provided, however, that each
such Agent hereby appoints, authorizes and directs each Lender and the Issuing
Bank to act as collateral sub-agent for such Agent, the Lenders and the Issuing
Banks for purposes of the perfection of all Liens with respect to the
Collateral, including any deposit account maintained by a Credit Party with, and
cash and Cash Equivalents held by, such Lender or Issuing Bank, and may further
authorize and direct the Lenders and the Issuing Banks to take further actions
as collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to such Agent, and each Lender and
Issuing Bank hereby agrees to take such further actions to the extent, and only
to the extent, so authorized and directed.
155

--------------------------------------------------------------------------------

(c)        Limited Duties.  Under the Credit Documents, each of the
Administrative Agent and the Collateral Agent (i) is acting solely on behalf of
the Secured Parties (except to the limited extent provided in Section 2.7(b)
with respect to the Register), with duties that are entirely administrative in
nature, notwithstanding the use of the defined terms “Administrative Agent,”
“Collateral Agent,” “Agent,” the terms “agent” and “collateral agent” and
similar terms in any Credit Document to refer to such Agent, which terms are
used for title purposes only, (ii) is not assuming any obligation under any
Credit Document other than as expressly set forth therein or any role as agent,
fiduciary or trustee of or for any Lender, Issuing Bank or other Person and
(iii) will have no implied functions, responsibilities, duties, obligations or
other liabilities under any Credit Document, and each Secured Party, by
accepting the benefits of the Credit Documents, hereby waives and agrees not to
assert any claim against such Agent based on the roles, duties and legal
relationships expressly disclaimed in clauses (i) through (iii) above.  Without
limiting the generality of the foregoing, the use of the term “agent” in this
Agreement with reference to the Administrative Agent or the Collateral Agent is
not intended to connote any fiduciary duty or other implied (or express)
obligations arising under agency doctrine of any applicable law.  Instead, such
term is used merely as a matter of market custom and is intended to create or
reflect only an administrative relationship between independent contracting
parties.
 
9.2       Binding Effect.  Each Secured Party, by accepting the benefits of the
Credit Documents, agrees that (a) any action taken by the Administrative Agent,
the Collateral Agent, the Required Lenders or the Required Revolving Lenders
(or, if expressly required hereby, a greater proportion of the Lenders) in
accordance with the provisions of the Credit Documents, (b) any action taken by
the Administrative Agent or the Collateral Agent in reliance upon the
instructions of Required Lenders or of Required Revolving Lenders (or, where so
required, such greater proportion) and (c) the exercise by the Administrative
Agent, the Collateral Agent, the Required Lenders or the Required Revolving
Lenders (or, where so required, such greater proportion) of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, will be authorized and binding upon all of the Secured Parties.
 
9.3       Use of Discretion.
 
(a)        No Action without Instructions.  Neither the Administrative Agent nor
the Collateral Agent will be required to exercise any discretion or take, or to
omit to take, any action, including with respect to enforcement or collection,
except any action it is required to take or omit to take (i) under any Credit
Document or (ii) pursuant to instructions from the Required Lenders or the
Required Revolving Lenders (or, where expressly required by the terms of this
Agreement, a greater proportion of the Lenders).  Each Agent shall be entitled
to rely, and shall be fully protected in relying, upon any communication,
instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper Person or Persons, and shall be entitled to rely
and shall be protected in relying on opinions and judgments of attorneys (who
may be attorneys for the Borrower and the Subsidiaries), accountants, experts
and other professional advisors selected by it.  No Lender shall have any right
of action whatsoever against any Agent as a result of such Agent acting or
(where so instructed) refraining from acting hereunder or any of the other
Credit Documents in accordance with the instructions of the Required Lenders or
the Required Revolving Lenders (or, where expressly required by the terms of
this Agreement, a greater proportion of the Lenders).
156

--------------------------------------------------------------------------------

(b)        Right Not to Follow Certain Instructions.  Notwithstanding clause
(a) above, neither the Administrative Agent nor the Collateral Agent will be
required to take, or to omit to take, any action in connection herewith or any
of the other Credit Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder (i) unless, upon demand, such
Agent receives an indemnification satisfactory to it from the Lenders (or, to
the extent applicable and acceptable to such Agent, any other Person) against
all Liabilities that, by reason of such action or omission, may be imposed on,
incurred by or asserted against such Agent or any Related Person thereof or (ii)
that is, in the opinion of such Agent or its counsel, may expose such Agent to
liability or that is contrary to any Credit Document or applicable Law
including, for the avoidance of doubt any action that may be in violation of the
automatic stay or that may affect a foreclosure, modification or termination of
property of a Defaulting Lender under any Bankruptcy Proceeding or under the
Bankruptcy Code, and no Agent will have any duty to disclose or will be liable
for the failure to disclose, any information relating to any Credit Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
such Agent or any of its Affiliates in any capacity.
 
(c)        Exclusive Right to Enforce Rights and Remedies.  Notwithstanding
anything to the contrary contained herein or in any other Credit Document, the
authority to enforce rights and remedies hereunder and under the other Credit
Documents against the Credit Parties or any of them will be vested exclusively
in, and all actions and proceedings in equity or at law in connection with such
enforcement will be instituted and maintained exclusively by, the Administrative
Agent and the Collateral Agent in accordance with the Credit Documents for the
benefit of all the Lenders and the Issuing Banks; provided that the foregoing
will not prohibit (i) each of the Administrative Agent and the Collateral Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as such Agent) hereunder and under the other
Credit Documents, (ii) each Issuing Bank from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Issuing Bank) hereunder and
under the other Credit Documents, (iii) any Lender from exercising setoff rights
in accordance with Section 10.4 or (iv) any Lender from filing proofs of claim
or appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any bankruptcy or other debtor
relief law; provided further that if at any time there is no Person acting as
the Administrative Agent hereunder and under the other Credit Documents, then
(A) the Required Lenders will have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.1, (B) in addition to the matters set
forth in clauses (ii), (iii) and (iv) of the preceding proviso and subject to
Section 10.4, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders and (C) notwithstanding the foregoing clauses (A) and (B), only the
Required Revolving Lenders may take any action with respect to a Financial
Covenant Event of Default pursuant to Section 8.2(b) until a Financial Covenant
Cross Default has occurred.
 
9.4       Delegation of Rights and Duties. Each of the Administrative Agent and
the Collateral Agent may, upon any term or condition it specifies, delegate or
exercise any of its rights, powers and remedies under, and delegate or perform
any of its duties or any other action with respect to, any Credit Document by or
through any trustee, co-agent, employee, attorney-in-fact and any other Person
(including any Secured Party).  Any such Person will benefit from this Section 9
to the extent provided by such Agent.
 
9.5       Reliance and Liability.
 
(a)        Each of the Administrative Agent and the Collateral Agent may,
without incurring any liability hereunder, (i) treat the payee of any Note as
its holder until such Note has been assigned in accordance with Section 10.6,
(ii) rely on the Register to the extent set forth in Section 10.6, (iii) consult
with any of its Related Persons and, whether or not selected by it, any other
advisors, accountants and other experts (including advisors to, and accountants
and experts engaged by, any Credit Party) and (iv) rely and act upon any
document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties.
157

--------------------------------------------------------------------------------

(b)        None of the Administrative Agent, the Collateral Agent and their
respective Related Persons will be liable for any action taken or omitted to be
taken by any of them under or in connection with any Credit Document, and each
Secured Party, the Borrower and each other Credit Party hereby waive and will
not assert (and the Borrower will cause each other Credit Party to waive and
agree not to assert) any right, claim or cause of action based thereon, except
to the extent of liabilities resulting primarily from the gross negligence or
willful misconduct of such Agent or, as the case may be, such Related Person
(each as determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein.  Without
limiting the foregoing, neither the Administrative Agent nor the Collateral
Agent:
 
(i)          will be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or the
Required Revolving Lenders or for the actions or omissions of any of its Related
Persons selected with reasonable care (other than employees, officers and
directors of such Agent, when acting on behalf of such Agent);
 
(ii)         will be responsible to any Lender, Issuing Bank or other Person for
the due execution, legality, validity, enforceability, effectiveness,
genuineness, sufficiency or value of, or the attachment, perfection or priority
of any Lien created or purported to be created under or in connection with, any
Credit Document;
 
(iii)        makes any warranty or representation, or will be responsible, to
any Lender, Issuing Bank or other Person for (A) any statement, document,
information, including any written or oral statements or in any financial or
other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Credit Party
to any Agent or any Lender in connection with the Credit Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Credit Party or any other Person liable for the payment of any
Obligations, (B) any representation or warranty made or furnished by or on
behalf of any Credit Party or any Related Person of any Credit Party in
connection herewith or with any Credit Document or any transaction contemplated
herein or therein or any other document, certificate or information with respect
to any Credit Party, whether or not transmitted or (except for documents
expressly required under any Credit Document to be transmitted to the Lenders)
omitted to be transmitted by such Agent, including as to completeness, accuracy,
scope or adequacy thereof, or for the scope, nature or results of any due
diligence performed by such Agent in connection with the Credit Documents, (C)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth in any Credit Document or the occurrence of any Default,
(D) the execution, effectiveness, genuineness, validity, enforceability,
collectability, sufficiency or genuineness hereof or of any Credit Document or
any other agreement, instrument or document or (E) the satisfaction of any
condition set forth in Section 3 or elsewhere in any Credit Document, and (F)
and, for each of the items set forth in clauses (A) through (E) hereof, each
Lender and Issuing Bank hereby waives and agrees not to assert any right, claim
or cause of action it might have against the Administrative Agent or the
Collateral Agent based thereon; and
158

--------------------------------------------------------------------------------

(iv)        will have any duty to ascertain or to inquire as to the performance
or observance of any provision of any Credit Document, whether any condition set
forth in any Credit Document is satisfied or waived, as to the financial
condition of any Credit Party or as to the occurrence or continuation or
possible occurrence or continuation of any Default or Event of Default or will
be deemed to have notice or knowledge of such occurrence or continuation unless
it has received a notice from the Borrower or any Lender or Issuing Bank
describing such Default or Event of Default clearly labeled “notice of default”
(in which case such Agent will promptly give notice of such receipt to all
Lenders).
 
(c)        Each party to this Agreement acknowledges and agrees that the
Administrative Agent may from time to time use one or more outside service
providers for the tracking of all Uniform Commercial Code financing statements
(and/or other collateral related filings and registrations from time to time)
required to be filed or recorded pursuant to the Credit Documents and the
notification to the Administrative Agent, of, among other things, the upcoming
lapse or expiration thereof.  No Agent will be liable for any action taken or
not taken by any such service provider.
 
9.6       Agent Individually.  Each of the Administrative Agent and the
Collateral Agent and their Affiliates may make loans and other extensions of
credit to, acquire Capital Stock of, engage in any kind of business, including
but not limited to any type of financial advisory business, with any Credit
Party or Affiliate thereof as though it were not acting as an Agent and may
receive separate fees and other payments therefor.  To the extent the
Administrative Agent, the Collateral Agent or any of their respective Affiliates
makes any Loan or otherwise becomes a Lender hereunder, it will have and may
exercise the same rights and powers hereunder and will be subject to the same
obligations and liabilities as any other Lender and the terms “Lender,”
“Required Lender,” “Required Revolving Lender,” and any similar terms will,
except where otherwise expressly provided in any Credit Document, include such
Agent or such Affiliate, as the case may be, in its individual capacity as
Lender or as one of the Required Lenders or Required Revolving Lenders,
respectively.
 
9.7       Lender Credit Decision.
 
(a)        Each Lender and Issuing Bank acknowledges that it will, independently
and without reliance upon the Administrative Agent, the Collateral Agent, any
Lender or Issuing Bank or any of their Related Persons or upon any document
(including any offering and disclosure materials in connection with the
syndication of the Loans) solely or in part because such document was
transmitted by such Agent or any of its Related Persons, conduct its own
independent investigation of the financial condition and affairs of each Credit
Party and make and continue to make its own credit decisions in connection with
entering into, and taking or not taking any action under, any Credit Document or
with respect to any transaction contemplated in any Credit Document, in each
case based on such documents and information as it will deem appropriate.  Each
Lender further represents and warrants that it has reviewed the confidential
information memorandum and each other document made available to it on the
Platform in connection with this Agreement and has acknowledged and accepted the
terms and conditions applicable to the recipients thereof (including any such
terms and conditions set forth, or otherwise maintained, on the Platform with
respect thereto).  Except for documents expressly required by any Credit
Document to be transmitted by the Administrative Agent or the Collateral Agent
to the Lenders or Issuing Banks, no such Agent will have any duty or
responsibility to provide any Lender or Issuing Bank with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Credit Party or any Affiliate of
any Credit Party that may come in to the possession of such Agent or any of its
Related Persons.
159

--------------------------------------------------------------------------------

(b)        If any Lender or Issuing Bank has elected to abstain from receiving
Nonpublic Information concerning the Credit Parties or their Affiliates, such
Lender or Issuing Bank acknowledges that, notwithstanding such election, the
Administrative Agent and/or the Credit Parties will, from time to time, make
available syndicate-information (which may contain Nonpublic Information) as
required by the terms of, or in the course of administering the Loans to the
credit contact(s) identified for receipt of such information on the Lender’s
administrative questionnaire who are able to receive and use all syndicate-level
information (which may contain Nonpublic Information) in accordance with such
Lender’s compliance policies and contractual obligations and applicable Law,
including federal and state securities laws; provided that if such contact is
not so identified in such questionnaire, the relevant Lender or Issuing Bank
hereby agrees to promptly (and in any event within one (1) Business Day) provide
such a contact to the Administrative Agent and the Credit Parties upon request
therefor by the Administrative Agent or the Credit Parties.  Notwithstanding
such Lender’s or Issuing Bank’s election to abstain from receiving material
non-public information, such Lender or Issuing Bank acknowledges that if such
Lender or Issuing Bank chooses to communicate with the Administrative Agent, it
assumes the risk of receiving Nonpublic Information concerning the Credit
Parties or their Affiliates.  In the event that any Lender has determined for
itself to not access any information disclosed through the Platform or
otherwise, such Lender acknowledges that (i) other Lenders may have availed
themselves of such information and (ii) neither the Borrower nor the
Administrative Agent has any responsibility for such Lender’s decision to limit
the scope of the information it has obtained in connection with this Agreement
and the other Credit Documents.
 
(c)        Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Loan, will be deemed to have acknowledged
receipt of, and consented to and approved, each Credit Document and each other
document required to be approved by any Agent, the Required Lenders or the
Lenders, as applicable, on the Closing Date.
 
9.8       Expenses; Indemnities; Withholding.
 
(a)        Each Lender agrees to reimburse the Administrative Agent, the
Collateral Agent and each of their respective Related Persons (to the extent not
reimbursed by any Credit Party) promptly upon demand, severally and ratably, for
any costs and expenses (including fees, charges and disbursements of financial,
legal and other advisors and Other Taxes paid in the name of, or on behalf of,
any Credit Party) that may be incurred by such Agent or any of its Related
Persons in connection with the preparation, syndication, execution, delivery,
administration, modification, consent, waiver or enforcement of, or the taking
of any other action (whether through negotiations, through any work-out,
bankruptcy, restructuring or other legal or other proceeding (including
preparation for and/or response to any subpoena or request for document
production relating thereto) or otherwise) in respect of, or legal advice with
respect to, its rights or responsibilities under, any Credit Document.
 
(b)        Each Lender further agrees to indemnify the Administrative Agent, the
Collateral Agent and each of their respective Related Persons (to the extent not
reimbursed by any Credit Party), severally and ratably, in proportion to its Pro
Rata Share, from and against Liabilities (including, to the extent not
indemnified pursuant to Section 9.8(c), taxes, interests and penalties imposed
for not properly withholding or backup withholding on payments made to or for
the account of any Lender) that may be imposed on, incurred by or asserted
against such Agent or any of its Related Persons in any matter relating to or
arising out of, in connection with or as a result of any Credit Document or any
other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by such
Agent or any of its Related Persons under or with respect to any of the
foregoing (IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY AGENT OR RELATED
PERSON); provided, however, that no Lender will be liable to the Administrative
Agent, the Collateral Agent or any of their respective Related Persons to the
extent such liability has resulted solely and directly for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
claims, suits, judgments, litigations, investigations, inquiries or proceedings,
costs, expenses or disbursements which have resulted from the gross negligence
or willful misconduct of such Agent or, as the case may be, such Related Person,
as determined by a court of competent jurisdiction in a final non-appealable
judgment or order.  No Lender shall be liable under this Section or otherwise
for any failure of another Lender to satisfy such other Lender’s obligations
under the Credit Documents.
160

--------------------------------------------------------------------------------

(c)        To the extent required by any applicable law, the Administrative
Agent and the Collateral Agent may withhold from any payment to any Lender under
a Credit Document an amount equal to any applicable withholding tax.  If the
Internal Revenue Service or any other Governmental Authority asserts a claim
that such Agent did not properly withhold tax from amounts paid to or for the
account of any Lender (because the appropriate certification form was not
delivered, was not properly executed, or fails to establish an exemption from,
or reduction of, withholding tax with respect to a particular type of payment,
or because such Lender failed to notify such Agent or any other Person of a
change in circumstances which rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason), or such Agent reasonably
determines that it was required to withhold taxes from a prior payment but
failed to do so, such Lender will promptly indemnify such Agent fully for all
amounts paid, directly or indirectly, by such Agent as tax or otherwise,
including penalties and interest, and together with all expenses incurred by
such Agent, including legal expenses, allocated internal costs and out-of-pocket
expenses.  Each of the Administrative Agent and the Collateral Agent may offset
against any payment to any Lender under a Credit Document, any applicable
withholding tax that was required to be withheld from any prior payment to such
Lender but which was not so withheld, as well as any other amounts for which
such Agent is entitled to indemnification from such Lender under this Section
9.8(c).
 
9.9       Resignation of Administrative Agent, Collateral Agent or Issuing Bank.
 
(a)        Each of the Administrative Agent and the Collateral Agent may resign
at any time by delivering notice of such resignation to the Lenders and the
Borrower, effective on the date set forth in such notice or, if no such date is
set forth therein, upon the date such notice will be effective, in accordance
with the terms of this Section 9.9.  If such Agent delivers any such notice, the
Required Lenders will have the right, subject to the consent of the Borrower
(such consent not to be unreasonably withheld, conditioned or delayed), at all
times other than during the continuation of an Event of Default under Section
8.1(a), (f) or (g), to appoint a successor Administrative Agent or Collateral
Agent, as applicable.  The Administrative Agent’s resignation shall become
effective on the earliest of (i) 30 days after delivery of the notice of
resignation (regardless of whether a successor has been appointed or not), (ii)
the appointment of a successor Administrative Agent by the Required Lenders or
(iii) such other date, if any, agreed to by the Required Lenders.  If, after 30
days after the date of such retiring Agent’s notice of resignation, no successor
Administrative Agent or Collateral Agent, as applicable, has been appointed by
the Required Lenders that has accepted such appointment, then such retiring
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent or
Collateral Agent, as applicable, from among the Lenders or a commercial banking
institution organized under the laws of the United States (or any State thereof)
or a United States branch or agency of a commercial banking institution, in each
case, having combined capital and surplus of at least $500,000,000.  Each
appointment under this clause (a) will be subject to the prior consent of the
Borrower, which will not be unreasonably withheld but will not be required
during the continuance of an Event of Default.
161

--------------------------------------------------------------------------------

(b)        Effective immediately upon its resignation, (i) any retiring
Administrative Agent or Collateral Agent will be discharged from its duties and
obligations under the Credit Documents, (ii) the Lenders will assume and perform
all of the duties of such Agent until a successor Administrative Agent or
Collateral Agent, as applicable, will have accepted a valid appointment
hereunder, (iii) such retiring Agent and its Related Persons will no longer have
the benefit of any provision of any Credit Document as Administrative Agent or
Collateral Agent, as applicable, other than with respect to any actions taken or
omitted to be taken while such retiring Agent was, or because such Agent had
been, validly acting as Administrative Agent or Collateral Agent, as applicable,
under the Credit Documents and (iv) subject to its rights under Section 9.3,
such retiring Agent will take such action as may be reasonably necessary to
assign to the applicable successor Administrative Agent or Collateral Agent its
rights as Administrative Agent or Collateral Agent, as applicable, under the
Credit Documents.  After any retiring Administrative Agent’s or Collateral
Agent’s resignation hereunder as the Administrative Agent, the provisions of
this Section 9 and Sections 10.2, 10.3, 10.4, 10.10, 10.14, 10.15, and 10.16
will inure to its benefit, its sub-agents and their respective affiliates
benefit as to any actions taken or omitted to be taken by any of them while it
was Administrative Agent or Collateral Agent hereunder.  Effective immediately
upon the acceptance of a valid appointment as Administrative Agent or Collateral
Agent by a successor Administrative Agent or Collateral Agent, such successor
Administrative Agent or Collateral Agent will succeed to, and become vested
with, all the rights, powers, privileges and duties of such retiring Agent under
the Credit Documents and the retiring Administrative Agent or Collateral Agent
will promptly (A) transfer to its successor all sums, Securities and other items
of Collateral held under the Collateral Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Administrative Agent or Collateral Agent under the
Credit Documents, and (B) execute and deliver to such successor Administrative
Agent or Collateral Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent or Collateral Agent of the
security interests created under the Collateral Documents.
 
(c)        Any Issuing Bank may resign at any time by delivering notice of such
resignation to the Administrative Agent, effective on the date set forth in such
notice or, if no such date is set forth therein, on the date such notice will be
effective.  Upon such resignation, the applicable Issuing Bank will remain an
Issuing Bank and will retain its rights and obligations in its capacity as such
(other than any obligation to Issue Letters of Credit but including the right to
receive fees or to have Lenders participate in any L/C Reimbursement Agreement
Obligation thereof) with respect to Letters of Credit Issued by such Issuing
Bank prior to the date of such resignation and will otherwise be discharged from
all other duties and obligations under the Credit Documents.
 
9.10      Release of Collateral or Guarantors.
 
(a)        Each Lender and Issuing Bank hereby consents to the release and
hereby directs the Administrative Agent and the Collateral Agent to release (or,
in the case of clause (iii)(B) below, release or subordinate) the following:
 
(i)          any Guarantor from its guaranty of any Obligation pursuant to
Section 7.11 or if such Guarantor ceases to be a Subsidiary (including as a
result of its designation as an Unrestricted Subsidiary in accordance with the
terms of this Agreement), and such Guarantor will be automatically released from
its Obligations thereunder; provided that no such release shall occur if such
Guarantor continues to be a guarantor in respect of any Incremental Equivalent
Debt, any Permitted Ratio Debt, any Credit Agreement Refinancing Indebtedness,
any Material Indebtedness that is Junior Financing or any Permitted Refinancing
in respect of any of the foregoing;
162

--------------------------------------------------------------------------------

(ii)         any Lien held by the Collateral Agent for the benefit of the
Secured Parties against any Guarantor upon the release of such Guarantor from
its guaranty pursuant to clause (i) above; and
 
(iii)        any Lien held by the Collateral Agent for the benefit of the
Secured Parties against (A) any Collateral that is sold, transferred, conveyed
or otherwise disposed of by a Credit Party in a transaction permitted by the
Credit Documents (including pursuant to a valid waiver or consent and including
assets and equity interests sold, transferred, conveyed, disposed of and/or
contributed as part of the Potential Transfers and which, in case of the
Potential Transfers, shall be automatically released), (B) any property subject
to a Lien permitted hereunder in reliance upon Section 6.1(d) and (C) all of the
Collateral and all Credit Parties, upon (1) termination of the Revolving Credit
Commitments, (2) payment and satisfaction in full of all Loans, all obligations
to reimburse the Issuing Banks for drawings honored under Letters of Credit, all
other Obligations under the Credit Documents (excluding contingent obligations
as to which no claim has been asserted) and all Obligations arising under
Secured Rate Contracts and Bank Product Agreements that the Administrative Agent
has theretofore been notified in writing by the holder of such Obligations are
then due and payable, (3) deposit of Cash Collateral with respect to all
contingent Obligations (or, as an alternative to Cash Collateral, in the case of
any Letter of Credit Obligation, receipt by the Administrative Agent of a
back-up letter of credit) in amounts and on terms and conditions and with
parties satisfactory to the Administrative Agent, the applicable Issuing Bank
and each Indemnitee that is, or may be, owed such Obligations (excluding
contingent Obligations (other than obligations to reimburse the Issuing Banks
for drawings honored under Letters of Credit) as to which no claim has been
asserted), and, in the case of this clause (3), the Collateral Documents, the
guarantees made herein, the Liens and all other security interests granted
thereunder will automatically terminate, and (4) to the extent requested by the
Administrative Agent, receipt by the Administrative Agent and the Secured
Parties of liability releases from the Credit Parties each in form and substance
acceptable to the Administrative Agent.
 
(b)        Each Lender and Issuing Bank hereby directs the Administrative Agent
and the Collateral Agent, and each of the Administrative Agent and the
Collateral Agent hereby agrees, upon receipt of reasonable advance notice from
the Borrower, to execute and deliver or file such documents and to perform other
actions reasonably necessary to release the guaranties and Liens when and as
directed in this Section 9.10, subject to receipt by the Administrative Agent of
a certification of the Borrower as to such matters as are reasonably required by
the Administrative Agent.  To the extent any Collateral is disposed of as
permitted by this Section to any Person other than a Credit Party, such
Collateral will be sold or disposed of free and clear of Liens created by the
Credit Documents and the Administrative Agent will be authorized to take any
actions deemed appropriate in order to effect the foregoing.
 
(c)        In the event of a foreclosure by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Collateral Agent (at the direction of the Required Lenders) or any Lender may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other disposition and the Collateral Agent, as agent for and representative of
Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless Required Lenders will otherwise agree in writing),
at the direction of the Required Lenders, will be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such sale or other disposition (including
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code), the Collateral Agent (or any Lender, except with respect to a
“credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise
of the Bankruptcy Code).  Any release of guarantee obligations will be deemed
subject to the provision that such guarantee obligations will be reinstated if
after such release any portion of any payment in respect of the Obligations
guaranteed thereby will be rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower or Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or Guarantor or any substantial part of its property, or otherwise, all
as though such payment had not been made.  The Collateral Agent will not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Collateral Agent’s Lien thereon, or
any certificate prepared by any Credit Party in connection therewith, nor will
the Collateral Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
163

--------------------------------------------------------------------------------

9.11      [Reserved].
 
9.12      Joint Lead Arrangers, Joint Bookrunners and Co-Documentation Agents. 
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Credit Document, none of the Joint Lead Arrangers,
Joint Bookrunners, Syndication Agent and Co-Documentation Agents will have any
duties or responsibilities, nor will any of such Agents have or be deemed to
have any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities will be read
into this Agreement or any other Credit Document or otherwise exist against any
of such Agents.  At any time that any Lender serving (or whose Affiliate is
serving) as Joint Lead Arranger, Joint Bookrunner, Syndication Agent or
Co-Documentation Agent will have transferred to any other Person (other than any
Affiliates) all of its interests in the Loans, such Lender (or an Affiliate of
such Lender acting as Joint Lead Arranger, Joint Bookrunner  Syndication Agent
or Co-Documentation Agent) will be deemed to have concurrently resigned as such
Joint Lead Arranger, Joint Bookrunner, Syndication Agent or Co-Documentation
Agent.
 
9.13      Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim.  In the case of pendency of any proceeding under any Bankruptcy
Proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan will then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent will have made any demand on the Borrower) will be entitled
and empowered (but not obligated) by intervention in such proceeding or
otherwise:
 
(a)        to file a verified statement pursuant to the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;
 
(b)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its respective agents
and counsel and all other amounts due the Administrative Agent under Section 2,
Section 10.2 and Section 10.3) allowed in such judicial proceeding; and
 
(c)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
164

--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent will consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement.  To the extent that the payment of
any such compensation, expenses, disbursements and advances of the
Administrative Agent, its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement out of the estate in any such
proceeding, will be denied for any reason, payment of the same will be secured
by a Lien on, and will be paid out of, any and all distributions, dividends,
money, securities and other properties that the Lenders may be entitled to
receive in such proceeding whether in liquidation or under any plan of
reorganization or arrangement or otherwise.
 
Nothing contained herein will be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
 
SECTION 10. MISCELLANEOUS
 
10.1      Notices.
 
(a)        Addresses.  All notices and other communications required or
expressly authorized to be made by this Agreement will be given in writing,
unless otherwise expressly specified herein, and (i) addressed to the address
set forth on Appendix B or otherwise indicated to the Borrower and the
Administrative Agent in writing, (ii) posted to the Platform (to the extent such
system is available and set up by or at the direction of the Administrative
Agent prior to posting), (iii) posted to any other E-System approved by or set
up by or at the direction of the Administrative Agent or (iv) addressed to such
other address as will be notified in writing (A) in the case of the Borrower,
the Administrative Agent and the Collateral Agent, to the other parties hereto
and (B) in the case of all other parties, to the Borrower, the Administrative
Agent and the Collateral Agent.  Transmissions made by electronic mail or E-Fax
to the Administrative Agent will be effective only (1) for notices where such
transmission is specifically authorized by this Agreement, (2) if such
transmission is delivered in compliance with procedures of the Administrative
Agent applicable at the time and previously communicated to the Borrower, and
(3) if receipt of such transmission is acknowledged by the Administrative Agent.
 
(b)        Effectiveness.  (i) All communications described in clause (a) above
and all other notices, demands, requests and other communications made in
connection with this Agreement will be effective and be deemed to have been
received (i) if delivered by hand, upon personal delivery, (ii) if delivered by
overnight courier service, one (1) Business Day after delivery to such courier
service, (iii) if delivered by mail, three (3) Business Days after deposit in
the mail, (iv) if delivered by facsimile (other than to post to an E-System
pursuant to clause (a)(ii) or (a)(iii) above), upon sender’s receipt of
confirmation of proper transmission, and (v) if delivered by posting to any
E-System, on the later of the Business Day of such posting and the Business Day
access to such posting is given to the recipient thereof in accordance with the
standard procedures applicable to such E-System; provided, however, that no
communications to the Administrative Agent pursuant to this Section 10.1 will be
effective until received by the Administrative Agent.
 
(i)          The posting, completion and/or submission by any Credit Party of
any communication pursuant to an E-System will constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Credit Documents to be provided,
given or made by a Credit Party in connection with any such communication is
true, correct and complete except as expressly noted in such communication or
E-System.
165

--------------------------------------------------------------------------------

(c)        Each Lender will notify the Administrative Agent and the Collateral
Agent in writing of any changes in the address to which notices to such Lender
should be directed, of addresses of its Lending Office, of payment instructions
in respect of all payments to be made to it hereunder and of such other
administrative information as the Administrative Agent will reasonably request.
 
(d)        Electronic Transmissions.
 
(i)          Authorization.  Subject to the provisions of Section 10.1(a), each
of the Administrative Agent, the Collateral Agent, the Lenders, each Credit
Party and each of their Related Persons, is authorized (but not required) to
transmit, post or otherwise make or communicate, in its sole discretion,
Electronic Transmissions in connection with any Credit Document and the
transactions contemplated therein.  Each Credit Party and each Secured Party
hereto acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.
 
(ii)         Signatures.  Subject to the provisions of Section 10.1(a), (i) (A)
no posting to any E-System will be denied legal effect merely because it is made
electronically, (B) each E Signature on any such posting will be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting will be deemed sufficient to satisfy any requirement for a “writing,” in
each case including pursuant to any Credit Document, any applicable provision of
any applicable UCC, the federal Uniform Electronic Transactions Act, the
Electronic Signatures in Global and National Commerce Act and any substantive or
procedural Law governing such subject matter, (ii) each such posting that is not
readily capable of bearing either a signature or a reproduction of a signature
may be signed, and will be deemed signed, by attaching to, or logically
associating with such posting, an E-Signature, upon which the Administrative
Agent, the Collateral Agent, each other Secured Party and each Credit Party may
rely and assume the authenticity thereof, (iii) each such posting containing a
signature, a reproduction of a signature or an E-Signature will, for all intents
and purposes, have the same effect and weight as a signed paper original and
(iv) each party hereto or beneficiary hereto agrees not to contest the validity
or enforceability of any posting on any E-System or E-Signature on any such
posting under the provisions of any applicable Law requiring certain documents
to be in writing or signed; provided, however, that nothing herein will limit
such party’s or beneficiary’s right to contest whether any posting to any
E-System or E-Signature has been altered after transmission.
 
(iii)        Separate Agreements.  All uses of an E-System will be governed by
and subject to, in addition to Section 10.1, the separate terms, conditions and
privacy policy posted or referenced in such E-System (or such terms, conditions
and privacy policy as may be updated from time to time, including on such
E-System) and related Contractual Obligations executed by the Administrative
Agent and Credit Parties in connection with the use of such E-System.
 
(iv)          LIMITATION OF LIABILITY.  ALL E-SYSTEMS AND ELECTRONIC
TRANSMISSIONS WILL BE PROVIDED “AS IS” AND “AS AVAILABLE.”  NONE OF THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY LENDER OR ANY OF THEIR RELATED
PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS OR
ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY (WHETHER OR NOT BASED ON
STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN CONTRACT, TORT OR
OTHERWISE)) FOR ERRORS OR OMISSIONS THEREIN.  NO WARRANTY OF ANY KIND IS MADE BY
THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT ANY LENDER OR ANY OF THEIR
RELATED PERSONS IN CONNECTION WITH ANY E SYSTEMS OR ELECTRONIC COMMUNICATION,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS.  The Borrower, each other Credit Party executing this Agreement and
each Secured Party agrees that the Administrative Agent has no responsibility
for maintaining or providing any equipment, software, services or any testing
required in connection with any Electronic Transmission or otherwise required
for any E-System.
166

--------------------------------------------------------------------------------

(e)        Each Credit Party agrees that the Administrative Agent may make the
communications described in clause (a) above available to the other Agents, the
Lenders or the Issuing Banks by posting such communications on any Platform.
 
(f)        Each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States federal and state securities laws, to make reference to
information that is not made available through the “Public Side Information”
portion of the Platform and that may contain Nonpublic Information with respect
to the Borrower, the Subsidiaries or their respective securities for purposes of
United States federal or state securities laws.  In the event that any Public
Lender has determined for itself to not access any information disclosed through
the Platform or otherwise, such Public Lender acknowledges that (i) other
Lenders may have availed themselves of such information and (ii) neither the
Borrower nor the Administrative Agent has any responsibility for such Public
Lender’s decision to limit the scope of the information it has obtained in
connection with this Agreement and the other Credit Documents.
 
10.2     Expenses.  The Borrower agrees to pay promptly, in each case for which
an invoice has been delivered to the Borrower, (a) if the Closing Date occurs,
all actual, reasonable and documented in reasonable detail out-of-pocket costs
and expenses of the Administrative Agent, the Collateral Agent, the Issuing
Banks and DBSI in the preparation of the Credit Documents and any consents,
amendments, waivers or other modifications thereto (limited, in the case of
legal fees and expenses, to the fees, expenses and disbursements of one primary
counsel and, if reasonably necessary, one local counsel in each relevant
jurisdiction (which may be a single local counsel acting in multiple
jurisdictions) to such Persons taken as a whole); (b) all the costs of
furnishing all opinions by counsel for the Borrower and the other Credit
Parties; (c) the actual, reasonable and documented in reasonable detail
out-of-pocket fees, expenses and disbursements of counsel to the Administrative
Agent, the Collateral Agent, the Issuing Banks and the Joint Lead Arrangers in
connection with the negotiation, preparation, execution and administration of
the Credit Documents and any consents, amendments, waivers or other
modifications thereto and any other documents or matters requested by the
Borrower, limited to fees, expenses and disbursements of one primary counsel
and, if reasonably necessary, one local counsel in each relevant jurisdiction
(which may be a single local counsel acting in multiple jurisdictions); (d) all
the actual documented out-of-pocket costs and reasonable expenses of creating,
perfecting and recording Liens in favor of the Collateral Agent, for the benefit
of the Secured Parties, including filing and recording fees, expenses and taxes,
stamp or documentary taxes, search fees, title insurance premiums and actual,
reasonable documented out-of-pocket fees, expenses and disbursements of counsel
to each of the Administrative Agent and the Collateral Agent and of counsel
providing any opinions that the Administrative Agent and the Collateral Agent or
the Required Lenders may reasonably request in respect of the Collateral or the
Liens created pursuant to the Collateral Documents; (e) [Reserved]; (f) all the
actual, reasonable documented out-of-pocket costs and reasonable expenses
(including the reasonable fees, expenses and disbursements of any agents
employed or retained by the Collateral Agent and its counsel) in connection with
the custody or preservation of any of the Collateral; (g) all other actual,
reasonable documented out-of-pocket costs and expenses incurred by the
Administrative Agent and DBSI in connection with the syndication of the Loans
and Commitments and the transactions contemplated by the Credit Documents and
any consents, amendments, waivers or other modifications thereto; and (h) after
the occurrence and during the continuance of an Event of Default, all actual,
documented out-of-pocket costs and expenses, including reasonable attorneys’
fees, costs of settlement and fees, expenses and disbursements of any
appraisers, consultants and other advisors incurred by any Agent, any Issuing
Bank and the Lenders in enforcing any Obligations of or in collecting any
payments due from any Credit Party hereunder or under the other Credit Documents
by reason of such Event of Default (including in connection with the sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or preservation of any right or remedy under any
Credit Document or in connection with any refinancing or restructuring of the
credit arrangements provided hereunder in the nature of a “work-out” or pursuant
to any insolvency or bankruptcy cases or proceedings, limited, in the case of
legal fees and expenses, to fees, disbursements and expenses of one counsel to
the Agents, Issuing Banks and the Lenders taken as a whole (and, if reasonably
necessary, one local counsel in any relevant jurisdiction (which may be a single
local counsel acting in multiple jurisdictions) and, solely in the event of an
actual or potential conflict of interest between any Agent and the Lenders,
where the Person or Persons affected by such conflict of interest inform the
Borrower in writing of such conflict of interest, one additional counsel in each
relevant jurisdiction to each group of affected Persons similarly situated taken
as a whole)).  For the avoidance of doubt, this Section 10.2 will not apply with
respect to Taxes other than as set forth in clause (d) above and any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
167

--------------------------------------------------------------------------------

10.3      Indemnity; Certain Waivers.
 
(a)        Indemnity.  In addition to the payment of expenses pursuant to
Section 10.2, each Credit Party agrees to indemnify, pay and hold harmless, each
Agent, each Issuing Bank, each Lender and each of their respective Related
Persons (each, an “Indemnitee”), from and against any and all Indemnified
Liabilities; provided that no Credit Party will have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities (i) arise from (A) the bad faith, gross negligence
or willful misconduct of that Indemnitee or its Related Persons as determined by
a court of competent jurisdiction in a final non-appealable order or (B) any
material breach of the obligations of that Indemnitee or its Related Persons
under this Agreement or any other Credit Document as determined by a court of
competent jurisdiction in a final non-appealable order or (ii) relate to any
dispute solely among Indemnitees other than (A) claims against an Agent, in its
capacity as such or in fulfilling its role as an Agent, and (B) claims arising
out of any act or omission on the part of any Credit Party or any Subsidiary or
Affiliates; provided further that the Credit Parties, taken as a whole, shall be
responsible hereunder for the fees and expenses of only one counsel for each
similarly situated group of affected Indemnitees in connection with
indemnification claims arising out of the same facts or circumstances and, if
reasonably necessary or advisable in the judgment of the Agents, a single
regulatory counsel in each applicable specialty and a single local or foreign
counsel to the Indemnitees taken as a whole in each relevant jurisdiction and,
solely in the case of an actual or perceived conflict of interest, one
additional primary counsel, one additional regulatory counsel in each applicable
specialty and one additional local or foreign counsel in each applicable
jurisdiction, in each case, to each similarly situated group of affected
Indemnitees.  To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 10.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, the applicable
Credit Party will contribute the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Indemnitees or any of them.  The Credit Parties agree,
jointly and severally, that, without the prior written consent of the
Administrative Agent, which consent will not be unreasonably withheld or
delayed, the Credit Parties will not enter into any settlement of a claim in
respect of which indemnification could have been sought by an Indemnitee under
this Section 10.3(a) unless such settlement includes an explicit and
unconditional release from the party bringing such claim of all Indemnitees
which could have sought indemnification with respect to such claim under this
Section 10.3(a).  This Section 10.3 will not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.
168

--------------------------------------------------------------------------------

(b)        To the extent that the Credit Parties fail to indefeasibly pay any
amount required to be paid by them to the Agents or the Issuing Banks under
Sections 10.3(a) in accordance with Section 9.8(b), each Lender severally agrees
to pay to the applicable Agent or the applicable Issuing Bank such Lender’s Pro
Rata Share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (such indemnity will be
effective whether or not the related losses, claims, damages, liabilities and
related expenses are incurred or asserted by any party hereto or any third
party); provided that the unreimbursed claim was incurred by or asserted against
any of the Agents or the Issuing Banks in its capacity as such.
 
(c)        No Indemnitee will be liable for any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems (including the
Platform) and neither any Indemnitee nor any Credit Party (or any of their
respective directors, officers, employees, controlling Persons, controlled
affiliates or agents) will be liable for any indirect, special, punitive or
consequential damages in connection with the Transactions, this Agreement or any
other Credit Document (including the Facilities and the use of proceeds
hereunder), or with respect to any activities or other transactions related to
the Facilities; provided that nothing contained in this sentence limits the
Credit Parties’ indemnity and reimbursement obligations to the extent such
special, indirect, punitive or consequential damages are included in any third
party claim in connection with which such Indemnitee is entitled to
indemnification hereunder.
 
10.4      Set-Off.  In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than the
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder, the Letters of Credit and participations
therein and under the other Credit Documents, including all claims of any nature
or description arising out of or connected hereto, the Letters of Credit and
participations therein or with any other Credit Document, irrespective of
whether or not (a) such Lender will have made any demand hereunder or (b) the
principal of or the interest on the Loans or any amounts in respect of the
Letters of Credit or any other amounts due hereunder will have become due and
payable pursuant to Section 2 and although such obligations and liabilities, or
any of them, may be contingent or unmatured.  Notwithstanding the foregoing,
nothing contained in this Section 10.4 shall provide any Lender with any
recourse against Excluded Assets (as defined in the Pledge and Security
Agreement).
169

--------------------------------------------------------------------------------

10.5      Amendments and Waivers.
 
(a)        Required Consents.  No amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, will in any event be effective without the written
concurrence of the Required Lenders (or, solely in the case of Section 6.7 and
provisions related to the Financial Covenant, the Required Revolving Lenders),
except the Administrative Agent may, with the consent of the Borrower only,
amend, modify or supplement this Agreement (i) to cure any ambiguity, omission,
defect or inconsistency, so long as such amendment, modification or supplement
does not adversely affect the rights of any Lender or Issuing Bank, provided
that no such amendment will become effective until the fifth Business Day after
it has been posted to the Lenders, and then only if the Required Lenders (or,
solely in the case of Section 6.7 and provisions related to the Financial
Covenant, the Required Revolving Lenders) have not objected in writing within
such five (5) Business Day period, (ii) to enter into additional or supplemental
Collateral Documents, (iii) to release Collateral or Guarantors in accordance
with Section 9 of this Agreement and the Collateral Documents and (iv) the
Agency Fee Letter may be amended by the parties thereto without the consent of
any other Person.
 
(b)        Affected Lenders’ Consent.  No amendment, modification, termination,
or consent will be effective if the effect thereof would:
 
(i)          extend the scheduled final maturity date of any Loan of any Lender
without the written consent of such Lender; provided that no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default will constitute an extension of a final maturity date;
 
(ii)         waive, reduce or postpone any scheduled repayment (but not
prepayment or mandatory prepayment, which will be governed by Section 10.5(a))
of any Loan held by any Lender pursuant to Section 2.12 without the written
consent of such Lender;
 
(iii)        extend the stated expiration date of any Letter of Credit beyond
the Revolving Credit Commitment Termination Date without the written consent of
the applicable Issuing Bank (it being acknowledged and agreed that each Issuing
Bank may agree to extend such stated expiration date in connection with an
Extension under Section 10.5(g));
 
(iv)        reduce the rate of interest on any Loan held by any Lender (other
than (A) any waiver of any increase in the interest rate applicable to any Loan
pursuant to Section 2.10 and (B) any amendment to the definition of “Eurodollar
Rate” and related provisions pursuant to Section 2.18(b)) or any fee payable to
a Lender under this Agreement without the written consent of such Lender;
 
(v)         extend the time for payment of any such interest, fees or
reimbursement obligation in respect of any Letter of Credit without the written
consent of all the Lenders directly affected thereby (it being understood that
the waiver of any mandatory prepayment will not constitute an extension of any
time for payment of interest or fees);
 
(vi)        reduce the principal amount of any Loan held by a Lender without the
written consent of such Lender or reduce any reimbursement obligation in respect
of any Letter of Credit without the written consent of the applicable Issuing
Bank to which such reimbursement obligation is payable;
170

--------------------------------------------------------------------------------

(vii)       amend, modify, terminate or waive any provision of Section 10.5(a),
this Section 10.5(b) or Section 10.5(c) without the written consent of all
Lenders and, as applicable, all Issuing Banks;
 
(viii)      amend the definition of  “Required Lenders” or “Pro Rata Share”
without the written consent of all Lenders or amend the definition of “Required
Revolving Lenders” without the written consent of all Revolving Lenders;
provided that, with the consent of the Required Lenders, additional extensions
of credit pursuant hereto may be included in the determination of “Required
Lenders” or “Pro Rata Share” on substantially the same basis as the Initial Term
Loan Commitments, the Initial Term Loans, the Revolving Credit Commitments and
the Revolving Loans are included on the Closing Date; provided further that such
definitions may also be amended in furtherance of any amendment permitted by
another subsection of this Section 10.5(b) with the consent of such Persons as
are required by such subsection;
 
(ix)        amend, modify, terminate or waive any provision of Section 10.6(j)
without the written consent of all Lenders;
 
(x)         release, or subordinate the Collateral Agent’s Liens on, all or
substantially all of the Collateral or release all or substantially all of the
Guarantors from the Guaranty, except as expressly provided in the this Agreement
or any of the Collateral Documents, or in connection with securing additional
secured obligations equally and ratably with the other Obligations in accordance
with the Credit Documents, without the written consent of all Lenders;
 
(xi)        consent to the assignment or transfer by any Credit Party of any of
its rights and obligations under any Credit Document without the written consent
of all Lenders;
 
(xii)       extend or increase any (A) Commitments of any Lender without the
written consent of such Lender or (B) Specified Letter of Credit Commitment of
any Issuing Bank without the written consent of such Issuing Bank;
 
(xiii)       subordinate the Obligations under the Credit Documents to any other
Indebtedness without the written consent of all Lenders; or
 
(xiv)      amend or modify the definition of “Secured Swap Provider”,
“Obligations”, “Secured Rate Contracts”, “Bank Products” and “Bank Product
Provider”, in each case, in a manner materially adverse to any Secured Swap
Provider or Bank Product Provider (as applicable) holding outstanding
Obligations under Secured Rate Contracts or Bank Products (as applicable) at
such time without the written consent of such Person;
 
provided that (1) any change to the definition of Total Net Leverage Ratio or in
the component definitions thereof shall not constitute a reduction in the rate
of interest and the agreement, consent or waiver by the Required Revolving
Lenders of interest (including any increase in the rate thereof pursuant to
Section 2.10) or unused commitment fees as set forth in the paragraph
immediately succeeding the applicable tables in the definitions of “Applicable
Margin” and “Applicable Commitment Fee Rate” in Section 1.1 shall not constitute
a postponement of any date scheduled for, or a reduction in the amount of, any
payment of interest or any payment of fees, (2) any change to the definition of
Total Net Leverage Ratio or in the component definitions thereof shall not
constitute a reduction in the rate of interest and the agreement, consent or
waiver by the Required Initial Term Loan Lenders of interest (including any
increase in the rate thereof pursuant to Section 2.10) as set forth in the
paragraph immediately succeeding the applicable table in the definition of
“Applicable Margin” in Section 1.1 shall not constitute a postponement of any
date scheduled for, or a reduction in the amount of, any payment of interest,
(3) the Required Lenders may waive any increase in the interest rate applicable
to any Loan or other Obligation pursuant to Section 2.10, (4) the Required
Revolving Lenders may waive any such increase as provided in the immediately
preceding clause (v) and (5) the Required Initial Term Loan Lenders may waive
any such increase as provided in the immediately preceding clause (2).
171

--------------------------------------------------------------------------------

(c)        Other Consents.  No amendment, waiver or consent will, unless in
writing and signed by the Administrative Agent, the Collateral Agent or the
Issuing Banks, as the case may be, in addition to the Required Lenders, Required
Revolving Lenders or all Lenders directly affected thereby, as the case may be
(or by Administrative Agent with the consent of the Required Lenders, the
Required Revolving Lenders or all the Lenders directly affected thereby, as the
case may be), affect the rights or duties of the Administrative Agent, the
Collateral Agent or the Issuing Banks, as applicable, in its capacity as such,
under this Agreement or any other Credit Document.  Further, no amendment,
modification, termination or waiver of any provision of the Credit Documents, or
consent to any departure by any Credit Party therefrom, will:
 
(i)          increase or extend any Term Loan Commitment or Revolving Credit
Commitment of any Lender over the amount thereof then in effect without the
consent of such Lender; provided that (A) no amendment, modification or waiver
of any condition precedent, covenant, Default or Event of Default will
constitute an increase in or extension of any Commitment of any Lender, (B) any
change to the definition of Total Net Leverage Ratio or in the component
definitions thereof shall not constitute an increase or extension of any
Revolving Credit Commitment and the agreement, consent or waiver by the Required
Revolving Lenders of interest or unused commitment fees as set forth in the
paragraph immediately succeeding the applicable table in the definitions of
“Applicable Margin” and “Applicable Commitment Fee Rate” in Section 1.1 shall
not constitute an increase or extension of any Revolving Credit Commitment and
(C) any change to the definition of Total Net Leverage Ratio or in the component
definitions thereof shall not constitute an increase or extension of any Initial
Term Loan Commitment and the agreement, consent or waiver by the Required
Initial Term Loan Lenders of interest as set forth in the paragraph immediately
succeeding the applicable table in the definition of “Applicable Margin” in
Section 1.1 shall not constitute an increase or extension of any Initial Term
Loan Commitment;
 
(ii)         [reserved];
 
(iii)        alter the required application of any repayments or prepayments
(including payments made from proceeds of Collateral) as between Classes
pursuant to Section 2.15 or Section 8.3 or modify Section 2.17 without the
consent of all Lenders, Bank Product Providers and Secured Swap Providers of
each class which is being allocated a lesser repayment or prepayment (including
payments made from proceeds of Collateral) as a result thereof; provided that
Required Lenders may waive, in whole or in part, any prepayment so long as the
application, as between Classes, of any portion of such prepayment which is
still required to be made is not altered;
172

--------------------------------------------------------------------------------

(iv)        amend, modify, terminate or waive any obligation of the Lenders
relating to the purchase of participations in Letters of Credit as provided in
Section 2.4(e) without the written consent of the Administrative Agent and of
the Issuing Banks and the Required Revolving Lenders;
 
(v)         amend, modify, terminate or waive any provision of Section 9 as the
same applies to any Agent, or any other provision hereof as the same applies to
the rights or obligations of any Agent, in each case without the consent of such
Agent; or
 
(vi)        (A) amend, waive or otherwise modify any provision of the paragraph
immediately succeeding the table in the definition of “Applicable Margin” that
is applicable to Revolving Loans or the table in the definition of “Applicable
Commitment Fee Rate” in Section 1.1 without the consent of the Required
Revolving Lenders (but no consent of other Lenders, including the Required
Lenders, shall be required) or (B) amend, waive or otherwise modify any
provision of the paragraph immediately succeeding the table in the definition of
“Applicable Margin” that is applicable to Initial Term Loans in Section 1.1
without the consent of the Required Initial Term Loan Lenders (but no consent of
other Lenders, including the Required Lenders, shall be required); or
 
(vii)       amend, modify or waive any condition precedent set forth in Section
3.2 with respect to making Revolving Loans or the issuance of Letters of Credit
without the consent of the Required Revolving Lenders.
 
Notwithstanding the foregoing, unless and until a Financial Covenant Cross
Default has occurred and remains continuing, only the consent of the Required
Revolving Lenders shall be necessary to, and upon the occurrence of a Financial
Covenant Cross Default, the consent of the Required Lenders shall be necessary
to (i) waive or consent to any Financial Covenant Event of Default or amend or
modify the terms of, or waive or consent to any Default or Event of Default with
respect to, Section 8.2(b) (including the related definitions as used in such
Section, but not as used in other Sections of this Agreement) and no such
amendment, modification, waiver or consent shall be permitted (A) without the
consent of the Required Revolving Lenders (unless and until a Financial Covenant
Cross Default has occurred) and (B) without the consent of the Required Lenders
(upon the occurrence and during the continuance of a Financial Covenant Cross
Default) and/or (ii) amend this sentence.  Notwithstanding that, upon the
occurrence of a Financial Covenant Cross Default, the consent of the Required
Lenders shall be necessary to waive or consent to any Default or Event of
Default resulting from a Financial Covenant Event of Default as set forth in the
immediately preceding sentence, only the consent of the Required Revolving
Lenders shall be necessary to (A) amend or modify the terms and provisions of
Section 6.7 (in each case, whether or not a Financial Covenant Cross Default has
occurred) and/or (B) amend this sentence.
 
(d)        Execution of Amendments, etc.  The Administrative Agent may, but will
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.  Any waiver or
consent will be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on any Credit Party in
any case will entitle any Credit Party to any other or further notice or demand
in similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 will be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit will not be
construed as a waiver of any Default, regardless of whether any Agent, any
Lender or Issuing Bank may have had notice or knowledge of such Default at the
time.  No notice or demand on the Borrower or any other Credit Party in any case
will entitle the Borrower or any other Credit Party to any other or further
notice or demand in similar or other circumstances.
173

--------------------------------------------------------------------------------

(e)        Intercreditor Agreements and Subordination Agreements. 
Notwithstanding anything to the contrary in this Agreement, no Lender consent is
required to enter into, amend or supplement any Pari Passu Lien Intercreditor
Agreement, any Junior Lien Intercreditor Agreement or any Subordination
Agreement, in any such case that is (i) for the purpose of adding the holders of
Pari Passu Lien Indebtedness, Junior Lien Indebtedness or Subordinated Debt (or
a Debt Representative with respect thereto), as applicable, permitted hereunder
as parties thereto (regardless of whether also constituting Incremental
Equivalent Debt, Credit Agreement Refinancing Indebtedness, Permitted Ratio Debt
or other category of Indebtedness hereunder), as expressly contemplated by the
terms of such Pari Passu Lien Intercreditor Agreement, such Junior Lien
Intercreditor Agreement or such Subordination Agreement (it being understood
that any such amendment or supplement may make such other changes to the
applicable intercreditor or subordination agreement as determined by the
Administrative Agent, are required to effectuate the foregoing; provided that
such other changes are not adverse, in any material respect, to the interests of
the Lenders) or (ii) expressly contemplated by any Pari Passu Lien Intercreditor
Agreement, any Junior Lien Intercreditor Agreement or any Subordination
Agreement.
 
(f)        Additional Amendments Provisions.
 
(i)          Nothing herein will be deemed to prohibit an amendment and/or
amendment and restatement of this Agreement consented to by the Required
Lenders, the Borrower and the Administrative Agent (A) to add one or more
additional credit facilities (including any Incremental Term Facility) to this
Agreement (it being understood that no Lender will have any obligation to
provide or to commit to provide all or any portion of any such additional credit
facility or Incremental Term Facility) and to permit the extensions of credit
from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Credit Documents with the Term Loans and Revolving Loans and the accrued
interest and fees in respect thereof and (B) to effect the amendments
contemplated by the proviso in Section 10.5(b)(viii) and such other amendments
to this Agreement and the other Credit Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent to provide for such
additional credit facility.
 
(ii)         In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing or exchange of all outstanding Term Loans of any tranche
(“Refinanced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”); provided that (A) the aggregate principal amount of
such Replacement Term Loans will not exceed the aggregate principal amount of
such Refinanced Term Loans plus any interest, premium or other amount due with
respect to such Refinanced Term Loans, (B) the scheduled final maturity of such
Replacement Term Loans will not be sooner than the scheduled final maturity of
such Refinanced Term Loans at the time of such refinancing, (C) the Weighted
Average Life to Maturity of such Replacement Term Loans will not be shorter than
the Weighted Average Life to Maturity of such Refinanced Term Loans at the time
of such refinancing, and (D) the other terms applicable to such Indebtedness are
substantially identical to, or (taken as a whole as determined by the Borrower
in good faith) are no more favorable to the lenders providing such Replacement
Term Loans than, those applicable to the Initial Term Loans; provided that this
clause (D) will not apply to (1) interest rate, fees, funding discounts and
other pricing terms, (2) redemption, prepayment or other premiums, (3) optional
prepayment terms, and (4) covenants and other terms that are (x) applied to the
Term Loans existing at the time of incurrence of such Replacement Term Loans (so
that existing Lenders also receive the benefit of such provisions) and/or (y)
applicable only to periods after the Latest Term Loan Maturity Date at the time
of incurrence of such Indebtedness; provided further, a certificate of the
Borrower delivered to the Administrative Agent at least four (4) Business Days
prior to the incurrence of such Indebtedness (or such shorter period as may be
agreed by the Administrative Agent), together with a reasonably detailed
description of the material covenants and events of default of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
reasonably determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such four (4) Business Day period that it disagrees
with such determination (including a reasonably detailed description of the
basis upon which it disagrees).
174

--------------------------------------------------------------------------------

(g)        Extension.
 
(i)         Notwithstanding anything to the contrary in this Agreement, pursuant
to one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding Term Loans with a like maturity date or all
Lenders having Revolving Credit Commitments with a like commitment termination
date, in each case on a pro rata basis (based on the aggregate outstanding
principal amount of such respective Term Loans or amounts of Revolving Credit
Commitments) and on the same terms to each such Lender, the Borrower is hereby
permitted to consummate from time to time transactions with individual Lenders
that accept the terms contained in such Extension Offers to extend the maturity
date and/or commitment termination of each such Lender’s Term Loans and/or
Revolving Credit Commitments of such class, and, subject to the terms hereof,
otherwise modify the terms of such Term Loans and/or Revolving Credit
Commitments pursuant to the terms of the relevant Extension Offer (including by
increasing the interest rate and/or fees payable in respect of such Term Loans
and/or Revolving Credit Commitments (and related outstandings) and/or modifying
the amortization schedule in respect of such Lender’s Term Loans) (each, an
“Extension;” and each group of Term Loans or Revolving Credit Commitments, as
applicable, in each case as so extended, as well as the original Term Loans and
the original Revolving Credit Commitments (in each case not so extended), being
a separate “tranche”), so long as the following terms are satisfied:
 
(A)          no Default or Event of Default will have occurred and be continuing
at the time the Extension Offer is delivered to the Lenders or at the time of
such Extension;
 
(B)          except as to interest rates, fees and final commitment termination
date (which will be determined by the Borrower and set forth in the relevant
Extension Offer, subject to acceptance by the applicable Lenders), the Revolving
Credit Commitment of any Lender that agrees to an Extension with respect to such
Revolving Credit Commitment extended pursuant to an Extension (an “Extended
Revolving Credit Commitment”) and the related outstandings will be a Revolving
Credit Commitment (or related outstandings, as the case may be) with the same
terms (or terms not less favorable to existing Lenders holding Revolving Credit
Commitments) as the original Revolving Credit Commitments (and related
outstandings); provided that (1) the borrowing and payments (except for (x)
payments of interest and fees at different rates on Extended Revolving Credit
Commitments (and related outstandings), (y) repayments required upon the
commitment termination date of the non-extending tranche of Revolving Credit
Commitments and (z) repayment made in connection with a permanent repayment and
termination of commitments) of Revolving Loans with respect to Extended
Revolving Credit Commitments after the applicable Extension date will be made on
a pro rata basis with all other Revolving Credit Commitments, (2) subject to
Section 10.5(c), all Letters of Credit will be participated in on a pro rata
basis by all Lenders with Revolving Credit Commitments (including Extended
Revolving Credit Commitments) in accordance with their percentage of the
Revolving Credit Commitments, (3) assignments and participations of Extended
Revolving Credit Commitments and related Revolving Loans will be governed by the
same assignment and participation provisions applicable to the other Revolving
Credit Commitments and Revolving Loans and (4) at no time will there be
Revolving Credit Commitments hereunder (including Extended Revolving Credit
Commitments and any existing Revolving Credit Commitments) which have more than
two (2) different maturity dates;
175

--------------------------------------------------------------------------------

(C)          except as to interest rates, fees, amortization, final maturity
date, premium, required prepayment dates and participation in prepayments (which
will, subject to the immediately succeeding clauses (D), (E) and (F), be
determined by the Borrower and set forth in the relevant Extension Offer,
subject to acceptance by the Extended Term Lenders), the Term Loans of any
Lender that agrees to an Extension with respect to such Term Loans owed to it
(an “Extended Term Lender”) extended pursuant to any Extension (“Extended Term
Loans”) will have the same terms as the tranche of Term Loans subject to such
Extension Offer (except for covenants or other provisions contained therein or
other provisions contained therein applicable only to periods after the then
Latest Term Loan Maturity Date);
 
(D)          the final maturity date of any Extended Term Loans will be no
earlier than the Latest Term Loan Maturity Date of the Term Loans extended
thereby;
 
(E)          the Weighted Average Life to Maturity of any Extended Term Loans
will be no shorter than the Weighted Average Life to Maturity of the Term Loans
extended thereby;
 
(F)          any Extended Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis except for
prepayments with the proceeds of Credit Agreement Refinancing Indebtedness and
in respect of an earlier maturing tranche) with non-extending tranches of Term
Loans in any mandatory prepayments hereunder, in each case as specified in the
respective Extension Offer;
 
(G)          there will be no more than three (3) Extended Term Loan tranches at
any time during the term of this Agreement; and
 
(ii)        if the aggregate principal amount of Term Loans (calculated on the
outstanding principal amount thereof) or Revolving Credit Commitments in respect
of which a Lender will have accepted the relevant Extension Offer will exceed
the maximum aggregate principal amount of Term Loans or Revolving Credit
Commitments offered to be extended by the Borrower pursuant to such Extension
Offer, then the Term Loans or Revolving Credit Commitments of such Lender will
be extended ratably up to such maximum amount based on the respective principal
or commitment amounts with respect to which such Lender have accepted such
Extension Offer.  With respect to all Extensions consummated by the Borrower
pursuant to this Section, (A) such Extensions will not constitute voluntary or
mandatory payments or prepayments for purposes of Sections 2.13 or 2.14 and (B)
no Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the Borrower may at its election specify as a condition
to consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in the Borrower’s sole discretion and
may be waived by the Borrower) of Term Loans or Revolving Credit Commitments (as
applicable) of any or all applicable tranches be tendered.  The Administrative
Agent, the Collateral Agent, the Issuing Banks and the Lenders hereby consent to
the transactions contemplated by this Section (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans and/or Extended Revolving Credit Commitments on such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement or any other Credit Document that may otherwise
prohibit or conflict with any such Extension or any other transaction
contemplated by this Section.
176

--------------------------------------------------------------------------------

(iii)       No consent of any Lender, any Issuing Bank, the Collateral Agent or
the Administrative Agent will be required to effectuate any Extension, other
than (A) the consent of each Lender agreeing to such Extension with respect to
one or more of its Term Loans and/or Revolving Credit Commitments (or a portion
thereof) and (B) with respect to any Extension of the Revolving Credit
Commitments, the consent of the Issuing Banks.  All Extended Term Loans,
Extended Revolving Credit Commitments and all obligations in respect thereof
will be Obligations under this Agreement and the other Credit Documents and
secured by the same Liens on the Collateral that secure all other applicable
Obligations.  The Lenders hereby irrevocably authorize the Administrative Agent
and the Collateral Agent to enter into amendments to this Agreement and the
other Credit Documents with the Borrower (on behalf of all Credit Parties) as
may be necessary in order to establish new tranches or sub-tranches in respect
of Term Loans or Revolving Credit Commitments so extended and such technical
amendments as may be necessary in the reasonable opinion of the Administrative
Agent and the Borrower in connection with the establishment of such new tranches
or sub-tranches, in each case on terms consistent with this Section (any such
amendment, an “Extension Amendment”).  In addition, if so provided in such
amendment and with the consent of the Issuing Banks, participations in Letters
of Credit expiring on or after the applicable commitment termination date will
be re-allocated from Lenders holding non-extended Revolving Credit Commitments
to Lenders holding Extended Revolving Credit Commitments in accordance with the
terms of such amendment; provided, however, that such participation interests
will, upon receipt thereof by the relevant Lenders holding Revolving Credit
Commitments, be deemed to be participation interests in respect of such
Revolving Credit Commitments and the terms of such participation interests will
be adjusted accordingly.  Without limiting the foregoing, in connection with any
Extensions the applicable Credit Parties will (at their expense) amend (and the
Collateral Agent is hereby directed by the Lenders to amend) any Mortgage that
has a maturity date prior to the then latest maturity date so that such maturity
date referenced therein is extended to the then latest maturity date (or such
later date as may be advised by local counsel to the Collateral Agent).  The
Administrative Agent will promptly notify each Lender of the effectiveness of
each such Extension Amendment.
177

--------------------------------------------------------------------------------

(iv)       In connection with any Extension, the Borrower will provide the
Administrative Agent at least five (5) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
will agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 10.5(g).  This Section 10.5(g) will
supersede any provisions of this Section 10.5 or Section 2.17 or 10.4 to the
contrary
 
10.6      Successors and Assigns; Participations.
 
(a)        Generally.  This Agreement will be binding upon the parties hereto
and their respective successors and assigns and will inure to the benefit of the
parties hereto and the successors and assigns of the Lenders.  No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all of the
Lenders.  Nothing in this Agreement, expressed or implied, will be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b)        Register.  Each Credit Party, the Administrative Agent and the
Lenders will deem and treat the Persons listed as the Lenders in the Register as
the holders and owners of the corresponding Commitments and Loans listed therein
for all purposes hereof, and no assignment or transfer of any such Commitment or
Loan (whether or not evidenced by a Note) will be effective, in each case,
unless and until recorded in the Register following receipt of an Assignment
Agreement effecting the assignment or transfer thereof, together with the
required forms and certificates regarding tax matters and any fees payable in
connection with such assignment, in each case, as provided in Section 10.6(d). 
Each assignment will be recorded in the Register on the Business Day the
Assignment Agreement is received by the Administrative Agent, if received by
12:00 noon New York City time, and on the following Business Day if received
after such time, prompt notice thereof will be provided to the Borrower and a
copy of such Assignment Agreement will be maintained.  The date of such
recordation of a transfer will be referred to herein as the “Assignment
Effective Date.”  Any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is listed in
the Register as a Lender will be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Commitments or Loans.
 
(c)        Right to Assign.  Each Lender will have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including all or a portion of its Commitment or Loans owing to
it or other Obligations (provided that, pro rata assignments will not be
required, but each such assignment will be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any Loan and
any related Commitment):
 
(i)        to any Person meeting the criteria of clause (a) or clause (c) of the
definition of “Eligible Assignee” upon the giving of notice to the Borrower and
the Administrative Agent and, for any assignment of Revolving Credit Commitments
and/or Revolving Loans, consented to by each of the Issuing Banks (such consent
not to be unreasonably withheld or delayed); and
178

--------------------------------------------------------------------------------

(ii)        to any Person meeting the criteria of clause (b) of the definition
of “Eligible Assignee” and consented to by each of the Borrower (except in the
case of any assignment made in connection with the primary syndication of the
Commitments) and the Administrative Agent and, for any assignment of Revolving
Credit Commitments and/or Revolving Loans and the Issuing Banks (each such
consent not to be (A) unreasonably withheld, delayed or conditioned and (B) in
the case of the Borrower, required at any time an Event of Default will have
occurred and then be continuing under Section 8.1(a), (f) or (g)); provided that
(1) the Borrower’s refusal to accept an assignment to a Disqualified Lender will
be deemed to be reasonable, (2) the Borrower’s consent will be required with
respect to any assignments to Disqualified Lenders and (3) the Borrower will be
deemed to have consented to any such assignment (other than to an assignment to
a Disqualified Lender) unless it will object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof; provided further that each such assignment pursuant to this
Section 10.6(c)(ii) will be in an aggregate amount of not less than (x)
$5,000,000 (or such lesser amount as may be agreed to by the Borrower and the
Administrative Agent or as will constitute the aggregate amount of the Revolving
Credit Commitments and Revolving Loans of the assigning Lender) with respect to
the assignment of the Revolving Credit Commitments and Revolving Loans and (y)
$1,000,000 (or such lesser amount as may be agreed to by the Borrower and the
Administrative Agent or as will constitute the aggregate amount of the Term Loan
of the assigning Lender) with respect to the assignment of Term Loans.
 
Notwithstanding the foregoing, no assignment may be made (A) to a Natural Person
or (B) to a Disqualified Lender and, to the extent that any assignment of any
Loan and/or related Commitment is purported to be made to a Disqualified Lender,
such Disqualified Lender shall be required immediately (and in any event within
five (5) Business Days) to assign all Loans and Commitments then owned by such
Disqualified Lender to another Lender (other than a Defaulting Lender), Eligible
Assignee or, subject to Section 10.6(j), the Borrower at a purchase price equal
to the lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Lender paid to acquire such Loans or Commitments, in each case,
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder (and the Borrower shall be entitled to seek
specific performance in any applicable court of law or equity to enforce this
sentence).
 
(d)        Mechanics.  Assignments and assumptions of Loans and Commitments will
only be effected by manual execution and delivery to the Administrative Agent of
an Assignment Agreement and will be effective as of the applicable Assignment
Effective Date.  In connection with all assignments there will be delivered to
the Administrative Agent such forms, certificates or other evidence, if any, as
the assignee under such Assignment Agreement may be required to deliver pursuant
to Section 2.20(f), together with payment to the Administrative Agent of a
registration and processing fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment.
 
(e)        Representations and Warranties of Assignee.  Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments and Loans, as the case may be, represents and warrants as of the
Closing Date or as of the Assignment Effective Date that (i) (A) it is an
Eligible Assignee and (B) it is not a Disqualified Lender, it being acknowledged
by the Credit Parties, the Lenders and the other Secured Parties that the
Administrative Agent will be entitled to rely on such representations and
warranties set forth in this clause (i) without any diligence in respect to the
accuracy of such representations and warranties and any breach of such
representations and warranties by such Lender will not give rise to any
liability on the part of the Administrative Agent; and (ii) it has experience
and expertise in the making of or investing in commitments or loans such as the
applicable Commitments or Loans, as the case may be.
179

--------------------------------------------------------------------------------

(f)        Effect of Assignment.  Subject to the terms and conditions of this
Section 10.6, as of the Assignment Effective Date (i) the assignee thereunder
will have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and will
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder will, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender will cease to be a party hereto on the
Assignment Effective Date; provided that anything contained in any of the Credit
Documents to the contrary notwithstanding, (A) the Issuing Banks will continue
to have all rights and obligations thereof with respect to such Letters of
Credit until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and (B) such assigning Lender will
continue to be entitled to the benefit of all indemnities hereunder as specified
herein with respect to matters arising out of the prior involvement of such
assigning Lender as a Lender hereunder); (iii) the Commitments will be modified
to reflect the Commitment of such assignee and any Revolving Credit Commitment
of such assigning Lender, if any; and (iv) if any such assignment occurs after
the issuance of any Note hereunder, the assigning Lender will, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to the Administrative Agent for cancellation, and
thereupon the Borrower will issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Revolving Credit
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with clauses (b) through (f) will be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with clause (g).
 
(g)        Participations.  Each Lender will have the right at any time to sell
one or more participations to any Person (other than to a Disqualified Lender)
in all or any part of its Commitments, Loans or in any other Obligation;
provided that (i) the Administrative Agent may provide a list of Disqualified
Lenders to any Lender upon the request of such Lender pursuant to Section 2.7(c)
and (ii) with respect to any participation by a Lender to a Disqualified Lender
or, to the extent the Borrower’s consent is required under this Section 10.6, to
any other Person, such participation will not be rendered void as a result but
the Borrower shall be entitled to pursue any remedy available to them (whether
at law or in equity, but excluding specific performance to unwind such
participation) against the Lender and such Disqualified Lender, but in no case
shall the Borrower or any other Person be entitled to pursue any remedy against
the Administrative Agent.  The holder of any such participation, other than an
Affiliate of the Lender granting such participation, will not be entitled to
require such Lender to take or omit to take any action hereunder except with
respect to any amendment, modification or waiver that would (A) extend the
scheduled maturity of any Loan, Note or Letter of Credit (unless such Letter of
Credit is not extended beyond the Revolving Credit Commitment Termination Date)
in which such participant is participating, or reduce the rate or extend the
time of payment of interest or fees thereon (except in connection with a waiver
of applicability of any post-default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Commitment will not constitute a change in the terms of such participation, and
that an increase in any Commitment or Loan will be permitted without the consent
of any participant if the participant’s participation is not increased as a
result thereof), (B) consent to the assignment or transfer by any Credit Party
of any of its rights and obligations under this Agreement or (C) release all or
substantially all of the Collateral under the Collateral Documents (except as
expressly provided in the Credit Documents) supporting the Loans hereunder or
release all or substantially all of the guarantees in which such participant is
participating. The Borrower agrees that each participant will be entitled to the
benefits of Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section; provided that (1) the participant agrees to be subject to the
provisions of Sections 2.21 and 2.23 as if it were an assignee under Section
10.6(c), (2) a participant will not be entitled to receive any greater payment
under Sections 2.19 or 2.20 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such participant, unless
the sale of the participation to such participant is made with the Borrower’s
prior written consent to the participant and (3) a participant that would be a
Non-U.S. Lender if it were a Lender will not be entitled to the benefits of
Section 2.20 unless the Borrower is notified of the participation sold to such
participant and such participant agrees, for the benefit of the Borrower, to
comply with Section 2.20 as though it were a Lender (it being understood that
the documentation required under Section 2.20(f)  or Section 2.20(g) will be
delivered to the participant).  Each Lender that sells a participation agrees,
at the Borrower’s request and expense, to use reasonable efforts to cooperate
with the Borrower to effectuate the provisions of Sections 2.21 and 2.23 with
respect to any participant.  To the extent permitted by law, each participant
also will be entitled to the benefits of Section 10.4 as though it were a
Lender; provided that such participant agrees to be subject to Section 2.17 as
though it were a Lender.  Each Lender that sells a participation, acting solely
for this purpose as a non-fiduciary agent of the Borrower, will maintain a
register on which it records the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans and Commitments (each, a “Participant Register”).  The entries in the
Participant Register will be conclusive absent manifest error, and such Lender,
the Borrower and the Administrative Agent will treat each Person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such Loans and Commitments for all purposes of this Agreement,
notwithstanding any notice to the contrary.  No Lender will have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any participant or any information relating to a
participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) except to the extent that such disclosure
is necessary to establish that such commitment, loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.
180

--------------------------------------------------------------------------------

(h)        Certain Other Assignments and Participations.  In addition to any
other assignment or participation permitted pursuant to this Section 10.6, any
Lender may assign and/or pledge all or any portion of its Loans, the other
Obligations owed by or to such Lender, and its Notes, if any, to secure
obligations of such Lender, including, without limitation, to any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors and any operating circular issued by such Federal Reserve Bank or any
central bank; provided that no Lender, as between the Borrower and such Lender,
will be relieved of any of its obligations hereunder as a result of any such
assignment and pledge; provided further, in no event will the applicable Federal
Reserve Bank, central bank, pledgee or trustee be considered to be a “Lender” or
be entitled to require the assigning Lender to take or omit to take any action
hereunder.  Without limiting the foregoing, in the case of any Lender that is a
fund that invests in bank loans or similar extensions of credit, such Lender
may, without the consent of the Borrower, the Issuing Bank, the Administrative
Agent or any other Person, collaterally assign or pledge all or any portion of
its rights under this Agreement, including the Loans and Notes or any other
instrument evidencing its rights as a Lender under this Agreement, to any holder
of, trustee for, or any other representative of holders of, obligations owed or
securities issued, by such fund, as security for such obligations or
securities.  For the avoidance of doubt, the Administrative Agent (in its
capacity as the Administrative Agent) shall have no responsibility for
maintaining a Participant Register.
181

--------------------------------------------------------------------------------

(i)         [Reserved].
 
(j)         Any Lender may, so long as no Event of Default has occurred and is
continuing or would result therefrom, assign all or a portion of its rights and
obligations with respect to the Term Loans and the Term Loan Commitments under
this Agreement to the Borrower or any Subsidiary through (x) Dutch auctions open
to all Lenders in accordance with procedures of the type described in
Section 2.25 or (y) open market purchase on a non-pro rata basis, in each case
subject to the following limitations; provided that:
 
(i)        (A) if the assignee is the Borrower or any of its Subsidiaries, upon
such assignment, transfer or contribution, the applicable assignee will
automatically be deemed to have contributed or transferred the principal amount
of such Term Loans, plus all accrued and unpaid interest thereon, to the
Borrower; or (B) if the assignee is the Borrower (including through contribution
or transfers set forth in clause (A)), (1) the principal amount of such Term
Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to the Borrower will be deemed automatically cancelled
and extinguished on the date of such contribution, assignment or transfer, (2)
the aggregate outstanding principal amount of Term Loans of the remaining
Lenders will reflect such cancellation and extinguishing of the Term Loans then
held by the Borrower and (3) the Borrower will promptly provide notice to the
Administrative Agent of such contribution, assignment or transfer of such Term
Loans, and the Administrative Agent, upon receipt of such notice, will reflect
the cancellation of the applicable Term Loans in the Register; and
 
(ii)        purchases of Term Loans pursuant to this subsection (j) may not be
funded with the proceeds of Revolving Loans.
 
(k)        Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein will constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender will be obligated to make such Loan
pursuant to the terms hereof; provided further that nothing herein will make the
SPC a “Lender” for the purposes of this Agreement, obligate the Borrower or any
other Credit Party or the Administrative Agent to deal with such SPC directly,
obligate the Borrower or any other Credit Party in any manner to any greater
extent than it was obligated to the Granting Lender, or increase costs or
expenses of the Borrower.  The Credit Parties and the Administrative Agent will
be entitled to deal solely with, and obtain good discharge from, the Granting
Lender and will not be required to investigate or otherwise seek the consent or
approval of any SPC, including for the approval of any amendment, waiver or
other modification of any provision of any Credit Document.  The making of a
Loan by an SPC hereunder will utilize the Commitment of the Granting Lender to
the same extent, and as if, such Loan were made by such Granting Lender.  Each
party hereto hereby agrees that no SPC will be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which will
remain with the Granting Lender).  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement will survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other Person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
state thereof.  In addition, notwithstanding anything to the contrary contained
in this Section 10.06(k), any SPC may (i) with notice to, but without the prior
written consent of, the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender or to any financial institutions (consented to by
the Borrower and the Administrative Agent) providing liquidity and/or credit
support to or for the account of such SPC to support the funding or maintenance
of Loans and (ii) disclose on a confidential basis any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of any surety, guarantee or credit or liquidity enhancement to such SPC.
182

--------------------------------------------------------------------------------

(l)         Electronic Signatures, Etc.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement will be deemed
to include electronic signatures or the keeping of records in electronic form,
each of which will be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
 
10.7      Independence of Covenants; Interpretation.  All covenants hereunder
will be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or would otherwise be within the limitations of, another
covenant will not avoid the occurrence of a Default or an Event of Default if
such action is taken or condition exists.  Any dispute regarding the occurrence
or continuance of a Default or Event of Default will be resolved by the Borrower
and the Required Lenders (or Administrative Agent), and no Person other than the
Required Lenders (or the Administrative Agent) will assert that a Default or
Event of Default will have occurred and be continuing; provided that, solely in
the case of Section 6.7 and provisions relating to any Financial Covenant Event
of Default, references to “Required Lenders” in the immediately preceding text
of this sentence will be replaced with “Required Revolving Lenders”.  Any
Default or Event of Default that has been cured (including by means of delivery
or performance of an obligation after the date by which such delivery or
performance was due) or waived will be deemed to no longer be continuing.
 
10.8      Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements made herein will survive the
execution and delivery hereof and the making of any Credit Extension. 
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18, 2.19, 2.20, 10.2,
10.3, 10.14, 10.15 and 10.16 and the agreements of the Lenders set forth in
Sections 2.17, 9.5, 9.6 and 9.8 will survive the termination of all Commitments,
the cancellation or expiration of the Letters of Credit and the reimbursement of
any amounts drawn thereunder, and the termination hereof, and the payment in
full of all other Obligations.
 
10.9      No Waiver; Remedies Cumulative.  No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document will impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor will any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege.  The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and will be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents or any of the Secured Rate Contracts or any of the
Bank Product Agreements.  Any forbearance or failure to exercise, and any delay
in exercising, any right, power or remedy hereunder will not impair any such
right, power or remedy or be construed to be a waiver thereof, nor will it
preclude the further exercise of any such right, power or remedy.
183

--------------------------------------------------------------------------------

10.10    Marshalling; Payments Set Aside.  No Agent or any Lender will be under
any obligation to marshal any assets in favor of any Credit Party or any other
Person or against or in payment of any or all of the Obligations.  To the extent
that any Credit Party makes a payment or payments to the Administrative Agent or
the Lenders (or to the Administrative Agent, on behalf of the Lenders), or the
Administrative Agent or the Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law, any equitable cause or any intercreditor arrangement
contemplated hereunder, then, to the extent of such recovery, the obligation or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, will be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or setoff had not occurred.
 
10.11    Severability.  In case any provision in or obligation hereunder or any
Note will be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, will
not in any way be affected or impaired thereby.
 
10.12    Obligations Several; Independent Nature of the Lenders’ Rights.
 
(a)        The obligations of the Lenders hereunder are several and no Lender
will be responsible for the obligations or Commitment of any other Lender
hereunder.  Nothing contained herein or in any other Credit Document, and no
action taken by the Lenders pursuant hereto or thereto, will be deemed to
constitute the Lenders as a partnership, an association, a joint venture or any
other kind of entity.  The amounts payable at any time hereunder to each Lender
will be a separate and independent debt, and each Lender will be entitled to
protect and enforce its rights arising out hereof and it will not be necessary
for any other Lender to be joined as an additional party in any proceeding for
such purpose.
 
(b)        Each Lender acknowledges and agrees that it will act collectively
through the Administrative Agent and, without limiting the delegation of
authority to the Administrative Agent set forth herein, the Required Lenders
will direct the Administrative Agent with respect to the exercise of rights and
remedies hereunder (including with respect to alleging the existence or
occurrence of, and exercising rights and remedies as a result of, any Default or
Event of Default in each case that could be waived with the consent of the
Required Lenders), and such rights and remedies will not be exercised other than
through the Administrative Agent; provided that, solely in the case of Section
6.7 and provisions relating to any Financial Covenant Event of Default,
references to “Required Lenders” in the immediately preceding text of this
sentence will be replaced with “Required Revolving Lenders”.
 
10.13    Headings.  Section headings herein are included herein for convenience
of reference only and will not constitute a part hereof for any other purpose or
be given any substantive effect.
 
10.14    Applicable Law.  This Agreement and the rights and obligations of the
parties hereunder will be governed by, and will be construed and enforced in
accordance with, the laws of the State of New York.
 
10.15    Consent to Jurisdiction.  All judicial proceedings brought against any
Credit Party arising out of or relating hereto or any other Credit Document, or
any of the Obligations, will be brought in any state or Federal court of
competent jurisdiction in the State, County and City of New York.  By executing
and delivering this Agreement, each Credit Party, for itself and in connection
with its properties, irrevocably (a) accepts generally and unconditionally the
exclusive jurisdiction and venue of such courts; (b) waives any defense of forum
non conveniens; (c) agrees that service of all process in any such proceeding in
any such court may be made by registered or certified mail, return receipt
requested, to the applicable Credit Party at its address provided in accordance
with Section 10.1; (d) agrees that service as provided in clause (c) above is
sufficient to confer personal jurisdiction over the applicable Credit Party in
any such proceeding in any such court, and otherwise constitutes effective and
binding service in every respect; and (e) agrees that Agents and Lenders retain
the right to serve process in any other manner permitted by law or to bring
proceedings against any Credit Party in the courts of any other jurisdiction.
184

--------------------------------------------------------------------------------

10.16    WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THE CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING WILL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.  EACH OF THE PARTIES HERETO ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR
RELATED FUTURE DEALINGS.  EACH OF THE PARTIES HERETO WARRANTS AND REPRESENTS
THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL
COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.
 
10.17    Confidentiality; Tombstones; Etc.
 
(a)        Confidentiality.  Each Agent, each Issuing Bank and each Lender will
(i) not furnish any Nonpublic Information identified as such by the Borrower to
any other Person and (ii) treat all Nonpublic Information with the same degree
of care as it treats its own confidential information, it being understood and
agreed by the Borrower that, in any event, an Agent, an Issuing Bank or a Lender
may make (A) disclosures of such information to creditors of any such Lender,
Affiliates of such Agent, such Issuing Bank or such Lender, to their and such
Affiliates’ shareholders, officers, directors, employees, legal counsel,
independent auditors and other experts, advisors or agents who need to know such
information in connection with the transactions contemplated hereby, are
informed of the confidential nature of such information and are instructed to
keep such information confidential (and to other Persons authorized by an Agent,
Issuing Bank or Lender to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this Section
10.17) other than any Disqualified Lender, (B) disclosure to any rating agency
when required by it, (C) disclosures required or requested by any Governmental
Authority or self-regulatory authority or representative thereof or by the NAIC
or pursuant to legal or judicial process, including in connection with
assignments or pledges made pursuant to Section 10.6(h); provided that, unless
specifically prohibited by applicable law, court order or any Governmental
Authority or representative thereof, each Agent, each Issuing Bank and each
Lender will notify the Borrower of any request by any Governmental Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Agent, such Issuing Bank or such Lender by such Governmental Authority or
representative thereof or self-regulatory authority or any such request pursuant
to the Right to Financial Privacy Act of 1978) for disclosure of any such
Nonpublic Information prior to disclosure of such information, (D) disclosures
in connection with the enforcement of its rights under any Credit Document, (E)
disclosures to any other party to this Agreement, (F) disclosures to an actual
or prospective assignee, participant or investor in an SPC (provided that such
assignee, participant or investor is not a Disqualified Lender and is advised of
and agrees to be bound by either the provisions of this Section 10.17 or other
provisions at least as restrictive as this Section 10.17), (G) disclosures with
the consent of the Borrower, (H) disclosures to the extent such Nonpublic
Information (x) becomes publicly available other than as a result of a breach of
this Section 10.17 or (y) becomes available to such Agent, such Issuing Bank or
such Lender on a non-confidential basis from a source other than the Borrower or
any Subsidiary or any of their respective Affiliates that is not known by such
Agent, such Issuing Bank or such Lender to be subject to confidentiality
obligations to the Borrower or any Subsidiary or their respective Affiliate and
(I) to a Person that is a trustee, investment advisor, collateral manager,
servicer, noteholder or secured party in a Securitization (as hereinafter
defined) in connection with the administration, servicing and reporting on the
assets serving as collateral for such Securitization.  For the purposes of this
Section, “Securitization” shall mean a public or private offering by a Lender or
any of its Affiliates or their respective successors and assigns, of securities
which represent an interest in, or which are collateralized, in whole or in
party, by the Loans.  In addition, each Agent, each Issuing Bank and each Lender
may disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Agents, the Issuing Banks and the Lenders
in connection with the administration and management of this Agreement and the
other Credit Documents.  For the avoidance of doubt, in no event will any Agent,
any Issuing Bank or any Lender disclose Nonpublic Information to any
Disqualified Lender unless such disclosure is otherwise consented to by the
Borrower.
185

--------------------------------------------------------------------------------

(b)        Tombstones.  Each Credit Party consents to the publication by each
Joint Lead Arranger of advertisements in financial and other newspapers and
periodicals or on a home page or similar place for dissemination of information
on the Internet or worldwide web as it may choose, and the circulation of
similar promotional materials, on and following the Closing Date in the form of
a “tombstone” or otherwise, containing information customarily included in such
advertisements and materials, including (i) the names of the Borrower and its
Affiliates (or any of them), (ii) the Joint Lead Arrangers and their respective
Affiliates’ titles and roles in connection with the Transactions and (iii) the
amount, type and closing date of the Commitments and the Loans.
 
10.18    Usury Savings Clause.  Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law will not exceed the Highest Lawful Rate.  If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder will bear interest at the Highest Lawful Rate
until the total amount of interest due hereunder equals the amount of interest
which would have been due hereunder if the stated rates of interest set forth in
this Agreement had at all times been in effect.  In addition, if when the Loans
made hereunder are repaid in full the total interest due hereunder (taking into
account the increase provided for above) is less than the total amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect, then to the extent
permitted by law, the Borrower will pay to the Administrative Agent an amount
equal to the difference between the amount of interest paid and the amount of
interest which would have been paid if the Highest Lawful Rate had at all times
been in effect.  Notwithstanding the foregoing, it is the intention of the
Lenders and the Borrower to conform strictly to any applicable usury laws. 
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess will be cancelled automatically and, if previously paid, will at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower.
 
10.19    Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed an
original, but all such counterparts together will constitute but one and the
same instrument.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart.  Delivery of an executed
signature page of this Agreement by facsimile transmission or Electronic
Transmission will be as effective as delivery of a manually executed counterpart
hereof.
186

--------------------------------------------------------------------------------

10.20    No Strict Construction.  The parties hereto have participated jointly
in the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
will arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.
 
10.21    Effectiveness; Entire Agreement.  This Agreement will become effective
upon the execution of a counterpart hereof by each of the parties hereto and
receipt by the Borrower and the Administrative Agent of written or telephonic
notification of such execution and authorization of delivery thereof.
 
10.22    No Fiduciary Duty.  Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Credit Parties.  Each Credit
Party acknowledges and agrees:
 
(a)        nothing in the Credit Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Lenders and each Credit Party, its stockholders or its affiliates;
 
(b)        the transactions contemplated by the Credit Documents are
arm’s-length commercial transactions between the Lenders, on the one hand, and
each Credit Party, on the other;
 
(c)        in connection therewith and with the process leading to such
transaction each of the Lenders is acting solely as a principal and not the
agent or fiduciary of any Credit Party, its management, stockholders, creditors
or any other Person;
 
(d)        no Lender has assumed an advisory or fiduciary responsibility in
favor of any Credit Party with respect to the transactions contemplated hereby
or the process leading thereto (irrespective of whether any Lender or any of its
affiliates has advised or is currently advising any Credit Party on other
matters) or any other obligation to any Credit Party except the obligations
expressly set forth in the Credit Documents;
 
(e)        each Credit Party has consulted its own legal and financial advisors
to the extent it deemed appropriate;
 
(f)        each Credit Party is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto; and
 
(g)        no Credit Party will claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to any
Credit Party, in connection with such transaction or the process leading
thereto.
 
10.23    No Third Parties Benefit.  This Agreement is made and entered into for
the sole protection and legal benefit of the Borrower, the Lenders, the Issuing
Banks party hereto, the Agents and each other Secured Party, and their permitted
successors and assigns, and no other Person will be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Credit Documents.  No Agent
or any Lender will have any obligation to any Person not a party to this
Agreement or the other Credit Documents.
 
10.24    PATRIOT Act.  Each Lender and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Credit Parties that pursuant to
the requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Credit Parties, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the PATRIOT Act.
187

--------------------------------------------------------------------------------

10.25    Acknowledgement and Consent to Bail-In of EEA Financial Institutions. 
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
 
(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
 
(b)        the effects of any Bail-In Action on any such liability, including,
if applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.
 
10.26    Judgment Currency.
 
(a)        The Credit Parties’ obligations hereunder and under the other Credit
Documents to make payments in Dollars shall not be discharged or satisfied by
any tender or recovery pursuant to any judgment expressed in or converted into
any currency other than Dollars, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent, the
respective Lender or the applicable Issuing Bank of the full amount of Dollars
expressed to be payable to the Administrative Agent or such Lender or such
Issuing Bank under this Agreement or the other Credit Documents. If, for the
purpose of obtaining or enforcing judgment against any Credit Party in any court
or in any jurisdiction, it becomes necessary to convert into or from any
currency other than Dollars (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in Dollars, the conversion shall be
made at the Dollar Equivalent determined as of the Calculation Date immediately
preceding the day on which the judgment is given.
 
(b)        If there is a change in the rate of exchange prevailing between the
Calculation Date described in clause (a) above and the date of actual payment of
the amount due, the Credit Parties shall pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of Dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial award at the rate of
exchange prevailing on the Calculation Date.
 
(c)        For purposes of determining the Dollar Equivalent or any other rate
of exchange for this Section 10.26, such amounts shall include any premium and
costs payable in connection with the purchase of Dollars.
188

--------------------------------------------------------------------------------

 
 
 
[Remainderof Page Intentionally Left Blank]
 
 
 
189

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
 

 
BORROWER:
           
 
 
CRYOLIFE, INC.            
 
 
By:
/s/ D. Ashley Lee
        Name: D. Ashley Lee         Title: Executive Vice President, Chief
Operating Officer, Chief Financial Officer & Treasurer 

 
This Credit and Guaranty Agreement is not subject to State of Florida
documentary stamp tax because (1) it is not secured by a mortgage on Florida
real estate; and (2) it was executed by the Borrower in the State of Georgia and
delivered to the representative of the Lenders in the State of New York, and so
was executed and delivered outside of the State of Florida.  See Rule
12B-4.053(34) Florida Administrative Code.
 
[CryoLife - Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------

 
GUARANTOR SUBSIDIARIES:
           
 
 
CRYOLIFE INTERNATIONAL, INC.
ON-X LIFE TECHNOLOGIES HOLDINGS, INC.
ON-X LIFE TECHNOLOGIES, INC.
AURAZYME PHARMACEUTICALS INC.
         
 
 
By:
/s/ D. Ashley Lee
        Name: D. Ashley Lee         Title: President and Chief Financial Officer
 


[CryoLife - Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------

 
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Collateral Agent,
Issuing Bank and a Lender
 
 
 
 
 
By:
/s/ Mary Kay Coyle
      Name: Mary Kay Coyle       Title: Managing Director             By: /s/
Dusan Lazarov       Name: Dusan Lazarov       Title: Director  

 
[CryoLife - Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------

 
CAPITAL ONE, NATIONAL ASSOCIATION, as Issuing Bank and a Lender
 
 
 
 
 
By:
/s/ Maryana Olman
      Name: Maryana Olman       Title: Duly Authorized Signatory  

 
[CryoLife - Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------

  FIFTH THIRD BANK, as Issuing Bank and a Lender           By: /s/ Tamara Dowd  
    Name: Tamara Dowd       Title: Director  

 
[CryoLife - Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------

APPENDIX A-1
TO CREDIT AND GUARANTY AGREEMENT
 
Initial Term Loan Commitments
 
Lender
Initial Term Loan Commitment
Pro Rata Share
Deutsche Bank AG New York Branch
$225,000,000.00
100.000000000%
Total:
$225,000,000.00
100.000000000%



Appendix A-1-1

--------------------------------------------------------------------------------

APPENDIX A-2
TO CREDIT AND GUARANTY AGREEMENT
 
Initial Revolving Commitments
 
Lender
Initial Revolving Commitment
Pro Rata Share
Deutsche Bank AG New York Branch
$19,500,000.00
65.000000000%
Capital One, National Association
$6,000,000.00
20.000000000%
Fifth Third Bank
$4,500,000.00
15.000000000%
Total
$30,000,000.00
100.000000000%



Specified Letter of Credit Commitments
 
Issuing Bank
Specified Letter of Credit Commitment
Deutsche Bank AG New York Branch
33.333333334%
Capital One, National Association
33.333333333%
Fifth Third Bank
33.333333333%
Total
100.000000000%

Appendix A-2-1

--------------------------------------------------------------------------------

APPENDIX B
TO CREDIT AND GUARANTY AGREEMENT
 
Notice Addresses
 
(i)          if to the Borrower or any other Credit Party:
 
CryoLife, Inc.
General Counsel
1655 Roberts Blvd., NW
Kennesaw, GA 30144
Attention: Jean F. Holloway (Holloway.Jean@cryolife.com)


with a copy (which shall not constitute notice) to:
 
Vinson & Elkins L.L.P.
2001 Ross Avenue
Suite 3700
Attention: Paul Tobias (ptobias@velaw.com)


(ii)         if to the Administrative Agent or the Collateral Agent:
 
Deutsche Bank AG New York Branch
60 Wall Street
New York, NY 10005
Attention: Sheila Lee (sheila.lee@db.com)  


with a copy (which shall not constitute notice) to:
 
White & Case LLP
555 South Flower Street, Suite 2700
Los Angeles, CA 90071
Attention:  Brenda T. Dieck (bdieck@whitecase.com)


(iii)        if to Capital One, National Association, in its capacity as Issuing
Bank:
 
Capital One, National Association
301 West 11th Street, 3rd Floor
Wilmington, DE 19801
Attention: Trade Services (Trade.Services@capitalone.com)


(iv)        if to Fifth Third Bank, in its capacity as Issuing Bank:
 
Fifth Third Bank
5050 Kingsley Drive
Mail Drop:  1MOC2B
Cincinnati, OH  45227
Attention: Michele Kraus (Michele.kraus@53.com)
Appendix B-1

--------------------------------------------------------------------------------

Schedule 4.10(b)
 
Entity and Jurisdiction


Entity Name
Jurisdiction of Organization
CryoLife, Inc.
Florida
CryoLife International, Inc.
Florida
On-X Life Technologies Holdings, Inc.
Delaware
On-X Life Technologies, Inc.
Delaware
Valve Special Purpose Co., LLC
Delaware
AuraZyme Pharmaceuticals, Inc.
Florida
CryoLife Europa, Ltd.
United Kingdom
CryoLife France, SAS
France
CryoLife Canada, Inc.
Canada
CryoLife Asia Pacific PTE, Ltd.
Singapore
CryoLife Germany TopCo GmbH
Germany
CryoLife Germany HoldCo GmbH
Germany
Jolly Buyer Acquisition GmbH
Switzerland
Jotec AG
Switzerland
Jotec GmbH
Germany
Jotec Sales AG
Switzerland
Jotec Cardiovascular S.L.
Spain
Jotec s.r.l.
Italy
Jotec Polska Sp. z o.o.
Poland
Jotec UK Ltd.
United Kingdom
Jotec Do Brasil Ltda.
Brazil

 
Option, Warrant, Call, Right, Commitment
None

--------------------------------------------------------------------------------

Schedule 4.10(d)


Material Real Estate Assets


None.

--------------------------------------------------------------------------------

Schedule 4.23


FDA Regulatory Compliance
(a)


In November 2016, LNE/G-Med (“G-Med”) suspended the CE Mark certificate for the
On-X ascending aortic prosthesis (“AAP”) in the European Economic Area (“EEA”)
for various reasons with which CryoLife disagreed. CryoLife is currently seeking
certification of the On-X AAP through another notified body.  That new notified
body has indicated that it may require reclassification of some On-X products
from Class I to Class IIa.  G-Med is still CryoLife’s/On-X’s notified body for
other On-X products.


CryoLife is aware that the legacy Chinese distributor of On-X products failed to
timely submit all vigilance reports.


On October 9, 2014, the FDA met with an advisory panel of external experts for
guidance to consider a possible reclassification of "more than minimally
manipulated" heart valves (which would include CryoLife's SynerGraft® pulmonary
valve tissues) from "unclassified" to "Class III." At the meeting, a majority of
the advisory committee panel recommended to the FDA that MMM allograft heart
valves be classified as Class III. Pending any reclassification, CryoLife
legally continues to process and ship CryoValve SGPV tissues. If the FDA
ultimately reclassifies CryoLife’s CryoValve SGPV as Class III, CryoLife will
evaluate its options at that time.



(d) Product Seizures/Withdrawals/Recalls/Detention/Manufacturing Suspensions
since December 31, 2016.  None qualify as a “Material Adverse Effect.”


Number
Class
Date
Reason
Product/Tissue
1063481-05-19-17-001-C
Not classified by FDA
5/19/2017
Japanese BioGlue, mislabled courtesy labels
BioGlue, 19 boxes
1649833-05-25-17-001-R
Class II
5/25/2017
Trunk stock exceeded recommended storage temperatures
On-X AAP, 3 units
1649833-05-25-17-002-R
Class II
5/25/2017
Mislabled sewing ring
ON-X Valve, 125 units
30014151326-10-24-17-001-R
TBD
10/24/2017
Additional, unanticipated medical records received rendering donor ineligible,
two organ recipients from shared donor developed adenocarcinoma
CryoVein and CryoArtery, 2 allografts



On September 1, 2017, the Medicines & Healthcare products Regulatory Agency
(MHRA) issued a Medical Device Alert for Replacement bileaflet mechanical heart
valves – risk of inverted implantation.  This alert was initiated by MHRA as a
result of  five (5) incidents worldwide over the last fifteen (15) years  of
inverted  mechanical bi-leaflet prosthetic valve implantation resulting from
inverted holder placement.  To date, On-X Life Technologies, Inc. has received
one (1) report of inverted valve placement.  As a result of the MHRA alert, the
Australian Therapeutics Administration is requiring On-X and its Australian
distributor to issue to purchasers of On-X valves in Australia a Safety Alert on
this issue, including On-X’s holder redesign efforts to mitigate the likelihood
of inverted valve placement. The probability of inverted valve placement remains
very low relative to the number of valves successfully implanted during this
time.  The Australian Safety Alert is expected to be issued by December 31,
2017.  This Safety Alert may prompt other regulatory agencies to requires On-X
and/or its distributors to issue similar safety alerts.

--------------------------------------------------------------------------------

Schedule 5.17


Post-Closing Matters


No later than forty-five (45) days after the Closing Date, each Subsidiary that
is not a party to the Intercompany Subordination Agreement as of the Closing
Date shall deliver a duly executed Joinder Agreement (as defined in the
Intercompany Subordination Agreement).

--------------------------------------------------------------------------------

Schedule 6.1


Indebtedness


I. Equipment Leases


Debtor
Lender
Collateral Description
Total Remaining Balance
CryoLife, Inc.
Molecular Devices
Spectramax Plate Reader
$8,317♦
JOTEC GmbH
ALVG Anlagenvermietung GmbH/Bechtle GmbH
IT infrastructure (data center, hardware and software)
$465,269♦
JOTEC GmbH
ALVG Anlagenvermietung GmbH/mowaSYSTEMS GmbH
Add-On to IT infrastructure, data center
$149,471♦
JOTEC GmbH
ALVG Anlagenvermietung GmbH/Bechtle GmbH
Add-On to IT infrastructure, data center
$31,351♦
JOTEC GmbH
Deutsche Leasing für Sparkassen und Mittelstand
Schützenwebmaschine Typ SSL MT 140
$157,272♦
JOTEC GmbH
Deutsche Leasing für Sparkassen und Mittelstand
Schützenwebmaschine Typ SL MT 180
$125,126♦
JOTEC GmbH
Deutsche Leasing für Sparkassen und Mittelstand
Vertikales Bearbeitungszentrum
$42,759♦
JOTEC GmbH
Deutsche Leasing für Sparkassen und Mittelstand
Zweiachs-Torsionsprüfmaschine
$54,011♦
JOTEC GmbH
SüdLeasing GmbH
8-Gänge-Weblademaschine
$67,110♦
JOTEC GmbH
Deutsche Leasing für Sparkassen und Mittelstand
Schützenwebmaschine 5 SL 1/130
$93,422♦
JOTEC GmbH
Deutsche Leasing für Sparkassen und Mittelstand
FAST Cube Head
$24,756♦
JOTEC GmbH
SüdLeasing GmbH
48 Näh- und Montagetische
$93,045♦



II. Other



●
Loans by Sparkasse Zollernalb to JOTEC GmbH in an amount of approx. €3.5
million;

●
Jotec GmbH: deferred purchase price payment obligations for Brazil distributor
buyout – approx. €2.5 million* payable through Feb. 2018;

●
Jotec GmbH: deferred purchase price payment obligations for Switzerland
distributor buyout – approx. €1.3 million* payable through Dec. 2027;

●
Office lease by JOTEC GmbH, as lessee, from Lars Sunnanvader, as lessor, for the
address at Lotzenäcker 23, Hechingen, Germany 72379, with remaining balance of
$6,752,727♦

 
♦
US Dollar amounts are good faith estimates based on monthly rates over the
current term.  Certain assumptions were made in these estimates including, but
not limited to, the leases extending the full term without early termination and
the same equipment remaining the full term.  The conversion rate used for the
Euro to USD currency is 1.18 (conversion rate on Sept 30, 2017).

*
Subject to FX rate fluctuations in the local currency.

--------------------------------------------------------------------------------

Schedule 6.2


Liens


Debtor/Credit Party/Subsidiary
Lender
Collateral Description
On-X Life Technologies Holdings, Inc.
Ascension Orthopedics, Inc.
Coater*

 
*
This is a purchase and license option of a customer of the company and security
interest with respect to the Reserved Coater (as defined in, and as granted by,
the Strategic Supplier Agreement by and between On-X Life Technologies Holdings,
Inc. and Ascension Orthopedics, Inc., dated December 5, 2008, as amended), with
potential purchase price of up to $7 million.

 


●
Liens in respect of the Indebtedness listed on Schedule 6.1 (Indebtedness) under
Part I.

--------------------------------------------------------------------------------

Schedule 6.3


No Further Negative Pledges


None.

--------------------------------------------------------------------------------

Schedule 6.6(k)(i)


Investments
 
None.

--------------------------------------------------------------------------------

Schedule 6.6(k)(ii)
 
Investments
 

●
Jotec GmbH: deferred purchase price payment obligations for Brazil distributor
buyout – approx. €2.5 million* payable through Feb. 2018;

●
Jotec GmbH: deferred purchase price payment obligations for Switzerland
distributor buyout – approx. €1.3 million* payable through Dec. 2027;

 
*
Subject to FX rate fluctuations in the local currency.

--------------------------------------------------------------------------------

Schedule 6.9


Affiliate Transactions


None.